Exhibit 10.1

 

Execution Version

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of April 5, 2018,

 

among

 

COTY INC.,
as the Parent Borrower

 

COTY B.V.,
as a Borrower

 

The Other Borrowers Party Hereto From Time to Time

 

The Lenders Party Hereto

 

and

 

JPMorgan Chase Bank, N.A.,
as the Administrative Agent,

 

JPMorgan Chase Bank, N.A.,
as the Collateral Agent,

 

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arranger and Joint Bookrunner,

 

Merrill Lynch, pierce, fenner & smith incorporated and
MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers, Joint Bookrunners and Syndication Agents,

 

BNP PARIBAS and BNP PARIBAS SECURITIES CORP.,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
DEUTSCHE BANK SECURITIES INC.,

HSBC BANK USA, NATIONAL ASSOCIATION and HSBC SECURITIES (USA) INC.,

UNICREDIT BANK AG, NEW YORK BRANCH,
ING BANK N.V., DUBLIN BRANCH,

MIZUHO BANK, LTD. and

ROYAL BANK OF CANADA
as Joint Lead Arrangers, Joint Bookrunners and Documentation Agents,

 



BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,

THE BANK OF NOVA SCOTIA,

INTESA SANPAOLO S.p.A, New York branch,

SUMITOMO MITSUI BANKING CORPORATION,

Citibank, n.a.,

Landesbank Hessen-Thüringen Girozentrale

td securities (USA), llc,

BANK OF MONTREAL and

FIFTH THIRD BANK

as Documentation Agents

1



TABLE OF CONTENTS

 

Article I Definitions 2 Section 1.01 Defined Terms 2 Section 1.02 Classification
of Loans and Borrowings 58 Section 1.03 Terms Generally 58 Section 1.04
Accounting Terms; GAAP 61 Section 1.05 Business Days; Payments 61 Section 1.06
Exchange Rates; Currency Equivalents 61 Section 1.07 Cashless Rollovers 63
Section 1.08 Pro Forma Calculations 64 Section 1.09 Restricted Lenders 65      
Article II The Credits 65 Section 2.01 Commitments 65 Section 2.02 Loans and
Borrowings 66 Section 2.03 Requests for Borrowings 67 Section 2.04 Swingline
Loans 68 Section 2.05 Letters of Credit 69 Section 2.06 Funding of Borrowings 75
Section 2.07 Interest Elections 77 Section 2.08 Termination and Reduction of
Commitments 79 Section 2.09 Repayment of Loans; Evidence of Debt 79 Section 2.10
Amortization of Term Loans 81 Section 2.11 Prepayment of Loans 82 Section 2.12
Fees 86 Section 2.13 Interest 87 Section 2.14 Alternate Rate of Interest 88
Section 2.15 Increased Costs 89 Section 2.16 Break Funding Payments 91 Section
2.17 Taxes 92 Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of
Payments; Proceeds of Collateral 95 Section 2.19 Mitigation Obligations;
Replacement of Lenders 98 Section 2.20 Incremental Facilities 100 Section 2.21
Defaulting Lenders 102 Section 2.22 Specified Refinancing Debt 105 Section 2.23
[Reserved] 108 Section 2.24 Extension of Term Loans; Extension of Revolving
Loans 108       Article III Representations and Warranties 111 Section 3.01
Organization; Powers 111 Section 3.02 Authorization; Enforceability 112 Section
3.03 Governmental Approvals; No Conflicts 112 Section 3.04 Financial Condition;
Projections; No Material Adverse Effect 113 Section 3.05 Properties 113

i



Section 3.06 Litigation and Environmental Matters 114 Section 3.07 Compliance
with Laws 114 Section 3.08 Investment Company Act Status 114 Section 3.09 Taxes
114 Section 3.10 ERISA 114 Section 3.11 Disclosure 115 Section 3.12 Subsidiaries
115 Section 3.13 Labor Matters 115 Section 3.14 Solvency 115 Section 3.15 Margin
Securities 116 Section 3.16 Security Interest in Collateral 116 Section 3.17
Anti-Corruption Laws and Sanctions 116 Section 3.18 Junior Indebtedness 117
Section 3.19 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution 117       Article IV Conditions 117 Section 4.01 Restatement
Effective Date 117 Section 4.02 Each Credit Event 119       Article V
Affirmative Covenants 120 Section 5.01 Financial Statements and Other
Information 120 Section 5.02 Notices of Material Events 121 Section 5.03
Existence; Conduct of Business 122 Section 5.04 Payment of Taxes 122 Section
5.05 Maintenance of Properties 123 Section 5.06 Insurance 123 Section 5.07 Books
and Records; Inspection and Audit Rights 123 Section 5.08 Compliance with Laws
124 Section 5.09 Environmental Laws 124 Section 5.10 Collateral Matters;
Guaranty 124 Section 5.11 Maintenance of Ratings 125 Section 5.12 Use of
Proceeds 126 Section 5.13 Designation of Subsidiaries 126 Section 5.14
Anti-Corruption Laws; Sanctions 127 Section 5.15 Further Assurances and
Post-Closing Covenant 127       Article VI Negative Covenants 127 Section 6.01
Indebtedness 127 Section 6.02 Liens 133 Section 6.03 Fundamental Changes 139
Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions 140
Section 6.05 Asset Sales 145 Section 6.06 Swap Agreements 148 Section 6.07
Restricted Payments; Certain Payments of Indebtedness 148 Section 6.08
Transactions with Affiliates 152 Section 6.09 Restrictive Agreements 154

ii



Section 6.10 Amendment of Material Debt Documents 156 Section 6.11 Change in
Fiscal Year 156 Section 6.12 Use of Proceeds 156       Article VII Financial
Covenant 156 Section 7.01 Leverage Ratio 156       Article VIII Events of
Default 157 Section 8.01 Events of Default; Remedies 157 Section 8.02 Borrowers’
Right to Cure 161       Article IX The Agents 162 Section 9.01 Appointment 162
Section 9.02 Rights as a Lender 162 Section 9.03 Limitation of Duties and
Immunities 162 Section 9.04 Reliance on Third Parties; Limitation on
Responsibility 163 Section 9.05 Sub-Agents 164 Section 9.06 Successor Agent 164
Section 9.07 Independent Credit Decisions 165 Section 9.08 Powers and Immunities
of each Issuing Bank 165 Section 9.09 Permitted Release of Collateral and
Subsidiary Loan Parties 166 Section 9.10 Perfection by Possession and Control
168 Section 9.11 Lender Affiliates Rights 168 Section 9.12 Actions in Concert
and Enforcement by the Collateral Agent 168 Section 9.13 Other Agents; Arrangers
and Managers 169 Section 9.14 Certain ERISA Matters 169       Article X
Miscellaneous 171 Section 10.01 Notices 171 Section 10.02 Waivers; Amendments
172 Section 10.03 Expenses; Indemnity; Damage Waiver 176 Section 10.04
Successors and Assigns 178 Section 10.05 Survival 185 Section 10.06
Counterparts; Integration; Effectiveness 185 Section 10.07 Severability 186
Section 10.08 Right of Setoff 186 Section 10.09 Governing Law; Jurisdiction;
Consent to Service of Process 186 Section 10.10 WAIVER OF JURY TRIAL 187 Section
10.11 Headings 187 Section 10.12 Confidentiality 187 Section 10.13 Maximum
Interest Rate 188 Section 10.14 Limitation of Liability 189 Section 10.15 No
Duty 190 Section 10.16 No Fiduciary Relationship 190 Section 10.17 Construction
190 Section 10.18 USA Patriot Act 190 Section 10.19 [Reserved] 190

iii



Section 10.20 Additional Borrowers 190 Section 10.21 Recognition of EU Bail-In
191 Section 10.22 Effect of Amendment and Restatement 192

iv



LIST OF EXHIBITS AND SCHEDULES

EXHIBITS           Exhibit A-1 – Form of Assignment and Assumption Exhibit A-2 –
Form of Affiliated Lender Assignment and Assumption Exhibit B – Form of
Compliance Certificate Exhibit C – Form of Incremental Facility Activation
Notice Exhibit D-1 to D-4 – Forms of U.S. Tax Compliance Certificate Exhibit E –
Form of Solvency Certificate Exhibit F – Form of Additional Borrower Joinder
Exhibit G – Form of Lender Designation       SCHEDULES           Schedule 1.01 –
Existing Letters of Credit Schedule 2.01 – Commitments Schedule 3.12 –
Restatement Effective Date Subsidiaries Schedule 3.13 – Labor Matters Schedule
6.01 – Existing Indebtedness Schedule 6.02 – Existing Liens Schedule 6.04 –
Investments Schedule 6.05 – Dispositions Schedule 6.08 – Certain Affiliate
Transactions

v



AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 5, 2018 (this
“Agreement”) among COTY INC., a Delaware corporation (the “Parent Borrower”),
COTY B.V., a private company with limited liability (besloten vennootschap met
beperkte aansprakelijkheid) incorporated under the laws of the Netherlands,
having its corporate seat in Amsterdam, the Netherlands and registered with the
trade register of the Chamber of Commerce under number 37069236 (the “Dutch
Borrower”), the LENDERS party hereto from time to time and JPMORGAN CHASE BANK,
N.A., as Administrative Agent and as Collateral Agent, which amends and restates
that certain Credit Agreement, dated as of October 27, 2015 (as amended
restated, amended and restated, supplemented or otherwise modified from time to
time prior to effectiveness of this Agreement, the “Existing Coty Credit
Agreement”), by and among the Parent Borrower, the financial institutions party
thereto from time to time as lenders and JPMorgan Chase Bank, N.A., as
Administrative Agent and as Collateral Agent.

 

WHEREAS reference is made to the Credit Agreement, dated as of January 26, 2016
(as amended restated, amended and restated, supplemented or otherwise modified
from time to time prior to effectiveness of this Agreement, the “Existing
Galleria Credit Agreement” and, together with the Existing Coty Credit
Agreement, the “Existing Credit Agreements”), by and among Galleria Co., a
Delaware corporation (the “Galleria Borrower”), the financial institutions party
thereto from time to time as lenders and JPMorgan Chase Bank, N.A., as
Administrative Agent and as Collateral Agent;

 

WHEREAS, the Parent Borrower has requested that (A) for the purpose of, among
other things, refinancing the term loans outstanding under each Existing Credit
Agreement prior to effectiveness of this Agreement (1) the Term A Lenders extend
credit in the form of (i) Term A USD Loans on the Restatement Effective Date in
an aggregate principal amount of $1,000,000,000 and (ii) Term A EUR Loans on the
Restatement Effective Date in an aggregate principal amount of €2,035,000,000
and (2) the Term B Lenders extend credit in the form of (i) Term B USD Loans on
the Restatement Effective Date in an aggregate principal amount of
$1,400,000,000 and (ii) Term B EUR Loans on the Restatement Effective Date in an
aggregate principal amount of €850,000,000, (B) for the purpose of, among other
things, refinancing the revolving loans outstanding under each Existing Credit
Agreement prior to effectiveness of this Agreement and for general corporate
purposes or any purpose not prohibited under the Loan Documents, the Revolving
Lenders extend credit in the form of Revolving Loans, the Swingline Lenders
extend credit in the form of Swingline Loans and the Issuing Banks issue Letters
of Credit in an aggregate amount at any time outstanding of up to $3,250,000,000
and (C) the Existing L/C Issuer maintain the Existing Letters of Credit as
Letters of Credit hereunder; and

 

WHEREAS, the Lenders and Issuing Banks party hereto, as applicable, have agreed
to provide such Loans and Letters of Credit and the Parent Borrower, the other
Loan Parties hereto, the Administrative Agent, the Collateral Agent and the
Lenders and Issuing Banks party hereto have agreed to amend and restate the
Existing Coty Credit Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

1



Article I

 

Definitions

 

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Borrower Joinder” means an Additional Borrower Joinder,
substantially in the form of Exhibit F hereto.

 

“Additional Borrowers” has the meaning set forth in Section 10.20.

 

“Additional Lender” has the meaning set forth in Section 2.20(b).

 

“Adjusted EBITDA” means, for any period (the “Subject Period”), the total of the
following calculated without duplication for such period:

 

(a) the EBITDA of the Parent Borrower and its Restricted Subsidiaries; plus

 

(b) on a Pro Forma Basis, the pro forma EBITDA (as adjusted by any increases
pursuant to clauses (c) and (d) below) and cash distributions of any Prior
Target (or, as applicable, the EBITDA and such cash distributions of any such
Prior Target attributable to the assets acquired from such Prior Target), for
any portion of such Subject Period occurring prior to the date of the
acquisition of such Prior Target (or the related assets, as the case may be);
plus

 

(c) extraordinary, unusual or non-recurring items; plus

 

(d) restructuring charges and related charges, accruals or reserves; costs,
charges, accruals, reserves or expenses attributable to the undertaking and/or
implementation of cost savings initiatives, operating expense reductions,
operating improvements, business optimization, synergies and similar
initiatives, including costs related to the opening, closure and/or
consolidation of offices and facilities and the termination of distributor and
joint venture arrangements (including the termination or discontinuance of
activities constituting a business), retention charges, contract termination
costs, recruiting and signing bonuses and expenses, systems establishment costs,
severance expenses and any cost associated with any modification to any pension
and post-retirement employee benefit plan, conversion costs and any business
development, consulting fees or legal fees or costs relating to the foregoing;
plus

 

(e) (i) all fees, commissions, costs and expenses incurred or paid by the Parent
Borrower and its Subsidiaries and (ii) transaction separation and integrations
costs, in each case in connection with the Original Transactions, the
Transactions and any Permitted Acquisition; plus

2



(f) pro forma cost savings, operating expense reductions and synergies related
to, and net of the amount of actual benefits realized during such Subject Period
from, Specified Transactions, restructurings and cost savings initiatives or
other similar initiatives that are reasonably identifiable, factually
supportable and projected by the Parent Borrower in good faith to result from
actions that have been taken or with respect to which substantial steps have
been taken, committed to be taken or are expected to be taken (in the good faith
determination of the Parent Borrower), in each case within twenty four (24)
months after such Specified Transaction, restructuring, cost savings initiative
or other initiative; plus

 

(g) (i) pro forma cost savings, operating expense reductions and synergies
related to, and net of the amount of actual benefits realized during such
Subject Period from, the Original Transactions that are reasonably identifiable,
factually supportable and projected by the Parent Borrower in good faith to be
realized, and to result from actions that have been taken, committed to be taken
or with respect to which substantial steps have been taken or are expected to be
taken (in the good faith determination of the Parent Borrower) provided that
such pro forma cost savings, operating expense reductions and synergies shall
not exceed, for (x) the Subject Periods ending on or prior to June 30, 2019,
$375,000,000 (y) the Subject Periods ending, September 30, 2019, December 31,
2019, March 31, 2020 and June 30, 2020, $150,000,000; and (z) for each Subject
Period thereafter, zero.

 

(h) [reserved];

 

(i) the amount of any charge, cost or expense in connection with a single or
one-time event, including, without limitation, in connection with (x) any
acquisition or other investment consummated before or after the Restatement
Effective Date and (y) the consolidation, closing or reconfiguration of any
facility during such Subject Period; minus

 

(j) the EBITDA of each Prior Company and, as applicable but without duplication,
the EBITDA of the Parent Borrower and each Restricted Subsidiary attributable to
all Prior Assets, in each case for any portion of such Subject Period occurring
prior to the date of the disposal of such Prior Companies or Prior Assets.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period or with respect to the determination of the Alternate Base Rate,
an interest rate per annum equal to (a) the LIBO Rate for such Interest Period
or, with respect to the determination of the Alternate Base Rate, for a one (1)
month interest period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

3



“Affiliated Lender” means a Lender that is a JAB Affiliate (excluding the
Borrowers and their respective Subsidiaries).

 

“Affiliated Lender Assignment and Assumption” means an Affiliated Lender
Assignment and Assumption, substantially in the form of Exhibit A-2 hereto.

 

“Agent” means a collective reference to the Administrative Agent and the
Collateral Agent.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“All-In-Yield” means as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, recurring
periodic fees in substance equivalent to interest, any interest rate floor (to
the extent the operation of such floor would increase the yield on drawn amounts
on the proposed date of incurrence thereof), or otherwise, in each case,
incurred or payable by the applicable Borrower generally to all the lenders of
such indebtedness; provided that original issue discount and upfront fees shall
be equated to interest rate assuming a 4-year life to maturity (or, if less, the
stated life to maturity at the time of its incurrence of the applicable
Indebtedness); and provided, further, that “All-In Yield” shall not include
arrangement fees, structuring fees, commitment fees, underwriting fees and other
similar fees not paid generally to all lenders of such Indebtedness.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
(1) month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.

 

“Alternative Currencies” means Sterling, Swiss Franc, Canadian Dollars, Euro and
any other currency reasonably acceptable to the Administrative Agent and each
applicable Revolving Lender that is freely convertible into Dollars and readily
available in the London interbank market.

 

“Annual Financial Statements” means the audited combined balance sheets of and
related statements of income, stockholders’ equity and cash flows of the Parent
Borrower as of the last day of and for the three (3) most recently completed
fiscal years ended at least ninety (90) days prior to the Restatement Effective
Date.

 

“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977
(Pub. L. No. 95 213, §§101 104), as amended (the “FCPA”), the UK Bribery Act of
2010 and any similar laws, rules, and regulations of any jurisdiction applicable
to any Borrower or any of their respective Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Anticipated Cure Deadline” has the meaning set forth in Section 8.02(a).

4



“Applicable Credit Rating” means, at any time, (a) the credit rating of the
Credit Facilities assigned to the Credit Facilities by S&P and Moody’s at such
time or (b) if the Credit Facilities shall not be rated by S&P and Moody’s at
such time, the Parent Borrower’s corporate credit rating assigned by S&P and
Moody’s at such time; provided that if at any time S&P shall no longer maintain
any of the foregoing ratings, the Administrative Agent and the Parent Borrower
shall determine the Applicable Credit Rating using the corresponding ratings
level of a rating agency that is reasonably agreed to by the Administrative
Agent and the Parent Borrower (a “Replacement Rating Agency”). If any rating
established or deemed to have been established by S&P (or, if applicable, a
Replacement Rating Agency) shall be changed (other than as a result of a change
in the rating system of S&P or Moody’s or such Replacement Rating Agency), such
change shall be effective as of the date on which such change is first announced
by the rating agency making such change. If the rating system of S&P or Moody’s
(or, if applicable, the then current Replacement Rating Agency) shall change,
the Parent Borrower and the Required Lenders shall negotiate in good faith to
amend the definition of “Collateral Release Period” to reflect such changed
rating system or the non-availability of ratings from S&P or Moody’s (or such
Replacement Rating Agency) and, pending the effectiveness of any such amendment,
the Applicable Credit Rating shall be determined by reference to the rating most
recently in effect from S&P or Moody’s (or such Replacement Rating Agency) prior
to such change. If an Applicable Credit Rating shall not be available from S&P
or Moody’s and the Administrative Agent shall have designated a Replacement
Rating Agency, then the Parent Borrower and the Required Lenders shall negotiate
in good faith to amend the definition of “Collateral Release Period” to reflect
such Replacement Rating Agency. Pending the appointment of a Replacement Rating
Agency and the effectiveness of any such amendment, the Applicable Credit Rating
and Collateral Release Period shall be determined by reference to the rating
most recently in effect prior to such unavailability.

 

“Applicable Fiscal Year” has the meaning set forth in Section 2.11(d).

 

“Applicable Percentage” means, with respect to any Revolving Lender, subject to
Section 2.21, the percentage of the total Revolving Commitments represented by
such Lender’s Revolving Commitment. If the Revolving Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, for any day and with respect to any:

 

(a) (i) Term B USD Loan, 2.25% in the case of Eurocurrency Loans and 1.25% in
the case of ABR Loans and (ii) Term B EUR Loan, 2.50%.

 

(b) Term A Loan or Revolving Loan and with respect to any letter of credit fee
or Revolving Facility Commitment Fee, as the case may be, the lesser of (x)
applicable rate per annum set forth below under the caption, “Eurocurrency
Spread”, “ABR Spread”, “Letter of Credit Fee” or “Revolving Facility Commitment
Fee”, as the case may be, based upon the Total Net Leverage Ratio as of the last
day of the most recently ended Test Period or (y) the applicable Debt Rating
Spread:

5



Category  Total Net Leverage Ratio  Eurocurrency
Spread   ABR
Spread   Letter of
Credit Fee   Revolving
Facility
Commitment
Fee  1  Greater than or equal to 4.75:1.00   2.00%   1.00%   2.00%   0.35% 2 
Less than 4.75:1.00 but greater than or equal to 4.00:1.00   1.75%   0.75% 
 1.75%   0.30% 3  Less than 4.00:1.00 but greater than or equal to 2.75:1.00 
 1.50%   0.50%   1.50%   0.25% 4  Less than 2.75:1.00 but greater than or equal
to 2.00:1.00   1.25%   0.25%   1.25%   0.20% 5  Less than 2.00:1.00 but greater
than or equal to 1.50:1.00   1.125%   0.125%   1.125%   0.15% 6  Less than
1.50:1.00   1.00%   0%   1.00%   0.10%

 

For purposes of the foregoing, (i) the Total Net Leverage Ratio shall be
determined as of the last day of the most recently ended Test Period based upon
the Parent Borrower’s consolidated financial statements most recently delivered
pursuant to Section 5.01(a) or (b); provided that until delivery of the Parent
Borrower’s consolidated financial statements for the first fiscal quarter ended
after the Restatement Effective Date as required by Section 5.01(a) or (b), the
“Applicable Rate” in clause (b)(i) above shall be the applicable rate per annum
set forth in Category 2 thereof and (ii) each change in the Applicable Rate
resulting from a change in the Total Net Leverage Ratio shall be effective
during the period commencing on and including the date of delivery to the
Administrative Agent of such consolidated financial statements indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that the Total Net Leverage Ratio shall be deemed to
be in Category 1 if the Parent Borrower fails to deliver the consolidated
financial statements required to be delivered by it pursuant to Section 5.01(a)
or (b), during the period from the expiration of the time for delivery thereof
until such consolidated financial statements are delivered.

 

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to any agents hereunder or to Lenders
by means of electronic communications pursuant to Section 10.01.

 

“Approved Fund” means a Person (other than a natural person) that is primarily
engaged in making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its activities and that
is administered, advised or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages a Lender.

6



“Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Morgan Stanley Senior Funding, Inc., BNP Paribas Securities
Corp., Credit Agricole Corporate and Investment Bank, Mizuho Bank, Ltd.,
Deutsche Bank Securities Inc., ING Bank N.V., Royal Bank of Canada, HSBC
Securities (USA) Inc. and UniCredit.

 

“Asset Swap” means a concurrent purchase and sale or exchange of Related
Business Assets (or assets which prior to their sale or exchange have ceased to
be Related Business Assets of the Parent Borrower or any of its Restricted
Subsidiaries) between the Parent Borrower or any of its Restricted Subsidiaries
and another Person; provided that the Parent Borrower or such Restricted
Subsidiary, as the case may be, receives consideration at least equal to the
fair market value (such fair market value to be determined on the date of the
contractually agreeing to such transaction) as determined in good faith by the
Parent Borrower.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A-1 or any other form approved by the Administrative Agent.

 

“Available Amount” means, at any date, an amount equal to the sum of:

 

(a) $425,000,000; plus

 

(b) an amount, not less than zero in the aggregate, equal to 50% of Consolidated
Net Income of the Parent Borrower and its Restricted Subsidiaries for the period
(taken as one accounting period) from the first day of the fiscal quarter during
which the Restatement Effective Date occurs to the end of the fiscal quarter
most recently ended in respect of which a Compliance Certificate has been
delivered as required hereunder; plus

 

(c) the Net Proceeds (or, if the proceeds thereof (including any assets acquired
in connection with acquisitions permitted hereunder for which the Parent
Borrower issued Equity Interests as consideration) are other than cash, the fair
market value (as determined in good faith by the Parent Borrower) of such
proceeds) actually received by the Parent Borrower from and after the
Restatement Effective Date to such date from any capital contributions to, or
the sale or issuance of Equity Interests of the Parent Borrower (other than (i)
Disqualified Equity Interests, (ii) Equity Interests issued or sold to a
Restricted Subsidiary or an employee stock ownership plan or similar trust to
the extent such sale to an employee stock ownership plan or similar trust is
financed by loans from or Guaranteed by the Parent Borrower or any Restricted
Subsidiary unless such loans have been repaid with cash on or prior to the date
of determination, (iii) Equity Interests the Net Proceeds of which are used to
repay long-term Indebtedness for borrowed money (other than (i) revolving loans
or (ii) Indebtedness of a Person, or Indebtedness secured by a Lien on the
assets, being acquired in connection with acquisitions permitted hereunder for
which the Parent Borrower issues Equity Interests as consideration), (iv)
Specified Equity Contributions and (v) Excluded Contributions); plus

 

(d) the Net Proceeds of Indebtedness and Disqualified Equity Interests of the
Parent Borrower and its Restricted Subsidiaries, in each case issued after the
Restatement Effective Date, which have been exchanged or converted into Equity
Interests (other than of Disqualified

7



Equity Interests) of the Parent Borrower, together with any cash and Cash
Equivalents and the fair market value (as determined in good faith by the Parent
Borrower) of any assets that are received by the Parent Borrower or any
Restricted Subsidiary upon such exchange or conversion; plus

 

(e) the Net Proceeds received by the Borrowers and their respective Restricted
Subsidiaries of Dispositions of Investments made using the Available Amount;
plus

 

(f) returns received in cash or Cash Equivalents by the Borrowers and their
respective Restricted Subsidiaries on Investments made using the Available
Amount (including Investments in Unrestricted Subsidiaries); plus

 

(g) (x) the Investments of the Borrowers and their respective Restricted
Subsidiaries made using the Available Amount in any Unrestricted Subsidiary that
has been re-designated as a Restricted Subsidiary or that has been merged or
consolidated with or into any Borrower or any of its Restricted Subsidiaries (up
to the fair market value (as determined in good faith by the Borrowers) of the
Investments of the Borrowers and their respective Restricted Subsidiaries in
such Unrestricted Subsidiary at the time of such re-designation or merger or
consolidation) and (y) the fair market value (as determined in good faith by the
Parent Borrower) of the assets of any Unrestricted Subsidiary acquired by such
Unrestricted Subsidiary with the proceeds of Investments of the Parent Borrower
and its Restricted Subsidiaries made using the Available Amount in such
Unrestricted Subsidiary that have been transferred, conveyed or otherwise
distributed to the Parent Borrower and its Restricted Subsidiaries (up to the
fair market value (as determined in good faith by the Parent Borrower) of the
Investments of the Parent Borrower and its Restricted Subsidiaries in such
Unrestricted Subsidiary at the time of such transfer, conveyance or other
distribution); plus

 

(h) Declined Amounts; plus

 

(i) the Net Proceeds received by the Parent Borrower and its Restricted
Subsidiaries to the extent such Net Proceeds are expressly excepted from
application of the prepayment provisions of Section 2.11(c); minus

 

(j) (i) Investments made in reliance on Section 6.04(j) or (u), (ii) Restricted
Payments made in reliance on Section 6.07(a)(ix) and (iii) payments made in
reliance on Section 6.07(b)(iv).

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrowers” means the Parent Borrower and, solely with respect to the Revolving
Credit Facility, the Dutch Borrower and any Additional Borrowers.

8



“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the applicable Borrower for a Borrowing
in accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market or any day on which banks in London are not open for general business (b)
when used in connection with any Loans or Letters of Credit denominated in Euro,
such date shall also exclude any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET) payment system (or, if such
payment system ceases to be operative, such other payment system (if any)
determined by the Administrative Agent to be a suitable replacement) is not open
for the settlement of payments in Euro and (c) when used in connection with any
Loans or Letters of Credit denominated in Canadian Dollars, such date shall also
exclude any day on which banks are not open for business in Calgary, Alberta,
Ontario, Montreal or Quebec.

 

“Capital Expenditures” means, for any period and a Person, without duplication
(a) the additions to property, plant and equipment and other capital
expenditures of such Person and its consolidated subsidiaries that are (or would
be) set forth in a consolidated statement of cash flows of such Person for such
period prepared in accordance with GAAP and (b) Capital Lease Obligations
incurred by such Person and its consolidated subsidiaries during such period.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that all obligations of any Person that are or would have
been treated as operating leases (including for avoidance of doubt, any network
lease or any operating indefeasible right of use) for purposes of GAAP prior to
the issuance by the Financial Accounting Standards Board on February 25, 2016 of
an Accounting Standards Update (the “ASU”) shall continue to be accounted for as
operating leases for purposes of all financial definitions and calculations for
purpose of this Agreement (whether or not such operating lease obligations were
in effect on such date) notwithstanding the fact that such obligations are
required in accordance with the ASU (on a prospective or retroactive basis or
otherwise) to be treated as Capital Lease Obligations in the financial
statements to be delivered pursuant to Section 5.01.

 

“Captive Insurance Subsidiary” means any Subsidiary of a Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

 

“Carryover Amount” has the meaning provided in Section 6.07(a)(v).

9



“Cash Equivalents” means:

 

(a) Dollars;

 

(b) (i) Canadian Dollars, Pounds, Japanese Yen, Euros, any national currency of
any participating member state of the EMU, Swiss Franc and any other Alternative
Currency;

 

(c) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 12 months or less from the date
of acquisition;

 

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 12 months or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $500,000,000 in the case of U.S. banks and
$100,000,000 (or the U.S. dollar equivalent as of the date of determination) in
the case of non-U.S. banks;

 

(e) repurchase obligations for underlying securities of the types described in
clauses (c), (d) and (h) entered into with any financial institution or
recognized securities dealer meeting the qualifications specified in clause (d)
above;

 

(f) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another rating agency) and in each case maturing within
24 months after the date of creation or acquisition thereof and Indebtedness or
preferred stock issued by Persons with a rating of “A” or higher from S&P or
“A-2” or higher from Moody’s with maturities of 24 months or less from the date
of acquisition;

 

(g) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another rating agency);

 

(h) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another rating agency) with maturities of 24 months or less from the
date of acquisition;

 

(i) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another rating agency) with maturities of 24 months or less from the date
of acquisition;

 

(j) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or

10



Aaa3 (or the equivalent thereof) or better by Moody’s (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another rating agency);

 

(k) other investments described in the Parent Borrower’s investment policy
provided to the Administrative Agent prior to the Restatement Effective Date;
and

 

(l) investment funds investing at least 90.0% of their assets in securities of
the types described in clauses (a) through (k) above.

 

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include investments of the type and
maturity described in clauses (a) through (h) and clauses (j) through (l) above
of foreign obligors (including investments that are denominated in currencies
other than those set forth in clauses (a) and (b) above, provided that such
amounts are converted into any currency listed in clauses (a) and (b) as
promptly as practicable and in any event within ten (10) Business Days following
the receipt of such amounts), which Investments or obligors (or the parents of
such obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies.

 

“CDOR Rate” means, on any date with respect to a Borrowing denominated in
Canadian Dollars, the per annum rate of interest which is the rate determined as
being the arithmetic average of the annual yield rates applicable to Canadian
Dollar bankers’ acceptances having identical issue and comparable maturity dates
as the applicable Borrowing, displayed and identified as such on the display
referred to as the “CDOR Page” (or any display substituted therefor) of Reuters
Limited (or any successor thereto or Affiliate thereof) as at approximately
10:00 a.m. (Toronto time) on such day, or if such day is not a Business Day,
then on the immediately preceding Business Day (as adjusted by the
Administrative Agent in good faith after 10:00 a.m. (Toronto time) to reflect
any error in a posted rate or in the posted average annual rate).

 

“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code.

 

“CFC Holdco” means a Domestic Subsidiary substantially all of whose assets
consist (directly or indirectly through entities that are disregarded for United
States federal income tax purposes) of the Equity Interests and/or Indebtedness
of one or more CFCs.

 

“Change in Control” means any of the following:

 

(a) (i) any “person” or “group” (within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act as in effect on the date of this Agreement) (other than
the Owner Group) acquires or holds (A) 35% or more of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Parent Borrower and (B) that amount of shares acquired or held by such “person”
or “group” exceeds the Parent Borrower’s Equity Interests held, directly or
indirectly, beneficially or of record, by the Owner Group at such time; or

11



(b) Parent Borrower shall cease to own except in the case of transactions that
are expressly permitted under this Agreement, directly or indirectly, 100% of
the Equity Interests of any Additional Borrower;

 

(c) the board of directors of the Parent Borrower shall cease to consist of a
majority of Continuing Directors; or

 

(d) the occurrence of a “Change in Control” or any comparable event with respect
to a Borrower resulting in a requirement for such Borrower to prepay or make an
offer to purchase any Permitted Ratio Debt, Permitted Acquisition Debt,
Incremental Equivalent Debt, any Refinancing Notes or any Refinancing Loans with
an aggregate principal amount outstanding in excess of the Threshold Amount, as
the term “Change in Control” or those events are defined under any of the
documentation evidencing and governing any of the any Permitted Ratio Debt,
Permitted Acquisition Debt, Incremental Equivalent Debt, any Refinancing Notes
or any Refinancing Loans, as applicable;

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, (i) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, (ii) all requests, rules, guidelines, requirements and directives
promulgated by the European Commission or foreign regulatory authorities, in
each case pursuant to any Capital Requirement Directive (including CRD IV) and
(iii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a Change in Law, regardless of the date enacted, adopted, issued or
implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans,
USD/Multicurrency Revolving Loans, Term Loans, Term A Loans, Term A USD Loans,
Term A EUR Loans, Term B Loans, Term B USD Loans, Term B EUR Loans, Swingline
Loans, Loans made pursuant to any Specified Refinancing Debt constituting
revolving facility commitments, Loans made pursuant to any Specified Refinancing
Debt constituting term loans, Loans made pursuant to an Incremental Revolving
Commitment (other than an Incremental Revolving Commitment that is an increase
of an existing revolving commitment), Loans made pursuant to an Incremental Term
Facility and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment, USD/ Multicurrency Revolving Commitment,
Term Commitment, Term B Commitment, Term B USD Commitments, Term B EUR
Commitments, Term A Commitment, Term A USD Commitment, Term A EUR Commitment,
Specified Refinancing Debt constituting revolving facility commitment, Specified
Refinancing Debt constituting term

12



loan commitment, an Incremental Revolving Commitment (other than an Incremental
Revolving Commitment that is an increase of an existing revolving commitment) or
a commitment for Incremental Term Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning given to such term in the Security Agreement.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Secured Parties hereunder.

 

“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement and/or any other Loan
Document and (y) the time periods (and extensions thereof) set forth in Section
5.10, the requirement that:

 

(a) the Collateral Agent shall have received each Security Document required to
be delivered pursuant to Section 5.10 at such time required by such Sections to
be delivered, in each case, duly executed by each Loan Party that is party
thereto;

 

(b) all Obligations shall have been unconditionally guaranteed by each
Restricted Subsidiary (other than any Excluded Subsidiary);

 

(c) except to the extent otherwise provided hereunder or under any Security
Document, the Obligations and the Guaranty shall have been secured by a
perfected security interest, subject to no Liens other than the Liens permitted
under Section 6.02, in all Equity Interests of each wholly owned Material
Subsidiary directly owned by the Parent Borrower or any Subsidiary Loan Party
(which security interest, in the case of Equity Interests of any Foreign
Subsidiary or any CFC Holdco shall be limited to 65% of the issued and
outstanding Equity Interests of such Subsidiary or CFC Holdco, as the case may
be), in each case other than any Excluded Equity Interests; and

 

(d) except to the extent otherwise provided hereunder or under any Security
Document, the Obligations and the Guaranty shall have been secured by a
perfected security interest, subject to no Liens other than the Liens permitted
under Section 6.02, in the Collateral, in each case, with the priority required
by the Security Documents, to the extent required under, and subject to
exceptions and limitations otherwise set forth in this Agreement and the
Security Documents.

 

The foregoing definition shall not require, and the Loan Documents shall not
contain any requirements as to, the creation or perfection of pledges of or
security interests in or taking other actions with respect to any Excluded
Assets.

 

The Collateral Agent may grant extensions of time for the perfection of security
interests in particular assets and the delivery of assets where it reasonably
determines, in consultation with the Parent Borrower, that perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Security Documents.

13



No actions required by the laws of any non-U.S. jurisdiction shall be required
in order to create any security interests in any assets or to perfect or make
enforceable such security interests (including any intellectual property
registered in any non-U.S. jurisdiction) (it being understood that there shall
be no security agreements or pledge agreements governed under the laws of any
non-U.S. jurisdiction or any requirement to make any filings in any foreign
jurisdiction including with respect to foreign intellectual property). No
actions shall be required with respect to assets requiring perfection through
control agreements or perfection by “control” (as defined in the UCC) (other
than in respect of Indebtedness for borrowed money (other than intercompany
Indebtedness) owing to the Loan Parties evidenced by a note in excess of
$7,500,000, Indebtedness of any non-Loan Party that is owing to any Loan Party
(which shall be evidenced by the Global Intercompany Note and pledged to the
Collateral Agent) and certificated Equity Interests of wholly owned Restricted
Subsidiaries that are Material Subsidiaries otherwise required to be pledged
pursuant to the Security Agreement to the extent required under clause (c)
above).

 

“Collateral Release Period” shall mean any period during which (i) the
Applicable Credit Rating is at least BBB- (with stable or better outlook) from
S&P and at least Baa3 (with stable or better outlook) from Moody’s, (ii) no
Event of Default then exists and (iii) no Term B Loans or any other Indebtedness
for borrowed money of the Parent Borrower or any of the Subsidiary Loan Parties
(other than the Obligations) that is secured is then outstanding. Each
Collateral Release Period shall (x) commence upon (a) the Parent Borrower’s
satisfaction of the conditions set forth in the immediately preceding sentence
and (b) certification by the Parent Borrower thereof and (y) shall terminate on
the first date following the commencement of such Collateral Release Period on
which the Parent Borrower ceases to satisfy any of the above conditions.

 

“Commitment” means a Revolving Commitment or the Term Commitment, or any
combination thereof (as the context requires).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et.
seq.), as amended from time to time and any successor statute.

 

“Consolidated Net Income” means, for any period and any Person (a “Subject
Person”), such Subject Person’s consolidated net income (or loss) determined in
accordance with GAAP, but excluding (i) any extraordinary, non-recurring,
non-operating or unusual gains, charges or losses and/or any non-cash gains,
charges or losses (including (x) costs and payments in connection with actual or
prospective litigation, legal settlements, fines, judgments or orders, (y) costs
of, and payments of, corporate reorganizations and (z) gains, income, losses,
expenses or charges (less all fees and expenses chargeable thereto) attributable
to any sales or dispositions of Equity Interests or assets (including asset
retirement costs) or returned surplus assets of any employee benefit plan
outside of the ordinary course of business), and (ii) including or in addition
to the above, the following:

 

(a) the income (or loss) of any Unrestricted Subsidiary, any other Person that
is not a Restricted Subsidiary but whose accounts would be consolidated with
those of the Subject Person in the Subject Person’s consolidated financial
statements in accordance with GAAP or any other Person (other than a Restricted
Subsidiary) in which the Subject Person or a subsidiary has an ownership
interest (including any joint venture); provided, however, that Consolidated

14



Net Income shall include amounts in respect of the income of such Person when
actually received in cash or Cash Equivalents by the Subject Person or such
subsidiary in the form of dividends or similar distributions;

 

(b) the income or loss of any Person acquired by the Subject Person or a
subsidiary for any period prior to the date of such acquisition (provided such
income or loss may be included in the calculation of Adjusted EBITDA to the
extent provided in the definition thereof);

 

(c) the cumulative effect of any change in accounting principles or policies in
accordance with GAAP during such period;

 

(d) any net gains, income, charges, losses, expenses or charges with respect to
(i) disposed, abandoned, closed and discontinued operations (other than assets
held for sale) and any accretion or accrual of discounted liabilities and on the
disposal of disposed, abandoned, and discontinued operations and (ii)
facilities, plants or distribution centers that have been closed during such
period;

 

(e) effects of adjustments (including the effects of such adjustments pushed
down to the Subject Person) in the Subject Person’s consolidated financial
statements pursuant to GAAP (including in the inventory, property and equipment,
software, goodwill, intangible assets, in-process research and development,
deferred revenue, deferred rent and debt line items thereof) resulting from the
application of recapitalization accounting or acquisition accounting, as the
case may be, in relation to the Original Transactions or any consummated
recapitalization or acquisition transaction or similar investment or the
amortization or write-off of any amounts thereof;

 

(f) any net income or loss (less all fees and expenses or charges related
thereto) attributable to the early extinguishment of Indebtedness (and the
termination of any associated Swap Agreements);

 

(g) any (i) write-off or amortization made in such period of deferred financing
costs and premiums paid or other expenses incurred directly in connection with
any early extinguishment of Indebtedness, (ii) good will or other asset
impairment charges, write-offs or write-downs or (iii) amortization of
intangible assets;

 

(h) any non-cash compensation charge, cost, expense, accrual or reserve,
including any such charge, cost, expense, accrual or reserve arising from the
grant of stock appreciation or similar rights, stock options, restricted stock
or other management equity plan, profits interest plan, pension plan, employee
benefit plan, deferred compensation arrangement, distributor equity plan or any
other equity incentive programs, plans, arrangements or schemes (including any
compensation charge and any charge related to any repricing, amendment or other
change thereto) and any cash charges associated with the rollover, acceleration
or payment of management equity;

 

(i) any fees, costs, commissions and expenses incurred or paid by the Subject
Person (or any JAB Affiliate) during such period (including rationalization,
legal, Tax and structuring fees, costs and expenses), or any amortization or
write-off thereof for such period in connection with or pursuant to (i) the
Original Transactions or the Transactions (including shared costs and

15



Tax formation costs, in each case, relating solely to the consummation of the
Transactions, whether incurred before or after the Restatement Effective Date)
or the Loan Documents and (ii) any transaction (other than any transaction among
the Parent Borrower and its Subsidiaries in the ordinary course of operations),
including any acquisition, investment, Disposition, recapitalization, incurrence
or repayment of Indebtedness (other than the incurrence or repayment of
Indebtedness among the Parent Borrower and its Subsidiaries in the ordinary
course of operations), issuance of Equity Interests, refinancing transaction or
amendment, waiver or modification of any Indebtedness (in each case, including
any such transaction consummated prior to the Restatement Effective Date and any
such transaction undertaken but not completed) and any charges or non-recurring
merger, consolidation or amalgamation costs incurred during such period as a
result of any such transaction;

 

(j) accruals and reserves that are established or adjusted after the Restatement
Effective Date that are so required to be established or adjusted during such
period as a result of the adoption or modification of accounting policies;

 

(k) any unrealized or realized net foreign currency translation gains or losses
and unrealized net foreign currency transaction gains or losses, in each case
impacting net income (including currency re-measurements of Indebtedness, any
applicable net gains or losses resulting from Swap Agreements for currency
exchange risk associated with the above or any other currency related risk and
those resulting from intercompany Indebtedness); and

 

(l) unrealized net losses, charges or expenses and unrealized net gains in the
fair market value of any arrangements under Swap Agreements.

 

“Continuing Directors” means the directors of the Parent Borrower on the
Restatement Effective Date and each other director, if such other director’s
election to the board of the directors of the Parent Borrower is recommended by,
or such other director’s election is approved by, at least a majority of the
then Continuing Directors.

 

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Facilities” means the Revolving Facility and each Term Facility.

 

“Date of Full Satisfaction” means, as of any date, that on or before such date:
(a) the principal of and interest accrued to such date on each Loan (other than
the contingent LC Exposure) shall have been paid in full in cash, (b) all fees,
expenses and other amounts then due and payable which constitute Loan
Obligations (other than the contingent LC Exposure and other

16



contingent amounts for which no claim or demand has been made) shall have been
paid in full in cash, (c) the Commitments shall have expired or been terminated,
and (d) the contingent LC Exposure shall have been secured by: (i) the grant of
a first priority, perfected Lien on cash or Cash Equivalents in an amount at
least equal to 102% of the amount of such LC Exposure or other collateral which
is reasonably acceptable to the applicable Issuing Bank or (ii) the issuance of
a “back-to-back” letter of credit in form and substance reasonably acceptable to
the applicable Issuing Bank with an original face amount at least equal to 102%
of the amount of such LC Exposure.

 

“Debt Rating Spread” means, from time to time, the following percentages per
annum, based upon the Debt Rating as set forth below:

 

Pricing
Level  Debt Ratings
S&P/Moody’s  Eurocurrency
Spread   ABR
Spread   Letter of Credit
Fee   Revolving
Facility
Commitment
Fee  5  Less than BB+/Ba1   2.00%   1.00%   2.00%   0.35% 4  BB+/Ba1   1.75% 
 0.75%   1.75%   0.30% 3  BBB-/Baa3   1.50%   0.50%   1.50%   0.25% 2  BBB/Baa2 
 1.25%   0.25%   1.25%   0.20% 1  BBB+/Baa1 or higher   1.125%   0.125% 
 1.125%   0.15%

 

“Debt Rating” means, as of any date of determination, the corporate credit
rating of the Parent Borrower as determined by either S&P or Moody’s
(collectively, the “Debt Ratings”) (or, in the absence of such a rating, a
comparable corporate credit or issuer rating of the Parent Borrower as
reasonably determined by the Administrative Agent); provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the higher of such Debt Ratings shall apply (with the Debt Rating
for Pricing Level 1 being the highest and the Debt Rating for Pricing Level 5
being the lowest); (b) if there is a split in Debt Ratings of more than one
level, then the Pricing Level that is one level lower than the Pricing Level of
the higher Debt Rating shall apply; and (c) if the Borrower has no Debt Rating
from S&P or no Debt Rating from Moody’s, the Applicable Rate shall be deemed to
be Pricing Level 5.

 

Initially the Debt Rating Spread shall be determined based upon Pricing Level 4.
Thereafter, each change in the Debt Rating Spread resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the date of the next such change.

 

“Declined Amount” has the meaning set forth in Section 2.11(h).

17



“Declining Lender” has the meaning set forth in Section 2.11(h).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both (as provided for in Section 8.01)
would, unless cured or waived, become an Event of Default.

 

“Defaulting Lender” means any Lender that has: (a) failed to fund any portion of
its Loans or participations in Letters of Credit or Swingline Loans within two
(2) Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent, the Borrower, the Issuing Banks and
the Swingline Lender in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) notified a
Borrower, the Administrative Agent, the Issuing Banks, the Swingline Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c)
failed, within two (2) Business Days after request by the Administrative Agent,
to confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans; provided that any Lender that has failed
to give such timely confirmation shall cease to be a Defaulting Lender under
this clause (c) immediately upon the delivery of such confirmation, (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, unless the subject of a good faith dispute, or (e) (i) become
or is insolvent or has a parent company that has become or is insolvent, (ii)
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or, other than
via an Undisclosed Administration, has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interests in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate disavow or
disaffirm any contracts or agreements made with such Lender or (iii) become the
subject of a Bail-In Action.

 

“Deposit Obligations” means all obligations, indebtedness, and liabilities of
any member of the Group, or any one of them, to any Lender or any Affiliate of
any Lender which have been designated by the Parent Borrower by written notice
to the Administrative Agent as entitled to

18



the security of the Collateral and which arise pursuant to any treasury,
purchasing card, deposit, lock box, commercial credit card, stored value card,
employee credit card program, controlled disbursement, ACH transactions, return
items, interstate deposit network services, dealer incentive, supplier finance
or similar programs, Society for Worldwide Interbank Financial Telecommunication
transfer, cash pooling, operation foreign exchange management or cash management
services or arrangements (including in connection with any automated clearing
house transfers of funds or any similar transactions between the Parent Borrower
or any Restricted Subsidiary and any Lender, Affiliate of a Lender, Issuing Bank
or the Administrative Agent) entered into by such Lender or Affiliate with the
Group, or any member of the Group, whether now existing or hereafter arising,
whether direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, including, without
limitation, the obligation, indebtedness, and liabilities of the Group, or any
one of them, to repay any credit extended in connection with such arrangements,
interest thereon, and all fees, costs, and expenses (including reasonable
attorneys’ fees and expenses) provided for in the documentation executed in
connection therewith.

 

“Designated Equity Contribution” has the meaning set forth in Section 8.02(a).

 

“Designated Loans” has the meaning set forth in Section 2.06(c).

 

“Designating Lender” has the meaning set forth in Section 2.06(c).

 

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Parent Borrower in good faith) of non-Cash consideration received by the
Parent Borrower or a Restricted Subsidiary in connection with a Disposition
pursuant to Section 6.05(m) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the Parent
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the amount of cash or Cash Equivalents received in connection with a
subsequent sale or conversion of such Designated Non-Cash Consideration to cash
or Cash Equivalents).

 

“Disclosed Matters” means the actions, suits and proceedings and other matters
disclosed (i) in the Parent Borrower’s Report on Form 10-K filed with the SEC
for the annual period ending June 30, 2017, (ii) in the Parent Borrower’s Report
on Form 10-Q filed with the SEC for the quarterly period ending September 30,
2017, (iii) in the Parent Borrower’s Report on Form 10-Q filed with the SEC for
the quarterly period ending December 31, 2017 and (iv) as disclosed on Schedule
3.06(a).

 

“Disposition” has the meaning set forth in Section 6.05.

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligations or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interest that would constitute Disqualified
Equity Interests, in each case, on or prior to the 91st day following the Term B
Loan Maturity Date; provided that (i) any Equity Interests that would

19



constitute Disqualified Equity Interests solely because the holders thereof have
the right to require the Parent Borrower to repurchase such Disqualified Equity
Interests upon the occurrence of a change of control or asset sale shall not
constitute Disqualified Equity Interests if the terms of such Equity Interests
(and all securities into which it is convertible or for which it is ratable or
exchangeable) provide that the Parent Borrower may not repurchase or redeem any
such Equity Interests (and all securities into which it is convertible or for
which it is ratable or exchangeable) pursuant to such provision unless the Loan
Obligations are fully satisfied simultaneously therewith and (ii) only the
portion of the Equity Interests meeting one of the foregoing clauses (a) through
(d) prior to the date that is ninety-one (91) days after the Term B Loan
Maturity Date will be deemed to be Disqualified Equity Interests.
Notwithstanding the preceding sentence, (A) if such Equity Interest is issued
pursuant to any plan for the benefit of directors, officers, employees, members
of management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in each
case in the ordinary course of business of the Parent Borrower or any Restricted
Subsidiary, such Equity Interest shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the issuer
thereof in order to satisfy applicable statutory or regulatory obligations, and
(B) no Equity Interest held by any future, present or former employee, director,
officer, manager, member of management or consultant (or their respective
Affiliates or immediate family members) of the Parent Borrower (or any
Subsidiary) shall be considered Disqualified Equity Interests because such stock
is redeemable or subject to repurchase pursuant to any management equity
subscription agreement, stock option, stock appreciation right or other stock
award agreement, stock ownership plan, put agreement, stockholder agreement or
similar agreement that may be in effect from time to time.

 

“Disqualified Institution” means, as of any date, competitors of the Parent
Borrower or any of its Subsidiaries that are in the same or a similar line of
business as of such date and, in each case, identified in writing to the
Administrative Agent at JPMDQ_Contact@jpmorgan.com or such other address
provided by the Administrative Agent from time to time (each such entity, a
“Competitor”) and Affiliates of Competitors to the extent such affiliates are
clearly identifiable on the basis of such affiliates’ names or designated in
writing by the Parent Borrower from time to time and to the extent such
affiliates are not bona fide debt funds or investment vehicles that are engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of business with appropriate
information barriers in place; provided, however, that a list of Disqualified
Institutions identified above shall be made available to all Lenders upon
request by the Administrative Agent; provided, further that no such updates to
the list (i) shall be deemed effective until the date that is three (3) Business
Days after written notice thereof is received by the Administrative Agent and
(ii) shall be deemed to retroactively disqualify any parties that have
previously acquired an assignment or participation interest in respect of the
Loans from continuing to hold or vote such previously acquired assignments and
participations on the terms set forth herein for Lenders that are not
Disqualified Institutions.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Dollar Equivalent” means, at any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the

20



Administrative Agent at such time on the basis of the Spot Rate in effect on
such date for the purchase of Dollars with such currency. The Dollar Equivalent
at any time of the amount of any Letter of Credit, LC Disbursement or Loan
denominated in an Alternative Currency shall be the amount most recently
determined as provided in Section 1.06.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any State of the United States of America or the District of Columbia.

 

“Dutch Borrower” means Coty B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands.

 

“EBITDA” means, for any period and any Person, the total of the following each
calculated without duplication on a consolidated basis for such period:

 

(a) Consolidated Net Income; plus

 

(b) any provision for (or less any benefit from) income or franchise Taxes
included in determining Consolidated Net Income; plus

 

(c) interest expense (including the interest portion of Capital Lease
Obligations) deducted in determining Consolidated Net Income; plus

 

(d) amortization and depreciation expense deducted in determining Consolidated
Net Income; plus

 

(e) to the extent not disregarded in the calculation of Consolidated Net Income,
non-cash charges; plus

 

(f) the amount of any fee, cost, expense or reserve to the extent actually
reimbursed or reimbursable by third parties pursuant to indemnification or
reimbursement provisions or similar agreements or insurance; provided that, such
Person in good faith expects to receive reimbursement for such fee, cost,
expense or reserve within the next four fiscal quarters (it being understood
that to the extent not actually received within such fiscal quarters, such
reimbursement amounts shall be deducted in calculating EBITDA for such fiscal
quarters); plus

 

(g) the amount of any expense or deduction associated with any subsidiary of
such Person attributable to non-controlling interests or minority interests of
third parties; plus

 

(h) the amount of loss on sales of receivables and related assets to the Parent
Borrower or any Restricted Subsidiary in connection with a permitted receivables
financing; plus

 

(i) proceeds of business interruption insurance in an amount representing the
earnings for the applicable period that such proceeds are intended to replace
(whether or not received so long as such Person in good faith expects to receive
the same within the next four fiscal quarters (it being understood that to the
extent not actually received within such fiscal quarters, such proceeds shall be
deducted in calculating EBITDA for such fiscal quarters)); plus

21



(j) any earn-out obligation and contingent consideration obligations (including
adjustments thereof and purchase price adjustments) incurred in connection with
any Investment made in compliance with Section 6.04 or any Investment
consummated prior to the Restatement Effective Date, which is paid or accrued
during such period.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.04(b) (subject to receipt of such consents, if any, as
may be required for the assignment of the applicable Loans and/or Commitments to
such Person under Section 10.04(b)); provided that in any event, “Eligible
Assignee” shall not include (i) any natural person or (ii) any Disqualified
Institution.

 

“EMU” means the Economic and Monetary Union of the European Union.

 

“EMU Legislation” means the legislative measures of the European Union relating
to the EMU.

 

“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices, binding
agreements or other legally enforceable requirements issued, promulgated or
entered into by any Governmental Authority, regulating, relating in any way to
or imposing standards of conduct concerning the environment, preservation or
reclamation of natural resources, health and safety as it relates to
environmental protection or to Hazardous Materials in products and associated
labeling or packaging content restrictions relating to environmental attributes.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Person resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
the release of any Hazardous Materials into the environment or (d) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of the capital stock, partnership interests,
membership interest in a limited liability company, beneficial interests in a
trust or other equity interests or any warrants, options or other rights to
acquire such interests but excluding any debt securities convertible into such
Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of a non-exempt Prohibited Transaction; (c) any failure by any Pension
Plan to satisfy the minimum funding standards (within the meaning of Sections
412 or 430 of the Code or Sections

22



302 or 303 of ERISA) applicable to such Pension Plan, whether or not waived; (d)
the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of
an application for a waiver of the minimum funding standards with respect to any
Pension Plan or the failure by any Loan Party or any of its ERISA Affiliates to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Pension Plan; (e) the incurrence by any Loan Party or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Pension Plan, including but not limited to the imposition
of any Lien in favor of the PBGC or any Pension Plan; (f) a determination that
any Pension Plan is, or is reasonably expected to be, in “at-risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA); (g) the
receipt by any Loan Party or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan under Section 4042
of ERISA; (h) the incurrence by any Loan Party or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any
Pension Plan or Multiemployer Plan; (i) the failure by any Loan Party or any of
its ERISA Affiliates to make any required contribution to a Multiemployer Plan;
(j) the receipt by any Loan Party or any of its ERISA Affiliates of any notice,
or the receipt by any Multiemployer Plan from a Loan Party or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, Insolvent or
in endangered or critical status (within the meaning of Section 432 of the Code
or Section 305 of ERISA) or (k) with respect to any Foreign Benefit Plan, (A)
the failure to make or remit any employer or employee contributions required by
applicable Law or by the terms of such Foreign Benefit Plan; (B) the failure to
register or loss of registration in good standing with applicable regulatory
authorities of any such Foreign Benefit Plan required to be registered; or (C)
the failure of such Foreign Benefit Plan to comply with any material provisions
of applicable Law or regulations or with the material terms of such Foreign
Benefit Plan.

 

“Escrow Debt” means Indebtedness incurred in connection with any transaction
permitted hereunder for so long as proceeds thereof have been deposited into an
escrow account on customary terms to secure such Indebtedness pending the
application of such proceeds to finance such transaction.

 

“Euro” or “€” means the single currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate but does not include
any Loan or Borrowing bearing interest at a rate determined by reference to
clause (c) of the definition of the term “Alternate Base Rate.”

 

“Event of Default” has the meaning set forth in Section 8.01.

 

“Excess Cash Flow” means, for any period, the sum (without duplication) of:

 

(a) Consolidated Net Income of the Parent Borrower and the Restricted
Subsidiaries; minus

23



(b) the sum of the following: (i) an amount equal to the amount of all non-cash
gains or credits included in arriving at Consolidated Net Income; (ii) mandatory
prepayments pursuant to Section 2.11(c) (in each case, to the extent such
proceeds increased Excess Cash Flow); (iii) the principal portion of required
and voluntary repayments of Indebtedness (other than voluntary repayments on the
Loans); (iv) cash used for Capital Expenditures, acquisitions and other
permitted Investments except to the extent financed with long-term Indebtedness
(other than revolving indebtedness); (v) all Restricted Payments due in respect
of that period (whether or not paid) made under the permissions of Section 6.07
(other than (x) Restricted Payments made in reliance on the Available Amount
(except if funded with amounts set forth under clause (b) of “Available Amount”
generated during such fiscal year) and (y) solely to the extent paid to the
Parent Borrower or one of its Restricted Subsidiaries) and, in each case, except
to the extent financed with long-term indebtedness (other than revolving
indebtedness)); (vi) cash payments by the Parent Borrower and its Restricted
Subsidiaries during such period in respect of long-term liabilities of the
Parent Borrower and its Restricted Subsidiaries other than Indebtedness; (vii)
the aggregate amount of expenditures actually made by the Parent Borrower and
its Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees and pension contributions) to the extent that
such expenditures are not expensed or deducted (or exceed the amount expensed or
deducted) during such period; (viii) the amount of cash taxes paid or payable in
such period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such period; (ix) an amount equal to all
expenses, charges and losses excluded in calculating Consolidated Net Income, in
each case, to the extent paid or payable in cash; (x) cash generated through the
income of any Restricted Subsidiary (foreign or domestic) of any Borrower to the
extent that the payment of such cash to the Loan Parties, whether by dividends
or similar distributions, intercompany loan repayments or otherwise (1) is not
at the time of calculation permitted by operation of any requirements of law
applicable to that Restricted Subsidiary or (2) would at the time of calculation
result in material adverse Tax consequences; provided, however, that to the
extent such prohibition in clause (x)(1) or material adverse Tax consequences in
clause (x)(2) does not exist at the time of any future calculation, any amounts
deducted from Excess Cash Flow pursuant to clause (x)(1) or (x)(2), as
applicable, which have not already been added to Excess Cash Flow pursuant to
this proviso, shall be added to Excess Cash Flow at the time of such future
calculation, (xi) an amount equal to all expenses, charges and losses excluded
in calculating Consolidated Net Income, in each case, to the extent paid or
payable in cash; and (xii) without duplication of amounts deducted from Excess
Cash Flow in prior periods, at the option of the Borrowers, the aggregate
consideration required to be paid in cash by the Borrowers or any of the
Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period or otherwise
budgeted to be paid in cash, in either case, relating to Investments,
acquisitions, Capital Expenditures, capitalized software expenditures or
acquisitions of intellectual property expected to be consummated or made during
the period of four consecutive fiscal quarters of the Borrower following the end
of such period; provided that, to the extent the aggregate amount of cash
actually utilized to finance such Investments, acquisitions, Capital
Expenditures, capitalized software expenditures or acquisitions of intellectual
property during such period of four consecutive fiscal quarters is (x) less than
the Contract Consideration or amount otherwise budgeted for or (y) is financed
with long-term indebtedness (other than revolving indebtedness), the amount of
such shortfall or such indebtedness, as applicable, shall

24



be added to the calculation of Excess Cash Flow at the end of such period of
four consecutive fiscal quarters.

 

“Excluded Accounts” has the meaning given to such term in the Security
Agreement.

 

“Excluded Assets” means:

 

(a) (x) any fee owned real property and (y) any real property leasehold rights
and interests;

 

(b) motor vehicles, aircraft and other assets subject to certificates of title;

 

(c) commercial tort claims that, in the reasonable determination of the Parent
Borrower, are not expected to result in a judgment in excess of $10,000,000;

 

(d) letter of credit rights (other than to the extent consisting of supporting
obligations that can be perfected solely by the filing of a Uniform Commercial
Code financing statement (it being understood that no actions shall be required
to perfect a security interest in letter of credit rights other than filing of a
Uniform Commercial Code financing statement));

 

(e) any governmental licenses or state or local franchises, charters and
authorizations, to the extent a security interest in any such license,
franchise, charter or authorization is prohibited or restricted thereby
(excluding any prohibition or restriction that is ineffective under the Uniform
Commercial Code);

 

(f) assets to the extent the pledge thereof or grant of security interests
therein (x) is prohibited or restricted by applicable Law, rule or regulation,
(y) would cause the destruction, invalidation or abandonment of such asset under
applicable Law, rule or regulation, or (z) requires any consent, approval,
license or other authorization of any third party or Governmental Authority
(excluding any prohibition or restriction that is ineffective under the Uniform
Commercial Code);

 

(g) Excluded Equity Interest;

 

(h) Excluded Accounts;

 

(i) any lease, license or agreement, or any property subject to a purchase money
security interest, capital lease obligation or similar arrangement, in each case
to the extent that a grant of a security interest therein would violate or
invalidate such lease, license or agreement or purchase money or similar
arrangement or create a right of termination in favor of any other party thereto
(other than any Borrower or a Restricted Subsidiary) or otherwise require
consent thereunder (other than from Parent Borrower or a Restricted Subsidiary)
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the Uniform Commercial Code
notwithstanding such prohibition;

 

(j) any assets to the extent a security interest in such assets would result in
material adverse Tax consequences as reasonably determined by the Parent
Borrower;

25



(k) any intent-to-use application trademark application prior to the filing, and
acceptance by the U.S. Patent and Trademark Office, of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto, to the extent, if any, that, and
solely during the period, if any, in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark application under applicable federal law;

 

(l) assets where the cost of obtaining a security interest therein is excessive
in relation to the practical benefit to the Lenders afforded thereby as
reasonably determined between the Parent Borrower and the Administrative Agent;
and

 

(m) any acquired property (including property acquired through acquisition or
merger of another entity) if at the time of such acquisition the granting of a
security interest therein or the pledge thereof is prohibited by any contract or
other agreement (in each case, not created in contemplation thereof) to the
extent and for so long as such contract or other agreement prohibits such
security interest or pledge (excluding any prohibition or restriction that is
ineffective under the Uniform Commercial Code).

 

“Excluded Contribution” means the Net Proceeds actually received in cash by the
Parent Borrower from and after the Restatement Effective Date to such date from
any capital contributions to, or the sale of Equity Interests of, the Parent
Borrower (other than (a) Disqualified Equity Interests, (b) Equity Interests
issued or sold to a Restricted Subsidiary or an employee stock ownership plan or
similar trust to the extent such sale to an employee stock ownership plan or
similar trust is financed by loans from or Guaranteed by the Parent Borrower or
any Restricted Subsidiary unless such loans have been repaid with cash on or
prior to the date of determination, (c) Equity Interests the Net Proceeds of
which are used to repay long-term Indebtedness for borrowed money (other than
revolving loans), (d) Specified Equity Contributions and (e) amounts that have
previously been (or are simultaneously being) applied to the Available Amount).

 

“Excluded Equity Interest” means (A) margin stock, (B) Equity Interests of any
Person other than any Borrower or any wholly owned Material Subsidiary that is a
Restricted Subsidiary directly owned by a Borrower or any Subsidiary Loan Party,
(C) Equity Interests of any Material Subsidiary that is a wholly owned Foreign
Subsidiary or CFC Holdco directly owned by a Borrower or any Subsidiary Party in
excess of 65% of such Material Subsidiary’s issued and outstanding Equity
Interests, (D) any Equity Interest to the extent the pledge thereof would be
prohibited by any Law or contractual obligation (excluding any prohibition or
restriction that is ineffective under the Uniform Commercial Code), (E) any
Equity Interests with respect to which the Parent Borrower and the
Administrative Agent have reasonably determined that the cost or other
consequences (including material adverse Tax consequences) of pledging or
perfecting a security interest in such Equity Interests are excessive in
relation to the benefit to the Secured Parties of the security to be afforded
thereby, (F) the Equity Interests of any Excluded Subsidiary (other than any
Foreign Subsidiary or CFC Holdco), and (G) any other Equity Interests that
otherwise constitute Excluded Assets.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Parent Borrower, (b) any Foreign Subsidiary, (c) any Domestic
Subsidiary (i) that is a direct or indirect subsidiary of a Foreign Subsidiary
or CFC Holdco or (ii) that is a CFC Holdco,

26



(d) any Subsidiary, including any regulated entity that is subject to net worth
or net capital or similar capital and surplus restrictions, that is prohibited
or restricted by applicable Law, accounting policies or by contractual
obligation existing on the Restatement Effective Date (or, with respect to any
Subsidiary acquired by a Borrower or a Restricted Subsidiary after the
Restatement Effective Date (and so long as such contractual obligation was not
incurred in contemplation of such acquisition, on the date such Subsidiary is so
acquired) from providing a Guaranty, or if such Guaranty would require
governmental (including regulatory) or third party consent, approval, license or
authorization, (e) any special purpose securitization vehicle (or similar
entity), (f) any Captive Insurance Subsidiary, (g) any not for profit
Subsidiary, (h) any Immaterial Subsidiary, (i) each Unrestricted Subsidiary, (j)
any Restricted Subsidiary acquired with Indebtedness assumed pursuant to Section
6.01(g) to the extent such Restricted Subsidiary would be prohibited from
providing the Guaranty, or consent would be required (that has not been
obtained), pursuant to the terms of such Indebtedness, (k) any Subsidiary with
respect to which the Guaranty would result in material adverse Tax consequences
as reasonably determined by the Parent Borrower in consultation with the
Administrative Agent and (l) any other Subsidiary with respect to which the
Administrative Agent and the Parent Borrower reasonably agree that the burden or
cost of providing the Guaranty shall outweigh the benefits to be obtained by the
Lenders therefrom.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any obligation
(a “Specified Swap Obligation”) to pay or perform under any agreement, contract,
or transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
Guaranty of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Specified Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation, or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the Guaranty of such Loan Party, or a
grant by such Loan Party of a security interest, becomes effective with respect
to such Specified Swap Obligation. If a Specified Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Specified Swap Obligation that is attributable to swaps
for which such Guaranty or security interest becomes illegal.

 

“Excluded Taxes” means, with respect to any Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Loan Parties hereunder, (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes or similar Taxes imposed by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or, in which it is otherwise doing business, or
in which it had a present or former connection (other than such connection
arising solely from any Secured Party having executed, delivered, or performed
its obligations or received a payment under, or enforced, any Loan Document) or,
in the case of any Lender, in which its applicable lending office is located,
(b) any branch profits Taxes imposed by the United States of America or any
similar Tax imposed by any other jurisdiction in which a Borrower is located,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by a Borrower under Section 2.19(b)), any United States withholding Tax
that is imposed on amounts payable to or for the account of such Foreign Lender
pursuant to a law in effect on

27



the date on which such Foreign Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from a Borrower
with respect to such withholding Tax pursuant to Section 2.17(a), (d) in the
case of a non-Foreign Lender (other than an assignee pursuant to a request by a
Borrower under Section 2.19(b)), any United States backup withholding Tax that
is imposed on accounts payable to such non-Foreign Lender at the time such
non-Foreign Lender becomes a party to this Agreement, (e) Taxes attributable to
a failure to comply with Section 2.17(f), (f) any withholding Taxes imposed
under FATCA and (g) all liabilities, penalties and interest with respect to any
of the foregoing.

 

“Existing Credit Agreements” has the meaning set forth in the recitals hereto.

 

“Existing Indebtedness Refinancing” means the repayment in full of all
obligations (other than contingent obligations) outstanding under the Existing
Coty Credit Agreement and the Existing Galleria Credit Agreement and, with
respect to the Existing Galleria Credit Agreement, the termination and release
of all liens and guarantees with respect to such obligations.

 

“Existing L/C Issuer” means JPMorgan Chase Bank, N.A., in its capacity as issuer
of the Existing Letters of Credit.

 

“Existing Letters of Credit” means those certain letters of credit issued in
connection with and/or outstanding under the Existing Credit Agreements and
outstanding on the Restatement Effective Date and listed on Schedule 1.01
hereto.

 

“Extended Revolving Commitments” has the meaning set forth in Section 2.24(b).

 

“Extended Term Loans” has the meaning set forth in Section 2.24(a).

 

“Extending Revolving Lender” has the meaning set forth in Section 2.24(c).

 

“Extending Term Lender” has the meaning set forth in Section 2.24(c).

 

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.24 and the applicable Extension Amendment.

 

“Extension Amendment” has the meaning set forth in Section 2.24(d).

 

“Extension Election” has the meaning set forth in Section 2.24(c).

 

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

 

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not

28



materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

 

“FCPA” has the meaning set forth in the definition of Anti-Corruption Laws.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System as
determined in such manner as the Federal Reserve Bank of New York shall set
forth on its public website from time to time, and published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Fee Letters” means any Fee Letter in connection with the Transactions dated on
or prior to the Restatement Effective Date among the Parent Borrower and the
Arrangers.

 

“Financial Covenant” means the covenant set forth in Section 7.01.

 

“Financial Covenant Event of Default” has the meaning set forth in clause (d) of
Section 8.01.

 

“Financial Officer” means the chief financial officer, executive vice president
of finance and administration, principal accounting officer, treasurer or
controller of, unless otherwise noted, the Parent Borrower (or any other officer
acting in substantially the same capacity of the foregoing).

 

“First Lien Net Leverage Ratio” means, as of any date of determination, the
ratio of (a)Total Indebtedness secured by a Lien on any asset or property of the
Borrowers or any other Loan Party that is not subordinated to the Liens securing
the Obligations minus unrestricted cash and Cash Equivalents of the Parent
Borrower and its Restricted Subsidiaries as determined in accordance with GAAP
to (b) Adjusted EBITDA for the most recently ended Test Period.

 

“Fixed Amounts” has the meaning set forth in Section 1.03.

 

“Fixed Incremental Amount” has the meaning set forth in the definition of
“Incremental Amount.”

 

“Foreign Benefit Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
United States law and is sponsored, maintained or contributed to by any Loan
Party or any ERISA Affiliate.

 

“Foreign Currency Letter of Credit” means any Letter of Credit denominated in an
Alternative Currency.

29



“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any state thereof or the
District of Columbia.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Global Intercompany Note” means the Intercompany Note, dated as of October 27,
2015, executed by the Borrowers and each Restricted Subsidiary, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central
bank, commission, tribunal, department, supra-national body or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Group” means the Parent Borrower and the Restricted Subsidiaries.

 

“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of the guarantor guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other monetary obligation (including any monetary obligations
under an operating lease) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other monetary
obligation (including any monetary obligations under an operating lease) of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or obligation; provided, that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.

 

“Guarantor” means (x) on the Restatement Effective Date, each Restricted
Subsidiary of the Parent Borrower (other than any such Restricted Subsidiary
that is an Excluded Subsidiary on the Restatement Effective Date) and (y)
thereafter, each Restricted Subsidiary of the Parent Borrower that becomes a
guarantor of the Obligations pursuant to the terms of this Agreement, in each
case, until such time as the relevant Restricted Subsidiary is released from its
obligations under the Guaranty in accordance with the terms and provisions
hereof and the other Loan Documents. For avoidance of doubt, the Parent Borrower
may, in its sole discretion, cause any

30



Restricted Subsidiary that is a Domestic Subsidiary that is not required to be a
Guarantor to Guarantee the Obligations by causing such Restricted Subsidiary to
execute a joinder to the Guaranty (substantially in the form provided therein),
and any such Restricted Subsidiary that is a Domestic Subsidiary shall be a
Guarantor hereunder for all purposes.

 

“Guaranty” means (a) the guaranty dated as of October 27, 2015 (as amended,
restated, supplemented or otherwise modified from time to time), made by the
Guarantors in favor of the Administrative Agent on behalf of the Secured Parties
and (b) each other guaranty agreement and guaranty supplement delivered pursuant
to Section 5.10 in substantially the form attached to the Guaranty or another
form that is otherwise reasonably satisfactory to the Administrative Agent and
the Parent Borrower.

 

“Hazardous Materials” means any material, substance or waste that could give
rise to liability under, or classified, characterized or regulated as
“hazardous”, “toxic”, “radioactive” or a “pollutant” or contaminant under,
Environmental Laws, including petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, and infectious or
medical wastes.

 

“Immaterial Subsidiary” means, any Restricted Subsidiary of the Parent Borrower
(other than any Additional Borrower), that for the most recently ended Test
Period prior to such date, (a) the revenue thereof does not exceed 5% of the
revenue of the Parent Borrower and its Restricted Subsidiaries and (b) the gross
assets thereof (after eliminating intercompany obligations) does not exceed 5%
or more of the Total Assets; provided, further, that for the most recently ended
Test Period prior to such date, the combined (a) revenue of all Immaterial
Subsidiaries shall not exceed 7.5% or more of the revenue of the Parent Borrower
and its Restricted Subsidiaries or (b) gross assets of all Immaterial
Subsidiaries (after eliminating intercompany obligations) shall not exceed 7.5%
or more of the Total Assets.

 

“Increased Amount Date” has the meaning set forth in Section 2.20(a).

 

“Incremental Amount” means, at any time, (a) $1,700,000,000 plus (b) the
aggregate principal amount of the sum of (i) voluntary prepayments of Term Loans
and Incremental Equivalent Debt (in the case of any voluntary prepayments of
Incremental Equivalent Debt in the form of revolving debt, to the extent
accompanied by a reduction in the commitments in respect thereof), (ii)
permanent reductions of the Revolving Commitments or commitments in respect of
any Incremental Equivalent Debt that is a revolving facility and (iii) the cash
consideration paid in connection with any purchases of any Loans outstanding
hereunder pursuant to Section 2.19(c) or Section 10.04(e) from time to time, in
each case, by a Purchasing Borrower Party, except in the cause of this clause
(b), to the extent (x) such prepayments were funded with the proceeds of
long-term Indebtedness (other than revolving indebtedness) or (y) such Term
Loans or Incremental Equivalent Debt were incurred pursuant to the Ratio
Incremental Amount (together with clause (a), the “Fixed Incremental Amount”,
which shall be reduced by previously used amounts of the Fixed Incremental
Amount for Incremental Facilities and Incremental Equivalent Debt) plus (c)
additional amounts if, after giving effect to the incurrence of any Incremental
Facilities (which for this purpose will be deemed to include the full amount of
any Incremental Revolving Facility assuming the full amount of such increase had
been drawn and/or the full amount of such facility was drawn but excluding the
cash proceeds thereof for the

31



purposes of calculating such ratio) the Parent Borrower is in compliance, on a
Pro Forma Basis, with a First Lien Net Leverage Ratio of not more than 3.00:1.00
(the “Ratio Incremental Amount”) as of the end of the most recent Test Period;
provided that for purposes of clause (c), if the proceeds of the relevant
Incremental Facility will be applied to finance a Limited Condition Transaction,
the Ratio Incremental Amount will be determined in accordance with Section 1.03;
provided, further, that if the Parent Borrower incurs Indebtedness under an
Incremental Facility using the Fixed Incremental Amount on the same date that it
incurs Indebtedness using the Ratio Incremental Amount, the First Lien Net
Leverage Ratio will be calculated without regard to any incurrence of
Indebtedness under the Fixed Incremental Amount. It is understood and agreed
that if the applicable incurrence test is satisfied on a Pro Forma Basis after
giving effect to any Incremental Facility or Incremental Equivalent Debt in lieu
thereof, such Incremental Facility or Incremental Equivalent Debt, as
applicable, may be incurred under the Ratio Incremental Amount regardless of
whether there is capacity under the Fixed Incremental Amount.

 

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent and the
Parent Borrower, among the Borrowers, the Administrative Agent and one or more
Incremental Term Lenders and/or Incremental Revolving Lenders.

 

“Incremental Equivalent Debt” has the meaning set forth in Section 6.01(y).

 

“Incremental Facility” means any facility established by the Lenders pursuant to
Section 2.20.

 

“Incremental Facility Activation Notice” means a notice substantially in the
form of Exhibit C.

 

“Incremental Revolving Commitment” means the Revolving Commitment, or if
applicable, additional revolving commitments under this Agreement, of any
Lender, established pursuant to Section 2.20, to make Incremental Revolving
Loans (and other revolving credit exposure available) to a Borrower.

 

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.

 

“Incremental Revolving Loans” means the Revolving Loans made by one or more
Lenders to a Borrower pursuant to Section 2.20.

 

“Incremental Term Lender” means each Lender which holds an Incremental Term
Loan.

 

“Incremental Term Loans” means the Term Loans made by one or more Lenders to a
Borrower pursuant to Section 2.20.

 

“Incurrence-Based Amounts” has the meaning set forth in Section 1.03.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures,

32



notes or similar instruments; (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person; (d) all obligations of such Person in respect of the
deferred purchase price of property (excluding (i) trade payables, (ii) any
earn-out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP, (iii) expenses accrued in the
ordinary course of business and (iv) obligations resulting from take-or-pay
contracts entered into in the ordinary course of business) which purchase price
is due more than six (6) months after the date of placing such property in
service or taking delivery of title thereto; (e) all Indebtedness of others
secured by any Lien on property owned or acquired by such Person, whether or not
the Indebtedness secured thereby has been assumed; provided that the amount of
such Indebtedness will be the lesser of (i) the fair market value of such asset
as determined by such Person in good faith on the date of determination and (ii)
the amount of such Indebtedness of other Persons; (f) all Capital Lease
Obligations of such Person; (g) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit, bankers’
acceptances or other similar instruments; (h) all obligations of such Person in
respect of mandatory redemption or cash mandatory dividend rights on
Disqualified Equity Interests; (i) all obligations of such Person under any Swap
Agreement; (j) to the extent not otherwise included, Indebtedness or other
similar obligations (including, if applicable, net investment amounts) pursuant
to any Permitted Receivables Facility; and (k) all Guarantees by such Person in
respect of the foregoing clauses (a) through (j); provided that, solely for
purposes of determining compliance with Section 7.01, Indebtedness shall not
include Escrow Debt until such time as the proceeds of such Escrow Debt have
been released from the applicable escrow account. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of the
obligations of the Parent Borrower or any Subsidiary in respect of any Swap
Agreement shall, at any time of determination and for all purposes under this
Agreement, be the maximum aggregate amount (giving effect to any netting
agreements) that the Parent Borrower or such Subsidiary would be required to pay
if such Swap Agreement were terminated at such time giving effect to current
market conditions notwithstanding any contrary treatment in accordance with
GAAP. For purposes of clarity and avoidance of doubt, any joint and several Tax
liabilities arising by operation of consolidated return, fiscal unity or similar
provisions of applicable Law shall not constitute Indebtedness for purposes
hereof.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in subsection (a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 10.03(b).

 

“Insolvent” with respect to any Multiemployer Plan, means the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07.

33



“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three (3) months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three (3) months’ duration after the first day of such Interest
Period, and (c) with respect to any Swingline Loan, the day that such Loan is
required to be repaid.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), two (2), three (3) or
six (6) months thereafter, as the applicable Borrower may elect or twelve (12)
months if requested by the applicable Borrower and available to all applicable
Lenders, provided, that (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” has the meaning set forth in the definition of “LIBO Rate.”

 

“Investment” has the meaning set forth in Section 6.04.

 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and equal to or higher than BBB- (or the equivalent) by
S&P or, if the applicable instrument is not then rated by Moody’s or S&P, an
equivalent rating by any other rating agency.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means (x) all Revolving Lenders and, with respect to any
Revolving Lender in its capacity as an issuer of Letters of Credit hereunder,
such Revolving Lender’s successors in such capacity as provided in Section
2.05(i) and (y) with respect to the Existing Letters of Credit, the Existing L/C
Issuer. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank. In the event
an Affiliate or other Revolving Lender issues a Letter of Credit hereunder under
the terms of the foregoing sentence, the term “Issuing Bank” shall include any
such Affiliate or Revolving Lender with respect to Letters of Credit issued by
such Affiliate or Revolving Lender, as applicable. Notwithstanding the
foregoing, no Issuing Bank shall be required to issue Letters of Credit if after
giving effect thereto, such Issuing Bank’s Revolving Exposure would exceed its
Revolving Commitment.

34



“JAB Affiliate” means (i) any JAB Entity and (ii) any Person that (a) is
organized by a JAB Entity or an Affiliate of a JAB Entity, and (b), directly or
indirectly, is Controlled by the JAB Entities, but excluding any operating
portfolio companies of the foregoing.

 

“JAB Entity” means each of JAB Holding Company S.a.r.l and JAB Consumer Fund SCA
SICAR.

 

“Junior Indebtedness” means Refinancing Loans that are secured by the Collateral
on a basis that is junior to the Liens securing the Obligations, any other
contractually subordinated junior lien Indebtedness and any Indebtedness of the
Parent Borrower or any Restricted Subsidiary that is by its terms subordinated
or required to be subordinated in right of payment to any of the Obligations.

 

“Junior Indebtedness Documents” means the documentation governing any Junior
Indebtedness.

 

“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or commitment hereunder at
such time, including the latest maturity or expiration date of any then existing
Term Loan, Incremental Term Loan, Specified Refinancing Term Loan, Extended Term
Loan, Revolving Commitment, Incremental Revolving Commitment, Specified
Refinancing Revolving Commitment, Extended Revolving Commitment, Refinancing
Note or Refinancing Loan.

 

“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the Dollar Equivalent of the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of the Borrowers at such time. The
LC Exposure of any Revolving Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.

 

“LC Obligations” means, at any time, with respect to any Issuing Bank, the sum
of (a) the Dollar Equivalent of the aggregate undrawn amount of all outstanding
Letters of Credit at such time plus (b) the Dollar Equivalent of the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrowers, issued by any Issuing Bank.

 

“LCT Election” has the meaning set forth in Section 1.03.

 

“LCT Test Date” has the meaning set forth in Section 1.03.

35



“Lender Presentation” means the Lender Presentation, dated as of March 20, 2018
relating to the Parent Borrower and the transactions contemplated hereby.

 

“Lenders” means (a) for all purposes, the Persons listed on Schedule 2.01 and
any other Person that shall have become a party hereto pursuant to an
Incremental Assumption Agreement or an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or otherwise and (b) for purposes of the definitions of “Swap
Obligations”, “Deposit Obligations” and “Secured Parties” only, shall include
any Person who was a Lender or an Affiliate of a Lender at the time such Person
entered into a Swap Obligation or Deposit Obligation with any Loan Party or any
Restricted Subsidiary, and any Person who became a Lender or an Affiliate of a
Lender on the Restatement Effective Date and had outstanding Swap Obligations or
Deposit Obligations on the Restatement Effective Date with any Loan Party or any
Restricted Subsidiary, in each case, even though, at a later time of
determination, such Person or such Person’s Affiliate no longer holds any
Commitments or Loans hereunder. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender. As a result of clause (b) of this
definition, the Swap Obligations and Deposit Obligations owed to a Lender or its
Affiliates shall continue to be “Swap Obligations” and “Deposit Obligations”,
respectively, entitled to share in the benefits of the Collateral and each
Guaranty as herein provided, even though such Lender or such Lender’s Affiliate
ceases to be a party hereto pursuant to an Assignment and Assumption or
otherwise.

 

“Letter of Credit” means (x) any letter of credit issued pursuant to this
Agreement and (y) each Existing Letter of Credit.

 

“Letter of Credit Facility Amount” has the meaning set forth in Section 2.05(b).

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, (i) to the extent denominated in Dollars, the London interbank offered
rate as administered by the ICE Benchmark Administration Limited (or any other
Person that takes over the administration of such rate) for Dollars for a period
equal in length to such Interest Period as displayed on page LIBOR01 of the
Reuters Screen, (ii) to the extent denominated in Euro, the euro interbank
offered rate administered by the European Money Markets Institute (or any other
person which takes over the administration of that rate) for the relevant period
displayed on page EURIBOR01 of the Reuters screen, (iii) to the extent
denominated in Canadian Dollars, the CDOR Rate and (iv) to the extent
denominated in any other Alternative Currency, the London interbank offered rate
as administered by the ICE Benchmark Administration Limited (or any other Person
that takes over the administration of such rate) for such currency for a period
equal in length to such Interest Period as displayed on the applicable Reuters
screen (or, in each case, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 A.M., London time, two (2) Business Days prior to the commencement of such
Interest Period (or with respect to Eurocurrency Borrowings denominated in
Canadian Dollars or Pounds, on the day of the commencement of such Interest
Period); provided, that, if the Screen Rate shall not be available at such time
for such Interest Period (an “Impacted Interest Period”) with respect to the
applicable currency, then the LIBO Rate shall be the Interpolated Rate at such
time.

36



“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available in the applicable currency) that is shorter than the
Impacted Interest Period and (b) the Screen Rate for the shortest period (for
which that Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, at such time; provided that the LIBO
Rate shall not be less than 0.00%.

 

“Lien” means any mortgage, pledge, security interest, encumbrance,
hypothecation, lien or charge of any kind in the nature of security (including
any conditional sale agreement, title retention agreement or lease in the nature
thereof); provided that in no event shall an operating lease be deemed to
constitute a Lien.

 

“Limited Condition Acquisition” means any acquisition or other permitted
Investment in any assets, business or Person, in each case the consummation of
which is not conditioned on the availability of, or on obtaining, third party
financing.

 

“Limited Condition Transactions” means (a) any Limited Condition Acquisition and
(b) any redemption, repurchase, defeasance, satisfaction and discharge or
repayment of Indebtedness requiring irrevocable notice in advance of such
redemption, repurchase, defeasance, satisfaction and discharge or repayment.

 

“Loan Documents” means this Agreement, the Guaranty, the Security Documents that
create or purport to create a Lien or Guarantee in favor of the Administrative
Agent or the Collateral Agent for the benefit of the Secured Parties, any
promissory note delivered pursuant to Section 2.09(e) and any other document or
instrument designated by the Parent Borrower and the Administrative Agent as a
“Loan Document.”

 

“Loan Modification” shall have the meaning specified in Section 10.02(b).

 

“Loan Obligations” means all obligations, indebtedness, and liabilities of the
Loan Parties, or any one of them, to the Administrative Agent, the Collateral
Agent and the Lenders arising pursuant to any of the Loan Documents, whether now
existing or hereafter arising, whether direct, indirect, related, unrelated,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, including, without limitation, the obligation of the Loan Parties to
repay the Loans and the LC Disbursements, interest on the Loans and LC
Disbursements, and all fees, costs, and expenses (including reasonable
attorneys’ fees and expenses) provided for in the Loan Documents.

 

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Loan
Parties.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Time” means, with respect to any extensions of credit hereunder
denominated in Dollars, New York time and with respect to any extensions of
credit hereunder denominated in any Alternative Currency, London time.

37



“Market Intercreditor Agreement” means an intercreditor agreement the terms of
which are consistent with market terms governing security arrangements for the
sharing of liens or arrangements relating to the distribution of payments, as
applicable, at the time the intercreditor agreement is proposed to be
established in light of the type of Indebtedness subject thereto.

 

“Material Acquisition” means any acquisition (including pursuant to a merger,
consolidation, amalgamation or otherwise) (a) of at least a majority of the
Equity Interests of a Person, all or substantially all of the assets of any
other Person or all or substantially all of the assets of a division, line of
business or branch of such Person (in each case, in one transaction or a series
of transactions) and (b) involves the payment of consideration or assumption of
Indebtedness by the Parent Borrower and its Restricted Subsidiaries in excess of
$350,000,000.

 

“Material Adverse Effect” means a material and adverse effect on (a) the
business, assets, financial condition or results of operations of the Parent
Borrower and its Restricted Subsidiaries, taken as a whole, (b) the rights of or
remedies available to the Administrative Agent, the Collateral Agent or any of
the Lenders, taken as a whole, under any Loan Document or (c) the ability of the
Loan Parties (taken as a whole) to perform their payment obligations under the
Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit but including, without limitation, obligations calculated on a mark to
market basis in respect of one or more Swap Agreements) of any one or more of
the Parent Borrower and the Restricted Subsidiaries in an aggregate principal
amount exceeding the Threshold Amount.

 

“Material Subsidiary” means a Restricted Subsidiary that is not an Immaterial
Subsidiary.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

 

“Multicurrency LC Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn amount of all outstanding Letters of Credit
denominated in Alternative Currencies at such time plus (b) the Dollar
Equivalent of the aggregate amount of all LC Disbursements in respect of such
Letters of Credit that have not yet been reimbursed by or on behalf of any of
the Borrowers at such time. The Multicurrency LC Exposure of any Revolving
Lender at any time shall be its USD/Multicurrency Applicable Percentage of the
total Multicurrency LC Exposure at such time.

 

“Multicurrency Revolving Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the principal amount of the Multicurrency Revolving Loans
outstanding at such time and (b) the Multicurrency LC Exposure outstanding at
such time.

 

“Multicurrency Revolving Loans” means the revolving loans made by Lenders
holding USD/Multicurrency Revolving Commitments under Section 2.01.

 

“Multicurrency Revolving Sublimit” means $3,250,000,000.

 

“Multiemployer Plan” means any Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

38



“Net Proceeds” means, with respect to any Prepayment Event (or, for purposes of
the Available Amount, the issuance of Equity Interests) (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
fees and out-of-pocket expenses (including underwriting discounts, investment
banking fees, commissions, collection expenses and other customary transaction
costs) paid or reasonably estimated to be payable by the Parent Borrower and the
Restricted Subsidiaries in connection with such event, (ii) in the case of a
Disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the principal amount,
premium or penalty, if any, interest, breakage, costs and other amounts on any
Indebtedness (other than (A) Indebtedness under the Loan Documents and (B) in
the case of any Indebtedness permitted under Section 6.01 (other than the Loans)
that is secured by the Collateral on an equal and ratable basis with the
Obligations, any amounts in excess of the ratable portion (based on the then
outstanding Term Loan Classes and any then outstanding other permitted
Indebtedness that is secured by Collateral on an equal and ratable basis with
the Obligations) of such other permitted Indebtedness) subject to mandatory
prepayment as a result of such event, (iii) in the case of any Disposition,
casualty, condemnation or similar event by a non-wholly owned Restricted
Subsidiary, the pro-rata portion of the Net Proceeds thereof (calculated without
regard to this clause (iii)) attributable to minority interests and not
available for distribution to or for the account of the Parent Borrower or a
wholly owned Restricted Subsidiary as a result thereof, (iv) the amount of all
Taxes paid (or reasonably estimated to be payable) by the Parent Borrower and
the Restricted Subsidiaries, and (v) the amount of any reserves established by
the Parent Borrower and the Restricted Subsidiaries to fund contingent
liabilities reasonably estimated to be payable, in each case that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer of the Parent Borrower).

 

“Non-Consenting Lender” has the meaning set forth in Section 2.19(b).

 

“Non-Loan Party Cap” means the greater of $300,000,000 and 18.0% of Adjusted
EBITDA as of the last day of the most recently ended Test Period on or prior to
the date of determination.

 

“Non-Loan Party Indebtedness” means Indebtedness incurred pursuant to Section
6.01(dd) by Restricted Subsidiaries that are not Loan Parties.

 

“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event, that such amount (a) was not required to be applied to
prepay the Loans pursuant to Section 2.11, and (b) was not previously (and is
not concurrently being) applied in determining the permissibility of a
transaction under the Loan Documents where such permissibility was or is (or may
have been) contingent on receipt of such amount or utilization of such amount
for a specified purpose.

 

“Obligations” means all Loan Obligations, the Swap Obligations and all Deposit
Obligations.

39



“OFAC” has the meaning set forth in the definition of Sanctions.

 

“Original Transactions” shall have the meaning provided to “Transactions” in
each of the Existing Credit Agreements.

 

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document including any
interest, additions to Tax or penalties applicable thereto.

 

“Owner Group” means the collective reference to the JAB Entities and their JAB
Affiliates.

 

“Parent Borrower” has the meaning set forth in the preamble hereto.

 

“Participant” has the meaning set forth in Section 10.04(c)(i).

 

“Participant Register” has the meaning set forth in Section 10.04(c)(ii).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Patriot Act” has the meaning set forth in Section 10.18.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA.

 

“Perfection Requirements” means the filing of appropriate Uniform Commercial
Code financing statements with the office of the Secretary of State of the state
of organization of each Loan Party, the filing of appropriate assignments or
notices with the U.S. Patent and Trademark Office and the U.S. Copyright Office,
in each case in favor of the Collateral Agent for the benefit of the Secured
Parties and the delivery to the Collateral Agent of any stock certificate or
promissory note required to be delivered pursuant to the applicable Loan
Documents, together with instruments of transfer executed in blank.

 

“Permitted Acquisition Debt” means Indebtedness incurred to finance a Permitted
Acquisition or any other Investment permitted hereunder subject to the following
conditions: (a) if such Permitted Acquisition Debt shall be secured by a
security interest in the Collateral, such Indebtedness shall be subject to a
Market Intercreditor Agreement reasonably satisfactory to the Administrative
Agent and, if in the form of “Term B” loans secured on a pari passu basis with
the Liens securing the Obligations, shall be subject to clause (vi) of Section
2.20(d) as if such Permitted Acquisition Debt constituted Incremental Term
Loans; (b) no Permitted Acquisition Debt shall mature prior to the then
applicable Latest Maturity Date or have a weighted average life to maturity that
is less than the weighted average life to maturity of the Term Loans; (c) such
Permitted Acquisition Debt shall have terms, including pricing (including
interest, fees and

40



premiums), optional prepayment and redemption terms, as may be agreed to by the
Parent Borrower and the lenders party thereto, (d) except with respect to
Permitted Acquisition Debt constituting Non-Loan Party Indebtedness, the
Permitted Acquisition Debt may not have borrowers, issuers, guarantors or other
obligors or security in any case more extensive than the Credit Facilities; (e)
the terms and conditions including such financial maintenance covenants (if any)
applicable to such Permitted Acquisition Debt (x) shall not be, when taken as a
whole, materially more favorable (as determined in good faith by the board of
directors of the Parent Borrower), to the holders of such Indebtedness than
those applicable under this Agreement (except for covenants or other provisions
(i) applicable only to periods after the Latest Maturity Date or (ii) that are
also for the benefit of all other Lenders in respect of Loans and Commitments
outstanding at the time such Permitted Acquisition Debt is incurred) or (y)
shall be current market terms; (f) if such Permitted Acquisition Debt is
incurred by a Loan Party and secured by the Collateral on a pari passu basis to
the Credit Facilities, the First Lien Net Leverage Ratio would be no greater
than the First Lien Net Leverage Ratio immediately prior to giving effect to
such incurrence of Indebtedness on a pro forma basis determined in accordance
with Section 1.03; (g) if such Permitted Acquisition Debt is incurred by a Loan
Party and secured by the Collateral on a junior basis to the Credit Facilities
the Secured Net Leverage Ratio would be no greater than the Secured Net Leverage
Ratio immediately prior to giving effect to such incurrence of Indebtedness on a
Pro Forma Basis determined in accordance with Section 1.03; and (h) if such
Permitted Acquisition Debt is (x) unsecured and incurred by a Loan Party or (y)
incurred by a non-Loan Party, the Total Net Leverage Ratio would be no greater
than the Total Net Leverage Ratio immediately prior to giving effect to such
incurrence of Indebtedness on a Pro Forma Basis determined in accordance with
Section 1.03; provided that in no case shall that Total Net Leverage Ratio
exceed 5.50:1.00 after giving effect to such incurrence of such Permitted
Acquisition Debt on a Pro Forma Basis determined in accordance with Section
1.03; provided, further, that clause (b) above shall not apply to any bridge
facility on customary terms if the long-term indebtedness that such bridge
facility is to be converted into satisfies the restrictions in such clause.

 

“Permitted Ratio Debt” means Indebtedness subject to the following conditions:
(a) if such Permitted Ratio Debt shall be secured by a security interest in the
Collateral, such Indebtedness shall be subject to a Market Intercreditor
Agreement reasonably satisfactory to the Administrative Agent and, if in the
form of “Term B” loans secured on a pari passu basis with the Liens securing the
Obligations, shall be subject to clause (vi) of Section 2.20(d) as if such
Permitted Ratio Debt constituted Incremental Term Loans; (b) no Permitted Ratio
Debt shall mature prior to the then applicable Latest Maturity Date or have a
weighted average life to maturity that is less than the weighted average life to
maturity of the Term Loans; (c) such Permitted Ratio Debt shall have terms,
including pricing (including interest, fees and premiums), optional prepayment
and redemption terms as may be agreed to by the Parent Borrower and the lenders
party thereto; (d) except with respect to Permitted Ratio Debt constituting
Non-Loan Party Indebtedness, the Permitted Ratio Debt may not have borrowers,
issuers, guarantors, obligors or security in any case more extensive than the
Credit Facilities; (e) the terms and conditions including such financial
maintenance covenants (if any) applicable to such Permitted Ratio Debt (x) shall
not be, when taken as a whole, materially more favorable (as determined in good
faith by the board of directors of the Parent Borrower), to the holders of such
Indebtedness than those applicable under this Agreement (except for covenants or
other provisions (i) applicable only to periods after the Latest Maturity Date
or (ii) that are also for the benefit of all

41



other Lenders in respect of Loans and Commitments outstanding at the time such
Permitted Ratio Debt is incurred) or (y) shall be current market terms; (f) if
such Indebtedness is incurred by a Loan Party and secured by the Collateral on a
pari passu basis to the Credit Facilities, the pro forma First Lien Net Leverage
Ratio is equal to or less than 3.00:1.00; (g) if such Indebtedness is incurred
by a Loan Party and secured by the Collateral on a junior lien basis to the
Credit Facilities, the Secured Net Leverage Ratio is equal or less than
4.75:1.00; and (h) if such Indebtedness is (x) incurred by a Loan Party and
unsecured or (y) incurred by a non-Loan Party, the Total Net Leverage Ratio is
equal to or less than 5.50:1.00, in each case, on a Pro Forma Basis; provided
that, if the proceeds of the Permitted Ratio Debt will be applied to finance a
Limited Condition Transaction, compliance with clauses (f)-(h) shall be
determined in accordance with Section 1.03; provided, further, that clause (b)
above shall not apply to any bridge facility on customary terms if the long-term
indebtedness that such bridge facility is to be converted into satisfies the
restrictions in such clause.

 

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to refinance, replace, defease or
refund (collectively, to “Refinance” or a “Refinancing”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided that (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon, any committed or
undrawn amounts and underwriting discounts, fees, commissions and expenses,
associated with such Permitted Refinancing Indebtedness), except as otherwise
permitted under Section 6.01, (b) the final maturity date of such Permitted
Refinancing Indebtedness is no earlier than the final maturity date of the
Indebtedness being refinanced and the Permitted Refinancing Indebtedness shall
not have a weighted average life to maturity that is less than the weighted
average life to maturity of the Indebtedness being refinanced thereby, (c) if
the original Indebtedness being Refinanced is by its terms subordinated in right
of payment to the Obligations, such Permitted Refinancing Indebtedness shall be
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced, taken as a whole (as determined by the Parent
Borrower in good faith), (d) no Permitted Refinancing Indebtedness shall have
obligors or contingent obligors that were not obligors or contingent obligors
(or that would not have been required to become obligors or contingent obligors)
in respect of the Indebtedness being Refinanced except to the extent permitted
under Section 6.04 and (e) if the Indebtedness being Refinanced is (or would
have been required to be) secured by any collateral of a Loan Party (whether
equally and ratably with, or junior to, the Secured Parties or otherwise), such
Permitted Refinancing Indebtedness may be secured by such collateral on terms no
less favorable, taken as a whole, to the Secured Parties than those contained in
the documentation governing the Indebtedness being Refinanced, taken as a whole
(as determined by the Parent Borrower in good faith); provided, further, that
clause (b) above shall not apply to any bridge facility on customary terms if
the long-term indebtedness that such bridge facility is to be converted into
satisfies the maturity restrictions in such clause.

 

“Permitted Receivables Facility” means any program for the transfer by the
Parent Borrower or any of its Subsidiaries (other than the Receivables
Subsidiary), to any buyer, purchaser or lender of interests in accounts
receivable (including any Subsidiary of the Parent

42



Borrower), so long as the aggregate outstanding principal amount of Indebtedness
incurred pursuant to such program shall not exceed $400,000,000 at any one time.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA),
and any plan which is both an employee welfare benefit plan and an employee
pension benefit plan, and in respect of which any Loan Party or, with respect to
Title IV of ERISA, Section 412 of the Code or Section 302 of ERISA only, any
ERISA Affiliate, is (or, if such Plan were terminated, would under Section 4062
or Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA.

 

“Platform” means IntraLinks/IntraAgency, SyndTrak or another relevant website or
other information platform.

 

“Prepayment Event” means:

 

(a) any Disposition (including pursuant to a sale and leaseback transaction) of
any asset of the Parent Borrower or any Restricted Subsidiary made outside the
ordinary course of business under Section 6.05(m) or (s); or

 

(b) any casualty or other damage to, or any taking under power of eminent domain
or by condemnation or similar proceeding of, any asset of the Parent Borrower or
any Restricted Subsidiary;

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Prior Assets” means assets comprising a division or branch of the Parent
Borrower or a Restricted Subsidiary disposed of in a transaction in accordance
with this Agreement which would not make the seller a “Prior Company.”

 

“Prior Company” means any Restricted Subsidiary all of whose Equity Interests,
or all or substantially all of whose assets have been disposed of, in a
transaction in accordance with this Agreement.

 

“Prior Target” means all Targets acquired or whose assets have been acquired in
a transaction permitted by Section 6.04.

 

“Pro Forma Basis”, “Pro Forma Compliance” or “Pro Forma Effect” means, with
respect to any proposed Specified Transaction or other transaction requiring the
calculation of a financial metric on a Pro Forma Basis, such financial metric
calculated: (a) for the most recent four (4) fiscal quarter period then ended on
a pro forma basis as if such Specified Transaction or other transaction as
applicable, had occurred as of the first day of such period, (b) to include any

43



Indebtedness incurred, assumed or repaid in connection therewith (assuming, to
the extent such Indebtedness bears interest at a floating rate, the rate in
effect at the time of calculation for the entire period of calculation) as if
such indebtedness was incurred, assumed or repaid on the first day of such
period, (c) based on the assumption that any sale of Subsidiaries or lines of
business which occurred during such period occurred on the first day of such
period, and (d) with respect to an acquisition or investment, as if the Target
were a “Prior Target” for purposes of calculating Adjusted EBITDA.

 

“Prohibited Transaction” has the meaning set forth in Section 406 of ERISA and
Section 4975(c)(1) of the Code.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Purchasing Borrower Party” means the Parent Borrower or any of its Subsidiaries
that becomes an assignee pursuant to Section 10.04(e) or 2.19(c).

 

“Qualified Equity Interests” means any Equity Interest of a Person that is not a
Disqualified Equity Interest.

 

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related statements of income and cash flows of the Parent Borrower for the
fiscal quarters ended September 30, 2014, December 31, 2014 and March 31, 2015.

 

“Ratio Incremental Amount” has the meaning set forth in the definition of
“Incremental Amount.”

 

“Receivables Subsidiary” means the special purpose entity established as a
“bankruptcy remote” Subsidiary of the Parent Borrower for the purpose of
acquiring accounts receivable under any Permitted Receivables Facility, which
shall engage in no operations or activities other than those related to such
Permitted Receivables Facility.

 

“Refinance” or “Refinancing” has the meaning set forth in the definition of
“Permitted Refinancing Indebtedness.”

 

“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Borrowers, the Administrative Agent and
the Lenders providing Specified Refinancing Debt, effecting the incurrence of
such Specified Refinancing Debt in accordance with Section 2.22.

 

“Refinancing Loans” means loans under credit or loan agreements that are (a)
senior or subordinated and unsecured or (b) secured by the Collateral of the
Loan Parties on a pari passu or junior basis to the Credit Facilities, incurred
in respect of a refinancing of outstanding Indebtedness of the Borrowers under
the Credit Facilities; provided that, (i) if such Refinancing Loans shall be
secured by a security interest in the Collateral, then such Refinancing Loans
shall be issued subject to a Market Intercreditor Agreement that is reasonably
satisfactory to the Administrative Agent; (ii) no Refinancing Loans shall mature
prior to the final maturity date of the Indebtedness being refinanced, or have a
weighted average life to maturity that is less than

44



the weighted average life to maturity of the Indebtedness being refinanced
thereby; (iii) the borrower of the Refinancing Loans shall be the Borrower with
respect to the Indebtedness being refinanced; (iv) such Refinancing Loans shall
subject to clause (ii) above have pricing (including interest, fees and
premiums), optional prepayment and redemption terms as may be agreed to by the
Parent Borrower and the lenders party thereto; (v) the other terms and
conditions (excluding those referenced in clauses (ii) and (iv) above) of such
Refinancing Loans shall either (x) be substantially identical to, or (taken as a
whole) no more favorable to the lenders providing such Refinancing Loans than,
those applicable to the Loans being refinanced or replaced (except for covenants
or other provisions applicable only to periods after the Latest Maturity Date at
the time of such refinancing or replacement) or (y) reflective of market terms
and conditions at the time of incurrence or issuance thereof, in each case, as
determined in good faith by the Parent Borrower (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date at the time
of such refinancing or replacement); provided that a certificate of a
Responsible Officer of the Parent Borrower delivered to the Administrative Agent
at least five (5) Business Days prior to the incurrence of such Refinancing
Loans, together with a reasonably detailed description of material terms and
conditions of such Indebtedness or drafts of the documentation related thereto,
stating that the Parent Borrower has determined in good faith that such terms
and conditions satisfy the foregoing requirement in clause (iv) shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Parent Borrower within
such five (5) Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees); (vi)
the Refinancing Loans may not have guarantors, obligors or security in any case
more extensive than that which applied to the applicable Loans being so
refinanced; and (vii) the Net Proceeds of such Refinancing Loans shall be
applied, substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding Loans under the applicable Class of Loans being so
refinanced in accordance with Section 2.11.

 

“Refinancing Loan Agreements” means, collectively, the loan agreements, credit
agreements or other similar agreements pursuant to which any Refinancing Loans
are incurred, together with all instruments and other agreements in connection
therewith, as amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, but only to the extent permitted under the
terms of the Loan Documents.

 

“Refinancing Notes” means one or more series of (a) senior or subordinated and
unsecured notes or (b) senior secured notes secured by the Collateral of the
Loan Parties (x) on an equal and ratable basis with the Credit Facilities or (y)
on a junior basis to the Credit Facilities (to the extent then secured by such
Collateral) in each case issued in respect of a refinancing of outstanding
Indebtedness of Borrowers under the Credit Facilities; provided that, (i) if
such Refinancing Notes shall be secured by a security interest in the
Collateral, then such Refinancing Notes shall be issued subject to a Market
Intercreditor Agreement that is reasonably satisfactory to the Administrative
Agent; (ii) no Refinancing Notes shall mature prior to the date that is after
the final maturity date of, or have a weighted average life to maturity that is
less than the weighted average life to maturity of, in each case, the
Indebtedness being refinanced; (iii) no Refinancing Notes shall be subject to
any amortization prior to the final maturity thereof, or be subject to any
mandatory redemption or prepayment provisions or rights (except customary assets
sale or change of control provisions); (iv) such Refinancing Notes shall have
pricing (including interest, fees and premiums), optional prepayment and
redemption terms as may be

45



agreed to by the Parent Borrower and the lenders party thereto; (v) the other
terms and conditions (excluding those referenced in clauses (ii) and (iv) above)
of such Refinancing Notes shall be either (x) substantially identical to, or
(taken as a whole) no more favorable to the lenders providing such Refinancing
Notes than, those applicable to the Loans or commitments being refinanced or
replaced (except for covenants or other provisions applicable only to periods
after the Latest Maturity Date existing at the time of such refinancing or
replacement) or (y) reflective of market terms and conditions at the time of
incurrence or issuance thereof, in each case, as determined in good faith by the
Parent Borrower (except for covenants or other provisions applicable only to
periods after the Latest Maturity Date at the time of such refinancing or
replacement); provided that a certificate of a Responsible Officer of the Parent
Borrower delivered to the Administrative Agent at least five (5) Business Days
prior to the incurrence of such Refinancing Notes, together with a reasonably
detailed description of material terms and conditions of such Refinancing Notes
or drafts of the documentation related thereto, stating that the Parent Borrower
has determined in good faith that such terms and conditions satisfy the
foregoing requirement in this clause (v) shall be conclusive evidence that such
terms and conditions satisfy the foregoing requirement unless the Administrative
Agent notifies the Parent Borrower within such five (5) Business Day period that
it disagrees with such determination (including a reasonable description of the
basis upon which it disagrees); (vi) the Refinancing Notes shall not have
security in any case more extensive than that which applied to the applicable
Indebtedness being so refinanced and shall not have obligors or contingent
obligors that were not obligors or contingent obligors (or that would not have
been required to become obligors or contingent obligors) in respect of the
Indebtedness being refinanced; and (vii) the Net Proceeds of such Refinancing
Notes shall be applied, substantially concurrently with the incurrence thereof,
to the pro rata prepayment of outstanding Term Loans under the applicable Class
of Term Loans being so refinanced in accordance with Section 2.11.

 

“Refinancing Notes Indentures” means, collectively, the indentures or other
similar agreements pursuant to which any Refinancing Notes are issued, together
with all instruments and other agreements in connection therewith, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, but only to the extent permitted under the terms of the Loan
Documents.

 

“Register” has the meaning set forth in Section 10.04(b)(v).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transactions under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar or euro-for-euro
exchange, as applicable, therefor pursuant to an exchange offer registered with
the SEC.

 

“Related Business” means any business which is the same as or related, ancillary
or complementary to, or a reasonable extension or expansion of, any of the
businesses of the Parent Borrower and its Restricted Subsidiaries on the
Restatement Effective Date.

 

“Related Business Assets” means any property, plant, equipment or other assets
(excluding assets that are qualified as current assets under GAAP) to be used or
useful by the

46



Parent Borrower or a Restricted Subsidiary in a Related Business or capital
expenditures relating thereto.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and other representatives of such Person and such Person’s Affiliates.

 

“Replacement Rating Agency” has the meaning set forth in the definition of
“Applicable Credit Rating.”

 

“Reportable Event” means, with respect to a Pension Plan, any “reportable
event”, as defined in Section 4043(c) of ERISA or the regulations issued
thereunder, other than those events as to which the 30-day notice period
referred to in Section 4043(c) of ERISA has been waived.

 

“Repricing Transaction” means the voluntary prepayment, refinancing,
substitution or replacement (pursuant to Section 2.11(a) or, solely in the case
of a Prepayment Event arising from the incurrence of Indebtedness refinancing
the Term B Loans, Section 2.11(c)) of all or a portion of the Term B Loans with
the incurrence by the Parent Borrower or any of its Subsidiaries of any
syndicated term loans with the primary purpose of having an All-In-Yield that is
less than the effective All-In-Yield of such Term B Loans, including without
limitation, as may be effected through any amendment to this Agreement relating
to the All-In-Yield of, such Term B Loans (in any case, other than in connection
with a Change in Control or in connection with any acquisition or investment
transaction to the extent that such transaction (x) would not be permitted under
this Agreement without an amendment hereto or (y) would be permitted by the
terms of this Agreement, but the terms of the Loan Documents would not provide
the Parent Borrower and its Restricted Subsidiaries with adequate flexibility
for the continuation or expansion of their combined operations following such
consummation, as determined by the Parent Borrower acting in good faith).

 

“Required Lenders” means, at any time, Lenders having more than 50% of the sum
of (a) the total Revolving Exposures, (b) the Term Loans, (c) the unused Term
Commitments and (d) the unused Total Revolving Commitments; provided that with
respect to the determination of Required Lenders, (x) the Loans and unused
Commitments held or deemed held by any Defaulting Lender shall be excluded and
(y) the Loans of any Affiliated Lender shall in each case be excluded unless the
action in question affects such Affiliated Lender in a disproportionately
adverse manner than its effect on the other Lenders.

 

“Required Revolving Lenders” means, at any time, Lenders having more than 50% in
the aggregate of (a) the Revolving Commitments or (b) after the termination of
the Revolving Commitments, the Revolving Exposure: provided that with respect to
the determination of Required Revolving Lenders, (x) the Loans and unused
Commitments held or deemed held by any Defaulting Lender shall be excluded and
(y) the Loans of any Affiliated Lender shall in each case be excluded unless the
action in question affects such Affiliated Lender in a disproportionately
adverse manner than its effect on the other Lenders.

47



“Required TLA Lenders” means, at any time, Lenders having Term A Loans and
unused Commitments in respect thereof representing more than 50% of the sum of
the total outstanding Term A Loans and unused Commitments in respect thereof at
such time; provided that with respect to the determination of Required TLA
Lenders, (x) the Loans and unused Commitments held or deemed held by any
Defaulting Lender shall be excluded and (y) the Loans of any Affiliated Lender
shall in each case be excluded unless the action in question affects such
Affiliated Lender in a disproportionately adverse manner than its effect on the
other Lenders.

 

“Required TLB Lenders” means, at any time, Lenders having Term B Loans and
unused Commitments in respect thereof representing more than 50% of the sum of
the total outstanding Term B Loans and unused Commitments in respect thereof at
such time; provided that with respect to the determination of Required TLB
Lenders, (x) the Loans and unused Commitments held or deemed held by any
Defaulting Lender shall be excluded and (y) the Loans of any Affiliated Lender
shall in each case be excluded unless the action in question affects such
Affiliated Lender in a disproportionately adverse manner than its effect on the
other Lenders.

 

“Responsible Officer” means the chief executive officer, president, any vice
president, any Financial Officer or Secretary of the Parent Borrower (or such
other entity to which such reference relates).

 

“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

 

“Restricted Indebtedness” has the meaning set forth in Section 6.07(b).

 

“Restricted Joint Venture Amount” has the meaning set forth in Section 2.11(e).

 

“Restricted Lender” has the meaning set forth in Section 1.09.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Parent Borrower or any Restricted
Subsidiary.

 

“Restricted Subsidiaries” means the Subsidiary Loan Parties and each other
Subsidiary of any Borrower that is not an Unrestricted Subsidiary.

 

“Return” means, with respect to any Investment, any dividend, distribution,
interest, fee, premium, return of capital, repayment of principal, income,
profit and any other amount received or realized in respect thereof.

 

“Revaluation Date” has the meaning set forth in Section 1.06(e).

 

“Revolver Extension Request” has the meaning set forth in Section 2.24(b).

 

“Revolver Extension Series” has the meaning set forth in Section 2.24(b).

48



“Revolving Availability Period” means the period from and including the
Restatement Effective Date to but excluding the earlier of the Revolving
Maturity Date and the date of termination of the Revolving Commitments.

 

“Revolving Commitment” means the USD/Multicurrency Revolving Commitment. The
aggregate amount of the Lenders’ Revolving Commitment as of the Restatement
Effective Date is $3,250,000,000.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans at such
time that are denominated in Dollars, plus (b) the Dollar Equivalent at such
time of the aggregate outstanding principal amount of such Lender’s Revolving
Loans at such time that are denominated in Alternative Currencies, plus (c) such
Lender’s LC Exposure at such time, plus (d) such Lender’s Swingline Exposure at
such time.

 

“Revolving Facility” means the Revolving Commitments and the extensions of
credit made thereunder.

 

“Revolving Lender” means, as of any date of determination, each Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

 

“Revolving Loan” means a Loan made pursuant to clause (e) of Section 2.01, an
Incremental Revolving Loan made under the Revolving Facility or any Loan made
pursuant to any Extended Revolving Commitments, as the context may require.

 

“Revolving Maturity Date” means the date that is five (5) years from the
Restatement Effective Date or, with respect to any Extended Revolving
Commitments, the final maturity date applicable thereto as specified in the
applicable Extension Request accepted by the respective Lender or Lenders.

 

“S&P” means Standard & Poor’s Financial Services, LLC, or any successor to the
ratings agency business thereof.

 

“Sanctions” means economic or financial sanctions or trade embargoes restrictive
measures imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury (“OFAC”) or the U.S. Department of State,
or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of comprehensive Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom, (b) any Person,

49



located, organized or resident in a Sanctioned Country or (c) any Person owned
50% or more or controlled by any such Person or Persons described in the
foregoing clauses (a) and (b).

 

“Screen Rate” has the meaning set forth in the definition of “LIBO Rate.”

 

“Secured Net Leverage Ratio” means, as of any date of determination, the ratio
of (a) Total Indebtedness secured by a Lien on any asset or property of the
Borrowers or any other Loan Party minus unrestricted cash and Cash Equivalents
of the Parent Borrower and its Restricted Subsidiaries as determined in
accordance with GAAP to (b) Adjusted EBITDA for the most recently ended Test
Period.

 

“Secured Obligations” has the meaning given to such term in the Security
Agreement.

 

“Secured Parties” means the (a) Administrative Agent, (b) the Collateral Agent,
(c) the Lenders, (d) the Issuing Banks, (e) each provider of arrangements the
obligations under which constitute Deposit Obligations and (f) each counterparty
to any Swap Agreement the obligations under which constitute Swap Obligations.

 

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of October 27, 2015, among the Loan Parties and the Collateral Agent, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Security Documents” means the Security Agreement and each other security
agreement or other instrument or document executed and delivered pursuant to
Section 5.10 to secure any of the Obligations.

 

“Senior Notes” means (x) up to $550,000,000 aggregate principal amount of 6.500%
Senior Notes due 2026, (y) up to €550,000,000 aggregate principal amount of
4.000% Senior Notes due 2023 and (z) up to €250,000,000 aggregate principal
amount of 4.750% Senior Notes due 2026.

 

“Specified Equity Contribution” means any cash contribution to the common equity
of the Parent Borrower and/or any purchase or investment in an Equity Interest
of the Parent Borrower the proceeds of which are used solely in accordance with
Section 8.02.

 

“Specified Obligations” means Obligations consisting of the principal and
interest on Loans, reimbursement obligations in respect of LC Disbursements and
fees.

 

“Specified Refinancing Debt” has the meaning set forth in Section 2.22(a).

 

“Specified Refinancing Revolving Commitments” means Specified Refinancing Debt
constituting revolving commitments.

 

“Specified Refinancing Revolving Loans” means Specified Refinancing Debt
constituting revolving loans.

 

“Specified Refinancing Term Loans” means Specified Refinancing Debt constituting
term loans.

50



“Specified Swap Obligation” has the meaning specified in the definition of
“Excluded Swap Obligation”.

 

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition, any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrowers, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person or
any Disposition of a business unit, line of business or division of the
Borrowers or a Restricted Subsidiary, in each case whether by merger,
consolidation, amalgamation or otherwise, or any incurrence or repayment of
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital
purposes), Restricted Payment, Subsidiary designation, Incremental Term
Facility, Incremental Revolving Facility or other event that by the terms of
this Agreement requires Adjusted EBITDA or a financial ratio or test to be
calculated on a “Pro Forma Basis.”

 

“Spot Rate” means, on any day, with respect to any currency in relation to
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 12:00 noon, London time, on such date on the Reuters
World Currency Page for such currency. In the event that such rate does not
appear on the applicable Reuters World Currency Page, the Spot Rate shall be
calculated by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the Parent
Borrower, or, in the absence of such agreement, such Spot Rate shall instead be
the arithmetic average of the spot rates of exchange of the Administrative
Agent, at or about 11:00 a.m., London time, on such date for the purchase of
such currency for delivery two (2) Business Days later; provided that if, at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Parent Borrower,
may use any reasonable method it deems appropriate to determine such rate, and
such determination shall be conclusive absent manifest error.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for euro
currency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
euro currency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“Subject Person” has the meaning set forth in the definition of “Consolidated
Net Income.”

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities

51



or other ownership interests representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.

 

“Subsidiary” means, unless otherwise specified, any subsidiary of the Parent
Borrower.

 

“Subsidiary Loan Party” means each Restricted Subsidiary that has become a party
to the Guaranty.

 

“Substitute Affiliate Lender” has the meaning set forth in Section 2.06(c).

 

“Substitute Facility Office” has the meaning set forth in Section 2.06(c).

 

“Swap Agreement” means any agreement with respect to any swap, cap, collar,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current, former or future directors, officers, members of
management, employees or consultants of the Parent Borrower or the Subsidiaries
shall be a Swap Agreement.

 

“Swap Obligations” means all obligations, indebtedness, and liabilities (other
than Excluded Swap Obligations) of the Group, or any member of the Group, to any
Lender or any Affiliate of any Lender which arise pursuant to any Swap
Agreements with the Group, or any member of the Group, whether now existing or
hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
including, without limitation, all fees, costs, and expenses (including
reasonable attorneys’ fees and expenses) provided for in such Swap Agreements.

 

“Swingline Exposure” means, at any time, the Dollar Equivalent of the aggregate
principal amount of all Swingline Loans outstanding at such time. The Swingline
Exposure of any Lender at any time shall be its Applicable Percentage.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A. or any other Revolving Lender
who agrees in writing to act as the Swingline Lender hereunder, in each case in
its capacity as lender of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Target” means the Person that is to be acquired, in whose Equity Interests an
Investment is to be made or whose (or whose business unit’s, line’s or
division’s) assets are to be acquired in an acquisition permitted by Section
6.04.

 

“Taxes” means all present or future taxes, levies, imposts, duties (including
customs, stamp or mortgage duties), deductions, charges or withholdings
(including backup withholdings)

52



imposed by any Governmental Authority including any interest, additions to tax
or penalties applicable thereto.

 

“Term A EUR Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Term A EUR Loans hereunder, expressed as an amount
representing the maximum principal amount of the Term A EUR Loans to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04, (c) established or
increased from time to time pursuant to an Incremental Assumption Agreement and
(d) as established from time to time pursuant to an Extension Amendment. The
amount of each Lender’s Term A EUR Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption or Incremental Assumption Agreement pursuant to
which such Lender shall have assumed its Term A EUR Commitment, as applicable.
The aggregate amount of the Lenders’ Term A EUR Commitments as of the
Restatement Effective Date is €2,035,000,000.

 

“Term A EUR Facility” means the Term A EUR Commitments and the extensions of
credit made thereunder.

 

“Term A EUR Lender” means a Lender with a Term A EUR Commitment or an
outstanding Term A EUR Loan.

 

“Term A EUR Loans” means (a) a Loan made pursuant to clause (b) of Section 2.01
and (b) an Incremental Term Loan designated as a Term A EUR Loan and denominated
in Euro.

 

“Term A Commitment” means the Term A USD Commitment and the Term A EUR
Commitment.

 

“Term A Facility” means the Term A Commitments and the extensions of credit made
thereunder.

 

“Term A Lender” means a Lender with a Term A Commitment or an outstanding Term A
Loan.

 

“Term A Loan Maturity Date” means the date that is five (5) years from the
Restatement Effective Date or with respect to any applicable Extended Term Loans
consisting of Term A Loans, the final maturity date applicable thereto as
specified in the applicable Extension Request accepted by the respective Lender
or Lenders.

 

“Term A Loans” means the Term A USD Loans and the Term A EUR Loans.

 

“Term A USD Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Term A USD Loans hereunder, expressed as an amount
representing the maximum principal amount of the Term A USD Loans to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04, (c) established or
increased from time to time pursuant to an Incremental Assumption Agreement and
(d) as established from time to time pursuant to an

53



Extension Amendment. The amount of each Lender’s Term A USD Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption or Incremental
Assumption Agreement pursuant to which such Lender shall have assumed its Term A
USD Commitment, as applicable. The aggregate amount of the Lenders’ Term A USD
Commitments as of the Restatement Effective Date is $1,000,000,000.

 

“Term A USD Facility” means the Term A USD Commitments and the extensions of
credit made thereunder.

 

“Term A USD Lender” means a Lender with a Term A USD Commitment or an
outstanding Term A USD Loan.

 

“Term A USD Loans” means (a) a Loan made pursuant to clause (a) of Section 2.01
and (b) an Incremental Term Loan designated as a Term A USD Loan.

 

“Term B Commitment” means the Term B USD Commitment and the Term B EUR
Commitment.

 

“Term B EUR Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Term B EUR Loans hereunder, expressed as an amount
representing the maximum principal amount of the Term B EUR Loans to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04, (c) established or
increased from time to time pursuant to an Incremental Assumption Agreement and
(d) as established from time to time pursuant to an Extension Amendment. The
amount of each Lender’s Term B EUR Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption or Incremental Assumption Agreement pursuant to
which such Lender shall have assumed its Term B EUR Commitment, as applicable.
The aggregate amount of the Lenders’ Term B EUR Commitments as of the
Restatement Effective Date is €850,000,000.

 

“Term B EUR Facility” means the Term B EUR Commitments and the extensions of
credit made thereunder.

 

“Term B EUR Lender” means a Lender with a Term B EUR Commitment or an
outstanding Term B EUR Loan.

 

“Term B EUR Loans” means (a) a Loan made pursuant to clause (d) of Section 2.01
and (b) an Incremental Term Loan designated as a Term B EUR Loan and denominated
in Euro.

 

“Term B Facility” means the Term B Commitments and the extensions of credit made
thereunder.

 

“Term B Lender” means a Lender with a Term B Commitment or an outstanding Term B
Loan.

 

“Term B Loan Maturity Date” means the date that is seven (7) years from the
Restatement Effective Date or, with respect to any applicable Extended Term
Loans consisting

54



of Term B Loans, the final maturity date applicable thereto as specified in the
applicable Extension Request accepted by the respective Lender or Lenders.

 

“Term B Loans” means a Term B USD Loan or a Term B EUR Loan.

 

“Term B USD Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Term B USD Loans hereunder, expressed as an amount
representing the maximum principal amount of the Term B Loans to be made by such
Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04, (c) established or
increased from time to time pursuant to an Incremental Assumption Agreement and
(d) as established from time to time pursuant to an Extension Amendment. The
initial amount of each Lender’s Term B USD Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption or Incremental Assumption Agreement
pursuant to which such Lender shall have assumed its Term B USD Commitment, as
applicable. The aggregate amount of the Lenders’ Term B USD Commitments as of
the Restatement Effective Date is $1,400,000,000.

 

“Term B USD Facility” means the Term B USD Commitments and the extensions of
credit made thereunder.

 

“Term B USD Lender” means a Lender with a Term B USD Commitment or an
outstanding Term B USD Loan.

 

“Term B USD Loans” means (a) a Loan made pursuant to clause (c) of Section 2.01
and (b) an Incremental Term Loan designated as a Term B USD Loan and denominated
in Dollars.

 

“Term Commitment” means the Term B Commitment and the Term A Commitment.

 

“Term Facility” means the Term B Commitments and the Term A Commitments and the
extensions of credit made thereunder.

 

“Term Lender” means, as of any date of determination, each Lender with a Term
Commitment or an outstanding Term Loan.

 

“Term Loans” means a Term A Loan, a Term B Loan, an Incremental Term Loan,
Specified Refinancing Term Loan or an Extended Term Loan, as the context may
require.

 

“Term Loan Extension Request” has the meaning provided in Section 2.24(a).

 

“Term Loan Extension Series” has the meaning provided in Section 2.24(a).

 

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the Parent Borrower ending on or
prior to such date for which financial statements have been (or were required to
have been) delivered pursuant to Section 5.01(a) or (b); provided, further, that
for the purposes of the Financial Covenant, Test Period shall mean the latest
four consecutive fiscal quarters of the Parent Borrower ending on such date.

55



“Threshold Amount” means $125,000,000.

 

“Total Assets” means, at any time, the total assets of the Parent Borrower and
the Restricted Subsidiaries, determined on a consolidated basis in accordance
with GAAP, as shown on the then most recent balance sheet of the Borrowers.

 

“Total Indebtedness” means, at the time of determination, the sum of the
following determined for the Parent Borrower and the Restricted Subsidiaries on
a consolidated basis (without duplication) in accordance with GAAP: (a) all
obligations for borrowed money; plus (b) all Capital Lease Obligations and
purchase money indebtedness; plus (c) unreimbursed obligations in respect of
drawn letters of credit, bankers acceptances or similar instruments (provided
that cash collateralized amounts under drawn letters of credit, bankers
acceptances and similar instruments shall not be counted as Total Indebtedness);
provided that Total Indebtedness shall not include Indebtedness in respect of
(i) unreimbursed obligations in respect of drawn letters of credit until five
(5) days after such amount is drawn, (ii) obligations under Swap Agreements and
(iii) if, upon or prior to the maturity thereof, such Person has irrevocably
deposited with the proper Person in trust or escrow the necessary funds (or
evidences of indebtedness) for the payment, redemption or satisfaction of such
Indebtedness, and thereafter such funds and evidences of such obligation,
liability or indebtedness or other security so deposited are not included in the
calculation of unrestricted cash.

 

“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(a) (i) Total Indebtedness minus (ii) unrestricted cash and Cash Equivalents of
the Parent Borrower and its Restricted Subsidiaries as determined in accordance
with GAAP to (b) Adjusted EBITDA for the most recently ended Test Period.

 

“Total Revolving Commitments” means, at any time, the aggregate of the Revolving
Commitments of all Lenders (or their respective Affiliates) at such time.

 

“Transactions” means:

 

(a) the execution and delivery of this Agreement and the other Loan Documents
and the funding of the Loans on the Restatement Effective Date;

 

(b) the Existing Indebtedness Refinancing; and

 

(c) the transactions related to the foregoing, including the issuance of the
Senior Notes and the payment of all fees, costs and expenses incurred in
connection therewith and with the transactions described in the foregoing
provisions of this definition.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as

56



in effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

 

“Undisclosed Administration” means in relation to a Lender or a parent company
of such Lender, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender or parent company, as the case may be, is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed

 

“Unrestricted Subsidiaries” means each Subsidiary of the Parent Borrower (other
than a Borrower) designated by the Parent Borrower as an “Unrestricted
Subsidiary” pursuant to Section 5.13.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“USD/Multicurrency Applicable Percentage” means, with respect to any
USD/Multicurrency Revolving Lender, subject to Section 2.21, the percentage of
the total USD/Multicurrency Revolving Commitments represented by such Lender’s
USD/Multicurrency Revolving Commitment. If the USD/Multicurrency Revolving
Commitments have terminated or expired, the USD/Multicurrency Applicable
Percentages shall be determined based upon the USD/Multicurrency Revolving
Commitments most recently in effect, giving effect to any assignments.

 

“USD/Multicurrency Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make USD/Multicurrency Revolving Loans and
to acquire participations in Letters of Credit denominated in Alternative
Currencies hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04, (c) as established
or increased from time to time pursuant to an Incremental Assumption Agreement,
(d) as established from time to time pursuant to a Refinancing Amendment and (e)
as established from time to time pursuant to an Extension Amendment. The amount
of each Lender’s USD/Multicurrency Revolving Commitment as of the Restatement
Effective Date is set forth on Schedule 2.01. The aggregate amount of the
Lenders’ USD/Multicurrency Revolving Commitments as of the Restatement Effective
Date is $3,250,000,000.

 

“USD/Multicurrency Revolving Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s (or its
Affiliate’s) USD/Multicurrency Revolving Loans and its Multicurrency LC Exposure
at such time.

 

“USD/Multicurrency Revolving Facility” means the USD/Multicurrency Revolving
Commitments and the extensions of credit made thereunder.

 

“USD/Multicurrency Revolving Lender” means, as of any date of determination,
each Lender with a USD/Multicurrency Revolving Commitment or, if the
USD/Multicurrency Revolving Commitments have terminated or expired, a Lender
with USD/Multicurrency Revolving Exposure.

57



“USD/Multicurrency Revolving Loan” means a Loan made pursuant to clause (e) of
Section 2.01 or an Incremental Revolving Loan made under the USD/Multicurrency
Revolving Facility.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

“Withholding Agent” means any Loan Party or the Administrative Agent.

 

“Yearly Limit” has the meaning provided in Section 6.07(a)(v).

 

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan” or “Term B Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and
Type (e.g., a “Eurocurrency Revolving Loan” or “Eurocurrency Term B Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Revolving
Borrowing” or “Term B Loan Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing” or
“Eurocurrency Term B Loan Borrowing”).

 

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document (including any Loan Document) herein
shall be construed as referring to such agreement, instrument or other document
(including any Loan Document) as from time to time amended, restated, amended
and restated, supplemented, extended, renewed, replaced, refinanced or otherwise
modified (subject to any restrictions on such amendments, restatements,
amendments and restatements, supplements, extensions, renewals, replacements,
refinancings or modifications set forth herein), (b) any reference herein or in
any Loan Document to any Person shall be construed to include such Person’s
successors and permitted assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof or thereof,
(d) all references herein or in any Loan Document to Articles, Sections,
clauses, paragraphs, Exhibits and Schedules shall be construed to refer to
Articles and Sections, clauses and paragraphs of, and Exhibits and Schedules to,
this Agreement or such Loan Document, as applicable, and (e) the words “asset”
and “property”, when used in any Loan Document, shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

For purposes of determining compliance at any time with Sections 6.01, 6.02,
6.03, 6.04, 6.05, 6.06, 6.07 and 6.08, in the event that any Indebtedness, Lien,
payment with respect to Junior Indebtedness restricted by Section 6.07(b),
Restricted Payment, contractual restriction, Investment, Disposition or
Affiliate transaction, as applicable, meets the criteria of more than

58



one of the categories of transactions or items permitted pursuant to any clause
of such Sections 6.01, 6.02, 6.03, 6.04, 6.05, 6.06, 6.07 and 6.08, the Parent
Borrower, in its sole discretion, from time to time, may classify or reclassify
such transaction or item (or portion thereof) and will only be required to
include the amount and type of such transaction (or portion thereof) in any one
category. For purposes of determining the permissibility of any action, change,
transaction or event that by the terms of the Loan Documents requires a
calculation of any financial ratio or test (including the First Lien Net
Leverage Ratio, the Total Net Leverage Ratio or the Secured Net Leverage Ratio),
such financial ratio or test shall, except as expressly permitted under this
Agreement, be calculated at the time such action is taken, such change is made,
such transaction is consummated or such event occurs, as the case may be, and no
Default or Event of Default shall be deemed to have occurred solely as a result
of a change in such financial ratio or test occurring after the time such action
is taken, such change is made, such transaction is consummated or such event
occurs, as the case may be. It is understood and agreed that any Indebtedness,
Lien, Restricted Payment, payment with respect to Junior Indebtedness restricted
by Section 6.07(b), Investment, Disposition or Affiliate transaction need not be
permitted solely by reference to one category of permitted Indebtedness, Liens,
Restricted Payments, payments with respect to Junior Indebtedness, Investments,
Dispositions or Affiliate transactions under Sections 6.01, 6.02, 6.03, 6.04,
6.05, 6.06, 6.07 or 6.08, respectively, but may instead be permitted in part
under any combination thereof (it being understood that compliance with each
such section is separately required).

 

Notwithstanding anything to the contrary herein, (i) when calculating any
financial ratio or test (including any First Lien Net Leverage Ratio test, any
Secured Net Leverage Ratio test, any Total Net Leverage Ratio test and the
amount of Total Assets or the amount of Consolidated Net Income or Adjusted
EBITDA) in connection with the incurrence of Indebtedness, the creation of
Liens, the making of any Disposition, the making of an Investment or the making
of a Restricted Payment, (ii) determining compliance with any provision of this
Agreement which requires that no Default or Event of Default (or any type of
Default or Event of Default) has occurred, is continuing or would result
therefrom, (iii) determining compliance with any provision of this Agreement
which requires compliance with any representation or warranties set forth herein
or (iv) determining the satisfaction of all other conditions precedent to the
incurrence of Indebtedness, the creation of Liens, the making of any
Disposition, the making of an Investment or the making of a Restricted Payment,
in each case in connection with a Limited Condition Transaction, the date of
determination of such ratio or other provisions, determination of whether any
Default or Event of Default has occurred, is continuing or would result
therefrom, determination of compliance with any representations or warranties or
the satisfaction of any other conditions shall, at the option of the Parent
Borrower (the Parent Borrower’s election to exercise such option in connection
with any Limited Condition Transaction, an “LCT Election,” which LCT Election
may be in respect of one or more of clauses (i), (ii), (iii) or (iv)be deemed to
be the date the definitive agreements (or other relevant definitive
documentation) for such Limited Condition Transaction are entered into (the “LCT
Test Date”). If on a pro forma basis after giving effect to such Limited
Condition Transaction and the other transactions to be entered into in
connection therewith (including any incurrence or issuance of Indebtedness, and
the use of proceeds thereof), with such ratios and other provisions calculated
as if such Limited Condition Transaction or other transactions had occurred at
the beginning of the most recent Test Period ending prior to the LCT Test Date
for which financial statements have been (or are

59



required to be) delivered pursuant to Section 5.01, the Parent Borrower could
have taken such action on the relevant LCT Test Date in compliance with the
applicable ratios or other provisions, such provisions shall be deemed to have
been complied with, unless an Event of Default pursuant to Section 8.01(a) or
(b), or, solely with respect to any Borrower, Section 8.01(g) or (h) shall be
continuing on the date such Limited Condition Transaction is consummated. For
the avoidance of doubt, (i) if, following the LCT Test Date, any of such ratios
or other provisions are exceeded or breached as a result of fluctuations in such
ratio (including due to fluctuations in Adjusted EBITDA or other components of
such ratio) or other provisions at or prior to the consummation of the relevant
Limited Condition Transactions, such ratios and other provisions will not be
deemed to have been exceeded or failed to have been satisfied as a result of
such fluctuations solely for purposes of determining whether the Limited
Condition Transaction is permitted hereunder and (ii) such ratios and compliance
with such conditions shall not be tested at the time of consummation of such
Limited Condition Transaction or related Specified Transactions, unless, other
than if an Event of Default pursuant to Section 8.01(a) or (b), or, solely with
respect to any Borrower, Section 8.01(g) or (h), shall be continuing on such
date, the Parent Borrower elects, in its sole discretion, to test such ratios
and compliance with such conditions on the date such Limited Condition
Transaction or related Specified Transactions is consummated. If the Parent
Borrower has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio, basket availability or
compliance with any other provision hereunder (other than actual compliance with
the Financial Covenant) on or following the relevant LCT Test Date and prior to
the earliest of the date on which such Limited Condition Transaction is
consummated, the date that the definitive agreement for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction or the date the Parent Borrower makes an election pursuant
to clause (ii) of the immediately preceding sentence, any such ratio, basket or
compliance with any other provision hereunder shall be calculated on a Pro Forma
Basis assuming such Limited Condition Transaction and other transactions in
connection therewith (including any incurrence or issuance of Indebtedness or
Disqualified Equity Interests, and the use of proceeds thereof) had been
consummated on the LCT Test Date; provided, that for purposes of any Restricted
Payment or payment of Restricted Indebtedness, such ratio, basket or compliance
with any other provision hereunder shall also be tested as if such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence or issuance of Indebtedness or Disqualified Equity Interests, and
the use of proceeds thereof) had not been consummated.

 

Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio (any such amounts, the “Fixed Amounts”) under any negative covenant set
forth in Article VI or the determination of the Incremental Amount substantially
concurrently with any amounts incurred or transactions entered into (or
consummated) in reliance on a provision under such negative covenant or the
determination of the Incremental Amount that requires compliance with a
financial ratio (including any First Lien Net Leverage Ratio test, any Secured
Net Leverage Ratio test and any Total Net Leverage Ratio test) (any such
amounts, the “Incurrence-Based Amounts”), it is understood and agreed that such
Fixed Amounts shall be disregarded in the calculation of the financial ratio or
test applicable to any substantially concurrent utilization of such
Incurrence-Based Amounts.

60



Section 1.04 Accounting Terms; GAAP. If at any time any change in GAAP or the
application thereof would affect the computation or interpretation of any
financial ratio, basket, requirement or other provision set forth in any Loan
Document, and either the Parent Borrower or the Required Lenders shall so
request, the Administrative Agent and the Parent Borrower shall negotiate in
good faith to amend such ratio, basket, requirement or other provision to
preserve the original intent thereof in light of such change in GAAP or the
application thereof (subject to the approval of the Required Lenders not to be
unreasonably withheld, conditioned or delayed); provided that until so amended,
(i) (A) such ratio, basket, requirement or other provision shall continue to be
computed or interpreted in accordance with GAAP or the application thereof prior
to such change therein and (B) the Parent Borrower shall provide to the
Administrative Agent and the Lenders a written reconciliation in form and
substance reasonably satisfactory to the Administrative Agent, between
calculations of such ratio, basket, requirement or other provision made before
and after giving effect to such change in GAAP or the application thereof or
(ii) the Parent Borrower may elect to fix GAAP (for purposes of such ratio,
basket, requirement or other provision) as of another later date notified in
writing to the Administrative Agent from time to time.

 

Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of the Financial Covenant) contained herein,
Indebtedness of the Parent Borrower and its Subsidiaries shall be determined
without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Parent Borrower or any subsidiary at
“fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof).

 

Section 1.05 Business Days; Payments. If any payment or performance under any
Loan Document shall be due on a day that is not a Business Day, the date for
payment or performance shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.

 

Section 1.06 Exchange Rates; Currency Equivalents. Unless expressly provided
otherwise, any amounts specified in this Agreement shall be in Dollars.

 

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Equivalent amounts of
Loans and Letters of Credit denominated in an Alternative Currency. Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between any Alternative Currency and
Dollars until the next Revaluation Date to occur.

 

(b) The Administrative Agent shall determine the Dollar Equivalent of any
Foreign Currency Letter of Credit or Borrowing not denominated in Dollars in

61



accordance with the terms set forth herein, and a determination thereof by the
Administrative Agent shall be presumptively correct absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Borrower in any document delivered to the
Administrative Agent.

 

(c) The Administrative Agent shall determine the Dollar Equivalent of any
Foreign Currency Letter of Credit as of (i) a date on or about the date on which
the applicable Issuing Bank receives a request from the applicable Borrower for
the issuance of such Letter of Credit, (ii) each subsequent date on which such
Letter of Credit shall be renewed or extended or the stated amount of such
Foreign Currency Letter of Credit shall be increased, (iii) March 31 and
September 30 in each year and (iv) during the continuance of an Event of
Default, as reasonably requested by the Administrative Agent, in each case using
the Spot Rate in effect on the date of determination, and each such amount shall
be the Dollar Equivalent of such Letter of Credit until the next required
calculation thereof pursuant to this Section 1.06(c).

 

(d) The Administrative Agent shall determine the Dollar Equivalent of any
Borrowing denominated in an Alternative Currency as of (i) a date on or about
the date on which the Administrative Agent receives a Borrowing Request in
respect of such Borrowing using the Spot Rate in effect on the date of
determination, (ii) as of the date of the commencement of each Interest Period
after the initial Interest Period therefor and (iii) during the continuance of
an Event of Default, as reasonably requested by the Administrative Agent, using
the Spot Rate in effect (x) in the case of clauses (i) and (ii) above, on the
date that is three Business Days prior to the date of the Borrowing or on which
the applicable Interest Period shall commence, and (y) in the case of clause
(iii) above, on the date of determination, and each such amount shall be the
Dollar Equivalent of such Borrowing until the next required calculation thereof
pursuant to this Section 1.06(d).

 

(e) The Administrative Agent shall notify the Parent Borrower, the Lenders and
the applicable Issuing Bank of each such determination (such date, a
“Revaluation Date”) and revaluation of the Dollar Equivalent of each Foreign
Currency Letter of Credit and Borrowing.

 

(f) The Administrative Agent may set up appropriate rounding-off mechanisms or
otherwise round off amounts pursuant to this Section 1.06 to the nearest higher
or lower amount in whole Dollars to ensure amounts owing by any party hereunder
or that otherwise need to be calculated or converted hereunder are expressed in
whole Dollars, as may be necessary or appropriate.

 

(g) Unless otherwise provided, Dollar Equivalent amounts set forth in Articles
II or VIII may be exceeded by a percentage amount equal to 5% of such amount;
provided, that such excess is solely as a result of fluctuations in applicable
currency exchange rates after the last time such determinations were made and,
in any such cases, the applicable limits set forth in Articles II or VIII, as
applicable, will not be deemed to have exceeded solely as a result of such
fluctuations in currency exchange rates. For the avoidance of doubt, in no event
shall a prepayment be required under Section 2.11(b) if the

62



Dollar Equivalent of the relevant amounts set forth therein does not exceed 5%
of such relevant amounts solely as a result of fluctuations in currency exchange
rates.

 

(h) For purposes of any determination under Article V, Article VI (other than
the calculation of compliance with any financial ratio for purposes of taking
any action hereunder) or Article VIII with respect to the amount of any
Indebtedness, Lien, Restricted Payment, debt prepayment, Investment,
Disposition, affiliate transaction or other transaction, event or circumstance,
or any determination under any other provision of this Agreement (any of the
foregoing, a “subject transaction”), in a currency other than Dollars, (i) the
Dollar Equivalent of a subject transaction in a currency other than Dollar shall
be calculated based on the rate of exchange quoted on the applicable Reuters
World Currency Page (or any successor page thereto, or in the event such rate
does not appear on any Reuters Page, by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Parent Borrower) for such foreign currency, as in
effect at 12:00 noon (London time) on the date of such subject transaction
(which, in the case of any Restricted Payment, shall be deemed to be the date of
the declaration thereof and, in the case of the incurrence of Indebtedness,
shall be deemed to be on the date first committed); provided, that if any
Indebtedness is incurred (and, if applicable, associated Lien granted) to
refinance or replace other Indebtedness denominated in a currency other than
Dollar, and the relevant refinancing or replacement would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing or replacement,
such Dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such refinancing or replacement Indebtedness
(and, if applicable, associated Lien granted) does not exceed an amount
sufficient to repay the principal amount of such Indebtedness being refinanced
or replaced, except by an amount equal to (x) unpaid accrued interest and
premiums (including tender premiums) thereon plus other reasonable and customary
fees and expenses (including upfront fees and original issue discount) incurred
in connection with such refinancing or replacement and (y) additional amounts
permitted to be incurred under Section 6.01 and (ii) for the avoidance of doubt,
no Default or Event of Default shall be deemed to have occurred solely as a
result of a change in the rate of currency exchange occurring after the time of
any subject transaction so long as such subject transaction was permitted at the
time incurred, made, acquired, committed, entered or declared as set forth in
clause (i). For purposes of Article VII and the calculation of compliance with
any financial ratio for purposes of taking any action hereunder, on any relevant
date of determination, amounts denominated in currencies other than Dollars
shall be translated into Dollars at the applicable currency exchange rate used
in preparing the financial statements delivered pursuant to Sections 5.01(a) or
(b), as applicable, for the most recently ended Test Period and will, with
respect to any Indebtedness, reflect the currency translation effects,
determined in accordance with GAAP, of any Swap Agreement permitted hereunder in
respect of currency exchange risks with respect to the applicable currency in
effect on the date of determination for the Dollar Equivalent amount of such
Indebtedness.

 

Section 1.07 Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Loans, Extended Term Loans, or Loans
in connection with any Specified

63



Refinancing Debt or Loan Modification or loans incurred under a new credit
facility, in each case, to the extent such extension, replacement, renewal or
refinancing is effected by means of a “cashless roll” by such Lender, such
extension, replacement, renewal or refinancing shall be deemed to comply with
any requirement hereunder or any other Loan Document that such payment be made
“in Dollars”, “in immediately available funds”, “in cash” or any other similar
requirement.

 

Section 1.08 Pro Forma Calculations.

 

(a) Notwithstanding anything to the contrary herein, Adjusted EBITDA, EBITDA,
Consolidated Net Income and any financial ratios or tests, including the First
Lien Net Leverage Ratio, the Secured Net Leverage Ratio and the Total Net
Leverage Ratio, shall be calculated in the manner prescribed by this Section
1.08; provided that notwithstanding anything to the contrary in clauses (b), (c)
or (d) of this Section 1.08, when calculating the Total Net Leverage Ratio for
purposes of determining actual compliance (and not Pro Forma Compliance,
compliance on a Pro Forma Basis or determining compliance giving Pro Forma
Effect to a transaction) with Section 7.01, the events described in this Section
1.08 that occurred subsequent to the end of the applicable Test Period shall not
be given Pro Forma Effect.

 

(b) For purposes of calculating Adjusted EBITDA, EBITDA, Consolidated Net Income
and any financial ratios or tests, including the First Lien Net Leverage Ratio,
the Secured Net Leverage Ratio and the Total Net Leverage Ratio, Specified
Transactions (and the incurrence or repayment of any Indebtedness in connection
therewith, subject to clause (d) of this Section 1.08) that have been made (i)
during the applicable Test Period or (ii) subsequent to such Test Period and
prior to or simultaneously with the event for which the calculation of Adjusted
EBITDA, EBITDA, Consolidated Net Income or any such ratio is made shall be
calculated on a Pro Forma Basis assuming that all such Specified Transactions
(and any increase or decrease in Adjusted EBITDA, EBITDA, Consolidated Net
Income and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable Test
Period.

 

(c) Whenever Pro Forma Effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a Responsible Officer of the
Parent Borrower and may include, for the avoidance of doubt, the amount of cost
savings, operating expense reductions and synergies described in clause (g) of
“Adjusted EBITDA”; provided that (A) such amounts are reasonably identifiable
and factually supportable (in the good faith determination of the Parent
Borrower), (B) such actions are taken, committed to be taken or expected to be
taken no later than twenty-four (24) months after the date of such Specified
Transaction, (C) no amounts shall be added pursuant to this clause (c) to the
extent duplicative of any amounts that are otherwise added back in computing
Adjusted EBITDA or EBITDA, whether through a pro forma adjustment or otherwise,
with respect to such period and (D) it is understood and agreed that, subject to
compliance with the other provisions of this Section 1.08(c), amounts to be
included in pro forma calculations pursuant to this Section 1.08(c) may be
included in Test Periods in which the Specified Transaction to which such
amounts relate to is no longer being given Pro Forma Effect pursuant to Section
1.08(b).

64



(d) In the event that the Parent Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by repurchase,
redemption, repayment, retirement or extinguishment) any Indebtedness included
in the calculations of the First Lien Net Leverage Ratio, the Secured Net
Leverage Ratio and the Total Net Leverage Ratio, as the case may be (in each
case, other than Indebtedness incurred or repaid under any revolving credit
facility in the ordinary course of business for working capital purposes), (i)
during the applicable Test Period or (ii) subsequent to the end of the
applicable Test Period and prior to or simultaneously with the event for which
the calculation of any such ratio is made, then the First Lien Net Leverage
Ratio, the Secured Net Leverage Ratio and the Total Net Leverage Ratio shall be
calculated giving Pro Forma Effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period. If any Indebtedness bears a floating rate of
interest and is being given Pro Forma Effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date such calculation is
being made had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness). Interest on Capital
Lease Obligations shall be deemed to accrue at an interest rate reasonably
determined by a Responsible Officer of the Parent Borrower to be the rate of
interest implicit in such Capital Lease Obligation in accordance with GAAP.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency rate, or other
rate, shall be deemed to have been based upon the rate actually chosen, or, if
none, then based upon such optional rate chosen as the Parent Borrower may
designate.

 

Section 1.09 Restricted Lenders. With respect to each Lender that qualifies as a
resident party domiciled in Germany within the meaning of section 2 paragraph 15
of the German Foreign Trade Act (Außenwirtschaftsverordnung) (each a “Restricted
Lender”), Section 3.17, Section 5.14 and Section 6.12 shall only apply to the
extent that these provisions would not result in (a) any violation of, conflict
with or liability under EU Regulation (EC) 2271/96 or (b) a violation or
conflict with section 7 of the German Foreign Trade Act
(Außenwirtschaftsverordnung) or a similar anti-boycott statute. In connection
with any amendment, waiver, determination or direction relating to any part of
Section 3.17, Section 5.14 and/or Section 6.12 of which a Restricted Lender does
not have the benefit, the Commitments of that Restricted Lender will be excluded
for the purpose of determining whether the consent of the Required Lenders has
been obtained or whether the determination or direction by the Required Lenders
has been made.

 

Article II

 

The Credits

 

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees (a) to make a Term A USD Loan in Dollars to the
Parent Borrower on the Restatement Effective Date in an aggregate principal
amount not exceeding its Term A USD Commitment, (b) to make a Term A EUR Loan in
Euros to the Parent Borrower on the Restatement Effective Date in an aggregate
principal amount not exceeding its Term A EUR Commitment, (c) to make Term B USD
Loans in Dollars to the Parent Borrower on the Restatement Effective Date in an
aggregate principal amount not exceeding its Term B USD

65



Commitment, (d) to make Term B EUR Loans in Euro to the Parent Borrower on the
Restatement Effective Date in an aggregate principal amount not exceeding its
Term B EUR Commitment and (e) to make USD/Multicurrency Revolving Loans in
Dollars or Alternative Currencies to the Parent Borrower, the Dutch Borrower and
any Additional Borrowers from time to time during the Revolving Availability
Period in an aggregate principal amount that will not result in (i) the Dollar
Equivalent of such Lender’s USD/Multicurrency Revolving Exposure exceeding such
Lender’s USD/Multicurrency Revolving Commitment, (ii) the aggregate Dollar
Equivalent of the USD/Multicurrency Revolving Exposure of all Lenders exceeding
the aggregate USD/Multicurrency Revolving Commitment of all Lenders or (iii) the
Dollar Equivalent of the aggregate Multicurrency Revolving Exposure exceeding
the Multicurrency Revolving Sublimit. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans. Amounts repaid in respect of Term Loans may not be
reborrowed. Notwithstanding anything herein or in any other Loan Document to the
contrary, (i) the proceeds of the Revolving Loans incurred by the Dutch Borrower
will be made available solely to and received solely by the Dutch Borrower, (ii)
the Dutch Borrower will not, and will not have any obligation to, guarantee the
Obligations of the Parent Borrower, the Guarantors or any other obligor under
the Loan Documents and (iii) the Dutch Borrower will not, and will not have any
obligation to, pledge or otherwise grant a Lien on any of its assets with
respect to any of the Obligations (including with respect to any Loans made to
the Dutch Borrower).

 

Section 2.02 Loans and Borrowings.

 

(a) Loans Made Ratably. Each Loan (other than a Swingline Loan) shall be made as
part of a Borrowing consisting of Loans of the same Class and Type made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b) Initial Type of Loans. Subject to Section 2.14, (i) each Term Borrowing
denominated in Euro shall be comprised entirely of Eurocurrency Loans and each
Term Borrowing in Dollars shall be comprised entirely of ABR Loans or
Eurocurrency Loans as the Parent Borrower may request in accordance herewith and
(ii) each Revolving Borrowing by any Borrower (a) in Dollars shall be comprised
entirely of ABR Loans or Eurocurrency Loans and (b) in any Alternative Currency
shall be composed solely of Eurocurrency Loans as the relevant Borrower may
request in accordance herewith. Each Swingline Loan shall be denominated in
Dollars and shall be an ABR Loan. Each Lender at its option may make any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrowers to repay such Loan in accordance with the terms of this
Agreement.

 

(c) Minimum Amounts; Limitation on Eurocurrency Borrowings. At the commencement
of each Interest Period for any Eurocurrency Borrowing, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than

66



$5,000,000 ((or in the Dollar Equivalent thereof) with respect to Loans
denominated in any Alternative Currency other than Euro) or €1,000,000 and not
less than €5,000,000 (with respect to Loans denominated in Euro). At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000; provided
that Revolving Borrowings may be in an aggregate amount that is equal to the
entire unused balance of the total Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(e). Each Swingline Loan shall be in an amount that is an integral multiple
of $1,000,000 and not less than $500,000 ((or in the Dollar Equivalent thereof)
with respect to Loans denominated in any Alternative Currency other than Euro)
or €1,000,000 and not less than €500,000 (with respect to Loans denominated in
Euro). Borrowings of more than one Type and Class may be outstanding at the same
time; provided that there shall not at any time be more than a total of eighteen
(18) Revolving Eurocurrency Borrowings outstanding and four Term Eurocurrency
Borrowings outstanding.

 

(d) Limitation on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrowers shall not be entitled to request, or to elect to
convert or continue, any Borrowing as a Eurocurrency Loan if the Interest Period
requested with respect thereto would end after the Revolving Maturity Date in
the case of a Revolving Loan, the Term A Loan Maturity Date, in the case of a
Term A Loan, or the Term B Loan Maturity Date, in the case of a Term B Loan, as
applicable.

 

Section 2.03 Requests for Borrowings. To request a Revolving Borrowing or Term
Borrowing, the applicable Borrower shall provide written notice to the
Administrative Agent of such request by (a) in the case of a Eurocurrency
Borrowing, not later than 12:00 noon, Local Time, three (3) Business Days before
the date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not
later than 12:00 noon, Local Time, one (1) Business Day before the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(e) may be given not later than 11:00 a.m., Local Time on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by email to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the applicable Borrower. Each such written Borrowing Request shall
specify the following information in compliance with Section 2.02:

 

(a) whether the requested Borrowing is to be a Revolving Borrowing, or a Term
Borrowing (and, as applicable, the Class of such Borrowing);

 

(b) the identity of the Borrower and the aggregate amount and currency of such
Borrowing, subject to the limitations set forth herein;

 

(c) the date of such Borrowing, which shall be a Business Day;

 

(d) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing, if applicable;

67



(e) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(f) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of a Borrowing by the Parent Borrower in Dollars
is specified, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one (1) month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section 2.03, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04 Swingline Loans.

 

(a) Commitment. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to any Borrower from time to
time during the Revolving Availability Period, in Dollars in an aggregate
principal amount at any time outstanding that will not result in (i) the Dollar
Equivalent of the aggregate principal amount of outstanding Swingline Loans
exceeding $150,000,000, (ii) the Dollar Equivalent of the total Revolving
Exposures exceeding the total Revolving Commitments, (iii) [reserved] or (iv)
the Dollar Equivalent of the aggregate Multicurrency Revolving Exposure
exceeding the Multicurrency Revolving Sublimit; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the relevant Borrower may borrow, prepay and
reborrow Swingline Loans.

 

(b) Borrowing Procedure. To request a Swingline Loan, the applicable Borrower
shall notify the Administrative Agent of such request by telephone or written
notice (including by email), not later than 12:00 noon, Local Time on the day of
a proposed Swingline Loan. Each such notice shall be irrevocable and shall
specify the name of the Borrower, the requested date (which shall be a Business
Day) and the amount and currency of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from such Borrower. The Swingline Lender shall make each
Swingline Loan available to the applicable Borrower by means of a credit to the
general deposit account of the applicable Borrower with the Swingline Lender or
by wire transfer, automated clearinghouse debit or interbank transfer to such
other account, accounts or Persons designated by the applicable Borrower in the
applicable request (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank) by 3:00 p.m., Local Time, on the
requested date of such Swingline Loan.

 

(c) Revolving Lender Participation in Swingline Loans. The Swingline Lender may
by written notice given to the Administrative Agent not later than 10:00 a.m.,
Local Time, on any Business Day require the Revolving Lenders to acquire
participations on

68



such Business Day in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each applicable Revolving
Lender, specifying in such notice such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans in Dollars. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify the applicable Borrower
in writing of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the applicable Borrower (or other party on
behalf of the applicable Borrower) in respect of a Swingline Loan after receipt
by the Swingline Lender of the proceeds of a sale of participations therein
shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the applicable Borrower
(or such other Person) for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the applicable
Borrower of any default in the payment thereof.

 

Section 2.05 Letters of Credit.

 

(a) General. Subject to the terms and conditions set forth herein, any Borrower
may request the issuance of Letters of Credit denominated in Dollars or
Alternative Currencies for such Borrower’s own account (or the account of any of
its Restricted Subsidiaries), in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Revolving Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the applicable Borrower to, or entered into by the applicable
Borrower with, any Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. All Existing Letters of Credit shall
be deemed to have been issued pursuant hereto, and from and after the
Restatement Effective Date shall be subject to and governed by the terms and
conditions hereof.

69



(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to paragraph (c) of this Section)), the applicable Borrower
shall provide written notice (including by email) to the applicable Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with clause (c) of this Section 2.05), the amount and
proposed currency of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the applicable Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit (but any default or breach under such application and not
hereunder shall not give rise to a Default or Event of Default hereunder). A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the
applicable Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension, (i) the Dollar
Equivalent of the LC Exposure shall not exceed $150,000,000 (the “Letter of
Credit Facility Amount”), (ii) the Dollar Equivalent of the total Revolving
Exposures shall not exceed the total Revolving Commitments, (iii) [reserved],
(iv) to the extent a Letter of Credit has been requested to be issued, amended,
renewed or extended in an Alternative Currency, the USD/Multicurrency Revolving
Exposure shall not exceed the USD/Multicurrency Revolving Commitment and (v) to
the extent a Letter of Credit has been requested to be issued, amended, renewed
or extended in an Alternative Currency, the Dollar Equivalent of the aggregate
Multicurrency Revolving Exposure shall not exceed the Multicurrency Revolving
Sublimit; provided that no Issuing Bank shall have any obligation to (x) issue
trade or commercial Letters of Credit without its consent or (y) issue Letters
of Credit in an amount in excess of its Applicable Percentage of the Letter of
Credit Facility Amount (it being understood and agreed that any Issuing Bank may
issue Letters of Credit in excess of such amount in its sole discretion upon
request of the Borrower); provided, further that no Issuing Bank shall be under
any obligation to issue any Letter of Credit if any order, judgment or decree of
any Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing the Letter of Credit, or any Law
applicable to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Restatement
Effective Date, or shall impose upon the Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Restatement Effective Date and
which the Issuing Bank in good faith deems material to it.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one (1) year after the date of the
issuance of

70



such Letter of Credit (or, in the case of any renewal or extension thereof, one
(1) year after such renewal or extension) (provided that any Letter of Credit
with a one-year term may provide for the automatic renewal thereof for
additional one-year periods not to extend past the date in clause (ii) below
unless the applicable Borrower shall have made arrangements reasonably
satisfactory to the applicable Issuing Bank) and (ii) the date that is five (5)
Business Days prior to the Revolving Maturity Date unless the applicable
Borrower shall have made arrangements reasonably satisfactory to the applicable
Issuing Bank with respect to cash collateralizing or backstopping such Letter of
Credit.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage (or in the case of a Letter of Credit
denominated in an Alternative Currency, the USD/Multicurrency Applicable
Percentage) of the aggregate amount available to be drawn under such Letter of
Credit; provided that no Revolving Lender shall be obligated to participate in
any Letter of Credit if, as of the date of issuance of such Letter of Credit
(after giving effect to such issuance), such Revolving Lender’s Revolving
Exposure would exceed its Revolving Commitment. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay (in Dollars, which in the case of a Letter of
Credit not denominated in Dollars shall be determined based on the Dollar
Equivalent, using the applicable Spot Rate in effect on the date such payment is
required) to the Administrative Agent, for the account of the applicable Issuing
Bank, such Lender’s Applicable Percentage (or in the case of a Letter of Credit
denominated in an Alternative Currency, such Lender’s USD/Multicurrency
Applicable Percentage) of each LC Disbursement made by such Issuing Bank and not
reimbursed by the applicable Borrower on the date due as provided in clause (e)
of this Section 2.05, or of any reimbursement payment required to be refunded to
the applicable Borrower for any reason. Notwithstanding anything herein to the
contrary, the Administrative Agent may, in its reasonable discretion, take such
actions as it deems advisable to allocate Letters of Credit and participations
therein between any revolving facilities outstanding hereunder; it being
understood that, subject to the preceding sentence, Dollar denominated Letters
of Credit shall be allocated (and participated in and paid) under the Revolving
Facility in accordance with the Lenders’ respective Revolving Commitments. Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement in the relevant currency not later than 4:00 p.m., Local Time, on
the first Business Day after such LC Disbursement is made if the applicable
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.,
Local Time, on the date such

71



LC Disbursement is made, or, if such notice has not been received by the
applicable Borrower prior to such time on such date such notice shall be deemed
received on the next day and then not later than 1:00 p.m., Local Time, on the
Business Day immediately following the day that the applicable Borrower is
deemed to have received such notice; provided that the applicable Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Sections 2.03 or 2.04 that such payment be financed with an ABR Revolving
Borrowing (in the case of a payment in Dollars), a Eurocurrency Borrowing (in
the case of a payment in an Alternative Currency) or Swingline Loan in an
equivalent amount and, to the extent so financed, the applicable Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting applicable Borrowing, or, if applicable, Swingline Loan. If the
applicable Borrower fails to make such payment when due, then (A) if such
payment relates to a Foreign Currency Letter of Credit, automatically and with
no further action required, such Borrower’s obligation to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the Dollar Equivalent, calculated using the applicable Spot Rate on
the date when such payment was due, of such LC Disbursement and (B) in the case
of each LC Disbursement the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the
applicable Borrower in respect thereof and such Lender’s Applicable Percentage
(or in the case of a Letter of Credit denominated in Alternative Currency, the
USD/Multicurrency Applicable Percentage) thereof. Promptly following receipt of
such notice, each Revolving Lender shall pay to the Administrative Agent in
Dollars its Applicable Percentage (or in the case of a Letter of Credit
denominated in Alternative Currency, the USD/Multicurrency Applicable
Percentage) of the payment then due from the applicable Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Parent Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the applicable Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans (in the case of a payment in
Dollars), Eurocurrency Revolving Loans (in the case of an Alternative Currency)
or a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Borrowers of their obligation to reimburse such LC Disbursement
in accordance with this Section 2.05(e).

 

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in clause (e) of this Section 2.05 shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or any Loan Document, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against

72



presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.05, constitute a legal or equitable discharge of,
or provide a right of setoff against, any Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse the applicable Issuing Bank or its Related Parties from liability to the
applicable Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
applicable Borrower to the extent permitted by applicable Law) suffered by the
applicable Borrowers that are caused by such Issuing Bank’s gross negligence,
willful misconduct, material breach of a Loan Document or failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof (in each case, as determined by a
final non-appealable judgment of a court of competent jurisdiction). The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of, or material breach of the terms of the Loan Documents
by, the applicable Issuing Bank, such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the applicable Borrower by
telephone or written notice (including email) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the applicable Borrower of its obligation to reimburse the applicable
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

 

(h) Interim Interest. If the applicable Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the applicable Borrower
reimburses such LC Disbursement, (i) in the

73



case of LC Disbursements made in Dollars, and at all times following the
conversion to Dollars of an LC Disbursement made in an Alternative Currency
pursuant to clause (e) above, at the rate per annum then applicable to ABR
Revolving Loans and (ii) in the case of LC Disbursements made in Alternative
Currency, and at all times prior to their conversion to Dollars pursuant to
clause (e) above, at the rate applicable to Eurocurrency Loans denominated in
such Alternative Currency with an Interest Period of one (1) month’s duration
determined on the date such LC Disbursement is made; provided that, if the
applicable Borrower fails to reimburse such LC Disbursement when due pursuant to
clause (e) of this Section 2.05, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent for
the account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to clause (e) of this
Section 2.05 to reimburse such Issuing Bank shall be for the account of such
Revolving Lender to the extent of such payment.

 

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Parent Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of an Issuing Bank.
At the time any such replacement shall become effective, the Borrowers shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of such
retiring Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to include such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the applicable Borrower receives notice
from the Administrative Agent or the Required Lenders demanding the deposit of
cash collateral pursuant to this paragraph, the applicable Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash in
Dollars or, if applicable, Alternative Currency equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower described in clause (g) or (h) of Section 8.01. Each
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the relevant Obligations. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account.

74



Monies in such account shall be applied by the Administrative Agent to reimburse
the applicable Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the relevant Borrowers for the LC Exposure
at such time, if the maturity of the Loans has been accelerated (but subject to
the consent of Revolving Lenders with LC Exposure representing greater than 50%
of the total LC Exposure), be applied to satisfy other obligations of the
relevant Borrowers under this Agreement. If any Borrower is required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the applicable Borrower within three (3) Business Days following a
request to do so after all Events of Default have been cured or waived.

 

(k) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 8.01, all amounts (i) that a Borrower is at the
time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Foreign
Currency Letter of Credit (other than amounts in respect of which such Borrower
has deposited cash collateral pursuant to clause (j) above, if such cash
collateral was deposited in the applicable Alternative Currency to the extent so
deposited or applied), (ii) that the Lenders are at the time or thereafter
become required to pay to the Administrative Agent and the Administrative Agent
is at the time or thereafter becomes required to distribute to the applicable
Issuing Bank pursuant to clause (e) of this Section 2.05 in respect of
unreimbursed LC Disbursements made under any Foreign Currency Letter of Credit
and (iii) of each Lender’s participation in any Foreign Currency Letter of
Credit under which an LC Disbursement has been made shall, automatically and
with no further action required, be converted into the Dollar Equivalent,
calculated using the applicable Spot Rates on such date (or in the case of any
LC Disbursement made after such date, on the date such LC Disbursement is made),
of such amounts. On and after such conversion, all amounts accruing and owed to
the Administrative Agent, the applicable Issuing Bank or any Lender in respect
of the obligations described in this clause (k) shall accrue and be payable in
Dollars at the rates otherwise applicable hereunder.

 

(l) Applicability of ISP. Unless otherwise expressly agreed by the Issuing Bank
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each standby Letter of Credit.

 

Section 2.06 Funding of Borrowings.

 

(a) By Lenders. Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds by
12:00 noon, Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loans available to the applicable Borrower by promptly
crediting the amounts so received, in like funds, to an account of the
applicable Borrower maintained with the Administrative Agent or by wire
transfer, automated clearing house debit or interbank transfer to such other
account, accounts or Persons designated by the applicable Borrower in the
applicable Borrowing Request;

75



provided that Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.

 

(b) Fundings Assumed Made. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with clause (a) of this Section
2.06 and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the applicable Borrower, the interest rate
applicable to ABR Loans, or if applicable for Borrowings denominated in an
Alternative Currency, a rate determined in a customary manner in good faith by
the Administrative Agent. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing. If the applicable Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the applicable Borrower the amount
of such interest paid by the applicable Borrower for such period. Any payment by
the applicable Borrower shall be without prejudice to any claim the applicable
Borrower may have against a lender that shall have failed to make such payment
to the Administrative Agent.

 

(c) Affiliate Loans. In respect of a Loan or Loans to a particular Borrower
(“Designated Loans”) a Lender (a “Designating Lender”) may at any time and from
time to time designate (by written notice to the Agents and the Parent Borrower)
(i) a substitute office from which it will make Designated Loans (a “Substitute
Facility Office”) or (ii) nominate an Affiliate to act as the Lender of
Designated Loans (a “Substitute Affiliate Lender”). In furtherance of the
foregoing:

 

(i) A notice to nominate a Substitute Affiliate Lender shall be substantially in
the form of Exhibit G hereto and be countersigned by the relevant Substitute
Affiliate Lender confirming it will be bound as a Lender under this Agreement in
respect of the Designated Loans in respect of which it acts as Lender.

 

(ii) The Designating Lender will act as the representative of any Substitute
Affiliate Lender it nominates for all administrative purposes under this
Agreement. The Loan Parties, the Agents and the Secured Parties will be entitled
to deal only with the Designating Lender, except that payments will be made in
respect of Designated Loans to the Substitute Facility Office or the Substitute

76



Affiliate Lender, as applicable. For the avoidance of doubt, the Commitments of
the Designating Lender will not be treated as reduced by the introduction of the
Substitute Affiliate Lender for voting purposes under this Agreement or the
other Loan Documents.

 

(iii) Other than as specified in clause (ii) above, a Substitute Affiliate
Lender will be treated as a Lender for all purposes under the Loan Documents and
having a Commitment equal to the principal amount of all Designated Loans in
which it is participating if and for so long as it continues to be a Substitute
Affiliate Lender under this Agreement.

 

(iv) A Designating Lender may revoke its designation of an Affiliate as a
Substitute Affiliate Lender by notice in writing to the Agents and the Parent
Borrower; provided that such notice may only take effect when there are no
Designated Loans outstanding to the Substitute Affiliate Lender. Upon such
Substitute Affiliate Lender ceasing to be a Substitute Affiliate Lender, the
Designating Lender will automatically assume (and be deemed to assume without
further action by any Person) all rights and obligations previously vested in
the Substitute Affiliate Lender.

 

(v) If a Designating Lender designates a Substitute Facility Office or
Substitute Affiliate Lender in accordance with this Section 2.06(c), any
Substitute Affiliate Lender shall be treated for the purposes of Section 2.17 as
having become a Lender on the date of this Agreement.

 

Section 2.07 Interest Elections.

 

(a) Conversion and Continuation. Each Revolving Borrowing and Term Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Borrowing shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the applicable
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing may elect Interest
Periods therefor, all as provided in this Section 2.07. The applicable Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

 

(b) Delivery of Interest Election Request. To make an election pursuant to this
Section 2.07, the applicable Borrower shall notify the Administrative Agent of
such election by telephone or written notice (including email) by the time that
a Borrowing Request would be required under Section 2.03 if the applicable
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by email to the Administrative Agent of a written Interest

77



Election Request in a form approved by the Administrative Agent and signed by
the applicable Borrower.

 

(c) Contents of Interest Election Request. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether, in the case of Loans denominated in Dollars, the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing, if applicable;
and

 

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one (1) month’s duration.

 

(d) Notice to the Lenders. Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

 

(e) Automatic Conversion. If the applicable Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing prior to the
third Business Day prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, in the case of
Borrowings denominated in Dollars, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing or, in the case of Borrowings
denominated in Alternative Currencies, a Eurocurrency Borrowing with an Interest
Period of one (1) month’s duration, respectively.

 

(f) Limitations on Election. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the applicable Borrower in
writing, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing denominated in Dollars may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing
denominated in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) each Borrowing denominated in an
Alternative Currency will, at the expiration of the then current Interest

78



Period each such Borrowing, be automatically continued as a Borrowing of
Eurocurrency Loans with an Interest Period of one (1) month.

 

Section 2.08 Termination and Reduction of Commitments.

 

(a) Termination Date. Unless previously terminated, (i) the Term Commitments
with respect to the Term Loans shall terminate upon the making of such Term
Loans on the Restatement Effective Date and (ii) the Revolving Commitments shall
terminate on the Revolving Maturity Date.

 

(b) Optional Termination or Reduction. The Parent Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) each reduction of the Commitments of any Class shall be in an amount
that is an integral multiple of $1,000,000 and not less than $5,000,000 (or, if
less, the remaining amount of the relevant Commitments) and (ii) the Parent
Borrower shall not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.11, (A) any Lender’s Revolving Exposure exceeds such Lender’s
Revolving Commitment, (B) the aggregate Revolving Exposure of all Lenders
exceeds the aggregate Revolving Commitment of all Lenders, (C) [reserved] or (D)
the aggregate USD/Multicurrency Revolving Exposure of all Lenders exceeds the
aggregate USD/Multicurrency Revolving Commitments of all Lenders or (E) the
Dollar Equivalent of the aggregate Multicurrency Revolving Exposure exceeds the
Multicurrency Revolving Sublimit, in each case, calculated based on the Dollar
Equivalent amount as of such date of termination or reduction.

 

(c) Notice of Termination or Reduction. The Parent Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under clause (b) of this Section 2.08 at least three (3) Business Days, or such
shorter period as may be agreed by the Administrative Agent, prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Parent Borrower pursuant to this Section 2.08(c) shall
be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Parent Borrower may state that such notice is
conditioned upon the effectiveness of other transactions, in which case such
notice may be revoked by the Parent Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments of any Class shall be
permanent. Each reduction of the Commitments of any Class shall be made ratably
among the Lenders in accordance with their respective Commitments of such Class.

 

Section 2.09 Repayment of Loans; Evidence of Debt.

 

(a) Promise to Pay. Each Borrower hereby unconditionally promises to pay (i) to
the Administrative Agent for the account of each Revolving Lender the then
unpaid principal amount of each Revolving Loan of such Lender made to such
Borrower on the Revolving Maturity Date, (ii) to the Administrative Agent for
the account of each Term Lender the then unpaid principal amount of each Term
Loan of such Lender made to such

79



Borrower as provided in Section 2.10 and (iii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan made to such Borrower on the
earlier of the Revolving Maturity Date and the day that is ten (10) Business
Days after such Swingline Loan is made; provided that on each date that a
Revolving Borrowing is made, the Borrowers shall repay all Swingline Loans then
outstanding.

 

(b) Lender Records. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of each Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender by such Borrower from
time to time hereunder.

 

(c) Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the currency, Class and Type thereof and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders from each Borrower and each Lender’s share thereof.

 

(d) Prima Facie Evidence. The entries made in the accounts maintained pursuant
to clause (b) or (c) of this Section 2.09 shall be prima facie evidence of the
existence and amounts of the obligations recorded therein absent manifest error;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrowers to repay the Loans in accordance with the terms of this
Agreement; provided, further, that in the event of any inconsistency between
such accounts of the Administrative Agent and any Lender’s records, the
Administrative Agent’s accounts shall govern.

 

(e) Request for a Note. Any Lender may request that Loans of any Class made by
it be evidenced by a promissory note; provided that any such promissory notes to
be issued on the Restatement Effective Date shall be requested by the relevant
Lender at least three (3) Business Days prior to the Restatement Effective Date.
In such event, the applicable Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns);
provided that in the event of any assignment of Loans evidenced by a promissory
note, the applicable Borrower shall not be obligated to execute and deliver a
promissory note to the assignee of such Loans unless and until the assignor
Lender has returned its promissory note to the relevant Borrower or the relevant
Borrower has received a lost note affidavit and indemnity from the assigning
Lender in form and substance reasonably acceptable to the relevant Borrower.

80



Section 2.10 Amortization of Term Loans.

 

(a) Term A Loans. The Parent Borrower shall repay the Term A Loans in the
applicable currency of such Term A Loans in quarterly principal installments as
follows:

 

(i) in the amount of 1.25% of the aggregate principal amount of the Term A Loans
made on the Restatement Effective Date, due and payable on the last day of each
March, June, September and December, of each year commencing on the last day of
such month falling on or after the last day of the first full fiscal quarter of
the Parent Borrower following the Restatement Effective Date and continuing
until the last day of such quarterly period ending immediately prior to the Term
A Loan Maturity Date; and

 

(ii) one final installment in the amount of the relevant Term A Loans then
outstanding, due and payable on the Term A Loan Maturity Date;

 

(b) Term B Loans. The Parent Borrower shall repay the Term B Loans made by it in
the applicable currency of such Term B Loans in quarterly principal installments
as follows:

 

(i) in the amount of 0.25% of the aggregate principal amount of the Term B Loans
made on the Restatement Effective Date, due and payable on the last day of each
March, June, September and December, of each year commencing on the last day of
such month falling on or after the last day of the first fiscal quarter of the
Parent Borrower following the Restatement Effective Date and continuing until
the last day of such quarterly period ending immediately prior to the Term B
Loan Maturity Date; and

 

(ii) one final installment in the amount of the relevant Term B Loans then
outstanding, due and payable on the Term B Loan Maturity Date;

 

Prior to any repayment of any Term Borrowings, the Parent Borrower shall select
the Class and Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (which shall be confirmed promptly by email)
or written notice (including email) of such selection not later than 12:00 p.m.,
Local Time, three (3) Business Days before the scheduled date of such repayment;
provided that to the extent the Parent Borrower does not specify in such notice
the Borrowing or Borrowings to be repaid the Administrative Agent shall apply
such amounts on a pro rata basis between all applicable Classes and Borrowings.
Each such repayment of a Class and Borrowing shall be applied ratably to the
Loans included in the repaid Class and Borrowing. Repayments of Term Borrowings
shall be accompanied by accrued interest on the amount repaid.

 

(c) Incremental Term Loans. In the event any Incremental Term Loans are made,
such Incremental Term Loans shall be repaid by each applicable Borrower
thereunder in the amounts and on the dates set forth in the Incremental
Assumption Agreement with respect thereto and on the applicable maturity date
thereof.

81



(d) Extended Term Loans. In the event any Extended Term Loans are made, such
Extended Term Loans shall be repaid by each applicable Borrower in the amounts
and on the dates set forth in the Extension Amendment with respect thereto and
on the applicable maturity date thereof.

 

Section 2.11 Prepayment of Loans.

 

(a) Optional Prepayment. The applicable Borrower shall have the right at any
time and from time to time to prepay any Borrowing of any Class in whole or in
part without prepayment penalty or premium, subject to the requirements of this
Section 2.11 and Section 2.16; provided that in the event that, from the
Restatement Effective Date until the date that is six (6) months following the
Restatement Effective Date, the Parent Borrower (x) prepays, refinances,
substitutes or replaces any Term B Loans in connection with a Repricing
Transaction (including, for avoidance of doubt, any prepayment made pursuant to
Section 2.22 that constitutes a Repricing Transaction), or (y) effects any
amendment of this Agreement resulting in a Repricing Transaction, the relevant
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the applicable Lenders (1) in the case of clause (x), a prepayment premium of
1.00% of the aggregate principal amount of the Term B Loans so prepaid,
refinanced, substituted or replaced and (2) in the case of clause (y), a fee
equal to 1.00% of the aggregate principal amount of the applicable Term B Loans
outstanding immediately prior to such amendment.

 

(b) Mandatory Prepayment of Revolving Loans. In the event and on such occasion
that (i) such Lender’s Revolving Exposure exceeds such Lender’s Revolving
Commitment, (ii) the aggregate Revolving Exposure of all Lenders exceeds the
aggregate Total Revolving Commitment of all Lenders, (iii) [reserved], (iv) the
aggregate USD/Multicurrency Revolving Exposure of all Lenders exceeds the
aggregate USD/Multicurrency Revolving Commitment of all Lenders or (v) the
aggregate Multicurrency Revolving Exposure exceeds the Multicurrency Revolving
Sublimit, in each case calculated based on the Dollar Equivalent amount as of
the applicable date of determination, the applicable Borrower shall prepay
Revolving Borrowings or Swingline Borrowings or cash collateralize any Letters
of Credit in an aggregate amount to eliminate such excess.

 

Upon the incurrence by the Parent Borrower or any Restricted Subsidiary of any
Specified Refinancing Debt constituting revolving credit facilities, the
Borrowers shall prepay Revolving Loans and terminate Revolving Commitments in an
aggregate principal amount equal to 100% of all Net Proceeds received therefrom
immediately upon receipt thereof by the Parent Borrower or such Restricted
Subsidiary.

 

(c) Mandatory Prepayments from Net Proceeds of Prepayment Event. In the event
and on each occasion that any Net Proceeds are received by or on behalf the
Parent Borrower or any Restricted Subsidiary in respect of any Prepayment Event,
the Parent Borrower shall, within three (3) Business Days after such Net
Proceeds are received, prepay or cause to be prepaid Term Borrowings (on a
ratable basis among any outstanding Term A EUR Loans, Term A USD Loans, Term B
USD Loans and Term B EUR Loans based on the

82



outstanding principal amounts thereof) in an aggregate amount equal to 100% of
the amount of such Net Proceeds; provided that:

 

(i) subject to the terms of clause (iii) below, in the case of any event
described in clauses (a) or (b) of the definition of the term “Prepayment
Event”, if the Secured Net Leverage Ratio on a Pro Forma Basis for such
Prepayment Event as calculated as of the last day of the most recent Test Period
(but without netting the Net Cash Proceeds of any such Prepayment Event) is less
than or equal to (x) 2.50:1.00, then the Parent Borrower shall only prepay or
cause to be prepaid Term Borrowings in an aggregate amount equal to 50% of the
Net Proceeds and (y) 2.25:1.00, then no prepayment will be required under this
clause (c) for such fiscal year;

 

(ii) subject to the terms of clause (iii) below, in the case of any event
described in clauses (a) or (b) of the definition of the term “Prepayment
Event”, if the Parent Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer to the effect that the Parent Borrower and
the Subsidiaries intend to apply the Net Proceeds from such event, within twelve
(12) months after receipt of such Net Proceeds, to acquire or replace assets
(other than ordinary course current assets, it being understood such limitation
shall not apply to the acquisition of any Person or all or substantially all of
the assets of a division or branch of such Person) or repair, improve or
maintain assets to be used in the business of, or otherwise useful in the
operations of, the Parent Borrower and the Restricted Subsidiaries, then no
prepayment shall be required pursuant to this clause (c) in respect of such
event except to the extent of any Net Proceeds therefrom that have not been so
applied within twelve (12) months (or in the case of a binding commitment in
respect of an application within such twelve (12) months, eighteen (18) months)
after receipt of such Net Proceeds, at which time a prepayment shall be required
in an amount equal to the Net Proceeds that have not been so applied and

 

(iii) Net Proceeds from any Prepayment Event shall not be required to be used to
prepay Term Borrowings under this clause (c) if (A) the aggregate amount of Net
Proceeds received from any such individual Prepayment Event, together with any
other Prepayment Events which are in connection with the same transaction or
related series of transactions, do not exceed $7,500,000 and (B) the aggregate
amount of Net Proceeds received from all Prepayment Events in any fiscal year
would not exceed $7,500,000.

 

(d) Excess Cash Flow Prepayment. Following the end of each Applicable Fiscal
Year, the Parent Borrower shall prepay Term Loans (ratably in accordance with
the outstanding amount of each Class thereof) in an aggregate amount equal to
the sum of: (i) 50% of Excess Cash Flow for such Applicable Fiscal Year; minus
(ii) the aggregate amount of voluntary prepayments made on the Term Loans during
such Applicable Fiscal Year or on or prior to the date such Excess Cash Flow
payment is due (other than prepayments funded with the proceeds of long-term
Indebtedness (other than revolving Indebtedness) and without duplication for any
deduction of any such prepayment in respect of the prior fiscal year but

83



including Loans repurchased pursuant to Dutch auctions or open market purchases
in an amount equal to the discounted purchase price of such Loans paid in
respect of such Loans pursuant to such Dutch auction or open market purchase);
minus (iii) the aggregate amount of voluntary prepayments made on the Revolving
Loans during such Applicable Fiscal Year or on or prior to the date such Excess
Cash Flow payment is due (and without duplication for any deduction of any such
prepayment in respect of the prior fiscal year) that were accompanied by a
permanent reduction of the Revolving Commitments. Each prepayment pursuant to
this clause (d) shall be made within five (5) Business Days after the date on
which financial statements are delivered pursuant to Section 5.01(a) with
respect to the Applicable Fiscal Year for which Excess Cash Flow is being
calculated; provided that if the Secured Net Leverage Ratio as calculated as of
the last day of the relevant Applicable Fiscal Year is (x) less than or equal to
2.50:1.00, then the 50% threshold above shall be reduced to 25% and (y) less
than or equal to 2.25:1.00, no prepayment will be required under this clause (d)
for such fiscal year; provided, further, that no prepayment will be required
under this clause (d) for such fiscal year if the aggregate amount of such
prepayment would not exceed $10,000,000. As used in this clause, the term
“Applicable Fiscal Year” means each fiscal year, beginning with the first full
fiscal year ending after the Restatement Effective Date.

 

(e) Repatriation Considerations. Notwithstanding any other provisions of
Sections 2.11(c) and (d), (i) to the extent that (and for so long as) any of or
all the Net Proceeds of any Prepayment Event giving rise to a mandatory
prepayment pursuant to Sections 2.11(c) in respect of the assets of any
Restricted Subsidiary or any Excess Cash Flow prepayment required pursuant to
Section 2.11(d) attributable to the Consolidated Net Income of any Restricted
Subsidiary in either case are prohibited or restricted by (1) applicable local
Law from being repatriated to the jurisdiction of organization of the Parent
Borrower, taking into account matters such as financial assistance, corporate
benefit restrictions and the fiduciary and statutory duties of the directors of
the Parent Borrower and its Subsidiaries or (2) material constituent document
restrictions (including as a result of minority ownership by third parties) and
other material agreements (so long as any prohibition is not created in
contemplation of such prepayment), an amount equal to the portion of such Net
Proceeds so affected will not be required to be applied to repay Term Loans at
the times provided in Section 2.05(c) but may be retained by the applicable
Restricted Subsidiary so long as the applicable local Law or in respect of such
other restrictions will not permit such repatriation to the Parent Borrower (the
Parent Borrower hereby agreeing to cause the applicable Restricted Subsidiary to
promptly take commercially reasonable actions available under applicable local
Law or such other restrictions to permit such repatriation or a part thereof if
full repatriation is not permitted) or such conflict or risk exists, and if such
repatriation of any such affected Net Proceeds or Excess Cash Flow is permitted
under the applicable local Law and such conflict or risk no longer exists, an
amount equal to such Net Proceeds and/or Excess Cash Flow not previously paid
will be promptly applied to the Term Loans pursuant Section 2.11(c) and Section
2.11(d) and (ii) to the extent that the Parent Borrower has determined in good
faith that repatriation of (x) any of or all of the Net Proceeds of any
Prepayment Event or (y) any portion of any Excess Cash Flow prepayment required
pursuant to Section 2.11(d) attributable to the Consolidated Net Income of any
Restricted Subsidiary to the jurisdiction of organization of the Parent Borrower
would have a material adverse Tax consequence with respect to such Net Proceeds
or Excess Cash Flow (taking into account any foreign tax credit or benefit that
would be

84



realized in connection with such repatriation), the Net Proceeds or Excess Cash
Flow so affected will not be required to be applied to repay the Term Loans at
the times provided in this Section 2.11 but may be retained by the applicable
Restricted Subsidiary until such time as it may repatriate such amount without
incurring such material adverse Tax consequences (at which time such amount
shall be repatriated to the Parent Borrower and applied to repay the Term Loans
to the extent provided herein).

 

(f) Notice of Prepayment; Application of Prepayments. The applicable Borrower
shall notify the Administrative Agent (and, in the case of prepayment of a
Swingline Loan, the Swingline Lender) by telephone (followed by written
confirmation) or written notice (including by email) of any optional prepayment
under Section 2.11(a) (i) in the case of prepayment of a Eurocurrency Borrowing,
not later than 11:30 a.m., Local Time (or such later time as the Administrative
Agent may agree), three (3) Business Days before the date of prepayment, (ii) in
the case of prepayment of an ABR Borrowing, not later than 11:30 a.m., Local
Time (or such later time as the Administrative Agent may agree), one (1)
Business Day before the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 12:00 noon, Local Time, (or such later time as
the Administrative Agent may agree), on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that, a notice of optional prepayment delivered by the
applicable Borrower may state that such notice is conditioned upon the
effectiveness of other transactions, in which case such notice of prepayment may
be revoked by the applicable Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Promptly following receipt of any such notice (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13. Prepayments of Term
Loans shall be applied (i) in the case of prepayments pursuant to Section
2.11(a), to each Class of Term Loans as directed by the Parent Borrower (and
absent any such direction, pro rata among all Classes of Term Loans), to the
scheduled installments thereof in the manner specified by the applicable
Borrower and (ii) in the case of prepayments pursuant to Section 2.11(c) or (d),
pro rata among all Classes of Term Loans to the scheduled installments in the
manner specified by the applicable Borrower (and absent any direction, in direct
order of maturity of remaining amortization payments); provided, that,
notwithstanding anything else set forth in this Section to the contrary, and
without duplication of the parenthetical in clause (b)(ii) of the definition of
Net Proceeds, any other Indebtedness permitted under Section 6.01 that is
secured, on an equal and ratable basis with the Term Loans, by a Lien on the
Collateral that is permitted under Section 6.02, may participate in mandatory
prepayments pursuant to Section 2.11(c) or (d) on a pro rata or less than pro
rata basis to the extent such Indebtedness is required to be prepaid or redeemed
with the Net Proceeds or Excess Cash Flow, as applicable, from such mandatory
prepayment event.

85



(g) Refinancing Debt. Upon the incurrence or issuance by the Parent Borrower or
any Restricted Subsidiary of any (x) Indebtedness not permitted under this
Agreement or (y) Refinancing Notes, any Specified Refinancing Term Loans or any
Refinancing Loans, the Borrowers shall prepay an aggregate principal amount of
the Class of Term Loans and/or Revolving Loans being refinanced in an amount
equal to 100% of all Net Proceeds received therefrom immediately upon receipt
thereof by the Parent Borrower or such Restricted Subsidiary in a manner
consistent with clause (f) above.

 

(h) Declined Amount. Other than with respect to repayments pursuant to clause
(g) above, the applicable Lenders may elect not to accept any mandatory
prepayment (each such Lender, a “Declining Lender”). Any prepayment amount
declined by the Declining Lenders (the “Declined Amount”) shall be retained by
the Parent Borrower.

 

Section 2.12 Fees.

 

(a) Commitment Fees. The Parent Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Rate (as applicable to the Revolving Facility
Commitment Fee) from time to time on the average daily unused amount of each
Revolving Commitment of such Lender during the period from and including the
Restatement Effective Date to but excluding the date on which such Revolving
Commitment terminates. Accrued commitment fees in respect of the Revolving
Commitments shall be payable in arrears on the date which is three (3) Business
Days following the last day of each March, June, September and December of each
year and on the date on which the Revolving Commitments terminate, commencing on
the first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of three hundred and sixty (360) days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). A Revolving Commitment of a Lender shall be deemed to
be used to the extent of the outstanding Revolving Loans and LC Exposure of such
Lender (and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

 

(b) Letter of Credit Fees. The Parent Borrower agrees to pay:

 

(i) Participation Fee. To the Administrative Agent for the account of each
Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the Applicable Rate for Eurocurrency
Borrowings on the average daily amount of such Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Restatement Effective Date to but excluding the
later of the date on which such Lender’s Revolving Commitment terminates and the
date on which such Lender ceases to have any LC Exposure;

 

(ii) Letter of Credit Fronting Fees. To each Issuing Bank a fronting fee with
respect to each Letter of Credit issued by such Issuing Bank, which fee shall
equal the product of a percentage to be agreed between the Parent Borrower and
the relevant Issuing Bank (but in any event not to exceed 0.125% unless
otherwise agreed by the Parent Borrower) of the initial stated amount of such

86



Letter of Credit multiplied by a fraction, the numerator of which is the number
of days included in the term of such Letter of Credit and whose denominator is
360; and

 

(iii) Issuing Bank Standard Fees. Each Issuing Bank’s standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.

 

Participation fees and standby Letter of Credit fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third Business Day following such last day, commencing
on the first such date to occur after the Restatement Effective Date; provided
that: (A) all such fees shall be payable on the date on which the Revolving
Commitments terminate; (B) any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand; and (C) all fronting
fees payable with respect to commercial Letters of Credit shall be payable on
the date of the issuance thereof. Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within ten (10) days after demand.
All participation fees and standby Letter of Credit fronting fees shall be
computed on the basis of a year of three hundred and sixty (360) days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c) Administrative Agent Fees. The Parent Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Parent Borrower and the
Administrative Agent.

 

(d) Other Fees. The Parent Borrower agrees to pay to the other fees set forth in
the Fee Letter as and when required pursuant to the terms of such Fee Letter.

 

(e) Payment of Fees. All fees payable hereunder shall be paid in Dollars on the
dates due, in immediately available funds, to the Administrative Agent (or to
the Collateral Agent or any Issuing Bank, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances (absent manifest error in the amount paid).

 

Section 2.13 Interest.

 

(a) ABR Borrowings/Swingline Borrowings. The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall be denominated in Dollars and shall bear
interest at the Alternate Base Rate plus the Applicable Rate for ABR Borrowings.

 

(b) Eurocurrency Borrowings. The Loans comprising each Eurocurrency Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate for Eurocurrency Borrowings.

 

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee payable by the applicable Borrower hereunder is
not paid when due (after giving effect to any applicable grace period), whether
at stated maturity, upon acceleration or otherwise, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any

87



Loan, 2% per annum plus the rate otherwise applicable to such Loan as provided
in the preceding paragraphs of this Section 2.13 or (ii) in the case of any
other amount, 2% per annum plus the rate then applicable to ABR Revolving Loans
(in the case of amounts owing in Dollars) or Eurocurrency Loans with an Interest
Period of one (1) month’s duration determined on the date such amounts were due
and then on each monthly anniversary thereof (in the case of amounts owing in an
Alternative Currency), in each case as provided in clause (a), or if applicable,
clause (b), of this Section 2.13.

 

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan occurring after the
Restatement Effective Date and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
clause (c) of this Section 2.13 shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e) Computation. All interest hereunder shall be computed on the basis of a year
of three hundred and sixty (360) days, except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate or other applicable “prime rate” which shall be computed
on the basis of a year of 365 days (or 366 in a leap year) and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

Section 2.14 Alternate Rate of Interest. (i) If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

 

(a) the Administrative Agent determines in good faith (which determination shall
be conclusive absent manifest error) that adequate and reasonable means
(including, without limitation, by means of an Interpolated Rate) do not exist
for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or email as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist (which notification
shall be given promptly after the Administrative Agent obtains notice from the
Required Lenders of the cessation of such circumstances), (i) any Interest
Election Request that requests the conversion of any Borrowing denominated in
Dollars to, or

88



continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as an ABR Borrowing, (ii)
if any Borrowing Request requests a Eurocurrency Borrowing in Dollars, such
Borrowing shall be made as an ABR Borrowing, (iii) any Interest Election Request
or Borrowing Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as or Borrowing of, a Borrowing denominated in an
Alternative Currency, a Eurocurrency Borrowing, shall be ineffective and such
Borrowing shall be maintained or made, as applicable, at a rate determined in a
customary manner in good faith by the Administrative Agent and the Borrowers.

 

(ii) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (1) the circumstances set forth
in clause (i)(a) have arisen and such circumstances are unlikely to be temporary
or (2) the circumstances set forth in clause (i)(a) have not arisen but the
supervisor for the administrator of the Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the LIBO
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate). Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (2) (but, in the case of the
circumstances described in clause (2) of the first sentence of this Section
2.14(ii), only to the extent the LIBO Screen Rate for the applicable currency
and such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing shall be ineffective, (y) if any Borrowing Request
requests a Eurocurrency Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing; provided that, if such alternate rate of interest shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

Section 2.15 Increased Costs.

 

(a) Change In Law. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

 

(ii) subject any Lender or any Issuing Bank to any Taxes (other than Indemnified
Taxes and Excluded Taxes) on its Loans, loan principal, Letters of

89



Credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto

 

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition (other than Taxes) affecting this Agreement, Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b) Capital Adequacy. If any Lender or any Issuing Bank determines that any
Change in Law regarding capital adequacy, insurance or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such Issuing Bank’s capital or on the capital of such Lender’s or such Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy, insurance or liquidity), then from time to time upon request of such
Lender or such Issuing Bank, the Borrowers will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

 

(c) Delivery of Certificate. A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts in good faith necessary to compensate such
Lender or such Issuing Bank or its holding company, as the case may be, as
specified in clause (a) or (b) of this Section 2.15 shall be delivered to the
Parent Borrower and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender or such Issuing Bank, as the case may be, the amount shown
as due on any such certificate within thirty (30) days after receipt thereof.

 

(d) Limitation on Compensation. Failure or delay on the part of any Lender or
any Issuing Bank to demand compensation pursuant to this Section 2.15 shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section 2.15 for any increased costs
or reductions incurred more than one hundred eighty (180) days prior to the date
that such Lender or such Issuing Bank, as the case may be, notifies the Parent
Borrower of the Change in Law giving rise to

90



such increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided, further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(e) Notwithstanding anything contained herein to the contrary, a Lender shall
not be entitled to any compensation pursuant to this Section 2.15 to the extent
such Lender is not imposing such charges or requesting such compensation from
borrowers (similarly situated to the Borrowers hereunder) under comparable
syndicated credit facilities as a matter of general practice and policy.

 

(f) Illegality. If any Lender determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain or fund
Eurocurrency Loans, or to determine or charge interest rates based upon the LIBO
Rate, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Loans or to convert ABR Loans to Eurocurrency Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrowers
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
applicable Eurocurrency Loans of such Lender to ABR Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Loans to such day, or promptly, if such Lender may
not lawfully continue to maintain such Eurocurrency Loans. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted and all amounts due, if any, in connection with
such prepayment or conversion under Section 2.16.

 

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert to or
from, continue as or prepay any Eurocurrency Revolving Loan, Eurocurrency Term
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(f) and is revoked in
accordance therewith), or (d) the reallocation of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the applicable Borrower pursuant to Section 2.19 or Section 2.20,
then, in any such event, the applicable Borrower shall compensate each Lender
for the actual loss, cost and expense (excluding any loss of margin)
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan (but not including the Applicable Rate
applicable thereto), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement

91



of such period, for deposits of the applicable currency and of a comparable
amount and period from other banks in the Eurocurrency market it being
understood that such loss, cost or expense shall in any case exclude any
interest rate floor and all administrative, processing or similar fees. Any
Lender requesting compensation under this Section 2.16 shall be required to
deliver a certificate to the Parent Borrower that sets forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section, the
basis therefor and, in reasonable detail, the manner in which such amount or
amounts were determined, which certificate shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.
Notwithstanding anything contained in the forgoing provisions, no Lender shall
be entitled to any compensation from the applicable Borrower under this Section
2.16 unless such Lender is generally charging the relevant amounts to similarly
situated borrowers under comparable syndicated credit facilities as a matter of
general practice and policy.

 

Section 2.17 Taxes.

 

(a) Gross Up. Except as required by applicable Law, any and all payments by or
on account of any obligation of a Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes; provided that if the applicable Withholding Agent shall be
required to deduct any Indemnified Taxes from such payments, then (i) the sum
payable by the applicable Loan Party shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) any Agent or any Lender receives an
amount equal to the sum it would have received had no such deductions been made,
and (ii) the applicable Withholding Agent shall make such deductions and pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Law.

 

(b) Payment of Other Taxes. Without duplication of any Tax paid under Section
2.17(a), each Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable Law or, at the option of the
Administrative Agent, timely reimburse the Administrative Agent for the payment
of Other Taxes.

 

(c) Tax Indemnification. Each Borrower shall indemnify the Administrative Agent
and each Lender, within thirty (30) days after written demand therefor, for the
full amount of any Indemnified Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of any Borrower hereunder or under any other Loan Document or
in connection with any registration or presentation of a Loan Document with any
authority or court (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Parent Borrower by a Lender, or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

92



(d) Receipts. As soon as practicable after any payment of Indemnified Taxes by
any Borrower to a Governmental Authority, the Loan Party shall deliver to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Administrative Agent Indemnity. Each Lender shall indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) the
full amount of any Taxes imposed by any Governmental Authority that are
attributable to such Lender (but only to the extent that a Borrower has not
already indemnified the Administrative Agent for such Taxes and without limiting
the obligation of the Borrowers to do so) and (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 10.04(c)(ii)
relating to the maintenance of a Participant Register, in either case, that are
payable or paid by the Administrative Agent, together with all interest,
penalties, reasonable costs and expenses arising therefrom or with respect
thereto, as determined by the Administrative Agent in good faith, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).

 

(f) Status of Lenders.

 

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(C) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. borrower, (A) any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender

93



becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax; (B) any non-U.S. Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such non-U.S. Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:
(1) in the case of a non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty,
(2) executed originals of IRS Form W-8ECI, (3) in the case of a non-U.S. Lender
claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Code, (x) a certificate substantially in the form of Exhibit D-1
to the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN-E or (4)
to the extent a non-U.S. Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit D-3 or Exhibit
D-4, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit D-2 on behalf of
each such direct and indirect partner and (C) any Foreign Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

 

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Parent Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Parent
Borrower or the Administrative Agent such documentation prescribed by

94



applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Parent Borrower or
the Administrative Agent as may be necessary for the applicable Borrower(s) or
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(f) “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Parent Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(g) Refund. If the Administrative Agent or a Lender receives or benefits from a
credit or refund of any Indemnified Taxes as to which it has been indemnified by
the Loan Party or with respect to which the Loan Party has paid additional
amounts pursuant to this Section 2.17, it shall pay over such refund or credit
amount to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.17 with respect
to the Indemnified Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that such Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its Tax returns
(or any other information relating to its Taxes which it deems confidential) to
any Loan Party or any other Person.

 

(h) [Intentionally Omitted.]

 

(i) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of an Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of this Agreement and the payment,
satisfaction, or discharge of the Loans and all other amounts payable hereunder.

 

(j) Terms. For purposes of this Section 2.17, the term “Lender” includes any
Issuing Bank, any Agent and any Arranger, and the term “applicable law” includes
FATCA.

 

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Payments;
Proceeds of Collateral.

 

(a) Payments Generally. Unless otherwise specified herein, each Borrower shall
make each payment required to be made by it hereunder or under any other Loan
Document (whether of principal, interest, fees or reimbursement of LC
Disbursements,

95



or of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
the time expressly required hereunder or under such other Loan Document for such
payment (or, if no such time is expressly required, prior to 1:00 p.m., Local
Time). Each such payment shall be made on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the account designated to the applicable Borrower by the
Administrative Agent, except payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. All payments under
each Loan Document of (i) principal and interest in respect of any Loan shall be
made in the currency in which such Loan is denominated and (ii) any other amount
shall be made in Dollars.

 

(b) Pro Rata Application. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

 

(c) Sharing of Payments. If any Lender shall obtain payment in respect of any
principal of or interest on any of its Revolving Loans, Term Loans or
participations in LC Disbursements or Swingline Loans, including by way of
exercising any right of set-off or counterclaim or otherwise, resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans, Term Loans and participations in LC Disbursements and Swingline
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this clause (c) shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant. Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under

96



applicable Law but subject to Section 10.08, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 

(d) Payments from Borrowers Assumed Made. Unless the Administrative Agent shall
have received notice from the applicable Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
applicable Issuing Bank hereunder that the applicable Borrower will not make
such payment, the Administrative Agent may assume that the applicable Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the applicable Issuing Bank,
as the case may be, the amount due. In such event, if the applicable Borrower
has not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of (i) the Federal Funds Effective
Rate (or in the case of amounts not denominated in Dollars, the Administrative
Agent’s cost of funds) and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

(e) Set-Off Against Amounts Owed Lenders. If any Lender shall fail to make any
payment required to be made by it pursuant to Sections 2.04(c), 2.05(d) or (e),
2.06(b), 2.18(c) or (d) or 10.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

(f) Application of Proceeds of Collateral and Guaranty. Subject to any
intercreditor arrangements entered into by the Agents in accordance with Section
9.09(f), all amounts received under the Guaranty and all proceeds received by
the Collateral Agent from the sale or other liquidation of the Collateral when
an Event of Default has occurred and is continuing shall first be applied as
payment of the accrued and unpaid fees of the Agents hereunder and then to all
other unpaid or unreimbursed Obligations (including reasonable attorneys’ fees
and expenses in accordance with Section 10.03) owing to each Agent in its
capacity as an Agent only, and then any remaining amount of such proceeds shall
be distributed:

 

(i) first, to an account at the Administrative Agent over which the
Administrative Agent shall have control in an amount equal to 102% of the LC
Exposure then outstanding;

 

(ii) second, to the Secured Parties, pro rata in accordance with the respective
unpaid amounts of Loan Obligations and Swap Obligations, until all the Loan
Obligations and Swap Obligations have been paid and satisfied in full or cash
collateralized;

97



(iii) third, to the Secured Parties, pro rata in accordance with the respective
unpaid amounts of the Deposit Obligations, until all Deposit Obligations have
been paid and satisfied in full or cash collateralized;

 

(iv) fourth, to the Secured Parties, pro rata in accordance with the respective
unpaid amounts of the remaining Obligations; and

 

(v) fifth, to the Person entitled thereto as directed by the Parent Borrower or
as otherwise determined by applicable Law or applicable court order.

 

Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or such Loan Party’s assets.

 

(g) Noncash Proceeds. Notwithstanding anything contained herein to the contrary,
if the Collateral Agent shall ever acquire any Collateral through foreclosure or
by a conveyance in lieu of foreclosure or by retaining any of the Collateral in
satisfaction of all or part of the Obligations or if any proceeds of Collateral
received by the Collateral Agent to be distributed and shared pursuant to this
Section 2.18 are in a form other than immediately available funds, the
Collateral Agent shall not be required to remit any share thereof under the
terms hereof and the Secured Parties shall only be entitled to their undivided
interests in the Collateral or noncash proceeds as determined by clause (f) of
this Section 2.18. The Secured Parties shall receive the applicable portions (in
accordance with the foregoing clause (f)) of any immediately available funds
consisting of proceeds from such Collateral or proceeds of such noncash proceeds
so acquired only if and when received by the Collateral Agent in connection with
the subsequent disposition thereof. While any Collateral or other property to be
shared pursuant to this Section is held by the Collateral Agent pursuant to this
clause (g), the Collateral Agent shall hold such Collateral or other property
for the benefit of the Secured Parties and all matters relating to the
management, operation, further disposition or any other aspect of such
Collateral or other property shall be resolved by the agreement of the Required
Lenders.

 

(h) Return of Proceeds. If at any time payment, in whole or in part, of any
amount distributed by the Collateral Agent hereunder is rescinded or must
otherwise be restored or returned by the Collateral Agent as a preference,
fraudulent conveyance, or otherwise under any bankruptcy, insolvency, or similar
law, then each Person receiving any portion of such amount agrees, upon demand,
to return the portion of such amount it has received to the Collateral Agent.

 

Section 2.19 Mitigation Obligations; Replacement of Lenders.

 

(a) Mitigation. If any Lender requests compensation under Section 2.15, or if a
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder pursuant to and in accordance
with Section 2.06(c) or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable

98



pursuant to Section 2.15 or 2.17, as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

(b) Replacement. If (i) a Lender requests compensation under Section 2.15, (ii)
a Borrower is required to pay any additional amount to a Lender or any
Governmental Authority for the account of a Lender pursuant to Section 2.17,
(iii) a Lender is a Defaulting Lender, or (iv) a Lender shall become a
Non-Consenting Lender (as defined below), then the Parent Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04), all
its interests, rights and obligations in one or more Classes (as the Parent
Borrower shall elect) under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Parent Borrower shall have received the prior
written consent of the Administrative Agent to such assignee Lender to the
extent required by Section 10.04, which consent shall not unreasonably be
withheld, conditioned or delayed, (ii) such assignor Lender shall have received
payment of an amount equal to the outstanding principal of its Loans of the
relevant Class or Classes (and participations in LC Disbursements and Swingline
Loans, to the extent applicable) accrued interest thereon, accrued fees and all
other amounts (including, for the avoidance of doubt, any prepayment premium
that would have been payable by the relevant Borrower to such Non-Consenting
Lender under Section 2.11(a) if such assigning Lender had consented to any
Repricing Transaction, in any case, occurring prior to the six-month anniversary
of the Restatement Effective Date and giving rise to its status as a
Non-Consenting Lender (assuming that such Repricing Transaction has occurred on
the date of the effectiveness of such assignment and assumption) payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply. In the event that (i) the Parent Borrower or the
Administrative Agent have requested the Lenders to consent to a departure or
waiver of any provisions of the Loan Documents or to agree to any other
modification thereto, (ii) the consent, waiver or other modification in question
requires the agreement of all Lenders (or all directly affected Lenders) in
accordance with the terms of Section 10.02 and (iii) the Required Lenders (or,
in the case of any Class voting, the holders of a majority of the outstanding
Loans and unused Commitments in respect of such Class) have agreed to such
consent, waiver or other modification, then any Lender who does not agree to
such consent, waiver or other modification shall be deemed a “Non-Consenting
Lender.”

 

(c) If the Parent Borrower is unable to find a replacement for any
Non-Consenting Lender, a Purchasing Borrower Party may purchase the outstanding
principal of

99



its Loans of the relevant Class or Classes, in each case, subject to the terms
and conditions set forth in Section 10.04(e) hereof.

 

Section 2.20 Incremental Facilities.

 

(a) The Parent Borrower may, by written notice to the Administrative Agent at
any time, on one or more occasions, request to (i) add one or more new Classes
of term facilities and/or increase the principal amount of any Class of Term
Loans, any Incremental Term Loans or any Specified Refinancing Term Loans by
requesting new term loan commitments to be added to such Loans (any such new
Class or increase, an “Incremental Term Facility” and any loans made pursuant to
an Incremental Term Facility, “Incremental Term Loans”) and/or (ii) increase the
principal amount of any Class of Revolving Commitments, any Incremental
Revolving Commitments or any Specified Refinancing Revolving Commitments and/or
add one or more new Classes of incremental revolving facilities (any such new
Class or increase, an “Incremental Revolving Facility” and, together with any
Incremental Term Facility, “Incremental Facilities”; and the loans thereunder,
“Incremental Revolving Loans” and, together with any Incremental Term Loans,
“Incremental Loans”) in an aggregate amount not to exceed the Incremental
Amount. Such notice shall set forth (i) the amount of the Incremental Term Loans
and/or Incremental Revolving Commitments being requested (which shall be (x)
with respect to Incremental Facilities denominated in Dollars, in an aggregate
principal amount of not less than $10,000,000, and $5,000,000 increments in
excess thereof, (y) with respect to Incremental Facilities denominated in an
Alternative Currency, in an aggregate principal amount of not less than an
amount in such Alternative Currency equal to the Dollar Equivalent of
$10,000,000, and $5,000,000 increments in excess thereof or (z) equal to the
remaining Incremental Amount) and (ii) the date, which shall be a Business Day,
on which such Incremental Term Loans are requested to be made and/or Incremental
Revolving Commitments are requested to become effective (the “Increased Amount
Date”) pursuant to an Incremental Facility Activation Notice. Any Incremental
Revolving Facility may provide for the ability to permanently repay and
terminate incremental revolving commitments on a pro rata basis or less than a
pro rata basis (but not greater than pro rata basis) with the Revolving
Facility.

 

(b) Incremental Loans may be provided by any existing Lender (it being
understood each existing Lender shall have no obligation to participate in any
Incremental Facility), or by any other lender (any such other lender being
called an “Additional Lender”); provided that the Administrative Agent and each
Issuing Bank shall have consented (such consent not to be unreasonably withheld,
conditioned or delayed) to such Additional Lender’s providing such Incremental
Facilities if such consent would be required under Section 10.04(b) for an
assignment of Loans to such Additional Lender.

 

(c) The creation or provision of any Incremental Facility or Incremental Loan
shall not require the approval of any existing Lender other than any existing
Lender providing all or part of any Incremental Facility or Incremental Loan.

 

(d) The applicable Borrower and each Lender or Additional Lender providing a
portion of the Incremental Facilities shall execute and deliver to the

100



Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Facilities of such Lender or Additional Lender. The applicable
Borrower and each Lender or Additional Lender providing a portion of the
Incremental Facilities shall determine the terms of the Incremental Term Loans
and/or Incremental Revolving Commitments to be set forth in the respective
Incremental Assumption Agreement; provided that (i) the final maturity date of
any Incremental Term Loan (x) that is a “term loan A” shall be no earlier than
the Latest Maturity Date with respect to Term A Loans then outstanding and (y)
that is a “term loan B” shall be no earlier than the Latest Maturity Date with
respect to Term B Loans then outstanding, (ii) the weighted average life to
maturity of any Incremental Term Loan (x) that is a “term loan A” shall be no
shorter than the then longest remaining weighted average life to maturity of the
then-existing Term A Loans and (y) that is a “term loan B” shall be no shorter
than the then longest remaining weighted average life to maturity of the
then-existing Term B Loans, in each case calculated as of the date of making
such Incremental Term Loan, (iii) such Incremental Facilities shall be secured
on a pari passu basis with respect to the Loans outstanding as of (or made on)
the Increased Amount Date and/or pari passu or subordinated in right of security
with respect to such Loans (and to the extent so subordinated, the holders of
such indebtedness or a representative thereof will enter into a Market
Intercreditor Agreement that is reasonably acceptable to the Administrative
Agent with the Loan Parties and the Administrative Agent evidencing such
subordination) or may be unsecured (it being understood any such Indebtedness
incurred in reliance on the Incremental Amount shall be deemed to be “Total
Indebtedness secured by a Lien that is not subordinated to the Liens securing
the Obligations” for purposes of calculating the First Lien Net Leverage Ratio
set forth therein, regardless of whether secured or unsecured), (iv) any
mandatory prepayment (other than scheduled amortization payments) of Incremental
Term Loans shall be made on a pro rata basis with all then existing Term Loans
(and all other then-existing Incremental Term Loans and Specified Refinancing
Term Loans requiring ratable prepayment), except that the applicable Borrower
and the lenders in respect of such Incremental Term Loans shall be permitted, in
their sole discretion, to elect to prepay or receive, as applicable, any
prepayments on a less than pro rata basis (but not on a greater than pro rata
basis), (v) the maturity date or commitment reduction date of any Incremental
Revolving Loan shall be no earlier than the Latest Maturity Date with respect to
then existing Revolving Commitments, (vi) with respect to any Incremental Term
Loans incurred within 12 months of the Restatement Effective Date under the
Ratio Incremental Amount designated as Term B Loans that rank pari passu in
right of payment and security with the Obligations, if the All-In-Yield
applicable to such Incremental Term Loans exceeds the All-In-Yield for the
initial Term B Facility by more than 50 basis points, the Applicable Rate for
the initial Term B Facility shall be increased (without any further action by
any party or any amendment hereto) so that the initial All-In-Yield in respect
of such Incremental Term Loans is no more than 50 basis points higher than the
All-In-Yield for the initial Term B Facility, (vii) to the extent an Incremental
Revolving Facility is structured as an additional revolving facility under this
agreement and not as an increase to the existing Revolving Commitment hereunder,
(x) no more than three (3) revolving facilities (including any revolving
facility constituting Specified Refinancing Debt) shall be outstanding hereunder
at any one time, (y) the Administrative Agent may, in its reasonable discretion,
take such actions as it deems advisable to allocate Letters of Credit and any
participations therein between any revolving

101



facilities; (viii) no Incremental Term Loan will be guaranteed by any Person
that is not a Subsidiary Loan Party and (ix) subject to clauses (i) and (ii)
above, the amortization schedule applicable to any Incremental Term Facility
shall be determined by the Parent Borrower and lenders thereunder.

 

All terms and documentation with respect to Incremental Facilities which are not
substantially consistent from those with respect to the Loans under the existing
applicable Credit Facility shall be reasonably satisfactory to the
Administrative Agent (except to the extent (i) permitted by clauses (i) through
(vii) above, (ii) applicable only to periods after the Latest Maturity Date
applicable to (x) in the case of any Incremental Term Facility, any
then-existing Term Facility or (y) in the case of any Incremental Revolving
Facility, any then-existing Revolving Facility or (iii) in the case of any
financial maintenance covenant added for the benefit of any Incremental
Facility, such financial covenant is added also for the benefit of (x) in the
case of any Incremental Term Facility, any then-existing Term Facility or (y) in
the case of any Incremental Revolving Facility, any then-existing Revolving
Facility); it being understood and agreed that any Incremental Revolving
Facility structured as an increase shall have the same terms as the existing
Revolving Facility. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Incremental Assumption Agreement. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended as necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Parent Borrower to effect the provisions of or be consistent with this Section
2.20. Any such deemed amendment may be memorialized in writing by the
Administrative Agent with the Parent Borrower’s consent (not to be unreasonably
withheld) but without the consent of any other Lenders, and furnished to the
other parties hereto.

 

(e) Notwithstanding the foregoing, no Incremental Term Loan may be made and no
Incremental Revolving Commitment shall become effective under this Section 2.20
unless (i) subject to Section 1.03, on the date on which such Loan is made or of
such effectiveness, the conditions set forth in Section 4.02 shall be satisfied
(it being understood that all references to “the occasion of any Borrowing” in
Section 4.02 shall be deemed to refer to the Increased Amount Date), (ii) the
Administrative Agent shall have received legal opinions, board resolutions and
other closing certificates and documentation as required by the relevant
Incremental Assumption Agreement and generally consistent with those delivered
on the Restatement Effective Date under Section 4.01 (other than changes to such
legal opinions resulting from a Change in Law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent).

 

(f) On the date of effectiveness of any Incremental Revolving Facility, the
maximum amount of LC Exposure permitted hereunder shall increase by an amount,
if any, agreed upon by Administrative Agent, the relevant Issuing Bank and the
Parent Borrower.

 

Section 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

102



(a) Suspension of Commitment Fees. Commitment fees shall cease to accrue on the
unfunded portion of the Revolving Commitment of such Defaulting Lender pursuant
to Section 2.12(a);

 

(b) Suspension of Voting. The Revolving Commitment, Revolving Exposure of, and
the outstanding Term Loans held by, such Defaulting Lender shall not be included
in determining whether Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 10.02);
provided that any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender which affects such Defaulting Lender differently
than other affected Lenders or which would extend the final maturity of amounts
owed to such Lender or reduce the amount thereof or would increase the amount or
extend the expiration of such Lender’s commitments shall require the consent of
such Defaulting Lender;

 

(c) Participation Exposure. If any Swingline Exposure or LC Exposure exists at
the time a Lender becomes a Defaulting Lender then:

 

(i) Reallocation. All or any part of such Swingline Exposure and LC Exposure
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages (or in the case of LC Exposure denominated in
an Alternative Currency, its USD/Multicurrency Applicable Percentage) but only
to the extent (w) the sum of all non-Defaulting Lenders’ Revolving Exposures
plus such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed
the total of all non-Defaulting Lenders’ Revolving Commitments, the sum of all
non-Defaulting Lenders’ USD/Multicurrency Revolving Exposures plus the allocable
portion of such Defaulting Lender’s Swingline Exposure and LC Exposure does not
exceed the total of all non-Defaulting Lenders’ USD/Multicurrency Revolving
Commitments and (z) no Event of Default then exists;

 

(ii) Payment and Cash Collateralization. If the reallocation described in clause
(i) above cannot, or can only partially, be effected, the applicable Borrower
shall within two (2) Business Days following notice by the Administrative Agent
(x) first, prepay such Swingline Exposure and (y) second, cash collateralize
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.05(j) for so long as such LC Exposure is outstanding or
cannot be reallocated pursuant to clause (i) (it being understood that such
amount (to the extent not applied as aforesaid) shall be returned in accordance
with the procedures set forth in Section 2.05(j));

 

(iii) Suspension of Letter of Credit Fee. If the applicable Borrower cash
collateralizes any portion of such Defaulting Lender’s LC Exposure pursuant to
this Section 2.21(c), the Borrowers shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

103



(iv) Reallocation of Fees. If the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to this Section 2.21(c), then the fees payable to the
Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages (or in the
case of fees arising from Revolving Exposure denominated in an Alternative
Currency, such Lenders’ USD/Multicurrency Applicable Percentages); and

 

(v) Issuing Bank Entitled to Fees. If any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.21(c),
then, without prejudice to any rights or remedies of any Issuing Bank or any
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to such Issuing
Bank until such LC Exposure is cash collateralized and/or reallocated;

 

(d) Suspension of Swingline Loans and Letters of Credit. So long as any Lender
is a Defaulting Lender, the Swingline Lender shall not be required to fund any
Swingline Loan and no Issuing Bank shall be required to issue, amend or increase
any Letter of Credit, unless (i) it is satisfied that the related exposure will
be 100% covered by the Revolving Commitments of the non-Defaulting Lenders, (ii)
cash collateral will be provided by the applicable Borrower in accordance with
Section 2.21(c), and/or (iii) participating interests in any such newly issued
or increased Letter of Credit or newly made Swingline Loan shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and
Defaulting Lenders shall not participate therein); and

 

(e) Setoff Against Defaulting Lender. Any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any mandatory or voluntary prepayment and any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.18(c) but
excluding Section 2.19(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the applicable Issuing Bank or Swingline Lender
hereunder, (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participating interest in any Swingline Loan or Letter
of Credit in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent, (iv) fourth, if so determined by the Parent Borrower, held
in such account as cash collateral for future funding obligations of the
Defaulting Lender under this Agreement, (v) fifth, pro rata, to the payment of
any amounts owing to the Borrowers or the Lenders as a result of any judgment of
a court of competent jurisdiction obtained by any Borrower or any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vi) sixth, after termination of the
Commitments to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is (x) a prepayment of the
principal amount of any Loans or reimbursement obligations in respect of LC
Disbursements which a Defaulting Lender has funded its participation obligations
and (y) made at a time when the conditions

104



set forth in Section 4.02 are satisfied, such payment shall be applied solely to
prepay the Loans of, and reimbursement obligations owed to, all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans, or
reimbursement obligations owed to, any Defaulting Lender.

 

In the event that the Administrative Agent, the Borrowers, any applicable
Issuing Bank and the Swingline Lender each agrees that a Defaulting Lender who
is a Revolving Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Swingline Exposure and LC Exposure of
the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Commitment and on such date such Lender shall purchase at par such of
the Revolving Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Loans in accordance with its Applicable Percentage and/or
USD/Multicurrency Applicable Percentage, as applicable.

 

Notwithstanding the above, the Borrowers’ right to replace a Defaulting Lender
pursuant to this Agreement shall be in addition to, and not in lieu of, all
other rights and remedies available to the Borrowers against such Defaulting
Lender under this Agreement, at law, in equity or by statute.

 

Section 2.22 Specified Refinancing Debt.

 

(a) The Borrowers may from time to time, add one or more new term loan
facilities and new revolving credit facilities to the Credit Facilities
(“Specified Refinancing Debt”) pursuant to procedures reasonably specified by
the Administrative Agent and reasonably acceptable to the Borrowers, to
refinance (i) all or any portion of any Class of Term Loans then outstanding
under this Agreement and (ii) all or any portion of any Class of Revolving Loans
(and the unused Revolving Commitments with respect to such Class of Revolving
Loans) then in effect under this Agreement, in each case pursuant to a
Refinancing Amendment (it being agreed that in no event shall more than three
Classes of revolving commitments be outstanding at any time under this
Agreement); provided that such Specified Refinancing Debt: (i) will rank pari
passu in right of payment as the other Loans and Commitments hereunder; (ii)
will not have obligors or contingent obligors that were not obligors or
contingent obligors (or that would not have been required to become obligors or
contingent obligors) in respect of the Credit Facilities; (iii) will be (x)
unsecured or (y) secured by the Collateral on a pari passu or junior basis with
the Obligations pursuant to a Market Intercreditor Agreement that is reasonably
satisfactory to the Administrative Agent; (iv) will have such pricing and
optional prepayment terms as may be agreed by the Parent Borrower and the
applicable Lenders thereof and for the avoidance of doubt, Section 2.20(d)(vi)
shall not apply; (v) (x) to the extent constituting revolving credit facilities,
will not have a maturity date (or have mandatory commitment reductions or
amortization) that is prior to the Revolving Maturity Date of the Revolving
Commitment being refinanced and (y) to the extent constituting term loan
facilities, will have a maturity date that is not prior to the date that is the
scheduled maturity date of, and will have a weighted average life to maturity
that is not shorter than the weighted average life to maturity of, the Loans
being refinanced; (vi) any Specified Refinancing Term Loans shall share ratably
in any prepayments of Term Loans pursuant to Section 2.11 (or otherwise provide
for more favorable prepayment

105



treatment for the then outstanding Classes of Term Loans other than Specified
Refinancing Term Loans); (vii) each Revolving Borrowing (including any deemed
Revolving Borrowings made pursuant to Section 2.04 or 2.05) shall be allocated
pro rata among the Classes of Revolving Commitments (it being agreed that
notwithstanding the foregoing, the Administrative Agent may, in its reasonable
discretion, take such actions as it deems advisable to allocate Letters of
Credit and participations therein between any revolving facilities); (viii)
subject to clauses (iv) and (v) above, will have terms and conditions (other
than pricing and optional prepayment and redemption terms) that are either (x)
substantially similar to, or (when taken as a whole) no more favorable to the
lenders providing such Specified Refinancing Debt than, those applicable to the
Loans or commitments being refinanced (except for covenants or other provisions
applicable only to periods after the Latest Maturity Date at the time of such
refinancing) or (y) reflective of market terms and conditions at the time of
incurrence thereof, in each case, as determined in good faith by the Parent
Borrower (except for covenants or other provisions applicable only to periods
after the Latest Maturity Date at the time of such refinancing); provided that a
certificate of a Responsible Officer of the Parent Borrower delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Specified Refinancing Debt, together with a reasonably detailed description
of material terms and conditions of such Specified Refinancing Debt or drafts of
the documentation related thereto, stating that the Parent Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement in this clause (viii) shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirements unless the Administrative
Agent notifies the Parent Borrower within such five (5) Business Day period that
it disagrees with such determination (including a reasonable description of the
basis upon which it disagrees); and (ix) the Net Proceeds of such Specified
Refinancing Debt shall be applied, substantially concurrently with the
incurrence thereof, to the pro rata prepayment of outstanding Loans being so
refinanced, in each case pursuant to Section 2.08 and 2.11, as applicable;
provided, however, that such Specified Refinancing Debt (x) may provide for any
additional or different financial or other covenants or other provisions that
are agreed among the Parent Borrower and the lenders thereof and applicable only
during periods after the Latest Maturity Date of any of the Loans (and
Commitments) that remain outstanding after giving effect to such Specified
Refinancing Debt or the date on which all non-refinanced Obligations are paid in
full and (y) shall not have a principal or commitment amount (or accreted value)
greater than the Loans and Revolving Commitments being refinanced (excluding
accrued interest, fees (including original issue discount and upfront fees),
discounts, premiums or expenses).

 

(b) The Parent Borrower shall make any request for Specified Refinancing Debt
pursuant to a written notice to the Administrative Agent specifying in
reasonable detail the proposed terms thereof. Any proposed Specified Refinancing
Debt may be provided by existing Lenders (it being understood that existing
Lenders are not required to provide such proposed Specified Refinancing Debt)
or, subject to the approval of the Administrative Agent and, with respect to
revolving commitments, the Issuing Banks (in each case, which approval shall not
be unreasonably withheld, conditioned or delayed), Eligible Assignees in such
respective amounts as the Parent Borrower may elect.

 

(c) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in clause
(a) above and

106



Section 4.02, and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements, including any
supplements or amendments to the Security Documents providing for such Specified
Refinancing Debt to be secured thereby, generally consistent, where applicable,
with those delivered on the Restatement Effective Date under Section 4.01 (other
than changes to such legal opinions resulting from a Change in Law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent). The Lenders hereby authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Borrowers as may be necessary in order to establish any Specified Refinancing
Debt and to make such technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Parent Borrower in
connection with the establishment of such Specified Refinancing Debt, in each
case on terms consistent with and/or to effect the provisions of this Section
2.22.

 

(d) Each Class of Specified Refinancing Debt incurred under this Section 2.22
shall be in an aggregate principal amount that is (i) (x) with respect to
Specified Refinancing Debt denominated in Dollars, not less than $5,000,000, or
$1,000,000 increments in excess thereof or (y) with respect to Specified
Refinancing Debt denominated in an Alternative Currency, not less than an amount
in such Alternative Currency equal to the Dollar Equivalent of $5,000,000, and
$1,000,000 increments in excess thereof or (ii) the amount required to refinance
all of the applicable Class of Loans and/or Commitments. Any Refinancing
Amendment may provide for the making of Specified Refinancing Revolving Loans
to, or the issuance of Letters of Credit for the account of, the Borrowers or
any Subsidiary, or the provision to the Borrowers of Swingline Loans, pursuant
to any revolving credit facility established thereby, in each case on terms
substantially equivalent to the terms applicable to Letters of Credit and
Swingline Loans under the Revolving Commitments.

 

(e) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Specified Refinancing Debt incurred
pursuant thereto (including the addition of such Specified Refinancing Debt as
separate facilities hereunder and treated in a manner consistent with the Credit
Facilities being refinanced, including for purposes of prepayments and voting).
Any Refinancing Amendment may, without the consent of any Person other than the
Borrowers, the Administrative Agent and the Lenders providing such Specified
Refinancing Debt, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Parent Borrower to effect the provisions of or be
consistent with this Section 2.22. In addition, if so provided in the relevant
Refinancing Amendment and with the consent of each Issuing Bank, participation
in Letters of Credit expiring on or after the scheduled maturity date in respect
of a Class of revolving commitments shall be reallocated from Lenders holding
such revolving commitments to Lenders holding refinancing revolving commitments
in accordance with the terms of such Refinancing Amendment; provided, however,
that such participation interests shall, upon receipt thereof by the relevant
Lenders holding refinancing revolving commitments, be deemed to be participation
interests in respect of such extended

107



revolving commitments and the terms of such participation interests (including
the commission applicable thereto) shall be adjusted accordingly.

 

Section 2.23 [Reserved].

 

Section 2.24 Extension of Term Loans; Extension of Revolving Loans.

 

(a) Extension of Term Loans. Any Borrower may at any time and from time to time
request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.24. In order to
establish any Extended Term Loans, the relevant Borrower shall provide a notice
to the Administrative Agent (who shall provide a copy of such notice to each of
the Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical in all material respects to the Term Loans under
the Existing Term Loan Tranche from which such Extended Term Loans are to be
amended, except that: (i) all or any of the scheduled amortization payments, if
any, of all or a portion of any principal amount of the Extended Term Loans may
be delayed to later dates than the scheduled amortization payments, if any, of
principal of the Term Loans of such Existing Term Loan Tranche, to the extent
provided in the applicable Extension Amendment; (ii) (A) the interest rates
(including through fixed interest rates), interest margins, rate floors, upfront
fees, funding discounts, original issue discounts and voluntary prepayment terms
and premiums with respect to the Extended Revolving Commitments may be different
than those for the Revolving Commitments of such Existing Revolver Tranche
and/or (B) additional fees and/or premiums may be payable to the Lenders
providing such Extended Revolving Commitments in addition to any of the item
contemplated by the preceding clause (A), in each case, to the extent provided
in the applicable Extension Amendment; (iii) the Extension Amendment may provide
for other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans); and (iv)
Extended Term Loans may have prepayment terms (including call protection and
prepayment terms and premiums) as may be agreed by the relevant Borrower and the
Lenders thereof; provided, that (A) in no event shall the final maturity date of
any Extended Term Loans of a given Term Loan Extension Series at the time of
establishment thereof be earlier than the maturity date of the Existing Term
Loan Tranche from which such Extended Term Loans are to be amended, (B) the
weighted average life to maturity of any Extended Term Loans of a given Term
Loan Extension Series at the time of establishment thereof shall be no shorter
(other than by virtue of amortization or prepayment of such Indebtedness prior
to the time of incurrence of such Extended Term Loans) than the remaining
weighted average life to maturity of the Existing Term Loan Tranche from which
such Extended Term Loans are to be amended (C) all documentation in respect of
such Extension Amendment shall be consistent with the foregoing and (D) any
Extended Term Loans may participate on a pro

108



rata basis or less than a pro rata basis (but not greater than a pro rata basis)
in any voluntary or mandatory repayments or prepayments hereunder, in each case
as specified in the respective Term Loan Extension Request. Any Extended Term
Loans amended pursuant to any Term Loan Extension Request shall be designated a
series (each, a “Term Loan Extension Series”) of Extended Term Loans for all
purposes of this Agreement; provided that any Extended Term Loans amended from
an Existing Term Loan Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Term Loan Extension Series with respect to such Existing Term Loan Tranche. Each
Term Loan Extension Series of Extended Term Loans incurred under this Section
2.24 shall be in an aggregate principal amount that is not less than (x)
$10,000,000 in the case of Extended Term Loans denominated in Dollars or (y) in
the case of Extended Term Loans denominated in Alternative Currencies, an amount
in such Alternative Currency equal to the Dollar Equivalent of $10,000,000.

 

(b) Extension of Revolving Commitments. Any Borrower may at any time and from
time to time request that all or a portion of the Revolving Commitments of a
given Class (each, an “Existing Revolver Tranche”) be amended to extend the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of such Revolving Commitments (any such
Revolving Commitments which have been so amended, “Extended Revolving
Commitments”) and to provide for other terms consistent with this Section 2.24.
In order to establish any Extended Revolving Commitments, the relevant Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders under the applicable Existing Revolver
Tranche) (each, a “Revolver Extension Request”) setting forth the proposed terms
of the Extended Revolving Commitments to be established, which shall (x) be
identical as offered to each Lender under such Existing Revolver Tranche
(including as to the proposed interest rates and fees payable) and offered pro
rata to each Lender under such Existing Revolver Tranche and (y) be identical in
all material respects to the Revolving Commitments under the Existing Revolver
Tranche from which such Extended Revolving Commitments are to be amended, except
that: (i) the maturity date of the Extended Revolving Commitments may be delayed
to a later date than the maturity date of the Revolving Commitments of such
Existing Revolver Tranche, to the extent provided in the applicable Extension
Amendment; (ii) (A) the interest rates (including through fixed interest rates),
interest margins, rate floors, upfront fees, funding discounts and voluntary
prepayment terms and premiums with respect to the Extended Revolving Commitments
may be different than those for the Revolving Commitments of such Existing
Revolver Tranche and/or (B) additional fees and/or premiums may be payable to
the Lenders providing such Extended Revolving Commitments in addition to any of
the item contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Extension Amendment; (iii) the Extension Amendment
may provide for other covenants and terms that apply solely to any period after
the Latest Maturity Date that is in effect on the effective date of the
Extension Amendment (immediately prior to the establishment of such Extended
Revolving Commitments); and (iv) all borrowings under the applicable Revolving
Commitments (i.e., the Existing Revolver Tranche and the Extended Revolving
Commitments of the applicable Revolver Extension Series) and repayments
thereunder shall be made on a pro rata basis (except for repayments required
upon the maturity date of the non-extending Revolving Commitments); provided,
that (A) in no event shall the final maturity date of any Extended

109



Revolving Commitments of a given Revolver Extension Series at the time of
establishment thereof be earlier than the maturity date of the Existing Revolver
Tranche from which such Extended Revolving Commitments are to be amended and (B)
that all documentation in respect of such Extension Amendment shall be
consistent with the foregoing. Any Extended Revolving Commitments amended
pursuant to any Revolver Extension Request shall be designated a series (each, a
“Revolver Extension Series”) of Extended Revolving Commitments for all purposes
of this Agreement; provided that any Extended Revolving Commitments amended from
an Existing Revolver Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Revolver Extension Series with respect to such Existing Revolver Tranche. Each
Revolver Extension Series of Extended Revolving Commitments incurred under this
Section 2.24 shall be in an aggregate principal amount that is not less than
$5,000,000 or, in the case of Extended Revolving Commitments denominated in
Alternative Currencies, an amount in such Alternative Currency equal to the
Dollar Equivalent of $5,000,000.

 

(c) Extension Request. The relevant Borrower shall provide the applicable
Extension Request at least five (5) Business Days (or such shorter period as the
Administrative Agent may determine in its sole discretion) prior to the date on
which Lenders under the Existing Term Loan Tranche or Existing Revolver Tranche,
as applicable, are requested to respond, and shall agree to such procedures, if
any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.24. No
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Term Loan Tranche amended into Extended Term Loans or any of its
Revolving Commitments amended into Extended Revolving Commitments, as
applicable, pursuant to any Extension Request. Any Lender holding a Loan under
an Existing Term Loan Tranche (each, an “Extending Term Lender”) wishing to have
all or a portion of its Term Loans under the Existing Term Loan Tranche subject
to such Extension Request amended into Extended Term Loans and any Revolving
Lender (each, an “Extending Revolving Lender”) wishing to have all or a portion
of its Revolving Commitments under the Existing Revolver Tranche subject to such
Extension Request amended into Extended Revolving Commitments, as applicable,
shall notify the Administrative Agent (each, an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its Term
Loans under the Existing Term Loan Tranche or Revolving Commitments under the
Existing Revolver Tranche, as applicable, which it has elected to request be
amended into Extended Term Loans or Extended Revolving Commitments, as
applicable (subject to any minimum denomination requirements imposed by the
Administrative Agent). In the event that the aggregate principal amount of Term
Loans under the Existing Term Loan Tranche or Revolving Commitments under the
Existing Revolver Tranche, as applicable, in respect of which applicable Term
Lenders or Revolving Lenders, as the case may be, shall have accepted the
relevant Extension Request exceeds the amount of Extended Term Loans or Extended
Revolving Commitments, as applicable, requested to be extended pursuant to the
Extension Request, Term Loans or Revolving Commitments, as applicable, subject
to Extension Elections shall be amended to Extended Term Loans or Revolving
Commitments, as applicable, on a pro rata basis (subject to rounding by the
Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans or Revolving Commitments, as applicable, included
in each such Extension Election.

110



(d) Extension Amendment. Extended Term Loans and Extended Revolving Commitments
shall be established pursuant to an amendment (each, a “Extension Amendment”) to
this Agreement among the relevant Borrower, the Administrative Agent and each
Extending Term Lender or Extending Revolving Lender, as applicable, providing an
Extended Term Loan or Extended Revolving Commitment, as applicable, thereunder,
which shall be consistent with the provisions set forth in Section 2.24(a) or
(b) above, respectively (but which shall not require the consent of any other
Lender). The effectiveness of any Extension Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth above and
Section 4.02, and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements, generally consistent,
where applicable, with those delivered on the Restatement Effective Date under
Section 4.01 (other than changes to such legal opinions resulting from a Change
in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent). The Lenders hereby authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrowers as may be necessary in order to effect any
Extension Amendment and to make such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
relevant Borrower in connection with the establishment of such Extension
Amendment, in each case on terms consistent with and/or to effect the provisions
of this Section 2.24. In addition, if so provided in the relevant Extension
Amendment and with the consent of each Issuing Bank, participation in Letters of
Credit expiring on or after the scheduled maturity date in respect of a Class of
revolving commitments shall be reallocated from Lenders holding such revolving
commitments to Lenders holding Extended Revolving Commitments in accordance with
the terms of such Extension Amendment; provided, however, that such
participation interests shall, upon receipt thereof by the relevant Lenders
holding refinancing revolving commitments, be deemed to be participation
interests in respect of such extended revolving commitments and the terms of
such participation interests (including the commission applicable thereto) shall
be adjusted accordingly.

 

(e) No amendment, conversion or exchange of Loans pursuant to any Extension
Amendment in accordance with this Section 2.24 shall constitute a voluntary or
mandatory payment or prepayment for purposes of this Agreement.

 

Article III

Representations and Warranties

 

Each Borrower party hereto represents and warrants on behalf of itself and its
Restricted Subsidiaries to the Lenders on the Restatement Effective Date and
each other date required pursuant to Section 4.02(a) that:

 

Section 3.01 Organization; Powers. Each Borrower and each of its Restricted
Subsidiaries (a) is validly existing under the laws of the jurisdiction of its
organization or formation, except, in the case of a Restricted Subsidiary, where
the failure to be so could not reasonably be expected to result in a Material
Adverse Effect, (b) has all requisite power and authority to carry on its
business as now conducted, except, in the case of a Restricted

111



Subsidiary, where the failure to have such could not reasonably be expected to
result in a Material Adverse Effect and (c) except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing (where relevant) in, its jurisdiction of organization or formation and
every other jurisdiction where such qualification is required.

 

Section 3.02 Authorization; Enforceability. Each Borrower and each Loan Party
has the corporate or other organizational power and authority to execute,
deliver and carry out the terms and provisions of the Loan Documents to which it
is a party and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of the Loan Documents to
which it is a party and the Dutch Borrower does not have, nor is it required to
establish a works council (ondernemingsraad) within the meaning of the Dutch
Works Councils Act (Wet op de ondernemingsraden) nor has it received any request
from its employees to install a works council. This Agreement has been duly
executed and delivered by the Borrowers party hereto, and constitutes, and each
other Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of such Borrower or such other Loan Party (as the case may be),
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, capital impairment, recognition of
judgments, recognition of choice of law, enforcement of judgments or other
similar laws or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law and other matters which are set out as qualifications or
reservations as to matters of law of general application in any legal opinion
delivered to the Administrative Agent in connection with the Loan Documents.

 

Section 3.03 Governmental Approvals; No Conflicts. The execution and delivery of
each Loan Document by each Loan Party party thereto and its performance of the
Loan Documents: (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (i) such
as have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect Liens created under the Loan Documents and (iii) for
consents, approvals, registrations, filing or other actions, the failure of
which to obtain or make would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (b) will not violate (i) any
applicable Law or regulation or (ii) in any material respect, the charter,
by-laws or other organizational documents of such Loan Party or any order of any
Governmental Authority binding on such Loan Party, (c) will not violate or
result in a default under any material indenture, agreement or other instrument
binding upon the Parent Borrower or any of its Restricted Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Parent Borrower or any of its Restricted Subsidiaries, and (d) will not
result in the creation or imposition of any material Lien on any asset of the
Parent Borrower or any of its Restricted Subsidiaries, except Liens created
under and Liens permitted by the Loan Documents, and except to the extent such
violation or default referred to in clause (b)(i) or (c) above could not
reasonably be expected to result in a Material Adverse Effect.

112



Section 3.04 Financial Condition; Projections; No Material Adverse Effect.

 

(a) Financial Statements. The Parent Borrower has heretofore furnished to the
Lenders the Annual Financial Statements and the Quarterly Financial Statements.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Parent
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP.

 

(b) Projections. The consolidated forecasted statements of financial position,
consolidated income statement, consolidated statements of comprehensive income
and cash flows of the Parent Borrower and its Subsidiaries most recently
delivered to the Lenders pursuant to Section 5.01(d) were prepared in good faith
on the basis of the assumptions stated therein, which assumptions were believed
by the management of the Parent Borrower to be reasonable at the time such
projections were furnished; it being understood by the Agents and the Lenders
that such projections are as to future events and are not to be viewed as facts,
the projections are subject to significant uncertainties and contingencies, many
of which are beyond the control of the Parent Borrower and the Restricted
Subsidiaries, that no assurance can be given that any particular projections
will be realized and that actual results during the period or periods covered by
any such projections may significantly differ from the projected results and
such differences may be material.

 

(c) No Material Adverse Effect. Since December 31, 2017, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

 

Section 3.05 Properties.

 

(a) Title. Each Borrower and its Restricted Subsidiaries is the legal and
beneficial owner of, and has good title to, or valid leasehold interests in, all
its real and personal property material to its business, except for defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes or
where the failure to have such title or interest could not reasonably be
expected to result in a Material Adverse Effect, and none of the assets of such
Borrower or any such Restricted Subsidiary is subject to any Lien (or the
interest of any other person) except Liens permitted by Section 6.02.

 

(b) Intellectual Property. Except as could not reasonably be expected to result
in a Material Adverse Effect, (i) each Borrower and its Restricted Subsidiaries
owns, or is licensed to use, all trademarks, trade names, service names, domain
names, copyrights, patents and other intellectual property rights to its
knowledge is reasonably necessary for its business as presently conducted and
(ii) to the knowledge of any Loan Party, the use of any such intellectual
property by such Person does not infringe upon the rights of any other Person
and the intellectual property owned by any Loan Party is not being infringed by
any other Person.

113



Section 3.06 Litigation and Environmental Matters.

 

(a) Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Loan Party, threatened in writing against or affecting any Borrower or any of
its Restricted Subsidiaries which are reasonably likely to be adversely
determined and, if so determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (taking into account
reserves made or the benefit of warranties, indemnities or insurance coverage in
respect thereof) other than Disclosed Matters.

 

(b) Environmental Matters. Except as could not reasonably be expected to, either
individually or in the aggregate, result in a Material Adverse Effect (taking
into account reserves made or the benefit of warranties, indemnities or
insurance coverage in respect thereof), no Borrower nor any of its Restricted
Subsidiaries (i) has failed to comply with any applicable Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any pending or
threatened Environmental Liability, (iii) has received written notice of any
pending or threatened claim with respect to any Environmental Liability or has
knowledge of any event or circumstance that could reasonably be expected to give
rise to such a claim, (iv) knows of any basis that could reasonably be expected
to give rise to, any Environmental Liability or (v) has assumed or retained by
contract or operation of law any obligations under Environmental Law or relating
to Hazardous Materials.

 

Section 3.07 Compliance with Laws. Each Borrower and each of its Restricted
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 3.08 Investment Company Act Status. No Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

Section 3.09 Taxes. Each Borrower and each of its Restricted Subsidiaries has
(i) timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid all Taxes that are required to have been paid by
it, except (a) Taxes not overdue by more than thirty (30) days or, if more than
thirty (30) days overdue, that are being contested in good faith by appropriate
proceedings diligently conducted and for which such Person, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. To the best of its knowledge, no material proposed Tax deficiency or
assessment has been asserted against any Loan Party.

 

Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect. Except as
could not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Effect, the fair market value of the assets of each Pension
Plan was not materially less than the present value of the accumulated benefit
obligation under

114



such Pension Plan (based on the assumptions used for purposes of Accounting
Standards Codification No. 715: Compensation-Retirement Benefits) as of the
close of the most recent plan year, as reported in the most recent financial
statements reflecting such amounts. If all of the Pension Plans were terminated
on the Restatement Effective Date (disregarding any Pension Plans with
surpluses), the unfunded liabilities with respect to the Pension Plans,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 3.11 Disclosure. As of the Restatement Effective Date, neither the
Lender Presentation nor any of the other written reports, financial statements,
certificates or other written information concerning any Loan Party or any of
its Subsidiaries furnished by or on behalf of any Loan Party to the
Administrative Agent (other than information of a general economic or industry
specific nature, projected financial information or other forward looking
information) in connection with the negotiation of this Agreement or any other
Loan Document or delivered hereunder or thereunder (as modified or supplemented
by other information so furnished prior to the date on which this representation
is made or deemed made), when taken as a whole, contains when furnished any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information, the Parent Borrower represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time made (it being understood that projections may vary from actual results
and that such variances may be material).

 

Section 3.12 Subsidiaries. As of the Restatement Effective Date, the Parent
Borrower has no Subsidiaries other than those listed on Schedule 3.12 hereto.
Schedule 3.12 sets forth the jurisdiction of incorporation or organization of
each such Subsidiary, the percentage of the Parent Borrower’s ownership of the
outstanding Equity Interests of each Subsidiary directly owned by the Parent
Borrower and the percentage of each Subsidiary’s ownership of the outstanding
Equity Interests of each other Subsidiary.

 

Section 3.13 Labor Matters. As of the Restatement Effective Date, except as
disclosed on Schedule 3.13, and except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (a) there are
no strikes, lockouts or slowdowns against the Parent Borrower or any of its
Restricted Subsidiaries pending or, to the knowledge of the Parent Borrower,
threatened in writing, that would have a material impact on the operations of
the Parent Borrower and its Restricted Subsidiaries and (b) the hours worked by
and payments made to employees of the Parent Borrower and its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or other applicable Law dealing with such
matters.

 

Section 3.14 Solvency. As of the Restatement Effective Date immediately after
the consummation of the Transactions: (a) the sum of the debt (including
contingent liabilities) of the Parent Borrower and its Subsidiaries on a
consolidated basis does not exceed the fair value of the assets of the Parent
Borrower and its Subsidiaries on a consolidated basis, (b) the capital of the
Parent Borrower and its Subsidiaries on a consolidated basis is not unreasonably
small in relation to the business of the Parent Borrower and its Subsidiaries on
a consolidated basis, contemplated as of such date and (c) the Parent Borrower
and its Subsidiaries, on a consolidated basis do not intend to incur, or believe
that they will incur, debts (including current obligations

115



and contingent liabilities) beyond their ability to pay such debts as they
mature in the ordinary course of business. For the purposes hereof, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under Statement of Financial Accounting Standard No. 5).

 

Section 3.15 Margin Securities. Neither the Parent Borrower nor any of its
Restricted Subsidiaries, is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations U or X of the Board of
Governors of the Federal Reserve System) and no part of the proceeds of any Loan
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying margin stock in violation of
Regulation X or that would entail a violation of Regulation U of the Board of
Governors of the Federal Reserve System (and if required by such regulations or
requested by a Lender, the Parent Borrower or such Restricted Subsidiary, as
applicable, will provide any applicable Lender with a signed Form G-3 or U-1 or
any successor form, as applicable, containing the information required to be
provided on such form by such entity).

 

Section 3.16 Security Interest in Collateral. Subject to (i) the terms of the
last paragraph of Section 4.01, (ii) applicable bankruptcy, insolvency,
reorganization, moratorium, capital impairment, recognition of judgments,
recognition of choice of law, enforcement of judgments or other similar laws or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, (iii) the Perfection Requirements and (iv) the provisions of this
Agreement and the other relevant Loan Documents, the Security Documents create
legal, valid and enforceable Liens on all of the Collateral in favor of the
Collateral Agent, for the benefit of itself and the other Secured Parties, and
upon the satisfaction of the Perfection Requirements, such Liens constitute
perfected Liens (with the priority that such Liens are expressed to have under
the relevant Security Documents) on the Collateral (to the extent such Liens are
required to be perfected under the terms of the Loan Documents) securing the
Secured Obligations, in each case as and to the extent set forth therein.

 

Section 3.17 Anti-Corruption Laws and Sanctions.

 

(a) Each of the Borrowers and their respective Subsidiaries is in compliance in
all material respects with applicable anti-money laundering and
counter-terrorist financing laws and regulations, including applicable
provisions of the Bank Secrecy Act, as amended by the Patriot Act. Each Borrower
confirms that it is acting for its own account and not on behalf of a third
party.

 

(b) Each of the Borrowers and their respective Subsidiaries has implemented and
maintains in effect policies and procedures reasonably designed to ensure
compliance in all material respects by the Borrowers and their respective
Subsidiaries and their respective directors, officers and employees with the
Anti-Corruption Laws and applicable Sanctions, and each of the Borrowers and
their respective Subsidiaries, and their respective directors and officers and,
to the knowledge of the Parent Borrower, their

116



respective employees and agents are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects and are not knowingly engaged in
any activity that would reasonably be expected to result in Borrower being
designated as a Sanctioned Person.

 

(c) None of (i) the Borrowers nor any of their Subsidiaries or any of their
respective directors or officers, or (ii) to the knowledge of the Parent
Borrower, any employee of any Borrower or any Subsidiary, or (iii) to the
knowledge of the Parent Borrower, any agent of any Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person.

 

(d) No use of proceeds or other transaction contemplated by this Agreement will
violate Anti-Corruption Laws or applicable Sanctions.

 

Section 3.18 Junior Indebtedness. The Obligations are “Senior Debt”, “Senior
Indebtedness”, “Guarantor Senior Debt”, “Senior Secured Financing” or
“Designated Senior Debt” (or any comparable term) under, and as defined in, any
Junior Indebtedness Document.

 

Section 3.19 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

Article IV

Conditions

 

Section 4.01 Restatement Effective Date. The amendment and restatement of the
Existing Credit Agreements in the form of this Agreement and the obligations of
the applicable Lenders to make Term Loans hereunder, the obligations of the
applicable Lenders to make Revolving Loans hereunder and any agreement of the
Issuing Banks to issue any Letters of Credit hereunder shall become effective on
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.02):

 

(a) Execution and Delivery of Loan Documents. The Administrative Agent shall
have received each of the following, each of which shall be originals or
facsimiles (or delivered by other electronic transmission, including as “.pdf”
files transmitted by electronic mail) unless otherwise specified:

 

(i) a counterpart of this Agreement signed on behalf of the Parent Borrower and
each Loan Party;

 

(ii) a counterpart of this Agreement signed by each Lender;

 

(iii) the results of recent customary UCC lien searches with respect to the
Parent Borrower and the Subsidiary Loan Parties in their applicable
jurisdictions of organization, and such search shall reveal no Liens on any of
the assets of the Loan Parties except for Liens permitted by Section 6.02 or
discharged on or prior to the Restatement Effective Date pursuant to
documentation satisfactory to the Administrative Agent.

117



(b) Legal Opinions. The Administrative Agent shall have received a written
opinion (addressed to the Agents, the Lenders and the Issuing Banks and dated
the Restatement Effective Date) of counsel (including, without limitation, local
counsel) for the Loan Parties covering such matters relating to the Loan Parties
and the Loan Documents as of the Restatement Effective Date as are customary for
financings of this type.

 

(c) Corporate Authorization Documents. The Administrative Agent shall have
received (i) a certificate of each Loan Party, dated the Restatement Effective
Date and executed by a secretary, assistant secretary or other Responsible
Officer thereof, which shall (A) certify that (v) attached thereto is a true and
complete copy of the certificate or articles of incorporation, formation or
organization of such Loan Party certified by the relevant authority of its
jurisdiction of organization or incorporation, (w) such certificate or articles
of incorporation, formation or organization (including, if applicable, any
certificates of incorporation on a change of name) of such Loan Party attached
thereto have not been amended (except as attached thereto) since the date
reflected thereon, (x) attached thereto is a true and correct copy of the
by-laws or operating, partnership or similar agreement of such Loan Party,
together with all amendments thereto as of the Restatement Effective Date and
such by-laws or operating, management, partnership or similar agreement are in
full force and effect, (y) attached thereto is a true and complete copy of the
resolutions or written consent, as applicable, of its board of directors, board
of managers, sole member, shareholders or other applicable governing body
authorizing the execution and delivery of the Loan Documents, which resolutions
or consent have not been modified, rescinded or amended (other than as attached
thereto) and are in full force and effect and (z) in case of the Dutch Borrower,
attached thereto is either (i) an unconditional positive works council advice
(advies) and the related request for advice in respect of the transactions
contemplated by the Loan Documents or (ii) a confirmation by the Dutch Borrower
that no works council (ondernemingsraad) having jurisdiction over the Dutch
Borrower has been installed and no works council will be installed in the
foreseeable future, and (B) identify by name and title and bear the signatures
of the officers, managers, directors or authorized signatories (including, if
applicable, any attorneys) of such Loan Party authorized to sign the Loan
Documents to which such Loan Party is a party on the Restatement Effective Date
and (ii) a good standing (or equivalent) certificate as of a recent date for
such Loan Party from the relevant authority of its jurisdiction of organization
(to the extent applicable).

 

(d) Patriot Act. The Administrative Agent and the Collateral Agent shall have
received, at least three (3) days prior to the Restatement Effective Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act, with respect to the Loan Parties as of the
Restatement Effective Date that has been reasonably requested by the
Administrative Agent or the Collateral Agent, as applicable, at least ten (10)
days prior to the Restatement Effective Date.

 

(e) Existing Indebtedness Refinancing. (x) The Existing Indebtedness Refinancing
shall have been consummated prior to, or shall be consummated substantially
concurrently with, the initial Borrowing under the Credit Facilities and, to the
extent applicable, all security interests, commitments and guarantees relating
thereto shall have been or shall be substantially concurrently terminated and
released and (y) the Senior Notes

118



shall have been issued, in each case, pursuant to documentation reasonably
satisfactory to the Administrative Agent.

 

(f) Fees and Expenses. The Arrangers, Administrative Agent and Collateral Agent
shall have or at the same time as drawing received all fees and expenses due and
payable on or prior to the Restatement Effective Date, to the extent, in the
case of expenses, invoiced at least three (3) Business Days prior to the
Restatement Effective Date (or such shorter period reasonably agreed by the
Parent Borrower), required to be paid on the Restatement Effective Date.

 

(g) Officer’s Certificate. The Administrative Agent shall have received a
certificate from a Responsible Officer of the Parent Borrower, certifying as to
the matters set forth in Section 4.02(a) and (b).

 

(h) Solvency Certificate. The Administrative Agent shall have received a
certificate in substantially the form of Exhibit E from a Financial Officer (or
other officer with reasonably equivalent responsibilities) of the Parent
Borrower dated as of the Restatement Effective Date and certifying as to the
matters set forth therein.

 

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than a conversion or continuation), and any
agreement of the Issuing Banks to issue, amend, renew or extend any Letter of
Credit (other than any Loan, Borrowing or issuance, amendment, renewal or
extension of such Letter of Credit on the Restatement Effective Date), is
subject to receipt of the request therefor in accordance herewith and to the
satisfaction of the following conditions:

 

(a) Representations and Warranties. At the time of and immediately after giving
effect to such Borrowing or issuance, amendment, renewal or extension of such
Letter of Credit, in each case, the representations and warranties of each Loan
Party set forth in the Loan Documents shall be true and correct in all material
respects with the same force and effect as if such representations and
warranties had been made on and as of such date except to the extent that such
representations and warranties relate specifically to another date; provided
that any representation and warranty that is qualified as to materiality shall
be true and correct in all respects (after giving effect to such qualification
therein).

 

(b) No Default. At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall exist or result therefrom.

 

(c) Borrowing Request. The Administrative Agent shall have received a Borrowing
Request in accordance with Section 2.03.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by each
Borrower on the date thereof as to the matters specified in clauses (a) and (b)
of this Section 4.02; provided, however, (A) the application of clauses (a) and
(b) hereto to any Incremental Loan made in connection with any Limited Condition
Transaction shall, at the Borrower’s option, be subject to Section

119



1.03 and (B) clauses (a) and (b) hereto shall not apply to any Loans made under
any Refinancing Amendment or Extension Amendment unless the lenders in respect
thereof have required satisfaction of the same in the applicable Refinancing
Amendment or Extension Amendment, as applicable.

 

Article V

Affirmative Covenants

 

Until the Date of Full Satisfaction, the Parent Borrower (and each other
Borrower to the extent applicable) covenants and agrees with the Lenders that:

 

Section 5.01 Financial Statements and Other Information. The Parent Borrower
will furnish to the Administrative Agent:

 

(a) Annual Audit. Within ninety (90) days after the end of each fiscal year of
the Parent Borrower, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit (except for any such qualification pertaining to the maturity of any
Credit Facility, any Incremental Facility, any Refinancing Loans, any
Refinancing Notes, any Extension Series, any Permitted Acquisition Debt, any
Permitted Ratio Debt or any Incremental Equivalent Debt occurring within twelve
(12) months of the relevant audit or any breach or anticipated breach of the
Financial Covenant or any financial covenant in any such other Indebtedness) to
the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP;

 

(b) Quarterly Unaudited Financial Statements. Within forty-five (45) days after
the end of each fiscal quarter of the Parent Borrower not corresponding with the
fiscal year end, its unaudited consolidated balance sheet and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Parent Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year end audit adjustments and the
absence of footnotes, and accompanied by a statement by the directors by the
Parent Borrower commenting on the performance of the Group for the quarter to
which the financial statements relate and any material developments or proposals
affecting the Group or business;

 

(c) Compliance Certificate. Concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate in substantially the
form of Exhibit B hereto of a Financial Officer of the Parent Borrower (i)
certifying as to whether a Default,

120



which has not previously been disclosed or which has not been cured, has
occurred and, if such a Default is continuing, specifying the details thereof
and any action taken or proposed to be taken with respect thereto and (ii)
setting forth reasonably detailed calculations demonstrating compliance with the
Financial Covenant;

 

(d) [Intentionally Omitted.]

 

(e) [Intentionally Omitted.]

 

(f) Additional Information. Promptly following any request therefor (i) material
non-privileged information regarding the operations, business affairs and
financial condition of the Parent Borrower or any Restricted Subsidiary, or
compliance with the terms of any Loan Document, as the Administrative Agent or
any Lender may reasonably request; provided, that such financial information is
otherwise prepared by the Parent Borrower or such Restricted Subsidiary in the
ordinary course of business and is of a type customarily provided to lenders in
similar syndicated credit facilities and (ii) all information related to the
Parent Borrower and the other Loan Parties (including but not limited to names,
addresses and tax identification numbers) reasonably requested by the
Administrative Agent and required by the Patriot Act to be obtained by the
Administrative Agent or any Lender; and

 

(g) ERISA Notices. As promptly as practicable following reasonable request of
the Administrative Agent, the Loan Parties and/or their ERISA Affiliates shall
make a request for any documents described in Section 101(k) and 101(l) of ERISA
that any Loan Party or any ERISA Affiliate may request of any Multiemployer
Plans or notices from such administrator or sponsor and the Parent Borrower
shall provide copies of such documents and notices to the Administrative Agent
as promptly as practicable following after receipt thereof.

 

The information required to be delivered by clauses (a) and (b) of this Section
5.01 shall be deemed to have been delivered if such information, or one or more
annual or quarterly reports or other reports containing such information, shall
have been posted by the Administrative Agent on a Platform to which the Lenders
have been granted access or shall be available on the website of the SEC at
http://www.sec.gov. Information required to be delivered pursuant to this
Section 5.01 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent; provided, further, that the
Parent Borrower shall deliver paper copies of any such information to the
Administrative Agent if the Administrative Agent or any Lender reasonably
requests the Parent Borrower to deliver such paper copies.

 

Section 5.02 Notices of Material Events. The Parent Borrower will, after a
Responsible Officer of the Parent Borrower has obtained knowledge thereof,
furnish to the Administrative Agent prompt written notice of (and if applicable,
in the case of clause (d) below, the items set forth in) the following (for
prompt further distribution to each Lender):

 

(a) Default. The occurrence of any Default;

 

(b) Notice of Proceedings. The filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting

121



the Parent Borrower or any Restricted Subsidiary that could reasonably be
expected to result in a Material Adverse Effect;

 

(c) ERISA Event. The occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; and

 

(d) Material Adverse Effect. Any other development by or relating to Parent
Borrower or any Restricted Subsidiary that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

Section 5.03 Existence; Conduct of Business.

 

(a) The Parent Borrower will, and will cause each of its respective Restricted
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence except, solely in the case
of a Restricted Subsidiary, where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any transactions or other actions permitted under Section
6.03 or Section 6.05.

 

(b) The Parent Borrower will, and will cause each of its respective Restricted
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect all of its rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names unless
the failure to preserve, renew and keep in full force and effect such rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks or
trade names could not reasonably be expected to result in a Material Adverse
Effect; provided that the foregoing shall not prohibit any transactions
permitted under Section 6.03 or Section 6.05.

 

Section 5.04 Payment of Taxes. The Parent Borrower will, and will cause each of
its Restricted Subsidiaries to, pay its Tax liabilities, before the same shall
become more than thirty (30) days overdue, except where (a) (i) the validity or
amount thereof is being contested in good faith by appropriate proceedings
diligently conducted, (ii) the Parent Borrower or such Restricted Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, and (iii) such contest effectively suspends collection of the contested
obligation and the foreclosure of any Lien securing such obligation or (b) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

122



Section 5.05 Maintenance of Properties. The Parent Borrower will, and will cause
each of its respective Restricted Subsidiaries to, keep and maintain all
property in good working order and condition, ordinary wear and tear and
casualty and condemnation excepted and except to the extent the failure to do so
could not reasonably be expected to result in a Material Adverse Effect or as
otherwise expressly permitted by this Agreement.

 

Section 5.06 Insurance.

 

(a) The Parent Borrower will, and will cause each of its respective Restricted
Subsidiaries to, maintain, with financially sound and reputable (in the good
faith judgment of its management) insurance companies insurance in such amounts
(with no greater risk retention and after giving effect to any self-insurance
reasonable and customary for similarly situated Persons in the same or similar
businesses as the Parent Borrower and its Restricted Subsidiaries) and against
such risks as are customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations; provided that notwithstanding the foregoing, none of the Parent
Borrower or its Restricted Subsidiaries shall be required to obtain or maintain
insurance that is more restrictive than their normal course of practice. The
Parent Borrower will furnish to the Lenders, upon reasonable request of the
Administrative Agent (but not more frequently than once per fiscal year),
information in reasonable detail as to the insurance so maintained.

 

(b) The Parent Borrower will use commercially reasonable efforts to ensure that,
in the case of insurance policies maintained by any Loan Party (other than
business interruption insurance (if any), director and officer insurance and
worker’s compensation insurance), unless otherwise agreed by the Administrative
Agent, (a) each general liability insurance policy shall name the Collateral
Agent (or its agent or designee) as additional insured and (b) each insurance
policy covering Collateral shall name the Collateral Agent (or its agent or
designee) as loss payee.

 

Section 5.07 Books and Records; Inspection and Audit Rights. The Parent Borrower
will, and will cause each of its respective Restricted Subsidiaries to, keep
proper books of record and account in which entries that are full, true and
correct in all material respects are made of all material dealings and
transactions in relation to its business and activities in order to permit the
preparation of its financial statements in accordance with GAAP. The Parent
Borrower will, and will cause each of its Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times during
normal business hours and as often as reasonably requested; provided that (a)
the Parent Borrower shall reimburse the Administrative Agent not more than once
each fiscal year for visits, inspections, examinations and discussions conducted
under this Section 5.07 if no Event of Default exists at the time thereof (and
the Parent Borrower shall reimburse the Administrative Agent for all such
visits, inspections, examinations and discussions conducted when an Event of
Default exists), (b) the Parent Borrower shall have the opportunity to be
present at any meeting with its independent accountants and (c) only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 5.07. Notwithstanding
anything to the contrary in this Section 5.07, none of the Parent Borrower or
any of its Restricted

123



Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (a) constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.

 

Section 5.08 Compliance with Laws. The Parent Borrower will, and will cause each
of its respective Restricted Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.09 Environmental Laws. Each Borrower will, and will cause each of its
respective Restricted Subsidiaries to:

 

(a) Comply with, and use commercially reasonable efforts to ensure compliance by
all tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply with and maintain, and use commercially reasonable efforts to
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except in each case, where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except in each case, where the failure
to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

Section 5.10 Collateral Matters; Guaranty. Subject to the terms of the
Collateral and Guarantee Requirement and any applicable limitation in any
Security Document, the Parent Borrower will, and will cause each Subsidiary Loan
Party to, take all action necessary or reasonably requested by the
Administrative Agent or the Collateral Agent to ensure that the Collateral and
Guarantee Requirement continues to be satisfied, including:

 

(a) Upon (i) the formation or acquisition after the Restatement Effective Date
of any Restricted Subsidiary that is a Domestic Subsidiary, (ii) the designation
of any Unrestricted Subsidiary that is a Domestic Subsidiary as a Restricted
Subsidiary, (iii) any Restricted Subsidiary that is a Domestic Subsidiary
ceasing to be an Immaterial Subsidiary or (iv) any Restricted Subsidiary that is
a Domestic Subsidiary ceasing to be an Excluded Subsidiary, on or before the
date that is sixty (60) days after the relevant formation, acquisition,
designation or cessation occurred (or such longer period as the Administrative
Agent may reasonably agree), the Parent Borrower shall (A) cause such Restricted
Subsidiary (other than any Excluded Subsidiary) to comply with the requirements
set forth in clause (a) of the definition of “Collateral and Guarantee
Requirement” and (B) upon the reasonable request of the Administrative Agent,
cause the relevant Restricted Subsidiary to

124



deliver to the Administrative Agent a customary opinion of counsel for such
Restricted Subsidiary, addressed to the Administrative Agent and the Lenders.

 

(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, it is understood and agreed that:

 

(i) no Loan Party shall be required to seek any landlord waiver, bailee letter,
estoppel, warehouseman waiver or other collateral access, lien waiver or similar
letter or agreement;

 

(ii) no action shall be required to perfect any Lien with respect to (A) any
vehicle or other asset subject to a certificate of title, and any retention of
title, extended retention of title rights, or similar rights, (B) letter of
credit rights, (C) the capital stock of any Immaterial Subsidiary or (D) the
capital stock of any Person that is not a Subsidiary which, if a Subsidiary,
would constitute an Immaterial Subsidiary, in each case except to the extent
that a security interest therein is perfected by filing a UCC-1 financing
statement (which, for the avoidance of doubt shall be the only required
perfection action);

 

(iii) no Loan Party shall be required to perfect a security interest in any
asset to the extent perfection of a security interest in such asset would be
prohibited under any applicable Law;

 

(iv) any joinder or supplement to any Guaranty, any Security Document or any
other Loan Document executed by any Restricted Subsidiary that is required to
become a Loan Party pursuant to Section 5.10(a) above may, with the consent of
the Administrative Agent (not to be unreasonably withheld, conditioned or
delayed), include such schedules (or updates to schedules) as may be necessary
to qualify any representation or warranty with respect to such Restricted
Subsidiary set forth in any Loan Document to the extent necessary to ensure that
such representation or warranty is true and correct in all material respects to
the extent required thereby or by the terms of any other Loan Document; and

 

(v) the Administrative Agent shall not require the taking of a Lien on, or
require the perfection of any Lien granted in, those assets as to which the cost
of obtaining or perfecting such Lien (including any mortgage, stamp, intangibles
or other Tax or expenses relating to such Lien) is excessive in relation to the
benefit to the Lenders of the security afforded thereby as reasonably determined
by the Borrower and the Administrative Agent.

 

(vi) Notwithstanding anything herein or in any other Loan Document to the
contrary, the Dutch Borrower will not, and will not have any obligation to, (x)
guarantee any Obligations hereunder or (y) pledge or otherwise grant a Lien on
any of its assets with respect to any of the Obligations (including with respect
to any loans made to the Dutch Borrower).

 

Section 5.11 Maintenance of Ratings. The Parent Borrower will use commercially
reasonable efforts to cause to be maintained at all times (a)(i) a corporate
family rating (but not

125



any specific rating), in the case of Moody’s or (ii) an issuer credit rating
(but not any specific rating), in the case of S&P, for the Parent Borrower and
(b) credit ratings (but not any specific rating) for the Credit Facilities from
Moody’s and S&P.

 

Section 5.12 Use of Proceeds.

 

(a) The proceeds of the Term Loans made on the Restatement Effective Date will
be used to refinance all term loans outstanding under the Existing Credit
Agreements prior to effectiveness of this Agreement, and to pay related fees,
costs and expenses (including accrued and unpaid interest) and any excess
proceeds will be used for general corporate purposes of the Parent Borrower and
its Subsidiaries.

 

(b) The proceeds of the Revolving Facility will be used (i) on the Restatement
Effective Date to refinance all revolving loans outstanding under the Existing
Credit Agreements prior to effectiveness of this Agreement, to pay related fees,
costs and expenses and to maintain or replace any Existing Letters of Credit and
(ii) thereafter for general corporate purposes of the Parent Borrower and its
Subsidiaries (including the working capital needs, capital expenditures,
acquisitions, other investments and Restricted Payments) and any other purpose
not prohibited under the Loan Documents.

 

(c) Letters of Credit will be issued to support transactions entered into by the
Parent Borrower or a Restricted Subsidiary in the ordinary course of business.

 

Section 5.13 Designation of Subsidiaries. The Parent Borrower may at any time
designate any Restricted Subsidiary of the Parent Borrower (other than a
Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Event of Default shall have occurred and be continuing, (ii)
immediately after giving effect to such designation, the Parent Borrower shall
be in compliance, on a Pro Forma Basis, with the Financial Covenant, and, as a
condition precedent to the effectiveness of any such designation, the Parent
Borrower shall deliver to the Administrative Agent in the case of a designation
of a Restricted Subsidiary as an Unrestricted Subsidiary, a certificate setting
forth in reasonable detail the calculations demonstrating such compliance and
(iii) such Subsidiary also shall have been or will promptly be designated an
“unrestricted subsidiary” (or otherwise not be subject to the covenants) under
any Permitted Acquisition Debt, any Permitted Ratio Debt, Incremental Equivalent
Debt, Refinancing Notes or any Refinancing Loans, and any Permitted Refinancing
Indebtedness of any of the foregoing (and successive Permitted Refinancing
Indebtedness thereof), in each case, to the extent such concept exists therein.
The designation of any Subsidiary as an Unrestricted Subsidiary after the
Restatement Effective Date shall constitute an Investment by the Parent Borrower
therein at the date of designation in an amount equal to the fair market value
of the Parent Borrower’s or its Subsidiary’s (as applicable) Investment therein
(including the aggregate (undiscounted) principal amount of any Indebtedness
owed by such Subsidiary to any Loan Party or Restricted Subsidiary at the time
of such designation). The Investment resulting from such designation must
otherwise be in compliance with Section 6.04. The Parent Borrower may designate
any Unrestricted Subsidiary as a Restricted Subsidiary at any time by written
notice to the Administrative Agent if after giving effect to such designation,
the Parent Borrower is in compliance with the Financial Covenant on a Pro Forma
Basis, no Event of Default shall exist or would otherwise result

126



therefrom and the Parent Borrower complies with the obligations under clause (a)
of Section 5.10. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence by the Parent Borrower at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time and (ii) a return on any Investment by the Parent Borrower
in Unrestricted Subsidiaries pursuant to the above in an amount equal to the
fair market value at the date of such designation of the Parent Borrower’s or
its Subsidiary’s (as applicable) Investment in such Subsidiary (without giving
effect to any write downs or write offs thereof).

 

Section 5.14 Anti-Corruption Laws; Sanctions. The Borrowers will maintain in
effect and enforce policies and procedures reasonably designed to ensure
compliance in all material respects by the Borrowers, their respective
Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions.

 

Section 5.15 Further Assurances and Post-Closing Covenant. Subject to the
provisions of the Collateral and Guarantee Requirement and any applicable
limitations in any Security Document, the Parent Borrower will, and will cause
each Subsidiary Loan Party to:

 

(a) execute any and all further documents, financing statements, agreements,
instruments, certificates, notices and acknowledgments and take all such further
actions (including the filing and recordation of financing statements or
amendments thereto and other documents, subject to the terms of the Collateral
and Guarantee Requirement and the limitations set forth in Section 5.10 above
and in any Security Document), that may be required under any applicable Law and
which the Administrative Agent may reasonably request to ensure the perfection
and priority of the Liens created or intended to be created under the Security
Documents, all at the reasonable expense of the relevant Loan Parties; and

 

(b) (i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Security Document or
other document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts (including notices to third parties), deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably request from time to time in order to carry out more effectively the
purposes of the Security Documents.

 

Article VI

Negative Covenants

 

Until the Date of Full Satisfaction, each Borrower covenants and agrees with the
Lenders that:

 

Section 6.01 Indebtedness. Each Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a) (i) Indebtedness created under the Loan Documents (including with respect to
Specified Refinancing Debt), (ii) Indebtedness of the Loan Parties evidenced by
Refinancing Notes and any Permitted Refinancing Indebtedness in respect thereof
and (iii)

127



Indebtedness of the Loan Parties evidenced by Refinancing Loans and any
Permitted Refinancing Indebtedness in respect thereof;

 

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
any Permitted Refinancing Indebtedness in respect thereof;

 

(c) Indebtedness among the Parent Borrower and its Subsidiaries (including
between or among Subsidiaries); provided that any such Indebtedness,
individually, of any Loan Party owing to a non-Loan Party Subsidiary in excess
of $15,000,000 must be expressly subordinated to the Obligations in accordance
with the terms of the Global Intercompany Note (or such other subordination
arrangement reasonably acceptable to the Administrative Agent), within 30 days
of the incurrence of such Indebtedness or such later date as the Administrative
Agent may agree in its sole discretion;

 

(d) Guarantees by the Parent Borrower of Indebtedness of any Subsidiary and by
any Restricted Subsidiary of Indebtedness of the Parent Borrower or any other
Subsidiary; provided that (i) Guarantees by the Parent Borrower or any
Restricted Subsidiary of Indebtedness of any Unrestricted Subsidiary shall be
subject to compliance with Section 6.04 (other than clause (e) thereof), (ii)
Guarantees permitted under this clause (d) shall be subordinated to the
Obligations of the applicable Restricted Subsidiary to the same extent and on
terms not materially less favorable to the Lenders as the Indebtedness so
Guaranteed is subordinated to the Obligations and (iii) no Permitted Ratio Debt,
Permitted Acquisition Debt, Incremental Equivalent Debt, Refinancing Notes or
any Refinancing Loans or any Permitted Refinancing Indebtedness in respect
thereof shall be Guaranteed by any Restricted Subsidiary unless such Restricted
Subsidiary is a Loan Party that has Guaranteed the Obligations pursuant to a
Guaranty;

 

(e) (i) Indebtedness of the Parent Borrower or any Restricted Subsidiary
incurred to finance the acquisition, lease, construction, replacement, repair or
improvement of any assets or other Investments permitted hereunder (including
rolling stock), including Capital Lease Obligations, mortgage financings,
purchase money indebtedness (including any industrial revenue bonds, industrial
development bonds and similar financings); provided that, such Indebtedness is
incurred prior to or within two hundred seventy (270) days after such
acquisition or lease or the completion of such construction, replacement, repair
or improvement and (B) the aggregate amount of Indebtedness permitted pursuant
to this clause (e)(i) of this Section 6.01 shall not exceed the greater of
$100,000,000 and 13.0% of Adjusted EBITDA (determined at the time of incurrence
of such Indebtedness (calculated on a Pro Forma Basis) as of the last day of the
most recently ended Test Period on or prior to the date of determination) at any
time outstanding, and (ii) any Permitted Refinancing Indebtedness in respect
thereof;

 

(f) Indebtedness arising in connection with Swap Agreements permitted by Section
6.06; provided that Guarantees by any Loan Party of such Indebtedness of any
Unrestricted Subsidiary shall be subject to compliance with Section 6.04;

 

(g) (i) Indebtedness of any Person that becomes a Restricted Subsidiary after
the date hereof (including any Indebtedness assumed in connection with the
acquisition

128



of a Restricted Subsidiary); provided that (A) such Indebtedness exists at the
time such Person becomes a Restricted Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary and (B) the Parent Borrower is in compliance, on a Pro Forma Basis,
with the applicable Total Net Leverage Ratio set forth in Section 7.01 for the
Test Period most recently ended and (ii) any Permitted Refinancing Indebtedness
in respect thereof;

 

(h) obligations in respect of workers compensation claims, health, disability or
other employee benefits, unemployment insurance and other social security laws
or regulations or property, casualty or liability insurance and premiums related
thereto, self-insurance obligations, obligations in respect of bids, tenders,
trade contracts, governmental contracts and leases, statutory obligations,
customs, surety, stay, appeal and performance bonds, and performance and
completion guarantees and similar obligations incurred by the Parent Borrower or
any Restricted Subsidiary, in each case in the ordinary course of business;

 

(i) to the extent constituting Indebtedness, contingent obligations arising
under indemnity agreements to title insurance companies to cause such title
insurers to issue title insurance policies in the ordinary course of business
with respect to the real property of the Parent Borrower or any Restricted
Subsidiary;

 

(j) to the extent constituting Indebtedness, customary indemnification and
purchase price adjustments or similar obligations (including earn-outs) incurred
or assumed in connection with Investments and Dispositions otherwise permitted
hereunder;

 

(k) to the extent constituting Indebtedness, unfunded pension fund and other
employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable Law;

 

(l) to the extent constituting Indebtedness, deferred compensation or similar
arrangements payable to future, present or former directors, officers,
employees, members of management or consultants of the Parent Borrower and the
Restricted Subsidiaries;

 

(m) Indebtedness in respect of repurchase agreements constituting Cash
Equivalents;

 

(n) Indebtedness consisting of promissory notes issued by the Parent Borrower or
any Restricted Subsidiary to future, present or former directors, officers,
members of management, employees or consultants of the Parent Borrower or any of
its Subsidiaries or their respective estates, executors, administrators, heirs,
family members, legatees, distributees, spouses or former spouses, domestic
partners or former domestic partners to finance the purchase or redemption of
Equity Interests of the Parent Borrower permitted by Section 6.07;

 

(o) cash management obligations and Indebtedness incurred by the Parent Borrower
or any Restricted Subsidiary in respect of netting services, overdraft
protections, commercial credit cards, stored value cards, purchasing cards and
treasury management

129



services, automated clearing-house arrangements, employee credit card programs,
controlled disbursement, ACH transactions, return items, interstate deposit
network services, dealer incentive, supplier finance or similar programs,
Society for Worldwide Interbank Financial Telecommunication transfers, cash
pooling and operational foreign exchange management and similar arrangements, in
each case entered into in the ordinary course of business in connection with
cash management, including among the Parent Borrower and its Restricted
Subsidiaries, and deposit accounts;

 

(p) (i) Indebtedness consisting of the financing of insurance premiums and (ii)
take-or-pay obligations constituting Indebtedness of the Parent Borrower or any
Restricted Subsidiary, in each case, entered into in the ordinary course of
business;

 

(q) Indebtedness incurred by a Loan Party with respect to letters of credit
(other than Letters of Credit issued pursuant to this Agreement), bank
guarantees or similar instruments issued for the purposes described in Section
6.02(d), (e), (i), (k) and (ff) or issued to secure trade payables, warehouse
receipts or similar facilities entered into in the ordinary course of business
or consistent with past practice and the obligations arising under drafts
accepted and delivered in connection with a drawing thereunder; provided that
(i) upon the drawing of any such letters of credit or the incurrence of such
Indebtedness, such obligations are reimbursed within thirty (30) days following
such drawing or incurrence and (ii) the aggregate outstanding face amount of all
such letters of credit or bank guarantees does not exceed $50,000,000 at any
time;

 

(r) obligations, contingent or otherwise, for the payment of money under any
non-compete, consulting or similar agreement entered into with the seller of a
Target or any other similar arrangements providing for the deferred payment of
the purchase price for an acquisition permitted hereby;

 

(s) Indebtedness of the type described in clause (e) of the definition thereof
to the extent the related Lien is permitted under Section 6.02;

 

(t) other Indebtedness of the Parent Borrower and its Restricted Subsidiaries;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (t) shall not exceed the greater of $425,000,000 and 25.0% of Adjusted
EBITDA (determined at the time of incurrence of such Indebtedness (calculated on
a Pro Forma Basis) as of the last day of the most recently ended Test Period on
or prior to the date of determination) at any time outstanding;

 

(u) unsecured Indebtedness in respect of obligations of the Parent Borrower or
any Restricted Subsidiary to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms in the ordinary course of
business and not in connection with the borrowing of money;

 

(v) Indebtedness of Restricted Subsidiaries that are not Loan Parties in an
aggregate amount outstanding not to exceed the greater of $125,000,000 and 7.0%
of

130



Adjusted EBITDA (determined at the time of incurrence of such Indebtedness
(calculated on a Pro Forma Basis) as of the last day of the most recently ended
Test Period on or prior to the date of determination) in the aggregate provided
such Indebtedness is either (i) unsecured or (ii) secured by only the Equity
Interests in or assets of such Restricted Subsidiary that is not a Subsidiary
Loan Party;

 

(w) to the extent constituting Indebtedness, Guarantees in the ordinary course
of business of the obligations of suppliers, customers, franchisees and
licensees of the Parent Borrower and its Subsidiaries including Guarantees and
Investments permitted under Section 6.04(dd);

 

(x) the Senior Notes and any Permitted Refinancing Indebtedness in respect
thereof;

 

(y) Indebtedness in respect of (i) one or more series of notes issued by any of
the Borrowers (or, to the extent unsecured, the Parent Borrower) that are either
(x) senior or subordinated and unsecured or (y) secured by Liens on the
Collateral ranking junior to or pari passu with the Liens securing the
Obligations, in each case issued in a public offering, Rule 144A or other
private placement in lieu of the foregoing (and any Registered Equivalent Notes
issued in exchange therefor), and (ii) loans made to any of the Borrowers (or,
to the extent unsecured, the Parent Borrower) that are either (x) senior or
subordinated and unsecured or (y) secured by Liens on Collateral ranking pari
passu or junior to the Liens securing the Obligations (any such Indebtedness,
“Incremental Equivalent Debt”); provided that (A) the aggregate initial
principal amount of all Incremental Equivalent Debt shall not exceed the amount
permitted to be incurred under the Incremental Amount, provided that (x) in the
case of Incremental Equivalent Debt secured on a junior basis, in lieu of
complying with the maximum First Lien Net Leverage Ratio test set forth in the
definition of “Incremental Amount”, the Borrowers shall be required to comply
with a pro forma Secured Net Leverage Ratio not to exceed 4.75:1.00, (y) in the
case of unsecured Incremental Equivalent Debt, in lieu of complying with the
maximum First Lien Net Leverage Ratio test set forth in the definition of
“Incremental Amount”, the Borrowers shall be required to comply with a pro forma
Total Net Leverage Ratio not to exceed 5.50:1:00, in each case as of the end of
the most recent Test Period and (z) in the case of Incremental Equivalent Debt
that is secured, such Incremental Equivalent Debt shall be subject to a Market
Intercreditor Agreement reasonably satisfactory to the Administrative Agent, (B)
the incurrence of such Indebtedness shall be subject to clauses (i), (ii) and
(iv) of Section 2.20(d), as if such Incremental Equivalent Debt constituted
Incremental Term Loans (and with respect to Incremental Equivalent Debt in the
form of notes, as if such Incremental Term Loans were “term loan B”); provided
that (x) clauses (i), (ii) and (iv) of Section 2.20(d) shall not apply to any
bridge facility on customary terms if the long-term indebtedness that such
bridge facility is to be converted into satisfies the maturity, prepayment and
amortization restrictions in such clauses, and any Permitted Refinancing
Indebtedness in respect thereof, (C) the terms and conditions including such
financial maintenance covenants (if any) applicable to such Incremental
Equivalent Debt (x) shall not be, when taken as a whole, materially more
favorable (as determined in good faith by the board of directors of the Parent
Borrower), to the holders of such Indebtedness than those applicable under this
Agreement (except for covenants or other provisions (i) applicable only to
periods after the Latest Maturity Date or

131



(ii) that are also for the benefit of all other Lenders in respect of Loans and
Commitments outstanding at the time such Incremental Equivalent Debt is
incurred) or (y) shall be current market terms; and (D) if such Incremental
Equivalent Debt consists of term loans secured by the Collateral on a pari passu
basis with the Liens securing the Obligations, clause (vi) of Section 2.20(d)
shall also apply as if such Incremental Equivalent Debt were Incremental Term
Loans;

 

(z) Indebtedness in respect of any letter of credit or bank guarantee issued in
favor of any Issuing Bank to support any Defaulting Lender’s participation in
Letters of Credit issued;

 

(aa) Indebtedness of the Parent Borrower or any Restricted Subsidiary to the
extent that 100% of such Indebtedness is supported by any Letter of Credit;

 

(bb) customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business;

 

(cc) (i) unsecured Indebtedness of any Borrower or any Restricted Subsidiary in
an aggregate outstanding principal amount not to exceed 100% of the amount of
Net Proceeds received by the Parent Borrower from the issuance or sale of
Qualified Equity Interests to the extent the relevant Net Proceeds are Not
Otherwise Applied and (ii) any Permitted Refinancing Indebtedness in respect
thereof;

 

(dd) Permitted Ratio Debt, Permitted Acquisition Debt and any Permitted
Refinancing Indebtedness in respect thereof; provided that the aggregate
principal amount of Non-Loan Party Indebtedness incurred pursuant to this clause
(dd) shall not at any time exceed the Non-Loan Party Cap;

 

(ee) Indebtedness of any Restricted Subsidiary incurred for local working
capital purposes in an aggregate amount outstanding not to exceed $150,000,000;

 

(ff) any consideration notes required to be issued pursuant to terms of the
Transaction Agreement;

 

(gg) Indebtedness of a Receivables Subsidiary pursuant to any Permitted
Receivables Facility; and

 

(hh) Indebtedness of Loan Parties arising under a declaration of joint and
several liability used for the purpose of section 2:403 Dutch Civil Code (and
any residual liability under such declaration arising pursuant to section
2:404(2) Dutch Civil Code and Indebtedness arising as a result of a fiscal unity
(fiscale eenheid) of two entities for Dutch tax purposes).

 

The Parent Borrower will be entitled to divide and classify an item of
Indebtedness in more than one of the types of Indebtedness described in Sections
6.01(a) through (gg).

132



The accrual of interest, the accretion of accreted value, the payment of
interest in the form of additional Indebtedness, the payment of dividends on
Disqualified Equity Interests in the form of additional shares of Disqualified
Equity Interests, accretion or amortization of original issue discount or
liquidation preferences and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate or currencies will not
be deemed to be an incurrence of Indebtedness for purposes of this Section 6.01.
The principal amount of any non-interest bearing Indebtedness or other discount
security constituting Indebtedness at any date shall be the principal amount
thereof that would be shown on a consolidated balance sheet of the Parent
Borrower dated such date prepared in accordance with GAAP.

 

Notwithstanding the above, if any Indebtedness is incurred as Permitted
Refinancing Indebtedness originally incurred pursuant to this Section 6.01, and
such Permitted Refinancing Indebtedness would cause any applicable
Dollar-denominated, Adjusted EBITDA or financial ratio restriction contained in
this Section 6.01 to be exceeded if calculated on the date of such Permitted
Refinancing, such Dollar-denominated, Adjusted EBITDA or financial ratio
restriction, as applicable, shall be deemed not to have been exceeded so long as
the principal amount of such Permitted Refinancing Indebtedness is permitted to
be incurred pursuant to the definition of “Permitted Refinancing Indebtedness.”

 

Section 6.02 Liens. Each Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a) (i) Liens created under or contemplated by the Loan Documents and (ii) Liens
on cash or deposits to cash collateralize any Letters of Credit as contemplated
hereunder;

 

(b) Liens imposed by law for taxes, assessments and governmental charges (i)
that are not overdue by more than thirty (30) days or, if more than thirty (30)
days overdue, are being contested in a manner consistent with Section 5.04 or
(ii) with respect to which the failure to make payment could not reasonably be
expected to have a Material Adverse Effect;

 

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations (i) that are not overdue by more than sixty
(60) days or, if more than sixty (60) days overdue, are being contested in a
manner consistent with Section 5.04 or (ii) with respect to which the failure to
may payment could not reasonably be expected to have a Material Adverse Effect;

 

(d) (i) Liens securing pension obligations that arise in the ordinary course of
business and (ii) pledges and deposits made in the ordinary course of business
(A) in connection with workers’ compensation, health, disability or other
employee benefits, unemployment insurance and other social security laws or
regulations, property, casualty or liability insurance or premiums related
thereto or self-insurance obligations or (B) to secure letters of credit, bank
guarantees or similar instruments posted to support payment of items

133



set forth in the foregoing clause (i); provided that such letters of credit,
bank guarantees or instruments are issued in compliance with Section 6.01;

 

(e) Liens securing the performance of, or granted in lieu of, contracts with
trade creditors, contracts (other than in respect of debt for borrowed money),
leases, bids, statutory obligations, customs, surety, stay, appeal and
performance bonds, performance and completion guarantees and other obligations
of a like nature (including those to secure health, safety and environmental
obligations), in each case incurred in the ordinary course of business or
consistent with industry practice and deposits securing letters of credit, bank
guarantees or similar instruments posted to support payment of the items set
forth in this clause (e); provided that such letters of credit (other than the
Letters of Credit), bank guarantees or similar instruments are issued in
compliance with Section 6.01;

 

(f) Liens in respect of judgments, awards, attachments and/or decrees and
notices of lis pendens and associated rights relating to litigation being
contested that do not constitute an Event of Default under clause (j) of Section
8.01;

 

(g) easements, zoning restrictions, rights-of-way, encroachments, protrusions
and similar encumbrances and title defects affecting real property, in each
case, that do not materially and adversely interfere with the ordinary conduct
of business of the Parent Borrower and its Subsidiaries, taken as a whole;

 

(h) Liens arising from filing UCC (or similar law of any jurisdiction) financing
statements or similar public filings, registrations or agreements in foreign
jurisdiction regarding leases and consignment or bailee arrangements permitted
or not prohibited by any of the Loan Documents and Liens securing liabilities in
respect of indemnification obligations thereunder as long as each such Lien only
encumbers the assets that are the subject of the related lease (or contained in
such leasehold) or consignment or bailee, and other precautionary statements,
filings or agreements;

 

(i) any interest or title (and any encumbrances on such interest or title) of a
lessor, sublessor, licensor or sublicensor or secured by a lessor’s,
sublessor’s, licensor’s or sublicensor’s interest under any lease or license
agreement permitted or not prohibited by any of the Loan Documents and any
leases, subleases, licenses or sublicenses granted in the ordinary course of
business;

 

(j) (i) leases, licenses, subleases or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business (or other agreements under which the Parent Borrower or any Restricted
Subsidiary has granted rights to end users to access and use the Parent
Borrower’s or any Restricted Subsidiary’s product, technologies or services in
the ordinary course of business) which do not interfere in any material respect
with the business of the Parent Borrower and its Subsidiaries, taken as a whole
and (ii) the rights reserved to or vested in any Person by the terms of any
lease, license, franchise, grant or permit held by the Parent Borrower or any of
its Restricted Subsidiaries or by a statutory provision to terminate any such
lease, license, franchise, grant or permit or to require periodic payments as a
condition to the continuance thereof;

134



(k) Liens granted in the ordinary course of business to secure: (i) liabilities
for premiums or reimbursement obligations to insurance carriers, (ii)
liabilities in respect of indemnification obligations under leases or other
Contractual Obligations, and (iii) letters of credit, bank guarantees or similar
instruments posted to support payment of items set forth in this clause (k);
provided that (x) such letters of credit, bank guarantees or similar instruments
are issued in compliance with Section 6.01, (y) the Liens permitted by clause
(iii) shall at no time encumber any assets other than the amount of cash or
marketable investments required to be pledged thereunder and (z) the Liens
permitted by clause (i) shall at no time encumber assets other than the unearned
portion of any insurance premiums, the insurance policies and the proceeds
thereof;

 

(l) Liens (i) of a collection bank arising under Section 4–208 of the Uniform
Commercial Code or other similar provisions of applicable Laws on items in the
course of collection, (ii) in favor of a banking institution arising as a matter
of law encumbering deposits or other funds maintained with financial
institutions (including the right of set–off), (iii) arising in connection with
pooled deposit or sweep accounts, cash netting, deposit accounts or similar
arrangements of the Parent Borrower or any Restricted Subsidiary and consisting
of the right to apply the funds held therein to satisfy overdraft or similar
obligations incurred in the ordinary course of business of such Person, (iv)
encumbering reasonable customary initial deposits and margin deposits and (v)
granted in the ordinary course of business by the Parent Borrower or any
Restricted Subsidiary to any bank with whom it maintains accounts to the extent
required by the relevant bank’s (or custodian’s or trustee’s, as applicable)
standard terms and conditions, in each case, which are within the general
parameters customary in the banking industry, including any Lien or right of
set-off arising under articles 24 or 25 respectively of the general terms and
conditions (algemene voorwaarden) of any member of the Dutch Bankers’
Association (Nederlandse Vereniging van Banken);

 

(m) Liens in favor of a commodity, brokerage, futures or security intermediary
who holds a commodity, brokerage or, as applicable, a futures or security
account on behalf of the Parent Borrower or a Restricted Subsidiary provided
such Lien encumbers only the related account and the property held therein;

 

(n) any Lien on any asset of the Parent Borrower or any Restricted Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Parent Borrower
or any Restricted Subsidiary (other than the proceeds and products thereof and
accessions and improvements thereto, except that individual financings provided
by a Person or its Affiliates may be cross collateralized to other financings
provided by such Person or its Affiliates) and (ii) such Lien shall secure only
those obligations which it secures on the Restatement Effective Date and
obligations not otherwise prohibited under the Loan Documents and amendments,
modifications, extensions, renewals and replacements thereof (which, if such
obligations constitute Indebtedness, are permitted by Section 6.01);

 

(o) any Lien existing on any equipment (including rolling stock), fixtures or
real property or any assets subject to the Indebtedness permitted under clause
(g) of Section 6.01, in each case, prior to and at the time of the acquisition
thereof by the Parent

135



Borrower or any Restricted Subsidiary or existing on any such property or assets
of any Person that becomes a Restricted Subsidiary after the date hereof prior
to and at the time such Person becomes a Restricted Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other assets of the Parent Borrower or any
Restricted Subsidiary other than Person(s) acquired and/or formed to make such
acquisition and Subsidiaries of such Person(s) (other than the proceeds or
products thereof and after-acquired property of and Equity Interests in such
acquired Restricted Subsidiary subjected to a Lien pursuant to the terms
existing at the time of such acquisition (it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition)); and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be and
any refinancings, amendments, modifications, extensions, renewals or
replacements thereof and if such obligations (or as applicable, any
refinancings, amendments, modifications, extensions, renewals or replacements
thereof) are Indebtedness, such Indebtedness is otherwise permitted by Section
6.01 (it being understood for purposes of this clause (o) that individual
financings provided by a Person or its Affiliates may be cross collateralized to
other financings provided by such Person or its Affiliates);

 

(p) (i) Liens on specific assets (including rolling stock) acquired,
constructed, repaired or improved by the Parent Borrower or any Restricted
Subsidiary (including the interests of vendors and lessors under conditional
sale, title retention agreements and extended title retention); provided that
(A) such security interests secure Indebtedness permitted by clause (e) or
clause (t) of Section 6.01, (B) in the case of Indebtedness incurred under
Section 6.01(e) such security interests and the Indebtedness secured thereby are
incurred prior to or within two hundred seventy (270) days after such
acquisition or the completion of such construction, repair or improvement and
(C) such security interests shall not apply to any other assets of the Parent
Borrower or any Restricted Subsidiary (other than the proceeds or products
thereof and after-acquired property subjected to a Lien pursuant to the terms
existing at the time of such acquisition (it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition)), and (ii) any
amendments, modifications, extensions, renewals or replacements thereof and if
such obligations (or as applicable, any amendments, modifications, extensions,
renewals or replacements thereof) are Indebtedness, such Indebtedness is
otherwise permitted by Section 6.01 (it being understood for purposes of this
clause (p) that individual financings provided by a Person or its Affiliates may
be cross collateralized to other financings provided by such Person or its
Affiliates);

 

(q) Liens (i) in favor of customs and revenue authorities arising as a matter of
law in the ordinary course of business to secure payment of customs duties that
(a) are not overdue by more than thirty (30) days or, if more than thirty (30)
days overdue, are being contested in a manner consistent with Section 5.04 or
(b) with respect to which the failure to make payment could not reasonably be
expected to have a Material Adverse Effect and (ii) on specific items of
inventory or other goods and proceeds thereof of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit

136



issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or such other goods in the ordinary
course;

 

(r) Liens (i) (A) on advances of cash or Cash Equivalents in favor of the seller
of any property to be acquired in an Investment permitted pursuant to
Section 6.04 to be applied against the purchase price for such Investment, and
(B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien or on the date of any contract for such Investment or
Disposition and (ii) on cash earnest money deposits made by the Parent Borrower
or any Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;

 

(s) Liens that are contractual rights of set-off relating to purchase orders and
other similar agreements entered into in the ordinary course of business;

 

(t) Liens on any cash earnest money deposits made by the Parent Borrower or any
of its Restricted Subsidiaries in connection with any Permitted Acquisition or
any other Investment permitted hereunder;

 

(u) Liens representing the interest of a purchaser of goods sold by the Parent
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business under conditional sale, title retention and extended title retention,
consignment, bailee or similar arrangements; provided that such Liens arise only
under the applicable conditional sale, title retention, consignment, bailee or
similar arrangements and such Liens only encumber the good so sold thereunder;

 

(v) Liens on repurchase agreements constituting Cash Equivalents;

 

(w) other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed the greater of $425,000,000 and 25.0% of Adjusted
EBITDA (determined at the time of incurrence of any such Lien (calculated on a
Pro Forma Basis) as of the last day of the most recently ended Test Period on or
prior to the date of determination) at any time outstanding; provided that to
the extent any Liens are incurred under this clause (w) to secure any
Indebtedness for borrowed money with any of the Collateral, such Indebtedness
shall be subject to a Market Intercreditor Agreement reasonably satisfactory to
the Administrative Agent providing for such Indebtedness to be secured with the
applicable Obligations on, at the Parent Borrower’s option, a pari passu (other
than with respect to control of remedies) or junior basis to the Liens securing
such Obligations;

 

(x) Liens (i) on Equity Interests in joint ventures or Unrestricted
Subsidiaries; provided such Liens secure Indebtedness of such joint venture or
Unrestricted Subsidiary, as applicable, (ii) consisting of customary rights of
first refusal and tag, drag and similar rights in joint venture agreements and
agreements with respect to non-wholly owned Subsidiaries and (iii) consisting of
any encumbrance or restriction (including put and call arrangements) in favor of
a joint venture party with respect to Equity Interests of, or assets

137



owned by, any joint venture or similar arrangement pursuant to any joint venture
or similar agreement;

 

(y) Liens on property constituting Collateral of the Loan Parties securing
obligations issued or incurred under (i) any Refinancing Notes and the
Refinancing Notes Indentures related thereto and any Permitted Refinancing
Indebtedness in respect thereof, (ii) any Refinancing Loans and the Refinancing
Loans Agreements and any Permitted Refinancing Indebtedness in respect thereof,
in each case, to the extent required by the documentation in respect of such
notes or loans, as applicable and (iii) Incremental Equivalent Debt and any
Permitted Refinancing Indebtedness in respect thereof; provided that at the time
of incurrence thereof such obligations are permitted to be secured pursuant to
the definitions of Refinancing Notes, Refinancing Loans, Incremental Equivalent
Debt or Permitted Refinancing Indebtedness in respect thereof, as applicable,
and (y) such Indebtedness is subject to a Market Intercreditor Agreement
reasonably satisfactory to the Administrative Agent;

 

(z) [reserved];

 

(aa) Liens on assets and capital stock of Restricted Subsidiaries that are not
Loan Parties (including capital stock owned by such Persons) securing
Indebtedness of Restricted Subsidiaries that are not Loan Parties permitted
pursuant to Section 6.01;

 

(bb) Liens on deposits or other amounts held in escrow to secure contractual
payments (contingent or otherwise) payable by the Parent Borrower or its
Restricted Subsidiaries to a seller after the consummation of a Permitted
Acquisition;

 

(cc) Liens on property constituting Collateral of the Loan Parties securing
obligations (i) issued or incurred pursuant to Section 6.01(dd), subject to (A)
in the case of any such Liens on the Collateral securing obligations on a pari
passu basis with the Liens securing the Obligations, the First Lien Net Leverage
Ratio being equal to or less than 3.00:1.00 and (B) in the case of any such
Liens on the Collateral securing obligations on a junior basis with the
Obligations, the Secured Net Leverage Ratio being equal to or less than
4.75:1.00, in each case, on a Pro Forma Basis; provided that, in the case of
Liens securing Indebtedness the proceeds of which will be applied to finance a
Limited Condition Transaction, compliance with this clause (cc) shall be
determined in accordance with Section 1.03; provided, further that in the case
of Permitted Ratio Debt or Permitted Acquisition Debt in the form of Loans
secured by the Collateral on a pari passu basis, with the Obligations the
incurrence of such Indebtedness shall be subject to clause (iv) of Section
2.20(d), as if such Permitted Ratio Debt or Permitted Acquisition Debt
constituted Incremental Term Loans and (ii) Permitted Refinancing Indebtedness
in respect thereof; and provided that all such Indebtedness shall be subject to
a Market Intercreditor Agreement reasonably satisfactory to the Administrative
Agent;

 

(dd) Liens on cash, Cash Equivalents or other property arising in connection
with the defeasance, discharge or redemption of Indebtedness;

138



(ee) (i) Liens constituting customary cash collateral arrangements in relation
to obligations under Swap Agreements permitted by Section 6.06 or (ii) Liens
securing obligations of the type described in Section 6.01(o);

 

(ff) (i) deposits of cash with the owner or lessor of premises leased or
operated by the Parent Borrower or any of the Subsidiaries and (ii) cash
collateral on deposit with banks or other financial institutions issuing letters
of credit (or backstopping such letters of credit) or other equivalent bank
guarantees issued naming as beneficiaries the owners or lessors of premises
leased or operated by the Parent Borrower or any of the Subsidiaries, in each
case in the ordinary course of business of the Parent Borrower and such
Subsidiaries to secure the performance of the Parent Borrower’s or such
Subsidiary’s obligations under the terms of the lease for such premises;

 

(gg) Liens on the proceeds of Escrow Debt and any interest thereof, securing the
applicable Escrow Debt;

 

(hh) any netting or set-off arrangement entered into by any member of the Group
under a derivative transaction permitted by this Agreement) for the purposes of
determining the obligations of the parties to that agreement by reference to
their net exposure under that agreement; and

 

(ii) any Lien that arises or may be deemed to arise from any Permitted
Receivables Facility or from other sales of receivables pursuant to factoring
permitted pursuant to Section 6.05(x).

 

The expansion of Liens by virtue of accrual of interest, the accretion of
accreted value, the payment of interest or dividends in the form of additional
Indebtedness, amortization of original issue discount and increases in the
amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies will not be deemed to be an incurrence of Liens for
purposes of this Section 6.02.

 

For purposes of determining compliance with this Section 6.02, a Lien need not
be incurred solely by reference to one category of Liens described in clauses
(a) through (ii) above but may be incurred under any combination of such
categories (including in part under one such category and in part under any
other such category).

 

Section 6.03 Fundamental Changes. Each Borrower will not, and will not permit
any Restricted Subsidiary to, merge into or amalgamate or consolidate with any
other Person, or permit any other Person to merge into or consolidate or
amalgamate with it, or liquidate or dissolve, except that:

 

(a) any Subsidiary may merge with a Borrower in a transaction in which such
Borrower is the surviving Person (or in the case of a transitory merger where
the surviving Person assumes the Obligations in a manner reasonably acceptable
to the Administrative Agent and is organized under the laws of the same
jurisdiction of such Borrower);

139



(b) any Restricted Subsidiary may merge with any Subsidiary in a transaction in
which the surviving entity is a Restricted Subsidiary;

 

(c) any Person may merge into a Borrower in an Investment permitted by
Section 6.04 in which such Borrower is the surviving Person;

 

(d) any Person may merge with a Restricted Subsidiary in an Investment permitted
by Section 6.04 in which the surviving entity is a Restricted Subsidiary so long
as if any party to such merger is a Loan Party, the surviving entity is a Loan
Party (or the surviving Person assumes the Obligations of such non-surviving
Loan Party in a manner reasonably acceptable to the Administrative Agent);

 

(e) any Subsidiary (other than a Borrower) may liquidate or dissolve or change
in legal form if the Parent Borrower determines in good faith that such
liquidation or dissolution or change in legal form is in the best interests of
the Parent Borrower and is not materially disadvantageous to the Lenders; and

 

(f) in connection with the Disposition of a Subsidiary (other than a Borrower)
or its assets permitted by Section 6.05, such Subsidiary may merge with or into
any other Person.

 

Notwithstanding the foregoing, the Parent Borrower will not, and will not permit
any of its Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by the Parent Borrower and its
Subsidiaries on the date of execution of this Agreement and businesses
reasonably related, complementary or ancillary thereto or a reasonable extension
or expansion thereof as determined by the Parent Borrower in good faith.

 

Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. Each
Borrower will not, and will not permit any Restricted Subsidiary to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any Equity Interests in or
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any Indebtedness of, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit or all or
substantially all of the assets of a division or branch of any Person (any one
of the actions described in the foregoing provisions of this Section 6.04,
herein an “Investment”), except:

 

(a) Investments in the form of cash, Cash Equivalents and Investments that were
Cash Equivalents when such Investments were made;

 

(b) Investments (i) existing on, or contractually committed as of, the date
hereof and set forth on Schedule 6.04, (ii) consisting of intercompany
Investments outstanding on the date hereof, and (iii) and any modification,
replacement, renewal or extension of the foregoing; provided that the amount of
the original Investment is not increased except by the terms of such Investment
or as otherwise permitted by this Section 6.04;

140



(c) Investments among the Parent Borrower and its Restricted Subsidiaries
(including between or among Restricted Subsidiaries and including in connection
with the formation of Restricted Subsidiaries);

 

(d) Guarantees constituting Indebtedness permitted by Section 6.01 and payments
thereon or Investments in respect thereof in lieu of such payments; provided
that (i) the aggregate principal amount of Indebtedness of Subsidiaries that are
Unrestricted Subsidiaries that is Guaranteed by any Loan Party shall be subject
to the limitation set forth in clause (p) below (it being understood that any
such Guarantee in reliance upon the reference to such clause (p) shall reduce
the amount otherwise available under such clause (p) while such Guarantee is
outstanding), (ii) if such Guarantee is by a non-Loan Party, such non-Loan Party
would have been able to incur the Guaranteed Indebtedness directly under Section
6.01 (for the avoidance of doubt, without duplication of the primary and
Guaranteed obligations with respect to underlying Indebtedness primary
Indebtedness of a non-Loan Party) and (iii) if the Guaranteed Indebtedness is
subordinated the Guarantee of such Indebtedness is subordinated on the same
terms;

 

(e) Investments received (i) in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts or disputes with or judgments against,
any Person, or foreclosure or deed in lieu of foreclosure with respect to any
Lien held as security for an obligation, in each case in the ordinary course of
business, (ii) upon the foreclosure with respect to any secured Investment,
(iii) as a result of the settlement, compromise or resolution of litigation,
arbitration or other disputes or (iv) in settlement of debt created in the
ordinary course of business;

 

(f) notes and other non-cash consideration received as part of the purchase
price of assets subject to a Disposition pursuant to Section 6.05;

 

(g) advances or extensions of trade credit in the ordinary course of business;

 

(h) Investments arising in connection with Swap Agreements permitted by Section
6.06; provided that the aggregate amount of Investments by Loan Parties in or
for the benefit of Unrestricted Subsidiaries shall be subject to the limitation
set forth in clause (p) below (it being understood that any such Investment in
reliance upon the reference to such clause (p) shall reduce the amount otherwise
available under such clause (p) while such Swap Agreement is outstanding);

 

(i) loans and advances to future, present or former officers, directors,
employees, members of management or consultants of the Parent Borrower and its
Restricted Subsidiaries made (i) in the ordinary course of business for travel
and entertainment expenses, relocation costs and similar purposes or consistent
with past practices and (ii) in connection with such Person’s purchase of Equity
Interests of the Parent Borrower; provided that, to the extent such loans or
advances are made in cash, the amount of such loans and advances used to acquire
such Equity Interests shall be contributed or paid to the Parent Borrower in
cash, and (iii) for any other purpose in an aggregate amount not to exceed
$20,000,000 for all such loans and advances in the aggregate at any one time
outstanding;

141



(j) the Parent Borrower and the Restricted Subsidiaries may make Investments
using the Net Proceeds actually received by the Parent Borrower from and after
the Restatement Effective Date from the sale of Equity Interests of the Parent
Borrower (other than (i) Disqualified Equity Interests, (ii) Equity Interests
issued or sold to a Restricted Subsidiary or an employee stock ownership plan or
similar trust to the extent such sale to an employee stock ownership plan or
similar trust is financed by loans from or Guaranteed by the Parent Borrower or
any Restricted Subsidiary unless such loans have been repaid with cash on or
prior to the date of determination, (iii) Equity Interests the Net Proceeds of
which are used to repay long-term Indebtedness for borrowed money (other than
revolving loans) and (iv) Specified Equity Contributions) so long as such Net
Proceeds are Not Otherwise Applied;

 

(k) the Parent Borrower or a Restricted Subsidiary may purchase, hold or acquire
(including pursuant to a merger, consolidation, amalgamation or otherwise) at
least a majority of the Equity Interests of a Person (including with respect to
an Investment in a Restricted Subsidiary that serves to increase the Parent
Borrower’s or its Restricted Subsidiaries’ respective ownership of Equity
Interests therein) and may purchase or otherwise acquire (in one transaction or
a series of transactions) all or substantially all of the assets of any other
Person or all or substantially all of the assets of a division, line of business
or branch of such Person, if, with respect to each such acquisition (a
“Permitted Acquisition”):

 

(i) Event of Default. no Event of Default has occurred and is continuing or
would result therefrom on the date the definitive agreement for the Permitted
Acquisition is entered into by the Parent Borrower and/or the Restricted
Subsidiary, as applicable;

 

(ii) Pro Forma Compliance. at the option of the Parent Borrower, on the date on
which the definitive agreement governing the relevant transaction is executed or
on the date of the consummation of such Permitted Acquisition, the Parent
Borrower shall be in compliance with the Financial Covenant on a Pro Forma
Basis, as of the last day of the most recently ended Test Period on or prior to
the date of determination;

 

(iii) Similar Business. the Target or recipient of such Investment is involved
in the same general type of business activities as the Parent Borrower and the
Restricted Subsidiaries or activities complementary, ancillary or reasonably
related thereto or a reasonable extension or expansion thereof; and

 

(iv) Collateral and Guarantee Requirement. the Borrowers shall comply with the
Collateral and Guarantee Requirement to the extent applicable (and subject to
the time periods in Section 5.10);

 

(l) Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions, sale leaseback transactions, Swap Obligations, Restricted Payments
and Affiliate transactions permitted under Sections 6.01, 6.02, 6.03, 6.05,
6.06, 6.07 and 6.08, respectively;

142



(m) advances of payroll payments to employees in the ordinary course of
business;

 

(n) Guarantees by the Parent Borrower and the Restricted Subsidiaries of leases
of the Parent Borrower and Restricted Subsidiaries (other than Capital Lease
Obligations) or of other obligations not constituting Indebtedness, in each case
entered into in the ordinary course of business and payments thereon or
Investments in respect thereof in lieu of such payments;

 

(o) Investments (i) consisting of endorsements for collection or deposit, (ii)
resulting from pledges and/or deposits permitted by Sections 6.02(d), (e), (k)
and (r) and (iii) consisting of the licensing, sublicensing or contribution of
intellectual property pursuant to joint marketing arrangements, in each case, in
the ordinary course of business;

 

(p) in addition to the Investments otherwise permitted by this Section 6.04, the
Parent Borrower and the Restricted Subsidiaries may make Investments in an
aggregate amount not to exceed the greater of $500,000,000 and 26.0% of Adjusted
EBITDA (in each case as determined at the time any such Investment is made
(calculated on Pro Forma Basis) as of the last day of the most recently ended
Test Period on or prior to the date of determination) at any time outstanding;

 

(q) (i) any Investments in any Subsidiary or joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business; provided that any entity that serves to hold cash
balances for the purposes of making such advances to Subsidiaries or joint
ventures is a Loan Party and (ii) Investments by the Parent Borrower in any
Subsidiary or joint venture to enable it to obtain cash management and similar
arrangements described in Section 6.01(o);

 

(r) any acquisition of assets or Equity Interests solely in exchange for, or out
of the Net Proceeds received from, the substantially contemporaneous issuance of
Equity Interests (other than Disqualified Equity Interests) of the Parent
Borrower;

 

(s) endorsements of negotiable instruments and documents in the ordinary course
of business;

 

(t) Investments made in connection with the funding of contributions under any
non-qualified retirement plan or similar employee compensation plan in an amount
not to exceed the amount of compensation expense recognized by the Parent
Borrower and its Restricted Subsidiaries in connection with such plans;

 

(u) other Investments in an aggregate amount not to exceed the Available Amount;
provided that prior to and after giving effect thereto no Event of Default shall
exist or result therefrom;

 

(v) Investments in any Restricted Subsidiary that is not a Loan Party in an
amount required to permit such Restricted Subsidiary to consummate a Permitted
Acquisition or other Investment permitted hereunder substantially
contemporaneously with the receipt by such Restricted Subsidiary of the proceeds
of such Investment;

143



(w) Investments (i) in Restricted Subsidiaries in connection with
reorganizations or other activities related to Tax planning; provided that,
after giving effect to any such reorganization or other activity related to Tax
planning, the security interest of the Administrative Agent in the Collateral,
taken as a whole, is not materially impaired and (ii) by any Loan Party in any
non-Loan Party consisting of the contribution of Equity Interests of any Person
that is not a Loan Party;

 

(x) (i) Investments held by any Restricted Subsidiary acquired after the
Restatement Effective Date, or of any Person acquired by, or merged into or
consolidated or amalgamated with the Parent Borrower or any Restricted
Subsidiary after the Restatement Effective Date, in each case as part of an
Investment otherwise permitted by this Section 6.04 to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of the relevant acquisition, merger, amalgamation or consolidation and (ii)
any modification, replacement, renewal or extension of any Investment permitted
under clause (i) of this Section 6.04(x) so long as no such modification,
replacement, renewal or extension thereof increases the amount of such
Investment except as otherwise permitted by this Section 6.04;

 

(y) (x) Investments made in joint ventures or non-wholly-owned Subsidiaries as
required by, or made pursuant to, buy/sell arrangements (including put and call
arrangements) between the joint venture parties set forth in joint venture
agreements and similar binding arrangements existing on the date hereof and
disclosed in filings with the SEC prior to the date hereof in an aggregate
amount not to exceed $275,000,000 and (y) any other Investments made in joint
ventures, non-wholly owned subsidiaries or Unrestricted Subsidiaries in an
aggregate amount not to exceed the greater of $275,000,000 and 16.0% of Adjusted
EBITDA (in each case as determined at the time any such Investment is made
(calculated on Pro Forma Basis) as of the last day of the most recently ended
Test Period on or prior to the date of determination) at any time outstanding;

 

(z) [reserved];

 

(aa) Investments (i) constituting deposits, prepayments and/or other credits to
suppliers, (ii) made in connection with obtaining, maintaining or renewing
client and customer contracts and/or (iii) in the form of advances made to
distributors, suppliers, licensors and licensees, in each case, in the ordinary
course of business;

 

(bb) other Investments in an amount such that the Total Net Leverage Ratio on a
Pro Forma Basis as of the end of the most recent Test Period is less than or
equal to 3.75:1.00; provided that prior to and after giving effect thereto no
Event of Default shall exist or result therefrom; provided, further, that if the
proceeds of the Investment will be applied to finance a Limited Condition
Transaction, compliance with this clause (bb) shall be determined in accordance
with Section 1.03;

 

(cc) Asset Swaps consummated in compliance with Section 6.05; and

144



(dd) Investments in the form of loans and other funding arrangements to salons,
(i) existing on the Restatement Effective Date or (ii) made after the
Restatement Effective Date in an amount not to exceed $175,000,000 in any fiscal
year.

 

For purposes of compliance with this Section 6.04, the amount of any Investment
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such Investment
but giving effect to any returns or distributions of capital or repayment of
principal actually received in cash by such other Person with respect thereto
(but only to the extent that the aggregate amount of all such returns,
distributions and repayments with respect to such Investment does not exceed the
principal amount of such Investment and less any such amount which increases the
Available Amount).

 

Any Investment that exceeds the limits of any particular clause set forth above
may be allocated amongst more than one of such clauses to permit the incurrence
of holding of such Investment to the extent such excess is permitted as an
Investment under such other clauses.

 

Section 6.05 Asset Sales. Each Borrower will not, and will not permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it (each such sale, transfer,
lease or other disposition herein a “Disposition”) of any asset having a fair
market value in excess of $7,500,000 in a single transaction or series of
transactions nor will the Parent Borrower permit any of the Restricted
Subsidiaries to issue any additional Equity Interest except:

 

(a) Dispositions of inventory (including on an intercompany basis), vehicles,
obsolete, used, worn-out or surplus assets or property no longer useful to the
business of such Person or economically impracticable to maintain and Cash
Equivalents in the ordinary course of business;

 

(b) Dispositions of assets to a Borrower or a Restricted Subsidiary;

 

(c) Dispositions of property subject to or resulting from casualty losses and
condemnation proceedings (including in lieu thereof or any similar proceedings);

 

(d) Asset Swaps; provided, that immediately after giving effect to such Asset
Swap, the Parent Borrower shall be in compliance, on a Pro Forma Basis, with the
Financial Covenant;

 

(e) Dispositions in connection with any sale-leaseback or similar transaction;
provided that the fair market value of all property so disposed of shall not
exceed $150,000,000 from and after the Restatement Effective Date;

 

(f) Dispositions permitted by Sections 6.02 (and of the Liens thereunder), 6.03
(so long as any Disposition pursuant to a liquidation permitted pursuant to
Section 6.03 shall be done on a pro rata basis among the equity holders of the
applicable Subsidiary), 6.04, 6.06, 6.07 and 6.08;

145



(g) the issuance of Equity Interests by a Restricted Subsidiary to the Parent
Borrower or to another Restricted Subsidiary (and each other equity holder on no
greater than a pro rata basis);

 

(h) (i) Dispositions of Investments and accounts receivable in connection with
the collection, settlement or compromise thereof in the ordinary course of
business or (ii) any surrender or waiver of contract rights pursuant to a
settlement, release, recovery on or surrender of contract, tort or other claims
of any kind;

 

(i) Dispositions consisting of (i) the abandonment of intellectual property
which, in the reasonable good faith determination of the Parent Borrower, is not
material to the conduct of the business of the Parent Borrower and its
Subsidiaries and (ii) licensing, sublicensing and cross-licensing arrangements
involving any technology or other intellectual property or general intangibles
of the Parent Borrower or its Subsidiaries entered into in the ordinary course
of business;

 

(j) Dispositions of residential real property and related assets in the ordinary
course of business in connection with relocation activities for directors,
officers, members of management, employees or consultants of the Loan Parties;

 

(k) terminations of Swap Agreements;

 

(l) Dispositions of the Equity Interests of, or the assets or securities of,
Unrestricted Subsidiaries;

 

(m) other Dispositions; provided that in each case: (i) the Net Proceeds of such
disposition shall, if required by Section 2.11(c), be delivered to the
Administrative Agent for repayment of the Term Loans in compliance with Section
2.11(c) and (ii) the Parent Borrower and the Restricted Subsidiaries shall have
received no less than 75% of such consideration in the form of cash or Cash
Equivalents; provided that for purposes of the 75% cash consideration
requirement (A) the amount of any Indebtedness or other liabilities (other than
Indebtedness or other liabilities that are subordinated to the Obligations or
that are owed to the Parent Borrower or a Restricted Subsidiary) of the Parent
Borrower or any applicable Restricted Subsidiary (as shown on such Person’s most
recent balance sheet or in the notes thereto) that are (x) assumed by the
transferee of any such assets or (y) otherwise cancelled or terminated in
connection with the transaction with such transferee and, in each case, for
which the Parent Borrower and its Restricted Subsidiaries (to the extent
previously liable thereunder) shall have been validly released by all relevant
creditors in writing, (B) the amount of any trade-in value applied to the
purchase price of any replacement assets acquired in connection with such
Disposition, (C) any securities, notes or other obligations or assets received
by the Parent Borrower or any Restricted Subsidiary from such transferee that
are converted by such Person into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received) within one hundred eighty (180) days
following the closing of the applicable Disposition, (D) Indebtedness of any
Restricted Subsidiary that ceases to be a Restricted Subsidiary as a result of
such Disposition (other than intercompany debt owed to a Borrower or its
Restricted Subsidiaries), to the extent that the Borrowers and all of the
Restricted Subsidiaries (to the extent previously liable thereunder) are
released from any

146



guarantee of payment of the principal amount of such Indebtedness in connection
with such Disposition and (E) any Designated Non-Cash Consideration received in
respect of such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (m) that is at that time outstanding, not in excess of the greater
of $200,000,000 and 12.5% of Adjusted EBITDA (as determined at the time any such
asset sale is made (calculated on a Pro Forma Basis) as of the last day of the
most recently ended Test Period on or prior to the date of determination, shall
be deemed to be cash, with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value;

 

(n) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, buy/sell arrangements between the joint venture parties set
forth in the joint venture agreement or similar binding agreements entered into
with respect to such Investment in such joint venture;

 

(o) the expiration of any option agreement with respect to real or personal
property;

 

(p) Dispositions of Equity Interests deemed to occur upon the exercise of stock
options, warrants or other convertible securities if such Equity Interests
represent (i) a portion of the exercise price thereof or (ii) withholding
incurred in connection with such exercise;

 

(q) leases, subleases, licenses or sublicenses of property or intellectual
property in the ordinary course of business;

 

(r) Dispositions of non-core assets (which may include real property) acquired
in an acquisition permitted under this Agreement to the extent such Disposition
is consummated within two (2) years of such acquisition;

 

(s) other Dispositions in an aggregate amount not to exceed the greater of
$150,000,000 and 9.0% of Adjusted EBITDA (as determined at the time any such
Disposition is made (calculated on a pro forma Basis) as of the last day of the
most recently ended Test Period on or prior to the date of determination) in any
fiscal year;

 

(t) Dispositions of letters of credit and/or bank guarantees (and/or the rights
thereunder) to banks or other financial institutions in the ordinary course of
business in exchange for cash and/or Cash Equivalents;

 

(u) Dispositions by the Parent Borrower or its restricted subsidiaries
identified on Schedule 6.05 as of the Restatement Effective Date contemplated by
one or more disposition plans disclosed in the Parent Borrower’s public filings;

 

(v) any Disposition of cash where that disposition is not otherwise prohibited
by the Loan Documents;

147



(w) the issuance of Equity Interests by a Restricted Subsidiary that represents
all or a portion of the consideration paid by the Parent Borrower or a
Restricted Subsidiary in connection with any Investment permitted by Section
6.04, including in connection with the formation of a joint venture with a
Person other than a Restricted Subsidiary; and

 

(x) sales of receivables pursuant to any Permitted Receivables Facility and
sales of receivables by any Swiss, French, Dutch, United Kingdom, Spanish,
German or Italian Subsidiary pursuant to factoring arrangements entered into in
the ordinary course of business consistent with past practices.

 

provided that all Dispositions permitted hereby (other than those permitted by
clauses (a), (b), (c), (f), (g), (h), (i), (k), (n), (o), (p), (q), (t), (u) and
(v) above) shall be made for fair value.

 

Section 6.06 Swap Agreements. Each Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Parent Borrower
or any Restricted Subsidiary has actual or potential exposure (other than those
in respect of Equity Interests of the Parent Borrower or any of its Restricted
Subsidiaries), except as may be related to convertible indebtedness, including
to hedge or mitigate foreign currency and commodity price risks, (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or Investment
of the Parent Borrower or any Restricted Subsidiary and (c) any accelerated
share repurchase contract, prepaid forward purchase contract or similar contract
with respect to the purchase by the Parent Borrower of its Equity Interest,
which purchase is permitted by Section 6.07.

 

Section 6.07 Restricted Payments; Certain Payments of Indebtedness.

 

(a) Each Borrower will not, and will not permit any Restricted Subsidiary to,
declare or make, directly or indirectly, any Restricted Payment, except:

 

(i) such Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests;

 

(ii) Restricted Subsidiaries may declare and make Restricted Payments with
respect to their Equity Interests (provided that if such Restricted Subsidiary
is not wholly-owned by the Parent Borrower, such dividends must be made on a pro
rata basis to the holders of its Equity Interests or on a greater than ratable
basis to the extent such greater payments are made solely to a Restricted
Subsidiary);

 

(iii) to the extent constituting Restricted Payments, the Parent Borrower and
its Restricted Subsidiaries may enter into transactions expressly permitted by
Sections 6.03, 6.04, 6.05 or 6.08;

 

(iv) repurchases by the Parent Borrower of partial interests in its Equity
Interests for nominal amounts which are required to be repurchased in connection

148



with the exercise of stock options or warrants to permit the issuance of only
whole shares of Equity Interests;

 

(v) the Parent Borrower may pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of the Parent Borrower
(including related stock appreciation rights or similar securities) held by any
future, present or former director, officer, member of management, employee or
consultant of the Parent Borrower or any of its Subsidiaries (or the estate,
heirs, family members, spouse, former spouse, domestic partner or former
domestic partner of any of the foregoing); provided that (A) at the time of any
such repurchase, retirement or other acquisition or retirement for value no
Default has occurred and is continuing or would result therefrom, (B) the
aggregate amount of Restricted Payments made under this clause (v) in any fiscal
year does not exceed (x) $20,000,000 (the “Yearly Limit”) plus (y) the portion
of the Yearly Limit from each of the immediately preceding four fiscal years
(not including any fiscal year ending prior to 2018) which was not expended by
the Parent Borrower for Restricted Payments in such fiscal years (the “Carryover
Amount” and in calculating the Carryover Amount for any fiscal year, the Yearly
Limit applicable to the previous fiscal years shall be deemed to have been
utilized first by any Restricted Payments made under this clause (v) in such
fiscal year) plus (z) an amount equal to the cash proceeds from the sale of
Equity Interests to directors, officers, members of management, employees or
consultants of the Parent Borrower or of its Subsidiaries (or the estate, heirs,
family members, spouse or former spouse of any of the foregoing) in such fiscal
year;

 

(vi) the repurchase of Equity Interests of the Parent Borrower that occurs upon
the cashless exercise of stock options, warrants or other convertible securities
as a result of the Parent Borrower accepting such options, warrants or other
convertible securities as satisfaction of the exercise price of such Equity
Interests;

 

(vii) the Parent Borrower and any Restricted Subsidiary may pay cash payments in
lieu of fractional shares in connection with (i) any dividend, split or
combination of its Equity Interests or any Permitted Acquisition (or similar
Investment) or (ii) the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of the Parent Borrower or
any of its Subsidiaries;

 

(viii) repurchase of Equity Interests deemed to occur upon the non-cash exercise
of Equity Interests to pay Taxes;

 

(ix) the Parent Borrower and its Restricted Subsidiaries may make Restricted
Payments in an aggregate amount not to exceed the Available Amount; provided
that (A) no Event of Default shall exist or result therefrom and (B) the Parent
Borrower shall be in compliance with the Financial Covenant on a Pro

149



Forma Basis for the most recently ended Test Period, in each case determined, at
the election of the Parent Borrower, at the time of (x) declaration of such
Restricted Payment or (y) the making or consummation, as applicable, of such
Restricted Payment;

 

(x) the Parent Borrower and its Restricted Subsidiaries may make Restricted
Payments in an aggregate amount in any fiscal year not to exceed the greater of
$400,000,000 and 23.0% of Adjusted EBITDA (in each case as determined at the
time any such Restricted Payment is made (calculated on a Pro Forma Basis) as of
the last day of the most recently ended Test Period on or prior to the date of
determination), it being agreed that the Parent Borrower shall be permitted to
carry forward unused amounts to subsequent fiscal years (beginning with unused
amounts in the fiscal year ending June 30, 2018); provided that as of the date
of any such Restricted Payment and after giving effect thereto, the Parent
Borrower shall be in compliance with the Financial Covenant on a Pro Forma Basis
for the most recently ended Test Period and no Event of Default shall exist or
result therefrom;

 

(xi) the Parent Borrower and its Restricted Subsidiaries may make Restricted
Payments if the Total Net Leverage Ratio on a Pro Forma Basis as of the end of
the most recent Test Period is less than or equal to 3.25:1.00; provided that no
Event of Default shall exist or result therefrom;

 

(xii) the Parent Borrower and its Restricted Subsidiaries may make Restricted
Payments in an aggregate amount not to exceed $500,000,000; provided that as of
the date of any such Restricted Payment and after giving effect thereto, no
Event of Default shall exist or result therefrom;

 

(xiii) any Borrower may make Restricted Payments in an amount not to exceed the
amount of Excluded Contributions previously received by the Parent Borrower Not
Otherwise Applied;

 

(xiv) repurchases of the Parent Borrower’s Class A common stock pursuant to the
share repurchase authorization described in that certain Form 8-K of the Parent
Borrower dated August 13, 2015 and the Parent Borrower’s share repurchase
program referenced therein; and

 

(b) Each Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, make any payment, directly or indirectly, in respect of any
purchase, redemption, retirement, acquisition, cancellation or termination of
any Junior Indebtedness prior to the scheduled maturity thereof (it being
understood that payments of regularly scheduled principal, interest, mandatory
prepayments, mandatory offers to purchase, fees, expenses and indemnification
obligations shall be permitted) (such Indebtedness, collectively, “Restricted
Indebtedness”), or any other payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Restricted Indebtedness or any other payment (including any
payment under any Swap Agreement) that has a substantially similar effect to any
of the foregoing, except:

150



(i) refinancings of Restricted Indebtedness to the extent permitted by Section
6.01;

 

(ii) payments or other distributions in respect of principal or interest on, or
payment or other distribution on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of, Restricted
Indebtedness, if the Total Net Leverage Ratio on a Pro Forma Basis as of the end
of the most recent Test Period is less than or equal to 3.50:1.00 and no Event
of Default shall exist or would result from the making of such payment or
distribution;

 

(iii) payments or other distributions in respect of the purchase, redemption,
retirement, acquisition, cancellation or termination of, Restricted
Indebtedness, in an aggregate amount not to exceed in any fiscal year the
greater of $25,000,000 and 1.5% of Adjusted EBITDA (as determined at the time
any such payment or distribution is made (calculated on a pro forma Basis) as of
the last day of the most recently ended Test Period on or prior to the date of
determination) (it being understood that the Parent Borrower shall be permitted
to carry forward unused amounts to subsequent fiscal years); provided that at
the time of any such payment or other distribution, no Event of Default shall
exist or would result therefrom;

 

(iv) payments or other distributions in respect of the purchase, redemption,
retirement, acquisition, cancellation or termination of, Restricted
Indebtedness, in an aggregate amount not exceed to the Available Amount;
provided that as of the date of any such payment and after giving effect thereto
(A) subject to Section 1.03, no Event of Default shall exist or would result
therefrom and (B) the Parent Borrower shall be in compliance with the Financial
Covenant on a Pro Forma Basis for the most recently ended Test Period; provided,
that notwithstanding the foregoing, the absence of an Event of Default under
Section 8.01(a) or (b), or, solely with respect to any Borrower, Section 8.01(g)
or (h) shall be a condition to the consummation of any such purchase,
redemption, retirement, acquisition, cancellation or termination;

 

(v) payment-in-kind interest with respect to Restricted Indebtedness permitted
by this Agreement;

 

(vi) payments as part of an “applicable high yield discount obligation” catch up
payment with respect to Restricted Indebtedness permitted by this Agreement;

 

(vii) the conversion of any Restricted Indebtedness to Equity Interests (other
than Disqualified Equity Interests) or the prepayment of Restricted Indebtedness
in an amount not to exceed the amount of Excluded Contributions previously
received by the Parent Borrower; and

 

(viii) payments or other distributions in respect of the purchase, redemption,
retirement, acquisition, cancellation or termination of, Restricted

151



Indebtedness, in an aggregate amount not to exceed the greater of $25,000,000
and 1.5% of Adjusted EBITDA (as determined at the time any such payment or other
distribution is made (calculated on a pro forma basis) as of the last day of the
most recently ended Test Period on or prior to the date of determination);
provided that at the time of any such payment or other distribution, no Event of
Default shall exist or would result therefrom.

 

Notwithstanding the foregoing, the making of any dividend, payment or other
distribution or the consummation of any irrevocable redemption within 180 days
after the date of declaration of such dividend, payment or other distribution or
giving of the redemption notice, as applicable, will not be prohibited if, at
the date of declaration or notice such dividend, payment or other distribution
or redemption would have complied with the terms of this Agreement.

 

Section 6.08 Transactions with Affiliates. Each Borrower will not, and will not
permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates involving aggregate payments, for any such transaction or series of
related transactions, in excess of $15,000,000, except:

 

(a) transactions (i) that are at prices and on terms and conditions, taken as a
whole, not materially less favorable to such Borrower or such Restricted
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties or, if in the good faith judgment of the Parent Borrower no comparable
transaction is available with which to compare such transactions, such
transactions are otherwise fair to the Parent Borrower or such Restricted
Subsidiary from a financial point of view as determined by the Parent Borrower
in good faith or (ii) for which the applicable Borrower has delivered to the
Administrative Agent a letter from an independent financial advisor stating that
such transaction is fair from a financial point of view;

 

(b) transactions between or among the Borrowers and Restricted Subsidiaries not
involving any other Affiliate;

 

(c) any Restricted Payment permitted by Section 6.07;

 

(d) the payment of reasonable and customary fees and expenses, and the provision
of customary indemnification to directors, officers, employees, members of
management and consultants of the Parent Borrower and the Subsidiaries;

 

(e) sales or issuances of Equity Interests to Affiliates of the Parent Borrower
which are otherwise permitted or not restricted by the Loan Documents;

 

(f) loans and other transactions by and among such Borrower and/or the
Subsidiaries to the extent permitted under this Article VI;

 

(g) transactions with joint ventures for the purchase or sale of goods and
services entered into in the ordinary course of business;

 

(h) employment and severance arrangements (including options to purchase Equity
Interests of the Parent Borrower, restricted stock plans, long-term incentive

152



plans, stock appreciation rights plans, participation plans or similar employee
benefits plans) between such Borrower and any Restricted Subsidiary and their
directors, officers, employees, members of management and consultants in the
ordinary course of business;

 

(i) the existence of, and the performance of obligations of such Borrower or any
of its Restricted Subsidiaries under the terms of any agreement in existence or
contemplated as of the Restatement Effective Date and identified on Schedule
6.08, as these agreements may be amended, restated, amended and restated,
supplemented, extended, renewed or otherwise modified from time to time;
provided, however, that any future amendment, restatement, amendment and
restatement, supplement, extension, renewal or other modification entered into
after the Restatement Effective Date will be permitted to the extent that its
terms are not more disadvantageous in any material respect, taken as a whole, to
the Lenders than the terms of the agreements on the Restatement Effective Date;

 

(j) any agreement between any Person and an Affiliate of such Person existing at
the time such Person is acquired by or merged into such Borrower or its
Restricted Subsidiaries pursuant to the terms of this Agreement; provided that
such agreement was not entered into in contemplation of such acquisition or
merger, or any amendment thereto (so long as any such amendment is not
disadvantageous to the Lenders in any material respect in the good faith
judgment of the Parent Borrower when taken as a whole as compared to such
agreement as in effect on the date of such acquisition or merger);

 

(k) payments to or from, and transactions with, joint ventures (to the extent
any such joint venture is only an Affiliate as a result of Investments by the
Borrowers and the Restricted Subsidiaries in such joint venture), non-wholly
owned Subsidiaries and Unrestricted Subsidiaries in the ordinary course of
business to the extent otherwise permitted under Section 6.04;

 

(l) transactions with customers, clients, suppliers or purchasers or sellers of
goods or services, or transactions otherwise relating to the purchase or sale of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement, which are fair to the Parent
Borrower and its Restricted Subsidiaries, in the reasonable determination of the
board of directors of the Parent Borrower, or are on terms at least as
favorable, in all material respects, as might reasonably have been obtained at
such time from an unaffiliated party;

 

(m) the entering into of any Tax sharing agreement or arrangement to the extent
payments under such agreement or arrangement would otherwise be permitted under
Section 6.07;

 

(n) any contribution to the capital of the Parent Borrower or any of its
Restricted Subsidiaries;

 

(o) the formation and maintenance of any consolidated group or subgroup for Tax,
accounting or cash pooling or management purposes in the ordinary course of
business;

153





(p) transactions undertaken in good faith (as certified by a Responsible Officer
of the Parent Borrower) for the purpose of improving the consolidated Tax
efficiency of such Borrower and its Subsidiaries and not for the purpose of
circumventing any covenant set forth in this Agreement; and

 

(q) any other transaction with an Affiliate, which is approved by a majority of
disinterested members of the board of directors (or equivalent governing body)
of the Parent Borrower in good faith.

 

Section 6.09 Restrictive Agreements. Each Borrower will not, and will not permit
any Restricted Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon:

 

(a) the ability of such Borrower or any of the Loan Parties to create, incur or
permit to exist any Lien upon any of its property or assets in favor of the
Collateral Agent (or its agent or designee) for the benefit of the Secured
Parties securing any of the Obligations, or

 

(b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any shares of its Equity Interests or to make or
repay loans or advances to such Borrower or any other Restricted Subsidiary or
to Guarantee the Obligations or any part thereof;

 

provided that with respect to clauses (a) and (b):

 

(i) the foregoing shall not apply to restrictions and conditions imposed by law,
rule, regulation or order or by any customary or reasonable restrictions and
conditions contained in any Loan Document or document governing any Swap
Obligations, Deposit Obligations, Refinancing Notes, any Refinancing Loan, any
Incremental Equivalent Debt, Permitted Acquisition Debt, any Permitted Ratio
Debt, any Permitted Receivables Facility or any Permitted Refinancing
Indebtedness in respect thereof;

 

(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to Dispositions permitted by Section 6.05
pending such Dispositions;

 

(iii) clause (a) of the foregoing shall not apply to customary provisions in
leases, licenses and other contracts restricting the assignment, subletting or
other transfer thereof (including the granting of any Lien) or any property or
asset subject thereto;

 

(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by restrictions on cash and other deposits or net worth provisions in
leases and other agreements entered into in the ordinary course of business;

154



(v) the foregoing shall not apply if such restrictions and conditions were
binding on a Restricted Subsidiary or its assets at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary or such assets were first
acquired by such Restricted Subsidiary (other than a Restricted Subsidiary that
was a Restricted Subsidiary on the Restatement Effective Date or assets owned by
any Restricted Subsidiary on the Restatement Effective Date), so long as such
Contractual Obligations were not entered into in contemplation of such Person
becoming a Restricted Subsidiary or assets being acquired;

 

(vi) the foregoing shall not apply to customary provisions in partnership
agreements, limited liability company governance documents, joint venture
agreements and other similar agreements that restrict the transfer of assets of,
or ownership interests in, the relevant partnership, limited liability company,
joint venture or similar Person;

 

(vii) clause (b) of the foregoing shall not apply to provisions in agreements or
instruments which prohibit the payment of dividends or the making of other
distributions with respect to any class of Equity Interests of a Person other
than on a pro rata basis;

 

(viii) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness or the Persons obligated thereon;

 

(ix) clause (b) of the foregoing shall not apply to restrictions contained in
agreements and instruments governing Indebtedness permitted pursuant to Section
6.01 (A) to the extent not materially more restrictive, taken as a whole, to the
Parent Borrower and its Subsidiaries than the covenants contained in this
Agreement (as reasonably determined by the Parent Borrower) or (B) if such
restrictions are not materially more disadvantageous to the Lenders than is
customary in comparable financings (as determined in good faith by the Parent
Borrower) and either (x) the Parent Borrower determines in good faith that such
restrictions will not materially affect the Parent Borrower’s ability to create
and maintain the Liens on the Collateral required pursuant to the Loan Documents
and to make principal or interest payments on the Loans or (y) such encumbrance
or restriction applies only if a default occurs in respect of a payment or
financial covenant relating to such Indebtedness;

 

(x) the foregoing shall not apply to customary or reasonable restrictions (as
reasonably determined by the Parent Borrower) contained in agreements and
instruments relating to any Permitted Ratio Debt or Permitted Acquisition Debt,
Incremental Equivalent Debt, Refinancing Notes, any Refinancing Loans, any
Indebtedness permitted pursuant to Sections 6.01(t) and (v), and any Permitted
Refinancing Indebtedness thereof (and successive Permitted Refinancing
Indebtedness thereof);

155



(xi) clause (a) of the foregoing shall not apply to customary restrictions that
arise in connection with any Lien permitted by Section 6.02 on any asset or
property that is not, and is not required to be, Collateral that relates to the
asset or property subject to such Lien;

 

(xii) [reserved]; and

 

(xiii) the foregoing shall not apply to any restrictions and conditions imposed
by any amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing of any contract, instrument or obligation
referred to in clauses (i) through (xi) above; provided that such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing is, in the good faith judgment of the Parent Borrower, no more
restrictive with respect to such restrictions taken as a whole than those in
existence prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing.

 

Section 6.10 Amendment of Material Debt Documents. Each Borrower will not, and
will not permit any Restricted Subsidiary to, amend, modify or waive any of its
rights under any Junior Indebtedness Document, in any manner materially adverse
to the interests of the Lenders taken as a whole that has not been approved by
the Administrative Agent; provided that it is understood and agreed that the
foregoing limitation shall not prohibit any Permitted Refinancing Indebtedness
in respect thereof that is otherwise permitted by Section 6.01.

 

Section 6.11 Change in Fiscal Year. The Parent Borrower will not change the
manner in which either the last day of its fiscal year or the last day of each
of the first three (3) fiscal quarters of its fiscal year is calculated, in each
case, without the prior written consent of the Administrative Agent.

 

Section 6.12 Use of Proceeds. No Borrower shall use, directly or to the
knowledge of the Parent Borrower, indirectly the proceeds of any Borrowing or
Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
permitted for a Person required to comply with Sanctions, or (iii) in any other
manner that would result in the violation of any Sanctions applicable to any
party hereto.

 

Article VII

Financial Covenant

 

Section 7.01 Leverage Ratio. Solely with respect to the Revolving Facility and
Term A Facility, until the Date of Full Satisfaction (solely with respect to the
Revolving Facility and the Term A Facility), the Parent Borrower covenants and
agrees with Lenders that as of the last day of each fiscal quarter commencing
with the first full fiscal quarter following the Restatement Effective Date, the
Parent Borrower shall not permit the Total Net Leverage Ratio for any Test

156



Period set forth below to exceed the applicable level set forth below opposite
such Test Period under the heading “Total Net Leverage Ratio”:

 

Test Periods Ending   Total Net Leverage Ratio June 30, 2018   5.50 to 1.00
September 30, 2018   5.50 to 1.00 December 31, 2018   5.50 to 1.00 March 31,
2019   5.25 to 1.00 June 30, 2019   5.25 to 1.00 September 30, 2019   5.00 to
1.00 December 31, 2019   5.00 to 1.00 March 31, 2020   4.75 to 1.00 June 30,
2020   4.75 to 1.00 September 30, 2020   4.50 to 1.00 December 31, 2020   4.50
to 1.00 March 31, 2021   4.25 to 1.00 June 30, 2021   4.25 to 1.00 September 30,
2021   4.00 to 1.00 December 31, 2021   4.00 to 1.00 March 31, 2022   4.00 to
1.00 June 30, 2022   4.00 to 1.00 September 30, 2022   4.00 to 1.00 December 31,
2022   4.00 to 1.00 March 31, 2023   4.00 to 1.00 June 30, 2023   4.00 to 1.00

 

Notwithstanding the foregoing, for the four fiscal quarters ended immediately
following the closing of a Material Acquisition (including the fiscal quarter in
which such Material Acquisition occurs), the applicable Total Net Leverage Ratio
level for purposes of this Section 7.01 shall be the lesser of (x) 1.00:1.00
higher than the otherwise applicable level and (y) 5.95:1.00; provided, however,
that, immediately after any such four fiscal quarter period, there shall be at
least two consecutive fiscal quarters during which the Total Net Leverage Ratio
shall be equal to or less than the applicable level set forth above opposite the
applicable Test Period (irrespective of whether any other Material Acquisition
has been consummated during such period).

 

Article VIII

Events of Default

 

Section 8.01 Events of Default; Remedies. If any of the following events
(“Events of Default”) shall occur:

 

(a) any Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise; or any Borrower shall fail to pay any
reimbursement

157



obligation in respect of any LC Disbursement when and as the same shall become
due and payable, and such failure with respect to such reimbursement obligations
shall continue unremedied for a period of five (5) business days;

 

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section
8.01) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five (5) business days;

 

(c) any representation, warranty or certification made or deemed made by or on
behalf of any Borrower or any Restricted Subsidiary herein or in any Loan
Document, or in any report, certificate, financial statement or other document
required to be delivered pursuant hereto or thereto, shall prove to have been
materially inaccurate when made or deemed made;

 

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.03(a) (with respect to any
Borrower), Section 5.12 or in Article VI or in Article VII of this Agreement;
provided any default under Section 7.01 (a “Financial Covenant Event of
Default”) shall not constitute an Event of Default with respect to any Loans or
Commitments hereunder, other than the Revolving Loans, Term A Loans, Revolving
Commitments and/or Term A Commitments, until the date on which any Revolving
Loans or Term A Loans have been accelerated, and the Revolving Commitments or
Term A Commitments have been terminated, in each case, by the Required TLA
Lenders or Required Revolving Lenders, as applicable;

 

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Section 8.01), and such failure shall continue
unremedied for a period of thirty (30) days after written notice thereof from
the Administrative Agent to the Parent Borrower;

 

(f) any Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness other than the
Obligations, when and as the same shall become due and payable beyond any
applicable grace period or any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits, after giving effect to any applicable grace period, the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided, that this clause (f) shall not apply to (i) secured
Indebtedness that becomes due as a result of the Disposition (including as a
result of a casualty or condemnation event) of the property or assets securing
such Indebtedness, (ii) Guarantees of Indebtedness that are satisfied promptly
on demand or (iii) with respect to Indebtedness incurred under any Swap
Agreement, termination events or equivalent events pursuant to the terms of the
relevant Swap Agreement which are not the result of any default thereunder by
any Loan Party or any

158



Restricted Subsidiary; provided, further, that such failure is unremedied and is
not waived by the holders of such Material Indebtedness prior to any termination
of Commitments or acceleration of the Loans pursuant to this Section 8.01;

 

(g) an involuntary proceeding, corporate action, legal proceeding or other
procedure or step shall be commenced or an involuntary petition shall be filed
seeking (i) liquidation, reorganization, bankruptcy, administration, winding up,
deregistration or other relief in respect of any Borrower or any Restricted
Subsidiary (other than an Immaterial Subsidiary) or its debts, or of a
substantial part of its assets, under any Federal, state or other applicable
bankruptcy, insolvency, receivership, arrangement or similar law now or
hereafter in effect or (ii) a distress, attachment, execution or the appointment
of a receiver, trustee, liquidator, custodian, administrative recovery
compulsory manager, sequestrator, conservator or similar official for any
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary) or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed, undischarged or unbonded for sixty (60)
consecutive days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(h) any Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding, corporate action,
legal proceeding or other procedure or step or file any petition seeking
liquidation (other than a solvent liquidation permitted by Section 6.03),
reorganization, bankruptcy, administration, winding up, deregistration,
suspension of payments or other relief under any Federal, state or other
applicable bankruptcy, insolvency, receivership, arrangement or similar law now
or hereafter in effect, (ii) consent to the institution of, or fail to contest
in a timely and appropriate manner, any proceeding or petition described in
clause (g) of this Section 8.01, (iii) apply for or consent to the appointment
of a receiver, trustee, liquidator, custodian, administrative recovery
compulsory manager, sequestrator, conservator, administrator or similar official
for any Borrower or any such Restricted Subsidiary (other than an Immaterial
Subsidiary) or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, or (v) make a general assignment for the benefit of creditors;

 

(i) any Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

 

(j) one or more judgments for the payment of money in an aggregate amount in
excess of the Threshold Amount (to the extent not covered by insurance as to
which the insurer has not denied coverage) shall be rendered against any
Borrower, any Restricted Subsidiary or any combination thereof (to the extent
not paid in full within any applicable period for payment) and there is a period
of sixty (60) consecutive days during which a stay of enforcement of such
judgment by reason of a pending appeal, payment or otherwise is not in effect;

 

(k) an ERISA Event shall have occurred if such ERISA Event could reasonably be
expected to result in a Material Adverse Effect;

159



(l) other than with respect to items of Collateral not exceeding $40,000,000 in
the aggregate, any Lien purported to be created under any Security Document
shall cease to be, or shall be asserted in writing by any Loan Party not to be,
a valid and perfected Lien on any Collateral, except (i) to the extent that
perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement or the Security Agreement or (ii) in connection with a release of
such Collateral in accordance with the terms of this Agreement or (iii) as a
result of the Collateral Agent’s failure to (A) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Security Documents or (B) file Uniform Commercial Code continuation statements
or (iv) if such loss of an enforceable or perfected security interest, as
applicable, may be remedied by the filing of appropriate documentation without
the loss of priority;

 

(m) any material provision of this Agreement or any other Loan Document shall
for any reason cease to be in full force and effect except as expressly
permitted hereunder or thereunder, or any Borrower or any other Loan Party shall
so state in writing, in each case other than in connection with a release of any
Guarantee in accordance with the terms of this Agreement; or

 

(n) a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) of this Section 8.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Parent Borrower, take
either or both of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans then outstanding so declared to be due and payable,
together with accrued interest thereon and all fees and other obligations of any
Borrower accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by each
Borrower; and in case of any event with respect to any Borrower described in
clause (g) or (h) of this Section 8.01, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of any Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by each Borrower. In
addition, if any Event of Default shall occur and be continuing, the
Administrative Agent may (and if directed by the Required Lenders, shall)
foreclose or otherwise enforce any Lien granted to the Administrative Agent, for
the benefit of the Secured Parties, to secure payment and performance of the
Obligations in accordance with the terms of the Loan Documents and exercise any
and all rights and remedies afforded by applicable Law, by any of the Loan
Documents, by equity, or otherwise.

 

Notwithstanding the foregoing, during any period during which solely a Financial
Covenant Event of Default has occurred and is continuing, the Administrative
Agent may with the consent of, and shall at the request of, the Required TLA
Lenders or Required Revolving

160



Lenders take any of the foregoing actions described in the immediately preceding
paragraph solely as they relate to the Revolving Lenders or Term A Lenders
(versus the Lenders), the Revolving Commitments and Term A Commitments (versus
the Commitments), the Revolving Loans, the Swingline Loans and the Term A Loans
(versus the Loans), and the Letters of Credit.

 

Section 8.02 Borrowers’ Right to Cure.

 

(a) Notwithstanding anything to the contrary contained in Section 8.01, if the
Parent Borrower determines that an Event of Default under the Financial Covenant
has occurred or may occur with respect to any Test Period, during the period
commencing after the beginning of the last fiscal quarter included in such Test
Period and ending ten (10) Business Days after the date on which financial
statements are required to be delivered hereunder with respect to the last
fiscal quarter in such Test Period (the last day of such period being the
“Anticipated Cure Deadline”), a Specified Equity Contribution may be made to the
Parent Borrower (a “Designated Equity Contribution”), and the amount of the Net
Proceeds thereof shall be deemed to increase Adjusted EBITDA with respect to
such applicable Test Period; provided that such Net Proceeds (i) are actually
received by the Parent Borrower as cash common equity (including through capital
contribution of such Net Proceeds to the Parent Borrower) during the period
commencing after the beginning of the last fiscal quarter included in such Test
Period by the Parent Borrower and ending on the Anticipated Cure Deadline and
(ii) are Not Otherwise Applied. The parties hereby acknowledge that this Section
8.02(a) may not be relied on for purposes of calculating any financial ratios
(including, without limitation, any ratios set forth in the definition of
Applicable Rate) other than as set forth in the Financial Covenant and shall not
result in any adjustment to any baskets, interest rates or other amounts other
than the amount of the Adjusted EBITDA solely for the purpose of calculating the
Financial Covenant.

 

(b) Upon receipt by the Administrative Agent of written notice, on or prior to
the Anticipated Cure Deadline, that the Parent Borrower intends to make a
Designated Equity Contribution in respect of a fiscal quarter, the Lenders shall
not be permitted to accelerate the Loans held by them, exercise remedies against
the Collateral or any other rights and remedies under any of the Loan Documents
that are available during continuance of an Event of Default on the basis of a
failure to comply with the requirements of the Financial Covenant, unless such
failure is not cured by a Designated Equity Contribution on or prior to the
Anticipated Cure Deadline.

 

(c) (i) In each Test Period, there shall be at least two (2) fiscal quarters in
which no Designated Equity Contribution is made, (ii) no more than five (5)
Designated Equity Contributions may be made in the aggregate during the term of
this Agreement, (iii) the amount of any Designated Equity Contribution shall be
no more than the amount required to cause the Borrowers to be in Pro Forma
Compliance with the Financial Covenant for any applicable period and (iv) there
shall be no pro forma reduction in Indebtedness (or any cash netting against
such Indebtedness) with the proceeds of any Designated Equity Contribution for
determining compliance with the Financial Covenant for the fiscal quarter with
respect to which such Designated Equity Contribution was made.

161



Article IX

The Agents

 

Section 9.01 Appointment. Each of the Lenders and each Issuing Bank hereby
irrevocably appoints (a) JPMorgan Chase Bank, N.A. as agent on its behalf, and
on behalf of each of its Affiliates who are owed Obligations (each such
Affiliate by acceptance of the benefits of the Loan Documents hereby ratifying
such appointment) and authorizes the Administrative Agent to take such actions
and perform the duties, obligations and responsibilities on its behalf and on
behalf of such Affiliates and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions, powers, authorities and discretions as are reasonably incidental
thereto and (b) JPMorgan Chase Bank, N.A., as collateral agent on its behalf,
and on behalf of each of its Affiliates who are owed Obligations (each such
Affiliate by acceptance of the benefits of the Loan Documents hereby ratifying
such appointment) and authorizes the Collateral Agent to take such actions on
its behalf and on behalf of such Affiliates and to exercise such powers as are
delegated to the Collateral Agent by the terms of the Loan Documents, together
with such actions and powers as are reasonably incidental thereto. The
Administrative Agent or the Collateral Agent (relying on the Administrative
Agent) shall be entitled to request instructions, or clarification of any
instruction, from the Lenders as to whether, and in what manner, it should
exercise or refrain from exercising any right, power, authority or discretion
and the Administrative Agent or the Collateral Agent may refrain from acting
unless and until it receives those instructions or that clarification. The
Administrative Agent or the Collateral Agent may refrain from acting in
accordance with any instructions by or on behalf of any Lender or group of
Lenders until it has received any indemnification and/or security that it may in
its discretion require (which may be greater in extent than that contained in
the Loan Documents and which may include payment in advance) for any cost, loss
or liability which it may incur in complying with those instructions. In
the-absence of instructions, the Administrative Agent or the Collateral Agent
may act (or refrain from acting) as it considers to be in the best interest of
the Lenders. The Administrative Agent shall be released from the restrictions of
para 181 alt. 2 Bürgerliches Gesetzbuch (German Civil Code).

 

Section 9.02 Rights as a Lender. Any Person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such Person and
its Affiliates may accept deposits from, lend money to and generally engage in
any kind of business with the Parent Borrower or any Subsidiary or other
Affiliate thereof as if it were not an Agent hereunder.

 

Section 9.03 Limitation of Duties and Immunities. Neither Agent shall have any
duties or obligations except those expressly set forth in the Loan Documents and
each Agent’s duties are solely mechanical and administrative in nature. Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) no Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that such Agent is required
to exercise in writing by or on behalf of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02), and (c) except as

162



expressly set forth in the Loan Documents, no Agent shall have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Parent Borrower or any of its Subsidiaries that is communicated
to or obtained by the Person serving as Agent or any of its Affiliates in any
capacity. No Agent shall be liable for any action taken or not taken by it with
the consent or at the request by or on behalf of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct. No Agent shall be deemed to have knowledge of
any Default unless and until written notice thereof is given to such Agent by
the Parent Borrower or a Lender, and no Agent shall be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent. No Agent is obliged to review or check the adequacy,
accuracy or completeness of any document it forwards to another party. No Agent
shall be bound to inquire: (1) whether or not any Default has occurred; (2) as
to the performance, default or any breach of any party of its obligations under
any Loan Document; or (3) whether any event specified in any Loan Document has
occurred.

 

Section 9.04 Reliance on Third Parties; Limitation on Responsibility. Each Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, instruction, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. Each Agent
may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. Each Agent may act in relation to the
Loan Documents through its officers, employees and agents and no Agent shall: be
liable for any error of judgment made by any such person; or be bound to
supervise, or be in any way responsible for, any loss incurred by reason of
misconduct, omission or default on the part, of any such person, unless such
error or such loss was directly caused by that Agent’s gross negligence or
willful misconduct. For the avoidance of doubt, no Agent shall have any (a)
liability to investigate title to charged assets or for defective title, (b)
liability for the efficacy of the Security Documents, (c) obligation to
undertake anything that may be contrary to law or regulation or (d) obligation
to risk or expend its own funds or otherwise incur any financial liability in
the performance of its duties, obligations or responsibilities or the exercise
of any right, power, authority or discretion if it has grounds for believing the
repayment of such funds or adequate indemnity against, or security for, such
risk or liability is not reasonably assured to it.

 

Section 9.05 Sub-Agents. Each Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by such Agent without any liability to their acts or omissions. Each
Agent and any such sub-agent may perform any and

163



all its duties and exercise its rights and powers through their respective
Related Parties. The exculpatory provisions of this Article IX shall apply to
any such sub-agent and to the Related Parties of such Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as an Agent.

 

Section 9.06 Successor Agent. Subject to the appointment and acceptance of a
successor to the applicable Agent as provided in this paragraph, each Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the
Borrowers. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent and the Administrative Agent shall
have the right to appoint a successor Collateral Agent, subject to the consent
of the Parent Borrower (which consent shall not be unreasonably withheld or
delayed); provided that the Parent Borrower’s consent shall not be required if
an Event of Default has occurred and is continuing. If no successor shall have
been so appointed by the Required Lenders or Administrative Agent, as
applicable, and shall have accepted such appointment within thirty (30) days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders and the Issuing Banks, appoint (i) a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank, or (ii) or a successor Collateral
Agent on terms to be agreed, in each case, subject to the consent of the Parent
Borrower (which consent shall not be unreasonably withheld); provided that the
Parent Borrower’s consent shall not be required if an Event of Default has
occurred and is continuing. Notwithstanding the foregoing, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders and the Borrower,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any farther action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that (i)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender. Upon
the acceptance of its appointment as Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the Agent shall be discharged
from its duties and obligations hereunder (other than with respect to its
obligations under Section 10.12). The fees payable by any Borrower to a
successor Agent shall be the same as those payable to its

164



predecessor unless otherwise agreed between the Borrowers and such successor.
After any Agent’s resignation hereunder, the provisions of this Article IX and
Section 10.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Agent.

 

Section 9.07 Independent Credit Decisions. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

 

Section 9.08 Powers and Immunities of each Issuing Bank. Neither any Issuing
Bank nor any of its Related Parties shall be liable to any Agent or any Lender
for any action taken or omitted to be taken by any of them hereunder or
otherwise in connection with any Loan Document except for its or their own gross
negligence or willful misconduct. Without limiting the generality of the
preceding sentence, each Issuing Bank (a) shall have no duties or
responsibilities except those expressly set forth in the Loan Documents, and
shall not by reason of any Loan Document be a trustee or fiduciary for any
Lender or for any Agent, (b) shall not be required to initiate any litigation or
collection proceedings under any Loan Document, (c) shall not be responsible to
any Lender or any Agent for any recitals, statements, representations, or
warranties contained in any Loan Document, or any certificate or other
documentation referred to or provided for in, or received by any of them under,
any Loan Document, or for the value, validity, effectiveness, enforceability, or
sufficiency of any Loan Document or any other documentation referred to or
provided for therein or for any failure by any Person to perform any of its
obligations thereunder, (d) may consult with legal counsel (including counsel
for the Borrowers), independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants, or
experts, and (e) shall incur no liability under or in respect of any Loan
Document by acting upon any notice, consent, certificate, or other instrument or
writing believed by it to be genuine and signed or sent by the proper party or
parties. As to any matters not expressly provided for by any Loan Document, each
Issuing Bank shall in all cases be fully protected in acting, or in refraining
from acting, hereunder in accordance with instructions signed by the Required
Lenders, and such instructions of the Required Lenders and any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders and the
Administrative Agent; provided, however, that no Issuing Bank shall be required
to take any action which exposes it to personal liability or which is contrary
to any Loan Document or applicable Law.

 

Section 9.09 Permitted Release of Collateral and Subsidiary Loan Parties.

 

(a) Automatic Release. If any Collateral is the subject of a Disposition (other
than to another Loan Party) which is permitted under Section 6.05, the Liens in
the

165



Collateral granted under the Loan Documents shall automatically terminate and
the Collateral will be disposed of free and clear of all such Liens.

 

(b) Written Release. The Collateral Agent (upon instruction by the
Administrative Agent) is irrevocably authorized to release of record, and shall
release of record, any Liens encumbering any Collateral that is the subject of a
Disposition described in clause (a) above upon an authorized officer of the
Parent Borrower certifying in writing to the Administrative Agent and the
Collateral Agent that the proposed Disposition of Collateral is permitted under
Section 6.05. To the extent the Collateral Agent is required to execute any
release documents in accordance with the immediately preceding sentence, the
Collateral Agent shall do so promptly upon request of the Parent Borrower and
the Administrative Agent (at the cost of the Parent Borrower) without the
consent or further agreement of any Secured Party. If the Disposition of
Collateral is not permitted under or pursuant to the Loan Documents, the Liens
encumbering the Collateral may only be released in accordance with the other
provisions of this Section 9.09 or the provisions of Section 10.02.

 

(c) Authorized Release upon Date of Full Satisfaction. The Collateral Agent
(upon instruction by the Administrative Agent) is irrevocably authorized by the
Secured Parties, without any consent or further agreement of any Secured Party
to release the Collateral Agent’s Liens upon the Date of Full Satisfaction.

 

(d) Authorized Release of Subsidiary Loan Party. If the Administrative Agent and
the Collateral Agent shall have received a certificate of a Responsible Officer
of the Parent Borrower requesting the release of a Subsidiary Loan Party,
certifying that the Collateral Agent is authorized to release such Subsidiary
Loan Party because either: (1) the Equity Interest issued by such Subsidiary
Loan Party or the assets of such Subsidiary Loan Party have been disposed of to
a non-Loan Party in a transaction permitted by Section 6.05 (or with the consent
of the Required Lenders pursuant to Section 10.02(b)) or (2) such Subsidiary
Loan Party has been designated as an Unrestricted Subsidiary or has become an
Excluded Subsidiary; provided that no such release shall occur if such
Subsidiary Loan Party continues to be a guarantor in respect of any Permitted
Ratio Debt or Permitted Acquisition Debt, Incremental Equivalent Debt,
Refinancing Notes or any Refinancing Loans of any Loan Party or any Permitted
Refinancing Indebtedness of any of the foregoing; then the Collateral Agent
(upon instruction by the Administrative Agent) is irrevocably authorized by the
Secured Parties, without any consent or further agreement of any Secured Party
to release the Liens granted to the Collateral Agent to secure the Obligations
in the assets of such Subsidiary Loan Party and release such Subsidiary Loan
Party from all obligations under the Loan Documents. To the extent the
Collateral Agent is required to execute any release documents in accordance with
the immediately preceding sentence, the Collateral Agent shall do so promptly
upon request of the Administrative Agent and the Parent Borrower without the
consent or further agreement of any Secured Party.

 

(e) Lien Subordination. The Collateral Agent is irrevocably authorized to
subordinate any Lien on any property granted to or held by the Collateral Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Sections 6.02(a) (other than Liens created under or contemplated by
the Loan Documents), (d), (e), (i), (k), (m), (o), (p), (r), (t), (u), (x),
(aa), (bb), (dd), (ee), (ff), (gg), (hh) and (jj);

166



(f) Collateral Release Period. Immediately upon the commencement of any
Collateral Release Period and without further action of any Person, the security
interests of the Collateral Agent and the other Secured Parties in the
Collateral shall be terminated and released; provided that the Guarantee of each
Loan Party of the Obligations pursuant to the Loan Documents shall remain in
effect during any such Collateral Release Period. During any Collateral Release
Period, the Administrative Agent and the Collateral Agent shall execute and
deliver, at the Parent Borrower’s expense, all documents or other instruments
that the Parent Borrower shall reasonably request to evidence the termination
and release of such security interests and shall return all Collateral in their
possession to the Parent Borrower. During any Collateral Release Period, the
Parent Borrower shall not be required to comply with the Security Documents or
the terms of Sections 5.10 or 5.15, in each case to the extent such terms
require the creation and perfection of security interests or Liens on Collateral
(it being understood that the Parent Borrower shall continue to be required to
comply with the terms of Section 5.10 that require the provision of Guarantees
by Loan Parties in respect of the Obligations).

 

(g) Upon the termination of any Collateral Release Period, the security
interests of the Collateral Agent and the Secured Parties in the Collateral
shall, without any further action on the part of the Administrative Agent, the
Collateral Agent, the Secured Parties or any Loan Party, be reinstated and the
provisions of the immediately preceding paragraph shall no longer apply (until
the commencement of a subsequent Collateral Release Period). Promptly following
the termination of any Collateral Release Period, the Loan Parties shall execute
any and all documents, financing statements, agreements and instruments, and
take all such actions (including the filing and recording of financing
statements and other documents) that may be required under applicable Law or
that the Administrative Agent or Collateral Agent shall reasonably request, to
reinstate such security interests and to cause the Collateral and Guarantee
Requirement to be satisfied (all at the expense of the Loan Parties), including
with respect to any Subsidiaries or assets that would have been subjected to the
Collateral and Guarantee Requirement under Section 5.10 had such terminated
Collateral Release Period not been in effect; provided that all such actions
shall be completed no later than sixty (60) days after the date of termination
of such Collateral Release Period (or such later date as the Administrative
Agent shall deem appropriate).

 

(h) Each Agent is authorized to enter into any intercreditor arrangements,
including any Market Intercreditor Agreements required hereunder, in each case,
with respect to Indebtedness, that is secured by Liens and which Indebtedness
contemplates an intercreditor, subordination or collateral trust agreement (any
such intercreditor, subordination or collateral trust agreement, an “Additional
Agreement”), and the parties hereto acknowledge that any Additional Agreement is
binding upon them. Each Lender and Issuing Bank (a) hereby agrees that it will
be bound by, and will not take any action contrary to, the provisions of any
Additional Agreement and (b) hereby authorizes and instructs the Agents to enter
into any Additional Agreement and to subject the Liens on the Collateral
securing the Obligations to the provisions thereof. The foregoing provisions are
intended as an inducement to the Secured Parties to extend credit to the
Borrowers, and the Secured Parties are intended third-party beneficiaries of
such provisions and the provisions of any Additional Agreement.

167



Section 9.10 Perfection by Possession and Control. The Collateral Agent hereby
appoints each of the other Lenders to serve as bailee to perfect the Collateral
Agent’s Liens in any Collateral (other than deposit, securities or commodity
accounts) in the possession of any such other Lender and each Lender possessing
any such Collateral agrees to so act as bailee for the Collateral Agent in
accordance with the terms and provisions hereof.

 

Section 9.11 Lender Affiliates Rights. By accepting the benefits of the Loan
Documents, any Affiliate of a Lender that is owed any Obligation is bound by the
terms of the Loan Documents. But notwithstanding the foregoing: (a) neither any
Agent, any Lender nor any Loan Party shall be obligated to deliver any notice or
communication required to be delivered to any Lender under any Loan Documents to
any Affiliate of any Lender; and (b) no Affiliate of any Lender that is owed any
Obligation shall be included in the determination of the Required Lenders or
entitled to consent to, reject, or participate in any manner in any amendment,
waiver or other modification of any Loan Document. The Agents shall not have any
liabilities, obligations or responsibilities of any kind whatsoever to any
Affiliate of any Lender who is owed any Obligation. The Agents shall deal solely
and directly with the related Lender of any such Affiliate in connection with
all matters relating to the Loan Documents. The Obligation owed to such
Affiliate shall be considered the Obligation of its related Lender for all
purposes under the Loan Documents and such Lender shall be solely responsible to
the other parties hereto for all the obligations of such Affiliate under any
Loan Document.

 

Section 9.12 Actions in Concert and Enforcement by the Collateral Agent.
Notwithstanding anything contained in any of the Loan Documents, each Borrower,
each Agent and each Lender hereby agree that (A) no Lender shall have any right
individually to realize upon any of the Collateral under any Security Documents
or to enforce the guarantee set forth in the Guaranty, it being understood and
agreed that all powers, rights and remedies under the Guaranty and the other
Security Documents may be exercised solely by the Collateral Agent (at the
direction of the Administrative Agent) for the benefit of the Secured Parties in
accordance with the terms thereof and (B) in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale,
the Collateral Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and the Collateral Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold in any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale.

 

Section 9.13 Other Agents; Arrangers and Managers. None of the Lenders, the
Agents, the Lead Arrangers or other Persons identified on the facing page or
signature pages of this Agreement as a “documentation agent”, “syndication
agent” or “co-arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

168



Section 9.14 Certain ERISA Matters. (a) Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, and each Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:

169



(i) none of the Administrative Agent, or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

 

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v) no fee or other compensation is being paid directly to the Administrative
Agent, or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

 

(c) The Administrative Agent, and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums,

170



banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

Article X

Miscellaneous

 

Section 10.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone or other means, all notices and
other communications provided for herein shall be in writing and (to the extent
permitted by the applicable notice provision) shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
email, as follows:

 

(a) if to the Parent Borrower or any other Loan Party, to it at COTY INC., 350
Fifth Avenue, New York, NY 10118, Attention: Patrice de Talhouët, Fax: +1 212
389 7538, Email: patrice_detalhouet@cotyinc.com, with a copy to COTY INC., 350
Fifth Avenue, New York, NY 10118, Attention Jules Kaufman, Fax: +1 212 479 4328,
Email: jules_kaufman@cotyinc.com and with a copy to Skadden, Arps, Slate,
Meagher & Flom LLP, 4 Times Square, New York, New York 10036-6522, Attention:
Steven Messina, Fax: +1 917 777 3509, Email: steven.messina@skadden.com.

 

(b) if to the Administrative Agent:

 

(i) For all notices, to JPMorgan Chase Bank, N.A., Floor 3, Ops 2, 500 Stanton
Christiana Road, Newark, Delaware 19713, Attention: Jane Dreisbach, Fax:
302-634-8459, Email: Jane.dreisbach@jpmorgan.com, with a copy to Sue Coplin,
Fax: 302-634-8459; Email: Sue.a.coplin@jpmorgan.com

 

(ii) For notices with respect to the Multicurrency Revolving Loans, J.P. Morgan
Europe Limited 25 Bank Street, Canary Wharf, London, E14 5JP United Kingdom,
Attention: Loans Agency, Fax: + 44 (0) 207 777 2360, Email:
loan_and_agency_london@jpmorgan.com, Attention: Hannah Langley, Fax: + 44 (0)
207 777 2360; Email: hannah.j.langley@jpmorgan.com.

 

(c) if to the Collateral Agent, to JPMorgan Chase & Co., IB Collateral Services,
4 Chase Metrotech Center, Brooklyn, NY, 11245-0001, Mailcode: NY1-C413, Email:
ib.collateral.services@jpmchase.com, provided that such notice or communication
will only be effective upon written confirmation of receipt by the Collateral
Agent and for the avoidance of doubt, an automatically generated “received” or
“read” receipt will not constitute written confirmation; with a copy to the
Administrative Agent.

 

(d) if to any other Lender, to it at its address (or fax number or email) set
forth in its Administrative Questionnaire

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless

171



otherwise agreed by the Administrative Agent and the applicable Lender. Each of
the Administrative Agent or each Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by encrypted or
unencrypted electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Any party hereto may change its address for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

Each Loan Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the gross negligence, bad faith or willful misconduct of, or a material
breach of any obligations under the Loan Documents by, any agent hereunder, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. The Platform and any Approved Electronic Communications are
provided “as is” and “as available” and none of the agents party hereto nor any
of their Related Parties warrant the accuracy, adequacy, or completeness of the
Approved Electronic Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the agents party hereto nor any of their Related Parties in
connection with the Platform or the Approved Electronic Communications.

 

Section 10.02 Waivers; Amendments.

 

(a) No Waiver; Rights Cumulative. No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
clause (b) of this Section 10.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b) Amendments. Subject to Section 2.14(b), neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended or
modified except (i) pursuant to an (A) Incremental Assumption Agreement executed
in accordance with the terms and conditions of Section 2.20, (B) a Refinancing
Amendment

172



executed in accordance with the terms and conditions of Section 2.22 and (C) an
Extension Amendment executed in accordance with the terms and conditions of
Section 2.24, and (ii) in the case of this Agreement and any circumstance other
than as described in clause (i) and in the first proviso below, pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto in each case with the
consent of the Required Lenders; provided that no such agreement shall, (A)
without the written consent of each Lender directly and adversely affected
thereby (but not, for the avoidance of doubt, the consent of the Required
Lenders) (1) increase the Commitment of any Lender (it being understood that a
waiver of any condition precedent in Section 4.01 or Section 4.02 or the waiver
of any Default, Event of Default, mandatory prepayment or mandatory reduction of
the Commitments shall not be an increase of a Commitment of any Lender), (2)
reduce the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon (other than interest accruing pursuant to Section 2.13(c) or a
waiver thereof), extend the scheduled date of any interim amortization of any
Loan or reduce any fees payable hereunder (other than with respect to any
Extension Amendment) (it being understood that any change in the definitions of
any ratio used in the calculation of any rate of interest or fees (or the
component definitions thereof) shall not constitute a reduction in any rate of
interest or fees), (3) postpone the scheduled date of payment of any interest on
any Loan or LC Disbursement (other than interest accruing pursuant to Section
2.13(c) or a waiver thereof), or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, (it being understood that any
change in the definitions of any ratio used in the calculation of any rate of
interest or fees (or the component definitions thereof) shall not constitute a
reduction in any rate of interest or fees) (4) postpone the final scheduled date
of payment of the principal amount of any Loan or LC Disbursement or (5)
postpone the scheduled date of expiration of any Commitment (it being understood
that a waiver of any condition precedent in Section 4.01 or Section 4.02 or the
waiver of any Default or Event of Default, mandatory prepayment or mandatory
reduction of the Commitments shall not be an extension of a Commitment of any
Lender), (B) change the currency in which any Loan or Commitment of any Lender
is denominated without the written consent of such Lender (but not, for the
avoidance of doubt, the consent of the Required Lenders) (it being understood
that designation of additional Alternative Currencies in accordance with the
definition thereof shall not constitute a change in currency for purposes of
this clause (B)), (C) without the written consent of each Lender (but not, for
the avoidance of doubt, the consent of the Required Lenders) (1) change any of
the provisions of this Section or the definition of “Required Lenders”,
“Required Revolving Lenders”, “Required TLA Lenders” or “Required TLB Lenders”
(or for the avoidance of doubt any provision that requires the consent of all
Lenders or all directly affected Lenders), (2) release all or substantially all
of the value of the Guarantees of the Obligations by the Subsidiary Loan
Parties, (3) release all or substantially all of the Collateral from the Liens
of the Security Documents (it being understood that (A) the determination that
any assets acquired after the Restatement Effective Date shall not constitute
Collateral and (B) the Collateral Release Period, in each case, shall not be
deemed a release of Collateral), (4) change Section 2.18(b), (c) or (f) in a
manner that would alter the pro rata sharing of payments required thereby
(except that modifications to such pro rata sharing provisions in

173



connection with (x) loan buy back or similar programs, (y) “amend and extend”
transactions or (z) adding one or more tranches of Loans (which may but are not
required to be new money tranches of Loans), which, in each case, shall only
require the written consent of each Lender participating in such transaction)
and (D) except in transactions permitted by Section 6.03, permit assignment of
rights and obligations of the Borrowers hereunder, without the written consent
of each Lender directly and adversely affected thereby (but not, for the
avoidance of doubt, the consent of the Required Lenders; provided, further that
(1) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, Collateral Agent, the Issuing Banks or the
Swingline Lender without the prior written consent of the Administrative Agent,
Collateral Agent, the Issuing Banks or the Swingline Lender, as the case may be,
and (2) notwithstanding the terms of clause (ii) above, (x) any waiver or
modification of a condition to an extension of credit under the Revolving
Facility or any Incremental Facility and (y) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of Lenders holding Loans or Commitments of a particular
Class may be effected by an agreement or agreements in writing entered into by
the Borrowers and requisite percentage in interest of the affected Class (or
Classes) of Lenders (and without the consent of the Required Lenders), that
would be required to consent thereto if such Class were the only Class hereunder
at the time or (5) except as provided in the definitions of “Applicable Credit
Rating” and “Collateral Release Period”, amend or modify the provisions of
Section 9.09(e).

 

Notwithstanding the foregoing, only the consent of (i) the Required TLA Lenders
and Required Revolving Lenders shall be required to (and only the Required TLA
Lenders and Required Revolving Lenders shall have the ability to) waive, amend,
supplement or modify the covenant set forth in Section 7.01 (including any
defined terms as they relate thereto) and (ii) the Parent Borrower and the
Administrative Agent shall be required to amend or otherwise modify the
definition of Prime Rate.

 

Notwithstanding anything in this Agreement (including, without limitation, this
Section 10.02(b)) or any other Loan Document to the contrary, (i) this Agreement
and the other Loan Documents may be amended to effect an incremental facility,
refinancing facility or extension facility pursuant to Section 2.20, 2.22 or
2.24 (and the Administrative Agent and the Borrowers may effect such amendments
to this Agreement and the other Loan Documents without the consent of any other
party as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Parent Borrower, to effect the terms of any such
incremental facility or refinancing facility); (ii) no Lender consent is
required to effect any amendment or supplement to any Additional Agreement that
is for the purpose of adding the holders of any Indebtedness as expressly
contemplated by the terms of the such Additional Agreement (it being understood
that any such amendment or supplement may make such other changes to such
Additional Agreement as, in the good faith determination of the Administrative
Agent, are required to effectuate the foregoing and provided that such other
changes are not adverse, in any material respect, to the interests of the
Lenders); provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of any Agent hereunder or under any other
Loan Document without the prior written consent of such Agent; (iii) any
provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by the Borrowers and the Administrative Agent
to cure any ambiguity, omission, mistake, defect or inconsistency and such
amendment shall be deemed approved by the Lenders if the

174



Lenders shall have received at least five (5) Business Days’ prior written
notice of such change and the Administrative Agent shall not have received,
within five (5) Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment; and (iv) guarantees, collateral documents and related
documents executed by Loan Parties in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be, together with
any other Loan Document, entered into, amended, supplemented or waived, without
the consent of any other person, by the applicable Loan Party or Loan Parties
and the Administrative Agent in its sole discretion, to (A) effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, (B) as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable requirements of law,
or (C) to cure ambiguities, omissions, mistakes or defects or to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.

 

Notwithstanding anything to the contrary herein, at any time and from time to
time, upon notice to the Administrative Agent (who shall promptly notify the
applicable Lenders) specifying in reasonable detail the proposed terms thereof,
the Borrowers may make one or more loan modification offers to all the Lenders
of any Class of Loans and/or Commitments that would, if and to the extent
accepted by any such Lender, (a) change the All-In-Yield with respect to the
Loans and Commitments under such Class (in each case solely with respect to the
Loans and Commitments of accepting Lenders in respect of which an acceptance is
delivered) and (b) treat the Loans and Commitments so modified as a new
“facility” and a new “Class” for all purposes under this Agreement (a “Loan
Modification”); provided that (i) such loan modification offer is made to each
Lender under the applicable Class of Loans and/or Commitments on the same terms
and subject to the same procedures as are applicable to all other Lenders under
such Class of Loans and/or Commitments (which procedures in any case shall be
reasonably satisfactory to the Administrative Agent), (ii) no Loan Modification
shall affect the rights or duties of, or any fees or other amounts payable to,
the Administrative Agent or any Issuing Bank, without its prior written consent,
(iii) no Loan Modification is secured by assets other than the Collateral and
(iv) no Loan Modification will be guaranteed by Subsidiaries other than the
Subsidiary Loan Parties.

 

In connection with any such Loan Modification, the Borrowers and each accepting
Lender shall execute and deliver to the Administrative Agent such agreements and
other documentation as the Administrative Agent shall reasonably specify to
evidence the acceptance of the applicable loan modification offer and the terms
and conditions thereof, and this Agreement and the other Loan Documents shall be
amended in a writing (which may be executed and delivered by the Borrowers and
the Administrative Agent and shall be effective only with respect to the
applicable Loans and Commitments of Lenders that shall have accepted the
relevant loan modification offer (and only with respect to Loans and Commitments
as to which any such Lender has accepted the loan modification offer)) to the
extent necessary or appropriate, in the judgment of the Administrative Agent, to
reflect the existence of, and to give effect to the terms and conditions of, the
applicable Loan Modification (including the addition of such modified Loans
and/or Commitments as a “facility” or a “Class” hereunder). No Lender shall have
any obligation whatsoever to accept any loan modification offer, and may reject
any such offer in its sole discretion. On the effective date of any Loan
Modification applicable to the

175



Revolving Facility, the Borrowers shall prepay any Revolving Loans or LC
Exposure outstanding on such effective date (and pay any additional amounts
required pursuant to Section 2.16) to the extent necessary to keep the
outstanding Revolving Loans or LC Exposure, as the case may be, ratable with any
revised pro rata share of a Revolving Lender in respect of the Revolving
Facility arising from any nonratable Loan Modification to the Revolving
Commitments under this Section. Notwithstanding the foregoing, no Loan
Modification referred to above shall become effective unless the Administrative
Agent, to the extent reasonably requested by the Administrative Agent, shall
have received legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent in all material respects with those
delivered on the Restatement Effective Date under Section 4.01 (other than
changes to such legal opinions resulting from a change in Law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent). The Lenders hereby authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Borrowers as may be necessary in order to establish any Loan Modification and to
make such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrowers in connection
with the establishment of such loan modification offer, in each case on terms
consistent with and/or to effect the provisions hereof relating to Loan
Modifications.

 

Section 10.03 Expenses; Indemnity; Damage Waiver.

 

(a) Expenses. Each Borrower shall pay, within thirty (30) days of a written
demand therefor (together with reasonable backup documentation supporting such
reimbursement request), (i) all reasonable and documented out-of-pocket expenses
incurred by each Agent and its respective Affiliates, including the reasonable
and documented out-of-pocket fees, charges and disbursements of counsel (limited
to one primary counsel for the Agents and the Lenders, taken as a whole, and, if
necessary, one additional counsel in each relevant material jurisdiction and one
specialty counsel), in connection with the syndication of the credit facilities
provided for herein, the preparation, execution, delivery and administration of
the Loan Documents or any amendments, modifications or waivers of the provisions
thereof, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section
10.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; (ii) all reasonable and documented out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by any Agent, any Issuing Bank or any Lender, including the
reasonable and documented out-of-pocket fees, charges and disbursements of
counsel (limited to one counsel to the Agents and the Lenders, taken as a whole,
and, if necessary, one additional counsel in each jurisdiction in which any
Collateral is located or any proceedings are held and one specialty counsel and,
in the case of an actual or perceived conflict of interest, one additional
counsel to each group of similarly situated Persons), in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section 10.03, or in connection with the Loans
made or Letters of Credit issued hereunder. Notwithstanding the foregoing, any
fees payable in respect of the Restatement Effective

176



Date, including legal fees and expenses, shall be due and payable as specified
in Section 4.01.

 

(b) Indemnity. Each Borrower shall indemnify the Arrangers, the Administrative
Agent, the Collateral Agent, each Issuing Bank and each Lender, and each
Affiliate, controlling Person, officers, director, employee, partner, trustee,
advisor, shareholder, agent and other representative (each such person being
called an “Indemnitee”) and their successors and permitted assigns of any of the
foregoing persons against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related reasonable documented
out-of-pocket expenses, including the reasonable and documented out-of-pocket
fees, charges and disbursements of any counsel for any Indemnitee (limited to
one counsel to the Indemnitees, taken as a whole, and, if reasonably necessary,
one additional counsel in each jurisdiction in which any collateral is located
or any proceedings are held and one specialty counsel, if applicable, and, in
the case of an actual or perceived conflict of interest, one additional counsel
to the each group of similarly situated Indemnitees, taken as a whole), incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the syndication of the Commitments or the Loans, the execution
or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of any acquisition
permitted hereby or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any issuing bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such letter of credit), (iii) any actual or alleged presence or
release of Hazardous Materials on, under, in, at or from any property currently
or formerly owned or operated by the Parent Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Parent Borrower or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from (i) the gross negligence, bad faith or willful
misconduct of such Indemnitee or any Related Party of such Indemnitee, (ii) a
material breach of the obligations of such Indemnitee or any Related Party of
such Indemnitee under the Loan Documents (in the case of the preceding clauses
(i) and (ii), as determined by a final, non-appealable judgment of a court of
competent jurisdiction) or (iii) any dispute solely among the Indemnitees (other
than an Arranger or Agent acting in their capacity as such) and to the extent
(A) not arising out of any act or omission of the Parent Borrower, its
Subsidiaries or any of their Affiliates or (B) related to the presence or
release of Hazardous Materials or violations of Environmental Laws that first
occurs at a real property previously owned or leased by the Parent Borrower or
its Subsidiaries or any of their Affiliates after such property is transferred
to an Indemnitee or its successors or assigns by way of a foreclosure,
deed–in–lieu of foreclosure or similar transfer. Notwithstanding the foregoing,
each Indemnitee shall be obligated to refund and return any and all amounts paid
by any Borrower under this paragraph to such Indemnitee for any such fees,
expenses or damages to the extent such Indemnitee is not entitled to payment of
such amount in accordance with the terms hereof. Each Indemnitee shall promptly
notify the Parent Borrower upon receipt of written notice of any claim or threat
to institute a claim;

177



provided that any failure by any Indemnitee to give such notice shall not
relieve the loan parties from the obligation to indemnify such Indemnitee. This
Section 10.03(b) and Section 10.03(a) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims or damages from any non-Tax
claim.

 

(c) Lender’s Agreement to Pay. To the extent that any Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, the Collateral
Agent, the applicable Issuing Bank or the Swingline Lender under clause (a) or
(b) of this Section 10.03, each Lender severally agrees to pay to the
Administrative Agent, the Collateral Agent, the applicable Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Collateral
Agent, the applicable Issuing Bank or the Swingline Lender in its capacity as
such. For purposes hereof, a Lender’s “pro rata share” shall be determined based
upon its share of the sum of the total Revolving Exposures, outstanding Term
Loans and unused Commitments at the time.

 

(d) Waiver of Damages. To the extent permitted by applicable Law, none of
parties hereto (nor any Indemnitee) shall assert, and each hereby waives, any
claim against any Loan Party or Indemnitee, as applicable, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated hereby, any
Loan or Letter of Credit or the use of the proceeds thereof, provided, that
nothing contained in this sentence shall limit the Loan Parties’ indemnification
obligations to the extent such special, indirect, consequential and punitive
damages are included in any third party claim in connection with which any
Indemnitee is entitled to indemnification hereunder.

 

(e) Payment. Unless otherwise specified, all amounts due under this Section
10.03 shall be payable not later than thirty (30) days after written demand
therefor.

 

Section 10.04 Successors and Assigns.

 

(a) Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) the Borrowers may not
assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of each Lender except as otherwise permitted
under Section 6.03 (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit and any Secured Party related
to any Lender), Participants (to the extent provided in clause (c) of this
Section 10.04) and, to the extent expressly contemplated hereby, the Secured
Parties and

178



other Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders), any legal or equitable right, remedy or claim under or by reason
of this Agreement.

 

(b) Assignment.

 

(i) Subject to the conditions set forth in clause (ii) below, any Lender may
assign to one or more assignees (except to the Parent Borrower, any Subsidiary
or a Disqualified Institution all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned) of:

 

(1) the Parent Borrower; provided that no consent of the Parent Borrower shall
be required for (1) an assignment of (x) any Revolving Commitment to an assignee
that is a Lender or an Affiliate of a Lender with a Revolving Commitment
immediately prior to giving effect to such assignment or (y) all or any portion
of a Term Loan to a Term Lender, an Affiliate of a Term Lender or an Approved
Fund of a Term Lender or (2) if an Event of Default under Sections 8.01(a), (b),
(g) or (h) exists, an assignment to any other assignee; and provided, further,
that the Parent Borrower shall be deemed to have consented to any such
assignment of Term Loans unless the Parent Borrower shall object thereto by
written notice to the Administrative Agent within ten (10) Business Days after
having received notice thereof;

 

(2) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(3) to the extent the assignment relates to the Revolving Facility, any Issuing
Bank.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(1) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than (1)
$1,000,000 in the case of the Term Facility and (2) $5,000,000 in the case of
the Revolving Facility unless each of the Parent Borrower and the Administrative
Agent otherwise consent (such consent not to be unreasonably withheld, delayed
or conditioned);

179



(2) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of any Class of Commitments or Loans;

 

(3) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent);

 

(4) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable Laws, including federal and state securities laws; and

 

(5) (A) that until the interpretation of the term “public” (as referred to in
Article 4.1(1) of the Capital Requirements Regulation (EU 575/2013)) has been
published by the competent authority, the value of the rights assigned or
transferred in accordance with this Section 10.04 is at least €100,000 (or its
equivalent in another currency) or (B) as soon as the interpretation of the term
“public” has been published by the competent authority, the assignee or
transferee is not considered to be part of the public on the basis of such
interpretation.

 

(iii) The Parent Borrower shall be entitled to seek specific performance to
unwind any such assignment in addition to any other remedies available to the
Parent Borrower at law or at equity in respect of any assignment by a Lender
without the Parent Borrower’s consent to any Disqualified Institution or, to the
extent the Parent Borrower’s consent is required under the terms hereof (and not
obtained). The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified
Institution or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Institution.

 

(iv) Subject to acceptance and recording thereof pursuant to clause (b)(v) of
this Section 10.04, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,

180



to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations (including providing forms pursuant to Section
2.17(f)) of a Lender under this Agreement, and the assigning Lender thereunder
shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.15, 2.16, 2.17
and 10.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 10.04.

 

(v) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
that is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by any Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice (it being understood that no Lender shall be entitled to
view any information in the Register except such information contained therein
with respect to the Class and amount of Obligations owing to such Lender).

 

(vi) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 10.04
and any written consent to such assignment required by clause (b) of this
Section 10.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Sections 2.04(c),
2.05(d) or (e), 2.06(b), 2.18(c) or (d) or 10.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (vi).

 

(c) Participations.

181



(i) Any Lender may, without the consent of any other Person, sell participations
to one or more banks or other entities (except the Parent Borrower, any
Subsidiary or a Disqualified Institution (to the extent a list of Disqualified
Institutions has been provided to each Lender)) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that (A)
such Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers, the Administrative Agent,
the Collateral Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to clause (c)(ii) of this Section 10.04, each Borrower
agrees that each Participant shall be entitled to the benefits of, and subject
to the limitations of, Sections 2.15, 2.16 and 2.17 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to clause (b)
of this Section 10.04. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(c) as though it
were a Lender. The Parent Borrower shall be entitled to seek specific
performance to unwind any such assignment or participation in addition to any
other remedies available to the Parent Borrower at law or at equity in respect
of any participation by a Lender without the Parent Borrower’s consent to any
Disqualified Institutions or, to the extent the Parent Borrower’s consent is
required under the terms hereof (and not obtained).

 

(ii) Each Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrowers solely for United States federal tax
purposes, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under this Agreement or any other Loan Document) except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender,
each Loan Party and the Administrative Agent shall treat each person that is
recorded in the Participant Register pursuant

182



to the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary. For the avoidance of doubt,
the Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d) Pledge. Any Lender may, in accordance with applicable Law, at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central
banking authority, and this Section 10.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e) Notwithstanding anything else to the contrary contained in this Agreement,
(x) any Lender may assign all or a portion of its Term Loans to any Person that,
after giving effect to such assignment, would be an Affiliated Lender or a
Purchasing Borrower Party in accordance with Section 10.04(b) and (y) any
Affiliated Lender or the Borrowers and any Subsidiary may, from time to time,
purchase or prepay Term Loans on a non-pro rata basis through (a) open market
purchases and/or (b) Dutch auction procedures open to all applicable Lenders on
a pro rata basis in accordance with customary procedures to be agreed between
the Borrowers and the Administrative Agent (or other applicable agent managing
such auction); provided that:

 

(i) with respect to assignments to and purchases by any Purchasing Borrower
Party, no Event of Default has occurred and is continuing or would result
therefrom;

 

(ii) the assigning Lender and Affiliated Lender or Purchasing Borrower Party
purchasing such Lender’s Term Loans, as applicable, shall execute and deliver to
the Administrative Agent an Affiliated Lender Assignment and Assumption in lieu
of an Assignment and Assumption;

 

(iii) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Commitments or Revolving Loans to any Affiliated Lender or Purchasing
Borrower Party;

 

(iv) any Term Loans assigned to any Purchasing Borrower Party (or purchased or
prepaid by any Borrower or any of their respective Subsidiaries) acting in
accordance with this Section 10.04(e) shall be automatically and permanently
cancelled upon the effectiveness of such assignment and will thereafter no
longer be outstanding for any purpose hereunder;

 

(v) no Purchasing Borrower Party (including any Borrower or any of their
respective Subsidiaries acting as a Purchasing Borrower Party) may use the
proceeds from Revolving Loans or Swingline Loans to purchase any Term Loans;

183



(vi) no Term Loan may be assigned to an Affiliated Lender pursuant to this
Section 10.04(e), if after giving effect to such assignment, Affiliated Lenders
together in the aggregate would own in excess of 25% of the aggregate principal
amount of the Term Loans then outstanding (calculated as of the date of such
purchase after giving effect to any simultaneous cancellation thereof); and

 

(vii) any Affiliated Lender may (but shall not be required to) contribute Term
Loans acquired by such Affiliated Lender to the Parent Borrower or any of its
Subsidiaries for purposes of canceling such debt.

 

(f) Notwithstanding anything to the contrary in this Agreement, no Affiliated
Lender shall have any right to (i) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Loan Parties are not invited, (ii) receive any
information or material prepared by the Administrative Agent or any Lender or
any communication by or among the Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to any Loan Party or its representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders) or (iii) make or bring
(or participate in, other than as a passive participant in or recipient of its
pro rata benefits of) any claim, in its capacity as a Lender, against the
Administrative Agent, the Collateral Agent or any other Lender with respect to
any duties or obligations or alleged duties or obligations of such Agent or any
other such Lender under the Loan Documents.

 

(g) Notwithstanding anything in Section 10.02 or the definition of “Required
Lenders”, “Required TLA Lenders” or “Required TLB Lenders” to the contrary, for
purposes of determining whether the “Required Lenders”, “Required TLA Lenders”
or “Required TLB Lenders” have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document or (iii)
directed or required the Administrative Agent, the Collateral Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to or under any Loan Document, all Term Loans held by any Affiliated Lender
shall be deemed to have voted in the same proportion as the allocation of voting
with respect to such matter by Lenders who are not Affiliated Lenders for all
purposes of calculating whether the Required Lenders have taken any actions;
provided that this clause (g) shall not apply with respect to any amendment,
modification, waiver or consent that disproportionately, directly and adversely
affects such Affiliated Lender.

 

(h) Each Affiliated Lender hereby agrees that if a case under Title 11 of the
United States Code is commenced against any Loan Party, each such Affiliated
Lender shall consent to provide that the vote of such Affiliated Lender (in its
capacity as a Lender) with respect to any plan of reorganization of such Loan
Party shall be deemed to be without discretion in the same proportion as the
allocation of voting with respect to such matter by Lenders who are not
Affiliated Lenders, except that such Affiliated Lender’s vote (in its capacity
as a Lender) may be counted to the extent any such plan of reorganization
proposes to treat the Obligations held by such Affiliated Lender in a manner
that is less favorable in

184



any respect to such Affiliated Lender than the proposed treatment of similar
Obligations held by Lenders that are not Affiliates of the Borrowers. Each
Affiliated Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Affiliated Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliated
Lender and in the name of such Affiliated Lender, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this clause (h).

 

(i) In no event shall the Administrative Agent be obligated to ascertain,
monitor or inquire as to whether any Lender is an Affiliated Lender nor shall
the Administrative Agent be obligated to monitor the number of Affiliated
Lenders or the aggregate amount of Loans or Incremental Loans held by Affiliated
Lenders.

 

Section 10.05 Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder. The
provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. For the avoidance of doubt, if any
entity ceases to be a Lender under this Agreement pursuant to an Assignment and
Assumption, such entity shall be entitled to the benefits of the surviving
provisions in the previous sentence but only with respect to the period during
which such entity was a Lender under this Agreement.

 

Section 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent, the Collateral Agent or the Arrangers embody the
final, entire agreement among the parties relating to the subject matter hereof
and supersede any and all previous commitments, agreements, representations and
understandings, whether oral or written, relating to the subject matter hereof
and may not be contradicted or varied by evidence of prior, contemporaneous or
subsequent oral agreements or discussions of the parties hereto. There are no
unwritten oral agreements among the parties hereto. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Delivery of an executed counterpart of a
signature

185



page of this Agreement by email or other electronic means (including a .”pdf” or
.”tif” file) shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

Section 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Borrower against
any of and all the Loan Obligations held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. Each party exercising rights under this
Section 10.08 shall promptly notify the applicable Borrower (with a copy to the
Administrative Agent) after any such exercise; provided that the failure to give
such notice shall not affect the validity of such right. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

 

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York without regard to conflicts of law
principles.

 

(b) Jurisdiction. Each Lender, each Loan Party, the Administrative Agent and the
Collateral Agent hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any federal or state court
located in the borough of Manhattan in the City of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document (excluding the enforcement of the Security Documents to the
extent such security documents expressly provide otherwise), or for recognition
or enforcement of any judgment, and each of such parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such federal court. Each of such parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(c) Venue. Each Loan Party and each other party to this Agreement hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in clause (b)
of this Section 10.09. Each of the parties

186



hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d) Service of Process. Each Loan Party and each other party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

Section 10.10 WAIVER OF JURY TRIAL. EACH LOAN PARTY AND EACH OTHER PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH LOAN PARTY AND EACH OTHER PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 10.10.

 

Section 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 10.12 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Banks and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed:
(a) to its Related Parties, including accountants, legal counsel and other
advisors on a “need-to-know” basis (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and the
Administrative Agent, the Collateral Agent, the Issuing Banks and the Lenders
shall be responsible for the compliance with this paragraph by its Related
Parties), (b) to the extent requested by any Governmental Authority, (c) to the
extent required by applicable Laws or regulations or by any subpoena or similar
legal process (in which case, to the extent permitted by law, the party in
receipt of such request shall promptly inform the Parent Borrower in advance
other than in connection with any examination of the financial condition or
other routine examination of such Lender), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions not less restrictive than those of this Section
10.12, to (i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement (but
excluding any Disqualified Institution (to the extent a list of Disqualified
Institutions has been posted to all Lenders)) or (ii) any actual or prospective
direct or indirect counterparty (or its

187



advisors) to any swap or derivative transaction relating to any Loan Party and
its obligations, (g) with the written consent of the Parent Borrower (h) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 10.12 or (i) to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake to
preserve the confidentiality of any confidential Information relating to the
Loan Parties received by it from such Person. In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and any
customary information about this Agreement required for league table or similar
credit. For the purposes of this Section, “Information” means all information
received from the Borrowers relating to the Borrowers, their Subsidiaries or
their business. Any Person required to maintain the confidentiality of
Information as provided in this Section 10.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Each Lender
acknowledges that information as defined in this Section furnished to it
pursuant to this Agreement may include material non-public information
concerning the Loan Parties and their Related Parties or their respective
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public information and that it will handle such material
non-public information in accordance with those procedures and applicable Law,
including federal and state securities laws. All information, including requests
for waivers and amendments, furnished by any Borrower or any Agent or Arranger
pursuant to, or in the course of administering, this Agreement will be
syndicate-level information, which may contain material non-public information
about the loan parties and their related parties or their respective securities.
Accordingly, each Lender represents to each Borrower and the Agents and
Arrangers that it has identified in its administrative questionnaire a credit
contact who may receive information that may contain material non-public
information in accordance with its compliance procedures and applicable Law.
Notwithstanding anything in this Section 10.12 to the contrary, to the extent
any legal counsel, independent auditors, professionals and other experts or
agents of a Lender receives any Information, such legal counsel, independent
auditors, professionals and other experts or agents shall sign an undertaking
that they will treat such Information as confidential (subject to certain
customary exceptions) unless there are established and enforceable codes of
professional conduct governing the confidential treatment of such Information so
received.

 

Section 10.13 Maximum Interest Rate.

 

(a) Limitation to Maximum Rate; Recapture. No interest rate specified in any
Loan Document shall at any time exceed the Maximum Rate. If at any time the
interest rate (the “Contract Rate”) for any obligation under the Loan Documents
shall exceed the Maximum Rate, thereby causing the interest accruing on such
obligation to be limited to the Maximum Rate, then any subsequent reduction in
the Contract Rate for such obligation shall not reduce the rate of interest on
such obligation below the Maximum Rate until the aggregate amount of interest
accrued on such obligation equals the aggregate amount of interest which would
have accrued on such obligation if the Contract Rate for such obligation had at
all times been in effect. As used herein, the term “Maximum Rate” means, at any
time with respect to any Lender, the maximum rate of nonusurious interest under
applicable Law that such Lender may charge the applicable Borrower. The Maximum
Rate shall be calculated in a manner that takes into account any and all fees,
payments, and other charges

188



contracted for, charged, or received in connection with the Loan Documents that
constitute interest under applicable Law. Each change in any interest rate
provided for herein based upon the Maximum Rate resulting from a change in the
Maximum Rate shall take effect without notice to any Borrower at the time of
such change in the Maximum Rate.

 

(b) Cure Provisions. No provision of any Loan Document shall require the payment
or the collection of interest in excess of the Maximum Rate. If any excess of
interest in such respect is hereby provided for, or shall be adjudicated to be
so provided, in any Loan Document or otherwise in connection with this loan
transaction, the provisions of this Section 10.13 shall govern and prevail and
neither any Borrower nor the sureties, guarantors, successors, or assigns of any
Borrower shall be obligated to pay the excess amount of such interest or any
other excess sum paid for the use, forbearance, or detention of sums loaned
pursuant hereto. In the event any Lender ever receives, collects, or applies as
interest any such sum, such amount which would be in excess of the maximum
amount permitted by applicable Law shall be applied as a payment and reduction
of the principal of the obligations outstanding hereunder, and, if the principal
of the obligations outstanding hereunder has been paid in full, any remaining
excess shall forthwith be paid to the applicable Borrower. In determining
whether or not the interest paid or payable exceeds the Maximum Rate, each
Borrower and each Lender shall, to the extent permitted by applicable Law, (a)
characterize any non-principal payment as an expense, fee, or premium rather
than as interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the entire contemplated term of the obligations
outstanding hereunder so that interest for the entire term does not exceed the
Maximum Rate.

 

Section 10.14 Limitation of Liability. None of Loan Parties, the Administrative
Agent, the Collateral Agent, any Lender, or any of their respective Related
Parties shall have any liability with respect to, and each Borrower, the
Administrative Agent, the Collateral Agent, and each Lender and, by the
execution of the Loan Documents to which it is a party, each other Loan Party,
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, consequential or punitive damages suffered or
incurred by such party in connection with, arising out of, or in any way related
to any of the Loan Documents, or any of the transactions contemplated by any of
the Loan Documents; provided, that nothing contained in this sentence shall
limit the Loan Parties’ indemnification obligations in Section 10.03 to the
extent such special, indirect, consequential and punitive damages are included
in any third party claim in connection with which any Indemnitee is entitled to
indemnification hereunder.

 

Section 10.15 No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Administrative Agent, the
Collateral Agent, or any Lender shall have the right to act exclusively in the
interest of the Administrative Agent, the Collateral Agent and the Lenders and
shall have no duty of disclosure, duty of loyalty, duty of care, or other duty
or obligation of any type or nature whatsoever to any Borrower, any other Loan
Party, any of the Parent Borrower’s shareholders or any other Person.

 

Section 10.16 No Fiduciary Relationship. The relationship between the Loan
Parties on the one hand and the Agents, each other agent party hereto and each
Lender on the other is solely that of debtor and creditor, and neither Agent,
nor any other agent party hereto nor any Lender

189



has any fiduciary or other special relationship with any Loan Party, and no term
or condition of any of the Loan Documents shall be construed so as to deem the
relationship between the Loan Parties on the one hand and each Agent, each other
agent party hereto and each Lender on the other to be other than that of debtor
and creditor. In addition, each Agent, each other agent party hereto and each
Lender and their Affiliates may have economic interests that conflict with those
of the Loan Parties, their stockholders and/or their Affiliates. The Loan
Parties acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Loan Party, its stockholders or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Loan Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of any Loan Party, its management, stockholders, creditors or any other Person.
Each Loan Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Loan Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Loan Party, in connection
with the transactions contemplated hereby.

 

Section 10.17 Construction. Each Loan Party, each Agent and each Lender
acknowledges that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review the Loan Documents with
its legal counsel and that the Loan Documents shall be construed as if jointly
drafted by the parties thereto.

 

Section 10.18 USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

 

Section 10.19 [Reserved].

 

Section 10.20 Additional Borrowers. The Parent Borrower may designate any
wholly-owned Restricted Subsidiary as a Borrower under any Revolving
Commitments, any Incremental Facility or any Specified Refinancing Debt (an
“Additional Borrower”); provided that unless such Borrower is incorporated or
formed in a jurisdiction in which any other current Borrower is incorporated or
formed, the jurisdiction of such Additional Borrower shall be reasonably
acceptable to each applicable Lender. Such wholly-owned Restricted Subsidiary
shall become an Additional Borrower and a party to this Agreement by delivering
to the Administrative Agent an Additional Borrower Joinder, and all references
to the “Borrowers” shall also include such Additional Borrower, as applicable,
upon (a) the receipt by the Administrative Agent of (x) documentation consistent
in scope with the documentation delivered in respect of the Borrowers

190



on the Restatement Effective Date and (y) a certificate from the Parent Borrower
and such Additional Borrower certifying that as of the date of such joinder, the
conditions set forth in Section 4.02(a) and (b) shall be met as if a Borrowing
were to occur on such date and (b) the Lenders being provided with thirty (30)
Business Days’ prior notice (or such shorter period of time as the
Administrative Agent shall reasonably agree) of any Additional Borrower being
proposed to be added pursuant to this Section 10.20. This Agreement may be
amended as necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Parent Borrower to effect the provisions of or be
consistent with this Section 10.20. Notwithstanding any other provision of this
Agreement to the contrary (including Section 10.02), any such deemed amendment
may be memorialized in writing by the Administrative Agent with the Parent
Borrower’s consent, but without the consent of any other Lenders (other than
with respect to such Lender’s approval of an Additional Borrower’s jurisdiction
of incorporation or formation as set forth above), and furnished to the other
parties hereto.

 

Section 10.21 Recognition of EU Bail-In. (a) Notwithstanding anything to the
contrary in the Credit Agreement, any Loan Document thereunder or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
in connection with any Incremental Term Loans (or any Loan Document thereunder)
contemplated by this Agreement, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

1. the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

2. the effects of any Bail-in Action on any such liability, including, if
applicable:

 

i. a reduction in full or in part or cancellation of any such liability;

 

ii. a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

iii. the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

(b) As used in this Agreement, the following terms have the meanings specified
below:

 

1. “Bail-In Action” means the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

191



2. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

3. “EEA Financial Institution” means (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;

 

4. “EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

5. “EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

6. “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

7. “Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 10.22 Effect of Amendment and Restatement.

 

As of the Restatement Effective Date, this Agreement shall amend, and restate as
amended, the Existing Coty Credit Agreement, but shall not constitute a novation
thereof or in any way impair or otherwise affect the rights or obligations of
the parties thereunder (including with respect to the Loans and the
representations and warranties made thereunder) except as such rights or
obligations are amended or modified hereby. The Existing Coty Credit Agreement
as amended and restated hereby shall be deemed to be a continuing agreement
among the parties, and all documents, instruments and agreements delivered
pursuant to or in connection with the Existing Coty Credit Agreement not amended
and restated in connection with the entry of the parties into this Agreement
shall remain in full force and effect, each in accordance with its terms, as of
the date of delivery or such other date as contemplated by such document,
instrument or agreement to the same extent as if the modifications to the
Existing Coty Credit Agreement contained herein were set forth in an amendment
to the Existing Coty Credit Agreement in a customary form, unless such document,
instrument or agreement has otherwise been terminated or has expired in

192



accordance with or pursuant to the terms of this Agreement, the Existing Coty
Credit Agreement or such document, instrument or agreement or as otherwise
agreed by the required parties hereto or thereto. Each reference in the Loan
Documents to the Existing Coty Credit Agreement shall, as of the Restatement
Effective Date, be construed to be a reference to the Existing Coty Credit
Agreement as amended by this Agreement.

 

[Signature Pages Begin on the Next Page]

193



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  COTY INC., as the Parent Borrower       By:   /s/ Kevin Monaco     Name: Kevin
Monaco     Title: Senior Vice President, Treasurer and Investor Relations      
    COTY B.V., as the Dutch Borrower       By:   /s/ Cornelia Kesseler     Name:
Cornelia Kesseler     Title: Director

 

[Signature Page to Credit Agreement]

 



  JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent       By:   /s/ Courtney Eng     Name: Courtney Eng
    Title: Vice President

 

[Signature Page to Credit Agreement]

 



  JPMORGAN CHASE BANK, N.A.,
as the Collateral Agent       By:   /s/ Courtney Eng     Name: Courtney Eng    
Title: Vice President

 

[Signature Page to Credit Agreement]

 



  JPMORGAN CHASE BANK, N.A.,
as a Lender and an Issuing Bank       By:   /s/ Courtney Eng     Name: Courtney
Eng     Title: Vice President

 

[Signature Page to Credit Agreement]

 



  Bank of America, N.A.,
as a Lender and an Issuing Bank       By:   /s/ J. Casey Cosgrove     Name: J.
Casey Cosgrove     Title: Director

 

[Signature Page to Credit Agreement]

 



  MORGAN STANLEY SENIOR
FUNDING INC.,
as a Lender and an Issuing Bank       By:   /s/ Michael Guttilla     Name:
Michael Guttilla     Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 



  MUFG Bank, LTD.,
as a Lender and an Issuing Bank       By:   /s/ Mustafa Khan     Name: Mustafa
Khan     Title: Director

 

[Signature Page to Credit Agreement]

 



  BNP Paribas,
as a Lender and an Issuing Bank       By:   /s/ Christopher Sked     Name:
Christopher Sked     Title: Managing Director           By:   /s/ Ade Adedeji  
  Name: Ade Adedeji     Title: Vice President

 

[Signature Page to Credit Agreement]

 



  Credit Agricole Corporate and Investment Bank,
as a Lender and an Issuing Bank       By:   /s/ Jean-Michel Fatovic     Name:
Jean-Michel Fatovic     Title: Managing Director           By:   /s/ Kaye Ea    
Name: Kaye Ea     Title: Managing Director

 

[Signature Page to Credit Agreement]

 



 

DEUTSCHE BANK AG NEW YORK BRANCH,


as a Lender and an Issuing Bank

      By:   /s/ Ming K. Chu     Name: Ming K. Chu     Title: Director          
By:   /s/ Virginia Cosenza     Name: Virginia Cosenza     Title: Vice President

 

[Signature Page to Credit Agreement]

 



  HSBC Bank USA, National Association,
as a Lender and an Issuing Bank       By:   /s/ Jaime E. Mariano     Name: Jaime
E. Mariano #21440     Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 



For and on behalf of HSBC Bank Australia Limited, as a Lender, by its duly
authorised attorney pursuant to a power of attorney in the presence of:

 

  By:   /s/ Nadia Ladai     Name: Nadia Ladak     Title: Attorney           By:
  /s/ Swes Tang     Name: Swes Tang     Title: Witness

 

[Signature Page to Credit Agreement]

 



  ING Bank N.V., Dublin Branch
as a Lender and an Issuing Bank       By:   /s/ Cormac Langford     Name: Cormac
Langford     Title: Director           By:   /s/ Padraig Matthews     Name:
Padraig Matthews     Title: Director

 

[Signature Page to Credit Agreement]

 



  UniCredit Bank AG, New York Branch,
as a Lender and n Issuing Bank       By:   /s/ Fabio Della Malva     Name: Fabio
Della Malva     Title: Managing Director           By:   /s/ Marc Fussbahn    
Name: Marc Fussbahn     Title: Managing Director

 

[Signature Page to Credit Agreement]

 



  MIZUHO BANK, LTD,
as a Lender and an Issuing Bank       By:   /s/ Takayuki Tomii     Name:
Takayuki Tomii     Title: Managing Director

 

[Signature Page to Credit Agreement]

 



  ROYAL BANK OF CANADA
as a Lender and an Issuing Bank       By:   /s/ John Flores     Name: John
Flores     Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 



  BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,
as a Lender and an Issuing Bank       By:   /s/ Brian Crowley     Name: Brian
Crowley     Title: Managing Director           By:   /s/ Mauricio Benitez    
Name: Mauricio Benitez     Title: Executive Director

 

[Signature Page to Credit Agreement]

 



  INTESA SANPAOLO S.P.A., NEW YORK BRANCH,
as a Lender and an Issuing Bank       By:   /s/ Jordan Schweon     Name: Jordan
Schweon     Title: Global Relationship Manager           By:   /s/ Johnathan
Sahr     Name: Johnathan Sahr     Title: AVP – Credit Administration

 

[Signature Page to Credit Agreement]

 



  The Bank of Nova Scotia,
as a Lender       By:   /s/ Mauricio Saishio     Name: Mauricio Saishio    
Title: Director

 

[Signature Page to Credit Agreement]

 



  Scotiabank (Ireland) Designated Activity Company,
as a Lender       By:   /s/ David White     Name: David White     Title:
Director           By:   /s/ David Muldoon     Name: David Muldoon     Title:
Managing Director and Senior Risk Officer

 

[Signature Page to Credit Agreement]

 



  Sumitomo Mitsui Banking Corporation,
as a Lender and an Issuing Bank       By:   /s/ Katsuyuki Kubo     Name:
Katsuyuki Kubo     Title: Managing Director

 

[Signature Page to Credit Agreement]

 



  Citibank, N.A.
as a Lender and an Issuing Bank       By:   /s/ Anita Philip     Name: Anita
Philip     Title: Vice President

 

[Signature Page to Credit Agreement]

 



  Landesbank Hessen-Thüringen Girozentrale,
as a Lender and an Issuing Bank       By:   /s/ Michael Lang     Name: Dr.
Michael Lang     Title: Vice President           By:   /s/ Sabine Jakob    
Name: Sabine Jakob     Title: Vice President

 

[Signature Page to Credit Agreement]

 



  TD BANK, N.A.,
as a Lender and an Issuing Bank       By:   /s/ Todd Antico     Name: Todd
Antico     Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 



  Fifth Third Bank,
as a Lender and an Issuing Bank       By:   /s/ Valerie Schanzer     Name:
Valerie Schanzer     Title: Managing Director

 

[Signature Page to Credit Agreement]

 



  BMO Harris Bank NA.,
as a Lender       By:   /s/ Joan Murphy     Name: Joan Murphy     Title:
Managing Director

 

[Signature Page to Credit Agreement]

 



  Bank of Montreal,
as a Lender and Issuing Bank       By:   /s/ Joan Murphy     Name: Joan Murphy  
  Title: Managing Director

 

[Signature Page to Credit Agreement]

 



  SANTANDER BANK, N,A,,
as a Lender and an Issuing Bank       By:   /s/ Gonzalo Acha     Name: Gonzalo
Acha     Title: Managing Director           By:   /s/ Daniel Kostman     Name:
Daniel Kostman     Title: Executive Director

 

[Signature Page to Credit Agreement]

 



  LANDESBANK BADEN-WŰRTTEMBERG, ACTING THROUGH ITS NEW YORK BRANCH,
as a Lender and an Issuing Bank       By:   /s/ Simone Ehmann     Name: Simone
Ehmann     Title: Vice President           By:   /s/ Ralf Enders     Name: Ralf
Enders     Title: Vice President

 

[Signature Page to Credit Agreement]

 



  Wells Fargo Bank, National Association
as a Lender and an Issuing Bank       By:   /s/ Ekta Patel     Name: Ekta Patel
    Title: Director

 

[Signature Page to Credit Agreement]

 



  Bayerische Landesbank, New York Branch,
as a Lender and an Issuing Bank       By:   /s/ Rolf Siebert     Name: Rolf
Siebert     Title: Executive Director           By:   /s/ Matthew DeCarlo    
Name: Matthew DeCarlo     Title: Senior Director

 

[Signature Page to Credit Agreement]

 



  Crédit Industriel et Commercial, New York Branch,
as a Lender and an Issuing Bank       By:   /s/ Eugene Kenny     Name: Eugene
Kenny     Title: Vice President           By:   /s/ Nicolas Régent     Name:
Nicolas Régent     Title: Vice President

 

[Signature Page to Credit Agreement]

 



  Hua Nan Commercial Bank, Ltd., Los Angeles Branch,
as a Lender       By:   /s/ Gary Hsu     Name: Gary Hsu     Title: V.P. &
General Manager

 

[Signature Page to Credit Agreement]

 



  First Commercial Bank, Ltd., A Republic of China bank Acting Through Its Los
Angeles Branch,
as a Lender       By:   /s/ Yuan Gan Ju     Name: Yuan Gan Ju     Title: SVP &
General Manager

 

[Signature Page to Credit Agreement]

 



  PT Bank Negara Indonesia (Persero), Tbk New York Agency
as a Lender       By:   /s/ Jerry Phillips     Name: Jerry Phillips     Title:
Relationship Manager           By:   /s/ Oswald Tambunan     Name: Oswald
Tambunan     Title: General Manager

 

[Signature Page to Credit Agreement]

 



  TriState Capital Bank
as a Lender       By:   /s/ Ellen Frank     Name: Ellen Frank     Title: Senior
Vice President

 

[Signature Page to Credit Agreement]

 



  Liberty Bank;
as a Lender       By:   /s/ Carla Balesano     Name: Carla Balesano     Title:
Senior Vice President

 

[Signature Page to Credit Agreement]

 